Exhibit 10.1

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

August 10, 2010

TOYS “R” US-DELAWARE, INC.

The Lead Borrower

for

THE BORROWERS PARTY HERETO

THE FACILITY GUARANTORS PARTY HERETO

BANK OF AMERICA, N.A.

as Administrative Agent

BANK OF AMERICA, N.A. (acting through its Canada branch)

as Canadian Agent

BANK OF AMERICA, N.A.

WELLS FARGO RETAIL FINANCE, LLC

as Co-Collateral Agents

THE LENDERS

NAMED HEREIN

WELLS FARGO RETAIL FINANCE, LLC

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents

CITIGROUP GLOBAL MARKETS INC.

DEUTSCHE BANK AG NEW YORK BRANCH

as Co-Documentation Agents

BANC OF AMERICA SECURITIES LLC

WELLS FARGO CAPITAL FINANCE, LLC

JPMORGAN SECURITIES, INC.

as Joint Lead Arrangers

and

BANC OF AMERICA SECURITIES LLC

WELLS FARGO CAPITAL FINANCE, LLC

JPMORGAN SECURITIES, INC.

CITIGROUP GLOBAL MARKETS INC.

DEUTSCHE BANK SECURITIES INC.

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    2     SECTION 1.01    Definitions.    2     SECTION 1.02    Terms
Generally.    69     SECTION 1.03    Accounting Terms; GAAP.    70     SECTION
1.04    Times of Day.    70 ARTICLE II Amount and Terms of Credit    70
    SECTION 2.01    Commitment of the Lenders.    70     SECTION 2.02   
Increase in Total Commitments.    71     SECTION 2.03    Reserves; Changes to
Reserves.    74     SECTION 2.04    Making of Loans.    74     SECTION 2.05   
Overadvances.    77     SECTION 2.06    Swingline Loans    77     SECTION 2.07
   Notes.    78     SECTION 2.08    Interest on Revolving Credit Loans.    79
    SECTION 2.09    Conversion and Continuation of Revolving Credit Loans.    80
    SECTION 2.10    Alternate Rate of Interest for Revolving Credit Loans.    81
    SECTION 2.11    Change in Legality.    82     SECTION 2.12    Default
Interest.    83     SECTION 2.13    Letters of Credit.    83     SECTION 2.14   
Increased Costs.    90     SECTION 2.15    Termination or Reduction of
Commitments.    91     SECTION 2.16    Optional Prepayment of Loans;
Reimbursement of Lenders.    92     SECTION 2.17    Mandatory Prepayment of
Loans; Mandatory Reduction or Termination of Commitments; Cash Collateral.    94
    SECTION 2.18    Cash Management.    97     SECTION 2.19    Fees.    100
    SECTION 2.20    Maintenance of Loan Account; Statements of Account.    102
    SECTION 2.21    Payments; Sharing of Setoff.    103     SECTION 2.22   
Settlement Amongst Lenders    104     SECTION 2.23    Taxes.    106     SECTION
2.24    Mitigation Obligations; Replacement of Lenders.    109     SECTION 2.25
   Designation of Lead Borrower as Domestic Borrowers’ Agent.    110     SECTION
2.26    Security Interests in Collateral.    111 ARTICLE III Representations and
Warranties    111     SECTION 3.01    Organization; Powers.    111     SECTION
3.02    Authorization; Enforceability.    112     SECTION 3.03    Governmental
Approvals; No Conflicts.    112     SECTION 3.04    Financial Condition; No
Material Adverse Effect.    112     SECTION 3.05    Properties.    113
    SECTION 3.06    Litigation and Environmental Matters.    113     SECTION
3.07    Compliance with Laws and Agreements.    113     SECTION 3.08   
Investment Company Status.    114     SECTION 3.09    Taxes.    114

 

ii



--------------------------------------------------------------------------------

    SECTION 3.10    ERISA.    114     SECTION 3.11    Disclosure.    114
    SECTION 3.12    Subsidiaries.    115     SECTION 3.13    Insurance.    115
    SECTION 3.14    Labor Matters.    115     SECTION 3.15    Security
Documents.    116     SECTION 3.16    Federal Reserve Regulations.    116
    SECTION 3.17    Solvency.    116 ARTICLE IV Conditions    117     SECTION
4.01    Effective Date.    117     SECTION 4.02    Conditions Precedent to Each
Loan and Each Letter of Credit.    118 ARTICLE V Affirmative Covenants    119
    SECTION 5.01    Financial Statements and Other Information.    119
    SECTION 5.02    Notices of Material Events.    123     SECTION 5.03   
Information Regarding Collateral.    124     SECTION 5.04    Existence; Conduct
of Business.    124     SECTION 5.05    Payment of Obligations.    125
    SECTION 5.06    Maintenance of Properties.    125     SECTION 5.07   
Insurance.    125     SECTION 5.08    Books and Records; Inspection and Audit
Rights; Appraisals; Accountants.    126     SECTION 5.09    Physical
Inventories.    128     SECTION 5.10    Compliance with Laws.    128     SECTION
5.11    Use of Proceeds and Letters of Credit.    129     SECTION 5.12   
Additional Subsidiaries.    129     SECTION 5.13    Further Assurances.    129
    SECTION 5.14    Retention of Financial Consultant.    130 ARTICLE VI
Negative Covenants    130     SECTION 6.01    Indebtedness and Other
Obligations.    130     SECTION 6.02    Liens.    130     SECTION 6.03   
Fundamental Changes    131     SECTION 6.04    Investments, Loans, Advances,
Guarantees and Acquisitions.    131     SECTION 6.05    Asset Sales.    131
    SECTION 6.06    Restricted Payments; Certain Payments of Indebtedness.   
131     SECTION 6.07    Transactions with Affiliates.    133     SECTION 6.08   
Restrictive Agreements.    135     SECTION 6.09    Amendment of Material
Documents.    136     SECTION 6.10    Availability.    136     SECTION 6.11   
Fiscal Year.    136     SECTION 6.12    Designated Account.    136 ARTICLE VII
Events of Default    136     SECTION 7.01    Events of Default.    136
    SECTION 7.02    Remedies on Default or Master Lease Liquidation Event.   
140     SECTION 7.03    Application of Proceeds.    141 ARTICLE VIII The Agents
   143     SECTION 8.01    Appointment and Administration by Administrative
Agent.    143

 

iii



--------------------------------------------------------------------------------

    SECTION 8.02    Appointment of Co-Collateral Agents.    144     SECTION 8.03
   Appointment of Canadian Agent.    144     SECTION 8.04    Sharing of Excess
Payments.    145     SECTION 8.05    Agreement of Applicable Lenders.    146
    SECTION 8.06    Liability of Agents.    146     SECTION 8.07    Notice of
Default.    147     SECTION 8.08    Credit Decisions.    148     SECTION 8.09   
Reimbursement and Indemnification.    148     SECTION 8.10    Rights of Agents.
   149     SECTION 8.11    Notice of Transfer.    149     SECTION 8.12   
Successor Agents.    149     SECTION 8.13    Relation Among the Lenders.    150
    SECTION 8.14    Reports and Financial Statements.    150     SECTION 8.15   
Agency for Perfection.    151     SECTION 8.16    Delinquent Lender.    151
    SECTION 8.17    Risk Participation.    153     SECTION 8.18    Collateral
Matters.    154     SECTION 8.19    Co-Syndication Agents, Co-Documentation
Agents, Arrangers and Bookrunners.    155 ARTICLE IX Miscellaneous    155
    SECTION 9.01    Notices.    155     SECTION 9.02    Waivers; Amendments.   
156     SECTION 9.03    Expenses; Indemnity; Damage Waiver.    159     SECTION
9.04    Successors and Assigns.    160     SECTION 9.05    Survival.    164
    SECTION 9.06    Counterparts; Integration; Effectiveness.    164     SECTION
9.07    Severability.    165     SECTION 9.08    Right of Setoff.    165
    SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
   165     SECTION 9.10    WAIVER OF JURY TRIAL.    166     SECTION 9.11   
Press Releases and Related Matters.    166     SECTION 9.12    Headings.    167
    SECTION 9.13    Interest Rate Limitation.    167     SECTION 9.14   
Additional Waivers.    167     SECTION 9.15    Confidentiality.    170
    SECTION 9.16    Patriot Act; Proceeds of Crime Act.    171     SECTION 9.17
   Foreign Asset Control Regulations.    172     SECTION 9.18    Limitation Of
Canadian Loan Parties’ Liability.    172     SECTION 9.19    Judgment Currency.
   172     SECTION 9.20    Language.    173     SECTION 9.21    Existing Credit
Agreement Amended and Restated.    173

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1:    Form of Assignment and Acceptance (Domestic Lenders) Exhibit
A-2:    Form of Assignment and Acceptance (Canadian Lenders) Exhibit B:    Form
of Customs Broker Agreement Exhibit C-1:    Notice of Borrowing (Domestic
Borrowers) Exhibit C-2:    Notice of Borrowing (Canadian Borrower) Exhibit D:   
Revolving Credit Note to Domestic Lenders Exhibit E:    Revolving Credit Note to
Canadian Lenders Exhibit F:    Swingline Note to Domestic Swingline Lender
Exhibit G:    Swingline Note to Canadian Swingline Lender Exhibit H:    Form of
Joinder Exhibit I:    Form of Credit Card Notification Exhibit J:    Form of
Compliance Certificate Exhibit K:    Form of Borrowing Base Certificate Exhibit
L:    Terms of Subordination Exhibit M:    Closing Agenda Exhibit N:    Form of
Tri-Party Agreement

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1:    Lenders and Commitments Schedule 1.2:    Non-Material Canadian
Subsidiaries Schedule 1.3:    Non-Material Domestic Subsidiaries Schedule 1.4:
   Propco Schedule 2.18(b):    Credit Card Arrangements Schedule 2.18(c)(ii):   
Blocked Accounts Schedule 3.01:    Organization Information Schedule 3.05(c)(i):
   Owned Real Estate Schedule 3.05(c)(ii):    Leased Real Estate Schedule
3.06(a):    Disclosed Matters Schedule 3.06(b):    Environmental Matters
Schedule 3.12:    Subsidiaries; Joint Ventures Schedule 3.13:    Insurance
Schedule 3.14:    Collective Bargaining Agreements Schedule 5.01(a):    Business
Segment Reporting Requirements Schedule 5.01(i):    Reporting Requirements
Schedule 6.01:    Existing Indebtedness Schedule 6.01(z):    Existing Joint
Venture Guarantees Schedule 6.02:    Existing Encumbrances Schedule 6.04:   
Existing Investments Schedule 6.04(g):    Investment Policy Schedule 6.07:   
Affiliate Transactions

 

vi



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 10, 2010 among:

TOYS “R” US-DELAWARE, INC., a corporation organized under the laws of the State
of Delaware, with its principal executive offices at One Geoffrey Way, Wayne,
New Jersey, for itself and as agent (in such capacity, the “Lead Borrower”) for
the other Domestic Borrowers now or hereafter party hereto;

The DOMESTIC BORROWERS;

TOYS “R” US (CANADA) LTD. TOYS “R” US (CANADA) LTEE (the “Canadian Borrower”), a
corporation organized under the laws of the Province of Ontario with its
principal executive offices at 2777 Langstaff Road, Concord, Ontario L4K 4M5;

The FACILITY GUARANTORS;

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, Boston, Massachusetts 02110, as administrative
agent (in such capacity, together with any replacement thereof pursuant to
SECTION 8.12 hereof, the “Administrative Agent”) for its own benefit and the
benefit of the other Secured Parties;

BANK OF AMERICA, N.A. (acting through its Canada branch), a banking corporation
carrying on business under the Bank Act (Canada), having a place of business at
200 Front Street West, Toronto, Ontario, Canada M5V 3L2, as Canadian
Administrative Agent (in such capacity, together with any replacement thereof
pursuant to SECTION 8.12 hereof, the “Canadian Agent”) for its own benefit and
the benefit of the other Secured Parties;

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, Boston, Massachusetts 02110, and WELLS FARGO
RETAIL FINANCE, LLC, a Delaware limited liability company having a place of
business at One Boston Place, 19th Floor, Boston, Massachusetts 02108, as
co-collateral agents (collectively, in such capacity, together with any
replacement thereof pursuant to SECTION 8.12 hereof, the “Co-Collateral Agents”)
for their own benefit and the benefit of the other Secured Parties;

The LENDERS;

WELLS FARGO RETAIL FINANCE, LLC and JPMORGAN CHASE BANK, N.A., as Co-Syndication
Agents (the “Co-Syndication Agents”); and

CITIGROUP GLOBAL MARKETS INC. and DEUTSCHE BANK AG NEW YORK BRANCH, as
Co-Documentation Agents (the “Co-Documentation Agents”);

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

W I T N E S S E T H:

WHEREAS, the Borrowers have entered into a Credit Agreement, dated as of
July 21, 2005 (as amended and in effect prior to June 24, 2009, the “Original
Credit Agreement”), among such Borrowers, the “Lenders” as defined therein, Bank
of America, N.A. as “Administrative Agent”, Bank of America, N.A. (acting
through its Canada branch) as “Canadian Agent”, Deutsche Bank Trust Company
Americas as “Collateral Agent” and the other agents and parties thereto; and

WHEREAS, the Borrowers previously amended and restated the Original Credit
Agreement by entering into an Amended and Restated Credit Agreement, dated as of
June 24, 2009 (as amended and in effect prior to the Effective Date, the
“Existing Credit Agreement”), among such Borrowers, the other “Loan Parties” as
defined therein, Bank of America N.A., as “Administrative Agent”, Bank of
America, N.A. (acting through its Canada branch) as “Canadian Agent”, and Bank
of America, N.A. and Wells Fargo Retail Finance, LLC, as “Co-Collateral Agents”,
the “Lenders” as defined therein and the other agents and parties thereto; and

WHEREAS, in accordance with SECTION 9.02 of the Existing Credit Agreement, the
Borrowers, the Lenders, the Agents and the Canadian Agent desire to amend and
restate the Existing Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as
follows (it being agreed that this Agreement shall not be deemed to evidence or
result in a novation or repayment and reborrowing of the Obligations under the
Existing Credit Agreement):

ARTICLE I

SECTION 1.01 Definitions.

As used in this Agreement, the following terms have the meanings specified
below:

“2011 Notes” has the meaning assigned to such term in the definition of
“Indentures.”

“2013 Notes” has the meaning assigned to such term in the definition of
“Indentures.”

“ACH” means automated clearing house transfers.

“Accelerated Borrowing Base Delivery Event” means the occurrence of any of the
following: (a) the occurrence and continuance of any Specified Default or
(b) the failure of the Borrowers to maintain Excess Availability of at least
$175,000,000.

“Access Agreement” means (a) that certain Intercreditor Agreement (Pool A),
dated as of July 21, 2005, between the Administrative Agent and Giraffe
Properties, LLC (n/k/a Toys “R” Us Property Company II, LLC) and (b) that
certain Intercreditor Agreement (Pool B), dated as of July 21, 2005, between the
Administrative Agent and MPO Properties, LLC.

 

2



--------------------------------------------------------------------------------

“Accommodation Payment” has the meaning provided in SECTION 9.14.

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, (e) letter-of-credit rights or
letters of credit, or (f) rights to payment for money or funds advanced other
than rights arising out of the use of a credit or charge card or information
contained on or for use with the card.

“Acquisition” means, with respect to a specified Person, (a) an Investment in or
a purchase of a 50% or greater interest in the Capital Stock of any other
Person, (b) a purchase or acquisition of all or substantially all of the assets
of any other Person, or (c) any merger or consolidation of such Person with any
other Person, in each case in any transaction or group of transactions which are
part of a common plan.

“Additional Commitment Lender” shall have the meaning provided in SECTION 2.02.

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
 1/100 of one percent) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted Payment Conditions” means, at the time of determination with respect
to a specified transaction or payment, that (a) no Specified Default then exists
or would arise as a result of the entering into of such transaction or the
making of such payment and (b) after giving effect to such transaction or
payment, the Pro Forma Availability Condition has been satisfied and the
Consolidated Fixed Charge Coverage Ratio, as calculated on a trailing twelve
months basis after giving effect to such transaction or payment, is greater than
1.1:1.0. Prior to undertaking any transaction or payment which is subject to the
Adjusted Payment Conditions, the Loan Parties shall deliver to the
Administrative Agent evidence of satisfaction of the conditions contained in
clause (b) above on a basis reasonably satisfactory to the Administrative Agent.

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

“Advisory Fees” means annual advisory fees, closing fees and transaction fees
payable by the Loan Parties pursuant to the Advisory Agreement, but not to
exceed the amounts payable thereunder as in effect on the Closing Date.

“Advisory Agreement” means the Advisory Agreement dated as of July 21, 2005 by
and among the Parent, Bain Capital Partners, LLC, Bain Capital, Ltd., Toybox
Holdings, LLC and Vornado Truck LLC, as amended and in effect from time to time
in a manner not prohibited hereunder.

 

3



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agents” means collectively, the Administrative Agent and the Co-Collateral
Agents.

“Agreement” means this Amended and Restated Credit Agreement, as modified,
amended, supplemented or restated, and in effect from time to time.

“Agreement Value” means for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent in its reasonable discretion
equal to:

(a) In the case of a Hedge Agreement documented pursuant to an ISDA Master
Agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party was the
sole “Affected Party” (as therein defined) and (iii) the Administrative Agent
was the sole party determining such payment amount (with the Administrative
Agent making such determination pursuant to the provisions of the form of ISDA
Master Agreement);

(b) In the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party which is party to such Hedge Agreement, determined
by the Administrative Agent based on the settlement price of such Hedge
Agreement on such date of determination; or

(c) In all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss on such Hedge Agreement to the Loan Party that is
party to such Hedge Agreement determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Loan Party exceeds (ii) the present value of the future cash flows
to be received by such Loan Party, in each case pursuant to such Hedge
Agreement.

“Applicable Law” means, as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case of or by any Governmental Authority
which has jurisdiction over such Person, or any property of such Person.

“Applicable Lenders” means the Required Lenders, the Supermajority Lenders, or
all Lenders, as applicable.

“Applicable Margin” means:

(a) From and after the Effective Date until January 29, 2011, the percentages
set forth in Level II of the pricing grid below; and

 

4



--------------------------------------------------------------------------------

(b) On the first day of each Fiscal Quarter thereafter (each, an “Adjustment
Date”), commencing with the Fiscal Quarter beginning on or about January 30,
2011, the Applicable Margin shall be determined from the pricing grid below
based upon average daily outstanding Credit Extensions for the most recently
ended three month period immediately preceding such Adjustment Date, provided
that if any Borrowing Base Certificates are at any time restated or otherwise
revised (including as a result of an audit) or if the information set forth in
any Borrowing Base Certificates otherwise proves to be false or incorrect such
that the Applicable Margin would have been higher than was otherwise in effect
during any period, without constituting a waiver of any Default or Event of
Default arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.

 

Level

  

Average Daily

Outstanding Credit

Extensions

   LIBO
Applicable
Margin     Prime Rate and
Canadian Prime
Rate Applicable
Margin     BA
Equivalent
Loans     LIBO Loans
to the
Canadian
Borrower
made in
Dollars  

I

   Less than $600,000,000    2.50 %    1.50 %    2.50 %    2.50 % 

II

   Greater than or equal to $600,000,000 but less than or equal to
$1,300,000,000    2.75 %    1.75 %    2.75 %    2.75 % 

III

   Greater than $1,300,000,000    3.00 %    2.00 %    3.00 %    3.00 % 

“Appraised Value” means the Average Seasonal Net Appraised Recovery Value of the
Borrowers’ Inventory as set forth in the Borrowers’ stock ledger (expressed as a
percentage of the Cost of such Inventory) as determined from time to time by
reference to the most recent appraisal received by the Agents conducted by an
independent appraiser reasonably satisfactory to the Agents. Initially, the
Appraised Value shall be separately established for TRU Inventory and BRU
Inventory; in the event that the Lead Borrower and the Agents so agree, the
Appraised Value may be determined through a combined appraisal of the TRU
Inventory and BRU Inventory.

“Approved Fund” means any Fund that is administered or managed by (a) a Credit
Party, (b) an Affiliate of a Credit Party (c) an entity or an Affiliate of an
entity that administers or manages a Credit Party, or (d) the same investment
advisor or an advisor under common control with such Credit Party or advisor, as
applicable.

“Arrangers” means, collectively, Banc of America Securities LLC, Wells Fargo
Capital Finance, LLC and JPMorgan Securities, Inc.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A-1 or Exhibit A-2, as applicable, or any other form approved by the
Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as any Co-Collateral Agent (after consultation with the other
Co-Collateral Agent) from time to time determines in its reasonable commercial
discretion exercised in good faith as being appropriate (a) to reflect any
impediments to the realization upon the Collateral included in the Tranche A
Borrowing Base or Canadian Borrowing Base, (b) to reflect claims and liabilities
that any Co-Collateral Agent (after consultation with the other Co-Collateral
Agent) determines will need to be satisfied in connection with the realization
upon such Collateral, or (c) to reflect criteria, events, conditions,
contingencies or risks which adversely affect any component of the Tranche A
Borrowing Base, the Canadian Borrowing Base or the Collateral or the validity or
enforceability of this Agreement or the other Loan Documents or any of the
material rights or remedies of the Secured Parties hereunder or thereunder. Upon
the determination by any Co-Collateral Agent (after consultation with the other
Co-Collateral Agent) that an Availability Reserve should be established or
modified, the Co-Collateral Agents shall notify the Administrative Agent in
writing and the Administrative Agent shall thereupon establish or modify such
Availability Reserve, subject to the other provisions of this Agreement. In the
event that the Co-Collateral Agents do not agree on the establishment or amount
of Reserves to be imposed, the Administrative Agent shall nevertheless undertake
such action with respect thereto as any Co-Collateral Agent may request (subject
to the other provisions of this Agreement); provided that the amount of Reserves
established or increased by any Co-Collateral Agent in the event of any such
disagreement may not exceed $35,000,000 in the aggregate at any time outstanding
for all such disagreements; and further provided that the Administrative Agent
may not, without the prior consent of such Co-Collateral Agent, reduce or
eliminate any such Reserves established under this sentence; and further
provided that if the Co-Collateral Agents subsequently agree on the
establishment or amount of Reserves to be imposed after their initial
disagreement, the Reserves so established upon such agreement shall not be
subject to the first proviso hereof and shall not be included in calculating the
amount of Reserves permitted under such first proviso.

“Average Seasonal Net Appraised Recovery Value” means the average monthly net
appraised recovery value (expressed as a percentage of Cost) of the Borrowers’
Inventory during the High Selling Period or the Low Selling Period, as
applicable.

“BA Equivalent Loan” shall mean any Loan in CD$ bearing interest at a rate
determined by reference to the BA Rate in accordance with the provisions of
Article II.

“BA Equivalent Loan Borrowing” shall mean any Borrowing comprised of BA
Equivalent Loans.

“BA Rate” means, for the Interest Period of each BA Equivalent Loan, the rate of
interest per annum equal to the annual rates applicable to CD$ Bankers’
Acceptances having an identical or comparable term as the proposed BA Equivalent
Loan displayed and identified as such on the display referred to as the “CDOR
Page” (or any display substituted therefor) of Reuter Monitor Money Rates
Service as at approximately 10:00 A.M. on such day (or, if such day is not a

 

6



--------------------------------------------------------------------------------

Business Day, as of 10:00 A.M. on the immediately preceding Business Day), plus
five (5) basis points; provided that if such rates do not appear on the CDOR
Page at such time on such date, the rate for such date will be the annual
discount rate (rounded upward to the nearest whole multiple of  1/100 of 1%) as
of 10:00 A.M. on such day at which a Canadian chartered bank listed on Schedule
1 of the Bank Act (Canada) as selected by the Canadian Agent is then offering to
purchase CD$ Bankers’ Acceptances accepted by it having such specified term (or
a term as closely as possible comparable to such specified term), plus five
(5) basis points.

“Bank of America” means Bank of America, N.A., a national banking association,
and its Subsidiaries, Affiliates and branches.

“Bank of America-Canada Branch” means Bank of America, N.A. (acting through its
Canada branch).

“Bank Products” means any services or facilities provided to any Loan Party by
any Lender or any of its Affiliates on account of each Hedge Agreement that
(a) is in effect on the Effective Date with a counterparty that is a Credit
Party as of the Effective Date or (b) is entered into after the Effective Date
with any counterparty that is a Credit Party at the time such Hedge Agreement is
entered into.

“Bankruptcy Code” means each of (i) Title 11, U.S.C., as now or hereafter in
effect, or any successor thereto, and (ii) the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada) and the Winding-up
and Restructuring Act (Canada), as now or hereafter in effect, or any successor
thereto.

“BAS” means Banc of America Securities LLC and its successors.

“BBA LIBOR” has the meaning assigned to such term in the definition of “LIBO
Rate.”

“Blocked Account” has the meaning provided in SECTION 2.18(c).

“Blocked Account Agreement” has the meaning provided in SECTION 2.18(c).

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the
Co-Collateral Agents) of funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bookrunners” means, collectively, Banc of America Securities LLC, Well Fargo
Capital Finance, LLC, JPMorgan Securities, Inc., Citigroup Global Markets Inc.,
and Deutsche Bank Securities Inc.

“Borrower” means the Lead Borrower, each other Domestic Borrower and the
Canadian Borrower; “Borrowers” shall mean, collectively, the Domestic Borrowers
and the Canadian Borrower.

 

7



--------------------------------------------------------------------------------

“Borrowing” means (a) the incurrence of Revolving Credit Loans of a single Type,
on a single date and having, in the case of LIBO Loans and BA Equivalent Loans,
a single Interest Period, or (b) a Swingline Loan.

“Borrowing Base Certificate” has the meaning provided in SECTION 5.01(f).

“Borrowing Request” means a request by the Lead Borrower on behalf of any of the
Domestic Borrowers or by the Canadian Borrower for a Borrowing in accordance
with SECTION 2.04.

“Breakage Costs” has the meaning provided in SECTION 2.16(b).

“BRU Inventory” means all Inventory of the Loan Parties which is offered for
sale (or is designated for sale) at any “Babies “R” Us” Store, including, but
not limited to, any such Inventory held for sale in internet and other direct
sales, and all Inventory of the Loan Parties specifically designated as “Babies
“R” Us” Inventory at any distribution center or warehouse maintained by the Loan
Parties.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed; provided, however, that when used in connection with a
LIBO Loan, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market;
provided further that, when used in connection with any Loan to the Canadian
Borrower, the term “Business Day” shall also exclude any day on which banks are
authorized or required by law to be closed in Toronto, Ontario, Canada.

“Canadian Agent” has the meaning set forth in the preamble hereto.

“Canadian Availability” means, at any time of calculation, the lesser of (a) or
(b), where:

(a) is the result of:

(i) the Canadian Credit Ceiling,

Minus

(ii) The aggregate outstanding amount of Credit Extensions to, or for the
account of, the Canadian Borrower,

(b) is the result of:

(i) The Canadian Borrowing Base,

Minus

(ii) The aggregate unpaid balance of Credit Extensions to, or for the account
of, the Canadian Borrower.

 

8



--------------------------------------------------------------------------------

In calculating Canadian Availability at any time and for any purpose under this
Agreement, any amount calculated or referenced in dollars shall also refer to
the equivalent amount in CDN$.

“Canadian Borrower” means Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltee, a
corporation organized under the laws of the Province of Ontario.

“Canadian Borrowing Base” means, at any time of calculation, an amount equal to
the Equivalent Amount in dollars of:

(a) the face amount of Eligible Credit Card Receivables of the Canadian Loan
Parties multiplied by ninety percent (90%);

plus

(b) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of
the Canadian Loan Parties consisting of TRU Inventory, net of Inventory
Reserves, multiplied by the Inventory Advance Rate for TRU Inventory, multiplied
by the Appraised Value of Eligible Inventory (other than Eligible In-Transit
Inventory) of the Canadian Loan Parties consisting of TRU Inventory;

plus

(c) (i) prior to the time that more than ten (10) “Babies “R” Us” Stores are
operating in Canada and the BRU Inventory in Canada has been separately
appraised, the Cost of Eligible Inventory (other than Eligible In-Transit
Inventory) of the Canadian Loan Parties consisting of BRU Inventory, net of
Inventory Reserves, multiplied by the Inventory Advance Rate for TRU Inventory
multiplied by the Appraised Value of Eligible Inventory (other than Eligible
In-Transit Inventory) of the Canadian Loan Parties consisting of TRU Inventory;
and (ii) after more than ten (10) “Babies “R” Us” Stores are operating in Canada
and the BRU Inventory in Canada has been separately appraised, the Cost of
Eligible Inventory (other than Eligible In-Transit Inventory) of the Canadian
Loan Parties consisting of BRU Inventory, net of Inventory Reserves, multiplied
by the Inventory Advance Rate for BRU Inventory, multiplied by the Appraised
Value of Eligible Inventory (other than Eligible In-Transit Inventory) of the
Canadian Loan Parties consisting of BRU Inventory;

plus

(d) the Cost of Eligible In-Transit Inventory of the Canadian Loan Parties
consisting of TRU Inventory, net of Inventory Reserves, multiplied by the
Inventory Advance Rate for TRU Inventory, multiplied by the Appraised Value of
Eligible In-Transit Inventory of the Canadian Loan Parties consisting of TRU
Inventory; provided that in no event shall the amounts available to be borrowed
pursuant to this clause (d), together with amounts available to be advanced
under clause (e) of this definition and clauses (d) and (e) of the definition of
“Tranche A Borrowing Base”, exceed 12  1/2% of the Combined Borrowing Base in
the aggregate;

 

9



--------------------------------------------------------------------------------

plus

(e) (i) prior to the time that more than ten (10) “Babies “R” Us” Stores are
operating in Canada and the BRU Inventory in Canada has been separately
appraised, the Cost of Eligible In-Transit Inventory of the Canadian Loan
Parties consisting of BRU Inventory, net of Inventory Reserves, multiplied by
the Inventory Advance Rate for TRU Inventory multiplied by the Appraised Value
of Eligible In-Transit Inventory of the Canadian Loan Parties consisting of TRU
Inventory; and (ii) after more than ten (10) “Babies “R” Us” Stores are
operating in Canada and the BRU Inventory in Canada has been separately
appraised, the Cost of Eligible In-Transit Inventory of the Canadian Loan
Parties consisting of BRU Inventory, net of Inventory Reserves, multiplied by
the Inventory Advance Rate for BRU Inventory, multiplied by the Appraised Value
of Eligible In-Transit Inventory of the Canadian Loan Parties consisting of BRU
Inventory; provided that in no event shall the amounts available to be borrowed
pursuant to this clause (e), together with amounts available to be advanced
under clause (d) of this definition and clauses (d) and (e) of the definition of
“Tranche A Borrowing Base”, exceed 12  1/2% of the Combined Borrowing Base;

plus

(f) the lesser of (i) the FMV of Eligible Real Estate of the Canadian Loan
Parties, less the Canadian Realty Reserves, multiplied by fifty percent (50%),
or (ii) $75,000,000;

minus

(g) the then amount of all Availability Reserves and, as long as Eligible Real
Estate is included in the Canadian Borrowing Base, Canadian Sales Reserves.

“Canadian Commitment” shall mean, with respect to each Canadian Lender, the
commitment of such Canadian Lender hereunder to make Credit Extensions to the
Canadian Borrower in the amount set forth opposite its name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be increased from time to time pursuant to SECTION 2.02 or reduced
from time to time pursuant to SECTION 2.15 and SECTION 2.17.

“Canadian Commitment Percentage” shall mean, with respect to each Canadian
Lender, that percentage of the Canadian Commitments of all Canadian Lenders
hereunder to make Credit Extensions to the Canadian Borrower in the amount set
forth opposite its name on Schedule 1.1 hereto or as may subsequently be set
forth in the Register from time to time, as the same may be increased from time
to time pursuant to SECTION 2.02 or reduced from time to time pursuant to
SECTION 2.15 and SECTION 2.17.

“Canadian Concentration Account” has the meaning provided in SECTION 2.18(d).

“Canadian Credit Ceiling” means, initially, $200,000,000, as such amount may be
increased from time to time pursuant to SECTION 2.02 or decreased from time to
time pursuant to SECTION 2.15 and SECTION 2.17.

 

10



--------------------------------------------------------------------------------

“Canadian Excess Availability” means (a) the lesser of (i) the Canadian
Commitments or (ii) the Canadian Borrowing Base minus (b) the outstanding Credit
Extensions to the Canadian Borrower.

“Canadian Lenders” means the Lenders having Canadian Commitments from time to
time or at any time. Any Person may be a Canadian Lender only if (i) it is a
financial institution that is listed on Schedule I, II or III of the Bank Act
(Canada) or is not a foreign bank for purposes of the Bank Act (Canada), and if
such financial institution is not resident in Canada and is not deemed to be
resident in Canada for purposes of the Income Tax Act (Canada), then such
financial institution deals at arm’s length with each Canadian Loan Party for
purposes of the Income Tax Act (Canada), and (ii) it or any of its Affiliates
also has Domestic Commitments in an amount at least equal to its Canadian
Commitment.

“Canadian Letter of Credit” shall mean a Letter of Credit that is issued
pursuant to this Agreement for the account of the Canadian Borrower.

“Canadian Letter of Credit Outstandings” shall mean, at any time, the sum of
(a) with respect to Canadian Letters of Credit outstanding at such time, the
aggregate maximum amount that then is, or at any time thereafter may become,
available for drawing or payment thereunder plus, without duplication, (b) all
amounts theretofore drawn or paid under Canadian Letters of Credit for which the
applicable Issuing Bank has not then been reimbursed.

“Canadian Letter of Credit Sublimit” means $30,000,000.

“Canadian Liabilities” means (a) (i) the principal of, and interest on, the
Loans made hereunder to, or for the benefit of, the Canadian Borrower or any of
its Subsidiaries, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise (including all interest that
accrues after the commencement of any case or proceeding by or against the
Canadian Borrower or any of its Subsidiaries under the Bankruptcy Code, whether
or not allowed in such case or proceeding), (ii) other amounts owing by the
Canadian Borrower or any of its Subsidiaries under this Agreement and the other
Loan Documents in respect of any Canadian Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities (including all
fees, costs, expenses and indemnities that accrue after the commencement of any
case or proceeding by or against the Canadian Borrower or any of its
Subsidiaries under the Bankruptcy Code, whether or not allowed in such case or
proceeding), whether primary, secondary, direct, contingent, fixed or otherwise,
of the Canadian Borrower or any of its Subsidiaries to any of the Secured
Parties under this Agreement and the other Loan Documents, (b) the due and
punctual payment and performance of all covenants, agreements, obligations and
liabilities of the Canadian Borrower or any of its Subsidiaries under or
pursuant to this Agreement or the other Loan Documents, and (c) any Cash
Management Services or Bank Products entered into or furnished to the Canadian
Borrower or any of its Subsidiaries.

“Canadian Loan Party” means the Canadian Borrower and each Canadian Subsidiary
which becomes a Loan Party pursuant to the terms of SECTION 5.12.

 

11



--------------------------------------------------------------------------------

“Canadian Loans” means, collectively, the Loans made by the Canadian Lenders
pursuant to ARTICLE II.

“Canadian Overadvance” means a Credit Extension to the Canadian Borrower to the
extent that, immediately after the making of such Credit Extension, Canadian
Availability is less than zero.

“Canadian Prime Rate” means, for any day, the higher of: (a) the rate of
interest publicly announced from time to time by Bank of America-Canada Branch
as its reference rate of interest for loans made either (i) in CD$ to Canadian
customers and designated as its “prime” rate, or (ii) in dollars to Canadian
customers and designated as its “base rate”; or (b) the Adjusted LIBO Rate
(calculated utilizing the LIBO Rate for a one-month Interest Period) plus one
percent (1.00%) per annum. The “prime” rate or “base rate”, as applicable, is a
rate set by Bank of America-Canada Branch based upon various factors, including
Bank of America-Canada Branch’s costs and desired return, general economic
conditions and other factors and is used as a reference point for pricing some
loans. If for any reason the Canadian Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the LIBO Rate for any reason, including the inability or failure of
the Canadian Agent to obtain sufficient quotations thereof in accordance with
the terms hereof, the Canadian Prime Rate shall be determined without regard to
clause (a)(i) of the definition of Adjusted LIBO Rate until the circumstances
giving rise to such inability no longer exist. Any change in the Canadian Prime
Rate due to a change in Bank of America-Canada Branch’s “prime” rate or “base
rate”, as applicable, or the Adjusted LIBO Rate shall be effective on the
effective date of such change in Bank of America-Canada Branch’s “prime” rate or
“base rate”, as applicable, or the Adjusted LIBO Rate, respectively.

“Canadian Realty Reserves” means, without duplication of any other Reserves,
such reserves as any Co-Collateral Agent (after consultation with the other
Co-Collateral Agent) from time to time determines in its reasonable commercial
discretion exercised in good faith as being appropriate to reflect any
impediments to the realization upon any Collateral consisting of Eligible Real
Estate of the Canadian Loan Parties (including, without limitation, claims that
any Co-Collateral Agent (after consultation with the other Co-Collateral Agent)
determines will need to be satisfied in connection with the realization upon
such Eligible Real Estate and any Environmental Compliance Reserve with respect
to such Eligible Real Estate). Canadian Realty Reserves shall include, without
limitation, a reserve in an amount equal to ten percent (10%) of the FMV of any
Eligible Real Estate of the Canadian Borrower which is subject to a right of
first refusal or similar right to which the Mortgage in favor of the Canadian
Agent is subject.

“Canadian Sales Reserve” means a Reserve in an amount equal to 10% of the FMV of
each parcel of Eligible Real Estate sold by the Canadian Loan Parties not
constituting Excess Canadian Real Estate; provided that the maximum aggregate
Canadian Sales Reserve shall not exceed $10,000,000.

“Canadian Security Documents” means the General Security Agreement, Mortgages,
and the deed of hypothec charging the universality of moveable property, in each
case granted by the Canadian Borrower and each other Canadian Loan Party in
favor of the Canadian Agent.

 

12



--------------------------------------------------------------------------------

“Canadian Subsidiary” means any Subsidiary of the Canadian Borrower organized
under the laws of Canada or any province thereof.

“Canadian Swingline Loan Ceiling” means $20,000,000, as such amount may be
increased or reduced in accordance with the provisions of this Agreement.

“Canadian Total Commitment Increase Amount” means, as of any proposed Commitment
Increase Date, $150,000,000 minus the aggregate amount of Commitment Increases
of the Canadian Commitments from and after the Effective Date to and including
such Commitment Increase Date; provided that in no event shall the Total
Commitments exceed $2,500,000,000 at any time.

“Canadian Total Commitments” means the aggregate of the Canadian Commitments of
all Canadian Lenders. On the Effective Date, the Canadian Total Commitments are
$200,000,000.

“Canadian Unused Fee” has the meaning provided in SECTION 2.19(c).

“Capital Expenditures” means, with respect to the Loan Parties for any period,
the additions to property, plant and equipment and other capital expenditures of
the Loan Parties that are (or would be) set forth in a Consolidated statement of
cash flows of the Loan Parties for such period prepared in accordance with GAAP;
provided that “Capital Expenditures” shall not include (i) any additions to
property, plant and equipment and other capital expenditures made with (A) the
proceeds of any equity securities issued or capital contributions received, or
Indebtedness borrowed (excluding borrowings under this Agreement, the Term Loan,
or the Permanent Financing Facility) by any Loan Party or any Subsidiary in
connection with such capital expenditures, (B) the proceeds from any casualty
insurance or condemnation or eminent domain, to the extent that the proceeds
therefrom are utilized for capital expenditures within twelve months of the
receipt of such proceeds, (C) the proceeds from any sale or other disposition of
any Loan Party’s assets (other than assets constituting Collateral consisting of
Inventory, Accounts, and Eligible Real Estate and the proceeds thereof), to the
extent that the proceeds therefrom are utilized for capital expenditures within
twelve months of the receipt of such proceeds, (ii) any portion of the purchase
price of a Permitted Acquisition which is allocated to property, plant or
equipment acquired as part of such Permitted Acquisition, or (iii) any
expenditures which are contractually required to be, and are, reimbursed to the
Loan Parties in cash by a third party (including landlords) during such period
of calculation.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP consistently
applied with the principles existing on the Effective Date.

“Capital Stock” means, as to any Person that is a corporation, the authorized
shares of such Person’s capital stock, including all classes of common,
preferred, voting and nonvoting

 

13



--------------------------------------------------------------------------------

capital stock, and, as to any Person that is not a corporation or an individual,
the membership or other ownership interests in such Person, including, without
limitation, the right to share in profits and losses, the right to receive
distributions of cash and other property, and the right to receive allocations
of items of income, gain, loss, deduction and credit and similar items from such
Person, whether or not such interests include voting or similar rights entitling
the holder thereof to exercise Control over such Person, collectively with, in
any such case, all warrants, options and other rights to purchase or otherwise
acquire, and all other instruments convertible into or exchangeable for, any of
the foregoing.

“Cash Collateral Account” means an interest bearing account established by the
Loan Parties (other than the Canadian Borrower and its Subsidiaries) with the
Administrative Agent, for its own benefit and the benefit of the other Secured
Parties, at Bank of America under the sole and exclusive dominion and control of
the Administrative Agent, in the name of the Administrative Agent or as the
Administrative Agent shall otherwise direct, in which deposits are required to
be made in accordance with this Agreement, and, in the case of the Canadian
Borrower and its Subsidiaries, an interest bearing account established by the
Canadian Borrower and its Subsidiaries with the Canadian Agent, for its own
benefit and the benefit of the other Secured Parties, at Bank of America-Canada
Branch under the sole and exclusive dominion and control of the Canadian Agent,
in the name of the Canadian Agent or as the Canadian Agent shall otherwise
direct, in which deposits are required to be made in accordance with this
Agreement.

“Cash Collateralize” has the meaning provided in SECTION 2.13(j).

“Cash Dominion Event” means the occurrence of any of the following: (a) the
occurrence and continuance of any Specified Default; (b) the failure of the
Borrowers to maintain Excess Availability for any three (3) days (whether or not
consecutive) during any thirty (30) day period of at least $150,000,000; or
(c) the failure of the Borrowers to maintain Excess Availability at any time of
at least $130,000,000. For purposes of this Agreement, the occurrence of a Cash
Dominion Event shall be deemed continuing (A) so long as such Specified Default
has not been cured or waived, (B) if the Cash Dominion Event arises as a result
of the Borrowers’ failure to maintain Excess Availability as required pursuant
to clause (b) hereunder, until Excess Availability has exceeded $150,000,000 for
thirty (30) consecutive days, or (C) if the Cash Dominion Event arises as a
result of the Borrowers’ failure to maintain Excess Availability as required
pursuant to clause (c) hereunder, until Excess Availability has exceeded the
$130,000,000 for thirty (30) consecutive days; provided that a Cash Dominion
Event may not be so cured on more than two (2) occasions in any period of 365
consecutive days.

“Cash Management Reserves” means such reserves as any Co-Collateral Agent (after
consultation with the other Co-Collateral Agent), from time to time after the
occurrence and during the continuation of a Cash Dominion Event, determines in
its reasonable commercial discretion exercised in good faith as being
appropriate to reflect the reasonably anticipated liabilities and obligations of
the Loan Parties with respect to Cash Management Services then provided or
outstanding.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any of its
Affiliates: (a) ACH

 

14



--------------------------------------------------------------------------------

transactions; (b) cash management services, including, without limitation,
controlled disbursement services, treasury, depository, overdraft and electronic
funds transfer services; (c) foreign exchange facilities; (d) credit card
processing services; (e) purchase cards; and (f) credit or debit cards.

“Cash Receipts” has the meaning provided in SECTION 2.18(d).

“CD$” means Canadian dollars.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Change in Control” means, at any time:

(a) occupation of a majority of the seats (other than vacant seats) on the board
of directors (or other body exercising similar management authority) of the
Parent by Persons who were neither (i) nominated by the board of directors of
the Parent (or prior to the consummation of a Qualifying IPO, the Sponsor) nor
(ii) appointed by directors so nominated; or

(b) after the consummation of a Qualifying IPO, any person or “group” (within
the meaning of the Securities and Exchange Act of 1934, as amended), other than
any one or more of the Sponsor Group, is or becomes the beneficial owner (within
the meaning of Rule 13d-3 or 13d-5 of the Securities and Exchange Act of 1934,
as amended, except that such person shall be deemed to have “beneficial
ownership” of all Capital Stock that such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of (i) twenty-five percent (25%) or more (on a
fully diluted basis) of the total then outstanding Capital Stock of the Parent
entitled to vote for the election of directors of the Parent, and (ii) Capital
Stock of the Parent entitled to vote for the election of directors of the Parent
in an amount greater than the number of shares of such Capital Stock
beneficially owned by the Sponsor Group (or over which the Sponsor Group has
voting control); or

(c) prior to the consummation of a Qualifying IPO, a change in the Control of
the Parent such that the Loan Parties are not Controlled by any one or more of
the Sponsor Group; or

(d) the Parent fails at any time to own, directly or indirectly, 100% of the
Capital Stock of each Loan Party free and clear of all Liens (other than those
Liens specified in clauses (a), (e), (i) and (l) of the definition of Permitted
Encumbrances), except where such failure is as a result of a transaction
permitted by the Loan Documents.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Credit Party (or, for purposes of
SECTION 2.14, by any lending office of such Credit Party or by such Credit
Party’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date;

 

15



--------------------------------------------------------------------------------

provided however, for purposes of this Agreement, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, guidelines or directives in
connection therewith are deemed to have gone into effect and been adopted after
the Effective Date.

“Charges” has the meaning provided in SECTION 9.13.

“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, operating agreement, membership agreement or
similar constitutive document or agreement or its by-laws.

“Closing Date” means July 21, 2005.

“CMBS Facilities” mean the mortgage, mezzanine, high yield or similar financing
arrangements of certain Special Purpose Entities that are direct or indirect
subsidiaries of the Lead Borrower in an aggregate principal amount of up to
$800,000,000, and any refinancing, extension or replacement thereof.

“Co-Collateral Agents” has the meaning provided in the preamble to this
Agreement.

“Co-Documentation Agents” has the meaning provided in the preamble to this
Agreement.

“Co-Syndication Agents” has the meaning provided in the preamble to this
Agreement.

“Code” means the Internal Revenue Code of 1986 and the United States Treasury
regulations promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral” or words of similar intent as
defined in any applicable Security Document; provided that (a) any assets of the
Canadian Borrower and its Subsidiaries shall secure only the Canadian
Liabilities, and (b) any Lien on intellectual property rights shall be limited
to a non-exclusive right to use such assets in connection with a Liquidation.

“Combined Borrowing Base” means the sum of (a) the Tranche A Borrowing Base plus
(b) the Canadian Borrowing Base.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

“Commitment” means, with respect to each Lender, the aggregate commitment(s) of
such Lender hereunder in the amount set forth opposite its name on Schedule 1.1
hereto (being the aggregate of the Domestic Commitments and the Canadian
Commitments of such Lender) or as may subsequently be set forth in the Register
from time to time, as the same may be increased or reduced from time to time
pursuant to this Agreement.

“Commitment Increase” shall have the meaning provided in SECTION 2.02(a).

 

16



--------------------------------------------------------------------------------

“Commitment Increase Date” shall have the meaning provided in SECTION 2.02(c).

“Commitment Percentage” means, with respect to each Lender, that percentage of
the Commitments of all Lenders hereunder, in the amount set forth opposite such
Lender’s name on Schedule 1.1 hereto or as may subsequently be set forth in the
Register from time to time, as the same may be increased or reduced from time to
time pursuant to this Agreement.

“Compliance Certificate” has the meaning provided in SECTION 5.01(d).

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” means, with respect to any Person for any period, the sum
(without duplication) of (a) Consolidated Net Income for such period, plus, in
each case to the extent deducted in determining Consolidated Net Income for such
period, (b) depreciation, amortization, and all other non-cash charges (other
than non-cash charges for which a cash payment will be required to be made in
that period), (c) provisions for Taxes based on income, (d) Consolidated
Interest Expense, (e) Advisory Fees, and (f) unusual, non-recurring or
extraordinary expenses, losses or charges as reasonably approved by the
Administrative Agent; provided, however, that, upon the termination of the
Canadian Commitments in accordance with the terms of this Agreement, the results
of the Canadian Borrower and any Canadian Subsidiaries shall be excluded from
the calculation of Consolidated EBITDA.

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person for
any period, the ratio of (a) (i) Consolidated EBITDA for such period minus
(ii) Capital Expenditures during such period, to (b) the sum of (i) Debt Service
Charges payable in cash during such period plus (ii) federal, state and foreign
income Taxes paid in cash (net of refunds received) during such period, all as
determined on a Consolidated basis in accordance with GAAP; provided, however,
that, upon the termination of the Canadian Commitments in accordance with the
terms of this Agreement, the results of the Canadian Borrower and any Canadian
Subsidiaries shall be excluded from the calculation of the Consolidated Fixed
Charge Coverage Ratio. For purposes of determining the Consolidated Fixed Charge
Coverage Ratio, GAAP shall be consistently applied with the principles existing
on the Effective Date.

“Consolidated Interest Coverage Ratio” means, with respect to any Person for any
period, the ratio of Consolidated EBITDA of such Person for such period to the
Consolidated Interest Expense of such Person for such period. For purposes of
determining the Consolidated Interest Coverage Ratio, GAAP shall be consistently
applied with the principles existing on the Effective Date.

“Consolidated Interest Expense” means, with respect to any Person for any
period, total interest expense (including that attributable to Capital Lease
Obligations in accordance with GAAP) of such Person on a Consolidated basis with
respect to all outstanding Indebtedness of such Person, including, without
limitation, the Obligations and all commissions, discounts and other fees and
charges owed with respect thereto, but excluding (x) any non-cash or deferred

 

17



--------------------------------------------------------------------------------

interest financing costs, including on account of bridge, commitment and other
financing fees, all as determined on a Consolidated basis in accordance with
GAAP, and (y) amortization of deferred financing fees, debt issuance costs,
commissions, fees and expenses; provided, however, that, upon the termination of
the Canadian Commitments in accordance with the terms of this Agreement,
interest expense of the Canadian Borrower and any Canadian Subsidiaries shall be
excluded from the calculation of Consolidated Interest Expense.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (or loss) of such Person on a Consolidated basis for such period
taken as a single accounting period determined in accordance with GAAP;
provided, however, that there shall be excluded (a) the income (or loss) of such
Person in which any other Person has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid in cash to such
Person during such period, (b) the income of any direct or indirect Subsidiary
of a Person to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its Charter Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, and (c) upon the termination of the Canadian
Commitments in accordance with the terms of this Agreement, the income (or loss)
of the Canadian Borrower and any Canadian Subsidiaries.

“Control” means the possession, directly or indirectly, of the power (a) to vote
50% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost” means the cost of purchases, as reported on the Borrowers’ financial
stock ledger based upon the Borrowers’ accounting practices in effect on the
Effective Date or thereafter consented to by the Administrative Agent, whose
consent will not be unreasonably withheld. “Cost” does not include inventory
capitalization costs or other non-purchase price charges (except for freight
charges with respect to all Inventory (other than unpaid freight charges for
Eligible In-Transit Inventory) to the extent treated consistently with the
Borrowers’ accounting practices in effect on the Effective Date) used in the
Borrowers’ calculation of cost of goods sold.

“Credit Card Notifications” has the meaning provided in SECTION 2.18(c).

“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.

“Credit Party” means (a) the Lenders, (b) the Agents and the Canadian Agent and
their respective Affiliates and branches, (c) the Issuing Banks, (d) the
Arrangers and (e) the successors and permitted assigns of each of the foregoing.

“Credit Party Expenses” means, without limitation, all of the following to the
extent incurred in connection with this Agreement and the other Loan Documents:
(a) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Co-Collateral Agents, the

 

18



--------------------------------------------------------------------------------

Canadian Agent and the Arrangers in connection with the preparation of the Loan
Documents and the syndication of the credit facilities provided for herein,
including, without limitation, the reasonable fees, charges and disbursements of
one United States counsel for the Administrative Agent and its Affiliates, one
Canadian counsel for the Canadian Agent and its Affiliates and branches (plus
local counsel in any other jurisdiction to the extent reasonably necessary), and
outside consultants for the Agents and the Canadian Agent consisting of one
inventory appraisal firm and one Canadian real estate appraisal firm, one
commercial finance examination firm and one Canadian environmental engineering
firm; (b) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Co-Collateral Agents, the Canadian Agent and the Arrangers in
connection with the administration of this Agreement and the other Loan
Documents and any amendments, modifications or waivers requested by a Loan Party
of the provisions hereof or thereof (whether or not any such amendments,
modifications or waivers shall be consummated), including the reasonable fees,
charges and disbursements of one United States counsel for Bank of America and
its Affiliates and one Canadian counsel for the Canadian Agent and its
Affiliates and branches (plus local counsel in any other jurisdiction to the
extent reasonably necessary); (c) all reasonable out-of-pocket expenses incurred
by the Issuing Banks in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; (d) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Co-Collateral Agents, the Canadian Agent and their respective Affiliates and
branches in connection with the enforcement and protection of their rights in
connection with the Loan Documents (including all such out-of-pocket expenses
incurred during any workout, restructuring or related negotiations in respect of
such Loan Documents), including the reasonable fees, charges and disbursements
of one United States counsel for Bank of America and its Affiliates, one
Canadian counsel for the Canadian Agent and its Affiliates (plus local counsel
in any other jurisdiction to the extent reasonably necessary) and outside
consultants for the Agents (including, without limitation, except as permitted
in clause (e) hereof, one inventory appraisal firm and one real estate appraisal
firm, one commercial finance examination firm and one environmental engineering
firm); and (e) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Co-Collateral Agents, the Canadian Agent and their
respective Affiliates and branches in connection with the enforcement of their
rights in any case under the Bankruptcy Code or any judicial proceeding
commenced by any Loan Party against the Credit Parties relating to the Loan
Documents after the occurrence and during the continuance of an Event of
Default, including the reasonable fees, charges and disbursements of one United
States counsel for Bank of America and its Affiliates, one Canadian counsel for
the Canadian Agent and its Affiliates (plus local counsel in any other
jurisdiction to the extent reasonably necessary) and outside consultants for the
Agents (including, without limitation, inventory appraisal firm(s) and real
estate appraisal firm(s), commercial finance examination firm(s) and
environmental engineering firm(s)); provided that, in addition to the foregoing,
the Lenders who are not the Agents or the Canadian Agent shall be entitled to
reimbursement for no more than one counsel representing all such Lenders (absent
a conflict of interest in which case the Lenders may engage and be reimbursed
for additional counsel). Credit Party Expenses shall not include the allocation
of any overhead expenses of any Credit Party.

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of the
Loan Parties entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Loan Parties, net of any dormancy reserves maintained by the Loan Parties on
their books and records in the ordinary course of business consistent with past
practices.

 

19



--------------------------------------------------------------------------------

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit B among a Loan Party, a customs broker or other carrier, and
the Administrative Agent or the Canadian Agent, as applicable, in which the
customs broker or other carrier acknowledges that it has control over and holds
the documents evidencing ownership of the subject Inventory or other property
for the benefit of the Administrative Agent or the Canadian Agent, as
applicable, and agrees, upon notice from the Administrative Agent or the
Canadian Agent, as applicable, to hold and dispose of the subject Inventory and
other property solely as directed by the Administrative Agent or the Canadian
Agent, as applicable.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents, the Canadian Agent and the Lenders
shall have no duty to inquire as to the source of the amounts on deposit in the
DDAs.

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense payable in cash, plus (b) scheduled principal payments made or
required to be made (after giving effect to any prepayments paid in cash that
reduce the amount of such required payments) on account of Indebtedness,
including the full amount of any non-recourse Indebtedness (excluding the
Obligations, payments to reimburse any drawings under any commercial letters of
credit, and any payments on Indebtedness required to be made on the final
maturity date thereof, but including, without limitation, Capitalized Lease
Obligations) for such period, plus (c) scheduled mandatory payments on account
of Disqualified Capital Stock (whether in the nature of dividends, redemption,
repurchase or otherwise) required to be made during such period, in each case
determined in accordance with GAAP; provided, however, that, upon the
termination of the Canadian Commitments in accordance with the terms of this
Agreement, Debt Service Charges attributable to the Canadian Borrower and any
Canadian Subsidiaries shall be excluded from the calculation of Debt Service
Charges.

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.

“Default Rate” has the meaning provided in SECTION 2.12.

“Delinquent Lender” has the meaning provided in SECTION 8.16.

“Designated Account” has the meaning provided in SECTION 2.18(d); provided,
however, that notwithstanding anything to the contrary contained therein, in no
event shall the amounts deposited into the Designated Account at any time exceed
$25,000,000 in the aggregate.

“Deteriorating Lender” means any Delinquent Lender or any Lender as to which
(a) any of the Issuing Banks or the Swingline Lender has reasonably ascertained
that such Lender or its Subsidiary has, without cause, defaulted in fulfilling
its obligations under one or more other syndicated credit facilities, or
(b) such Lender or a Person that controls such Lender has been deemed insolvent
or become the subject of a bankruptcy, insolvency or similar proceeding.

 

20



--------------------------------------------------------------------------------

“Determination Date” shall mean the date upon which each of the following has
occurred:

(a) The Canadian Commitments and/or the Domestic Commitments have been
terminated by the Required Lenders (or are deemed terminated) upon the
occurrence of an Event of Default; and

(b) The Obligations and/or the Canadian Liabilities have been declared to be due
and payable (or has become automatically due and payable) and have not been paid
in accordance with the terms of this Agreement.

“Disbursement Accounts” has the meaning provided in SECTION 2.18(g).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06(a) and Schedule 3.06(b).

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to the Maturity Date, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) Indebtedness or any Capital Stock referred
to in (a) above prior to the Maturity Date, or (c) contains any mandatory
repurchase obligation which comes into effect prior to the Maturity Date;
provided that any Capital Stock that would not constitute Disqualified Capital
Stock but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Capital Stock is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Capital
Stock upon the occurrence of a change in control or an asset sale shall not
constitute Disqualified Capital Stock.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Availability” means the lesser of (a) or (b), where:

(a) is the result of:

(i) The Revolving Credit Ceiling,

Minus

(ii) The aggregate outstanding amount of Credit Extensions to, or for the
account of, the Domestic Borrowers,

Minus

(iii) The aggregate outstanding amount of Credit Extensions to, or for the
account of, the Canadian Borrower.

(b) is the result of the following:

(i) The Tranche A Borrowing Base, as determined from the most recent Borrowing
Base Certificate (as adjusted pursuant to SECTION 2.03 hereof);

 

21



--------------------------------------------------------------------------------

Minus

(ii) The aggregate outstanding amount of Credit Extensions to, or for the
account of, the Domestic Borrowers.

“Domestic Borrowers” means, collectively, the Lead Borrower, the other Domestic
Borrowers identified on the signature pages hereto and each Other Borrower who
becomes a Domestic Borrower hereunder in accordance with the terms of this
Agreement.

“Domestic Commitment” shall mean, with respect to each Domestic Lender, the
commitment of such Domestic Lender hereunder to make Credit Extensions to the
Domestic Borrowers in the amount set forth opposite its name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be increased from time to time pursuant to SECTION 2.02 or reduced
from time to time pursuant to SECTION 2.15 and SECTION 2.17.

“Domestic Commitment Percentage” shall mean, with respect to each Domestic
Lender, that percentage of the Domestic Commitments of all Domestic Lenders
hereunder to make Credit Extensions to the Domestic Borrowers, in the amount set
forth opposite its name on Schedule 1.1 hereto or as may subsequently be set
forth in the Register from time to time, as the same may be increased from time
to time pursuant to SECTION 2.02 or reduced from time to time pursuant to
SECTION 2.15 and SECTION 2.17.

“Domestic Concentration Account” has the meaning provided in SECTION 2.18(d).

“Domestic Lenders” means the Lenders having Domestic Commitments from time to
time or at any time.

“Domestic Letter of Credit” means a Letter of Credit that is issued pursuant to
this Agreement for the account of a Domestic Borrower.

“Domestic Letter of Credit Outstandings” means, at any time, the sum of (a) with
respect to Domestic Letters of Credit outstanding at such time, the aggregate
maximum amount that then is, or at any time thereafter may become, available for
drawing or payment thereunder, plus, without duplication, (b) all amounts
theretofore drawn or paid under Domestic Letters of Credit for which the
applicable Issuing Bank has not then been reimbursed.

“Domestic Letter of Credit Sublimit” means, at any time, the sum of $400,000,000
less the then Canadian Letter of Credit Outstandings, as such amount may be
increased or reduced in accordance with the terms of this Agreement.

“Domestic Loan Party” means any Loan Party other than a Canadian Loan Party.

 

22



--------------------------------------------------------------------------------

“Domestic Loans” means, collectively, the Loans made by the Domestic Lenders
pursuant to Article II.

“Domestic Overadvance” means a Credit Extension to the Domestic Borrowers to the
extent that, immediately after the making of such Credit Extension, Domestic
Availability is less than zero.

“Domestic Swingline Loan Ceiling” means (a) from January 1st through August 31st
of each year, $50,000,000 and (b) from September 1st through December 31 st of
each year, $100,000,000, as such amount may be increased or reduced in
accordance with the provisions of this Agreement.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Domestic Total Commitments” means the aggregate of the Domestic Commitments of
all Domestic Lenders. On the Effective Date, the Domestic Total Commitments are
$1,850,000,000.

“Earn-Out Obligations” means the maximum amount of all obligations incurred or
to be incurred in connection with any Acquisition of a Person pursuant to a
Permitted Acquisition under non-compete agreements, consulting agreements,
earn-out agreements and similar deferred purchase arrangements.

“Effective Date” means August 10, 2010.

“Eligible Assignee” means a commercial bank, insurance company, or company
engaged in the business of making commercial loans or a commercial finance
company, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $500,000,000, or any Lender or Affiliate of any Credit
Party under common control with such Credit Party, or an Approved Fund of any
Credit Party, or any Person to whom a Credit Party assigns its rights and
obligations under this Agreement as part of an assignment and transfer of such
Credit Party’s rights in and to a material portion of such Credit Party’s
portfolio of asset based credit facilities; provided that, in any event,
“Eligible Assignee” shall not include (x) any natural person, (y) the Parent, or
(z) the Sponsor Group or any of their respective Affiliates to the extent that,
after giving effect to any proposed assignment, the Sponsor Group and their
respective Affiliates would hold in the aggregate more than 25% of the then
outstanding Credit Extensions; provided that, (1) to the extent that the Sponsor
Group or any of their respective Affiliates hold in the aggregate more than 10%
of the then outstanding Credit Extensions, the Sponsor Group and their
respective Affiliates shall be subject to clauses (a) and (b) of the definition
of Sponsor Lender Limitations with respect to that portion of their outstanding
Credit Extensions or Commitments which exceeds 10%, and (2) the Sponsor Group
and each of their respective Affiliates shall in all events be subject to the
provisions of clause (c) of the definition of Sponsor Lender Limitations. Upon
the occurrence of an Event of Default, no Person (other than a Lender) shall be
an “Eligible Assignee” if the assignment of any Commitment to such Person would
cause such Person to have Commitments in excess of twenty-five percent (25%) of
the then outstanding Total Commitments.

 

23



--------------------------------------------------------------------------------

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Loan Party from major credit card processors (including, but
not limited to, VISA, Mastercard, American Express, Diners Club and
DiscoverCard) as arise in the ordinary course of business and which have been
earned by performance, that are not excluded as ineligible by virtue of one or
more of the criteria set forth below. None of the following shall be deemed to
be Eligible Credit Card Receivables:

(a) Accounts due from major credit card processors that have been outstanding
for more than five (5) Business Days from the date of sale (except that, with
respect to those due from American Express to the Canadian Loan Parties, that
have been outstanding for more than ten (10) Business Days from the date of
sale), or for such longer period(s) as may approved by the Co-Collateral Agents;

(b) Accounts due from major credit card processors with respect to which a Loan
Party does not have good, valid and marketable title thereto, free and clear of
any Lien (other than Liens granted to the Administrative Agent or the Canadian
Agent, as applicable, for its own benefit and the benefit of the other Secured
Parties pursuant to the Security Documents, those Liens specified in clauses
(a) and (e) of the definition of Permitted Encumbrances and Permitted
Encumbrances having priority by operation of Applicable Law over the Lien of the
Administrative Agent or Canadian Agent, as applicable) (the foregoing not being
intended to limit the discretion of the Co-Collateral Agents to change,
establish or eliminate any Reserves on account of any such Liens);

(c) Accounts due from major credit card processors that are not subject to a
first priority (except as provided in clause (b), above) security interest in
favor of the Administrative Agent or the Canadian Agent, as applicable, for its
own benefit and the benefit of the other Secured Parties;

(d) Accounts due from major credit card processors which are disputed, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted,
by the related credit card processor (but only to the extent of such dispute,
counterclaim, offset or chargeback) (it being the intent that chargebacks in the
ordinary course by the credit card processors shall not be deemed violative of
this clause);

(e) Except as otherwise approved by the Co-Collateral Agents, Accounts due from
major credit card processors as to which the credit card processor has the right
under certain circumstances to require a Loan Party to repurchase the Accounts
from such credit card processor; or

(f) Accounts due from major credit card processors (other than Visa, Mastercard,
American Express, Diners Club and Discover) which any Co-Collateral Agent (after
consultation with the other Co-Collateral Agent) determines in its commercial
reasonable discretion acting in good faith to be unlikely to be collected.

“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (a) (i) which has been
delivered to a carrier in a foreign port or foreign airport for receipt by a
Loan Party in the United States or Canada within

 

24



--------------------------------------------------------------------------------

sixty (60) days of the date of determination, but which has not yet been
received by a Loan Party or (ii) which has been delivered to a carrier in the
United States or Canada for receipt by a Loan Party in the United States or
Canada within five (5) Business Days of the date of determination, but which has
not yet been received by a Loan Party, (b) for which the purchase order is in
the name of a Loan Party and title has passed to a Loan Party, (c) except as
otherwise agreed by the Co-Collateral Agents, for which a Loan Party is
designated as “shipper” and/or the consignor and the document of title or
waybill reflects a Loan Party as consignee (along with delivery to a Loan Party
or its customs broker of the documents of title, to the extent applicable, with
respect thereto), (d) as to which the Administrative Agent or the Canadian
Agent, as applicable, has control over the documents of title, to the extent
applicable, which evidence ownership of the subject Inventory (such as by the
delivery of a Customs Broker Agreement), (e) as to which a Tri-Party Agreement
has been executed and delivered in favor of the Co-Collateral Agents, (f) which
is insured in accordance with the provisions of this Agreement and the other
Loan Documents, including, without limitation marine cargo insurance; and
(g) which otherwise is not excluded from the definition of Eligible Inventory;
provided that the Administrative Agent may (and shall, at the written direction
of any Co-Collateral Agent, after consultation with the other Co-Collateral
Agent), upon notice to the Lead Borrower, exclude any particular Inventory from
the definition of “Eligible In-Transit Inventory” in the event that the
Administrative Agent or any Co-Collateral Agent (after consultation with the
other Co-Collateral Agent) determines that such Inventory is subject to any
Person’s right or claim which is (or is capable of being) senior to, or pari
passu with, the Lien of the Administrative Agent or the Canadian Agent (such as,
without limitation, a right of stoppage in transit), as applicable, or may
otherwise adversely impact the ability of the Administrative Agent, the
Co-Collateral Agents or the Canadian Agent, as applicable, to realize upon such
Inventory.

“Eligible Inventory” means, as of any date of determination, without
duplication, (a) Eligible Letter of Credit Inventory, (b) Eligible In-Transit
Inventory, (c) Inventory reported at Location 5001 in the Loan Parties’ books
and records (such being cross-docked product and not then included in the Loan
Parties’ stock ledger but which is otherwise Eligible Inventory), and (d) items
of Inventory of a Loan Party that are finished goods, merchantable and readily
saleable to the public in the ordinary course that are not excluded as
ineligible by virtue of the one or more of the criteria set forth below. None of
the following shall be deemed to be Eligible Inventory:

(a) Inventory that is not solely owned by a Loan Party, or is leased by or is on
consignment to a Loan Party, or as to which the Loan Parties do not have title
thereto;

(b) Inventory (other than any Eligible Letter of Credit Inventory and Eligible
In-Transit Inventory) that is not located in the United States of America or
Canada (or any territories or possessions thereof);

(c) Inventory (other than any Eligible Letter of Credit Inventory and Eligible
In-Transit Inventory) that is not located at a location that is owned or leased
by the Loan Parties, except to the extent that the Loan Parties shall have used
commercially reasonable efforts to furnish (in the case of each such location
leased by a third party for which the Loan Parties contracted with such third
party on or before the First Amendment and Restatement Effective Date), or shall
have furnished (in the case of each

 

25



--------------------------------------------------------------------------------

such location leased by a third party for which the Loan Parties contracted with
such third party after the First Amendment and Restatement Effective Date), the
Administrative Agent or the Canadian Agent, as applicable, with (i) any UCC
financing statements, PPSA filings or other registrations that the
Administrative Agent or the Canadian Agent, as applicable, may reasonably
determine to be necessary to perfect its security interest in such Inventory at
such location, and (ii) an intercreditor agreement (containing, among other
things, a lien waiver) executed by the Person owning or leasing any such
location on terms reasonably acceptable to the Co-Collateral Agents and, if
applicable, the Canadian Agent; provided that, with respect to any location
which is leased by a third party as of the First Amendment and Restatement
Effective Date and which contains Inventory to be utilized to fulfill internet
orders or Inventory to be forwarded to stores or distribution centers of the
Loan Parties, such Inventory shall not be deemed ineligible solely by virtue of
this clause (c) if such an intercreditor agreement is not obtained by the
Borrowers (after having used commercially reasonable efforts to obtain same);
provided further that any Inventory located at a location described in clauses
(i) and/or (ii) below shall not be deemed ineligible solely by virtue of this
clause (c) even if such an intercreditor agreement is not furnished for any such
location: (i) any location that is not owned or leased by the Loan Parties at
which Inventory of a Domestic Loan Party is located (or locations under the
control of the same Person other than store leases) having a value of less than
or equal to $20,000,000 at Cost (or, with respect to seasonal locations, at
which Inventory is located having a value less than or equal to $40,000,000 at
Cost for a period of not greater than 60 days), or (ii) any location that is not
owned or leased by the Loan Parties at which Inventory of a Canadian Loan Party
is located (or under the control of the same Person other than store leases)
having a value of less than or equal to $5,000,000 at Cost (or, with respect to
seasonal locations, at which Inventory is located having a value less than or
equal to $10,000,000 at Cost for a period of not greater than 60 days);

(d) Inventory that is located at a distribution center that is leased by the
Loan Parties, except to the extent that (unless otherwise agreed by the
Co-Collateral Agents or the Canadian Agent, as applicable) the Loan Parties
shall have used commercially reasonable efforts to furnish (in the case of each
such distribution center for which the Loan Parties have entered into a lease on
or before the First Amendment and Restatement Effective Date), or shall have
furnished (in the case of each such distribution center for which the Loan
Parties have entered into a lease after the First Amendment and Restatement
Effective Date), the Administrative Agent or the Canadian Agent, as applicable,
with a landlord’s lien waiver and collateral access agreement on terms
reasonably acceptable to the Co-Collateral Agents or the Canadian Agent, as
applicable, executed by the Person owning any such distribution center; provided
that any Inventory located at a distribution center described in clauses
(i) and/or (ii) below shall not be deemed ineligible solely by virtue of this
clause (d) even if such a landlord’s lien waiver and collateral access agreement
is not furnished for any such distribution center: (i) any distribution center
at which Inventory of a Domestic Loan Party is located (or locations under the
control of the same Person other than store leases) having a value of less than
or equal to $20,000,000 at Cost (or, with respect to seasonal warehouses, at
which Inventory is located having a value less than or equal to $40,000,000 at
Cost for a period of not greater than 60 days), or (ii) any distribution center
at which Inventory of a

 

26



--------------------------------------------------------------------------------

Canadian Loan Party is located (or under the control of the same Person other
than store leases) having a value of less than or equal to $5,000,000 at Cost
(or, with respect to seasonal warehouses, at which Inventory is located having a
value less than or equal to $10,000,000 at Cost for a period of not greater than
60 days);

(e) Inventory that represents goods which (i) are damaged, defective, “seconds,”
or otherwise unmerchantable, (ii) are to be returned to the vendor, (iii) are
work in process, raw materials, or that constitute spare parts or supplies used
or consumed in a Loan Party’s business (iv) are bill and hold goods, or (v) are
not in compliance in all material respects with all standards imposed by any
Governmental Authority having regulatory authority with respect thereto;

(f) Except as otherwise agreed by the Co-Collateral Agents, Inventory that
represents goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Security Documents;

(g) Inventory that is not subject to a perfected first priority security
interest in favor of the Administrative Agent or Canadian Agent, as applicable,
for its own benefit and the benefit of the other Secured Parties (subject only
to Permitted Encumbrances having priority by operation of Applicable Law);

(h) Inventory which consists of samples, labels, bags, packaging materials, and
other similar non-merchandise categories;

(i) Inventory as to which casualty insurance in compliance with the provisions
of SECTION 5.07 is not in effect;

(j) Inventory which has been sold but not yet delivered or Inventory to the
extent that any Loan Party has accepted a deposit therefor; or

(k) Inventory acquired in a Permitted Acquisition, unless the Co-Collateral
Agents shall have received or conducted (i) appraisals, from appraisers
reasonably satisfactory to the Co-Collateral Agents, of such Inventory to be
acquired in such Acquisition and (ii) such other due diligence as the
Co-Collateral Agents may reasonably require, all of the results of the foregoing
to be reasonably satisfactory to the Co-Collateral Agents.

“Eligible Letter of Credit Inventory” means, as of any date of determination
(without duplication of other Eligible Inventory), Inventory:

(a) (i) which has been delivered to a carrier in a foreign port or foreign
airport for receipt by a Loan Party in the United States or Canada within sixty
(60) days of the date of determination, but which has not yet been received by a
Loan Party, or (ii) which has been delivered to a carrier in the United States
or Canada for receipt by a Loan Party in the United States or Canada within five
(5) Business Days of the date of determination, but which has not yet been
received by a Loan Party;

 

27



--------------------------------------------------------------------------------

(b) the purchase order for which is in the name of a Loan Party, title has
passed to a Loan Party and the purchase of which is supported by a Commercial
Letter of Credit issued under this Agreement having an initial expiry, subject
to the proviso hereto, within 120 days after the date of initial issuance of
such Commercial Letter of Credit; provided that ninety percent (90%) of the
maximum Stated Amount all such Commercial Letters of Credit shall not, at any
time, have an initial expiry greater than ninety (90) days after the original
date of issuance of such Commercial Letters of Credit;

(c) except as otherwise agreed by the Co-Collateral Agents, for which a Loan
Party is designated as “shipper” and/or consignor and the document of title or
waybill reflects a Loan Party as consignee (along with delivery to a Loan Party
or its customs broker of the documents of title, to the extent applicable, with
respect thereto);

(d) as to which the Administrative Agent or the Canadian Agent, as applicable,
has control over the documents of title, to the extent applicable, which
evidence ownership of the subject Inventory (such as by the delivery of a
Customs Broker Agreement);

(e) which is insured in accordance with the provisions of this Agreement and the
other Loan Documents, including, without limitation marine cargo insurance;

(f) as to which a Tri-Party Agreement has been executed and delivered in favor
of the Co-Collateral Agents, and

(g) Which otherwise is not excluded from the definition of Eligible Inventory;

provided that the Administrative Agent may (and shall, at the written direction
of any Co-Collateral Agent, after consultation with the other Co-Collateral
Agent), upon notice to the Lead Borrower, exclude any particular Inventory from
the definition of “Eligible Letter of Credit Inventory” in the event that the
Administrative Agent or any Co-Collateral Agent (after consultation with the
other Co-Collateral Agent) determines that such Inventory is subject to any
Person’s right or claim which is (or is capable of being) senior to, or pari
passu with, the Lien of the Administrative Agent or the Canadian Agent (such as,
without limitation, a right of stoppage in transit), as applicable, or may
otherwise adversely impact the ability of the Administrative Agent, the
Co-Collateral Agents or the Canadian Agent, as applicable, to realize upon such
Inventory.

“Eligible Real Estate” means Real Estate which satisfies each of the following
conditions:

(a) Either (i) a Canadian Loan Party owns fee title or (ii) a Canadian Loan
Party is ground lessee under a ground lease on real estate improved by a
building owned by such Canadian Loan Party, the terms and conditions of which
ground lease permit assignment and mortgaging thereof in the Co-Collateral
Agents’ and the Canadian Agent’s reasonable commercial discretion exercised in
good faith;

 

28



--------------------------------------------------------------------------------

(b) The applicable Canadian Loan Party has executed and delivered to the
Canadian Agent such Mortgages as the Co-Collateral Agents and the Canadian Agent
may reasonably request;

(c) The applicable Canadian Loan Party shall have delivered to the Co-Collateral
Agents (i) title insurance and environmental site assessments reasonably
satisfactory to the Co-Collateral Agents and the Canadian Agent, and (ii) other
real estate items, if any, as reasonably required by, and reasonably
satisfactory to, the Co-Collateral Agents and the Canadian Agent;

(d) The Canadian Agent has a perfected first priority lien in such Real Estate
(subject only to Permitted Encumbrances having priority by operation of
Applicable Law) for its own benefit and the benefit of other Secured Parties;

(e) Each such parcel of Real Estate has been appraised by a third party
appraiser reasonably acceptable to the Agents and the Canadian Agent;

(f) Either (i) the Real Estate is used by a Canadian Loan Party for offices, as
a Store or distribution center, or is being held for sale and, if more than
twelve (12) months have elapsed from the date such Real Estate was initially
held for sale, the Co-Collateral Agents and the Canadian Agent shall have
received an updated appraisal of such Real Estate, or (ii) the Real Estate is
leased by a Canadian Loan Party to another Person, the terms of such lease and
the creditworthiness of the lessee are reasonably satisfactory to the
Co-Collateral Agents, and the Co-Collateral Agents and the Canadian Agent shall
have received an updated appraisal of such Real Estate reflecting the effect of
such lease on FMV, provided that Real Estate described in this clause (f)(ii)
shall not comprise more than 25% of the Canadian Borrowing Base; and

(g) As to any particular property, except as otherwise agreed by the
Co-Collateral Agents, the Canadian Borrower is in compliance in all material
respects with the representations, warranties and covenants set forth in the
Mortgage relating to such property.

“Enumerated Default” means the failure of any Loan Party to comply with the
terms of SECTION 2.18(c)(ii), SECTION 2.18(d), SECTION 2.18(e), SECTION 2.18(f),
or SECTION 2.18(h) or the occurrence of any Event of Default specified in
SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(h), or SECTION 7.01(i).

“Environmental Compliance Reserve” means, with respect to Eligible Real Estate,
any reserve which any Co-Collateral Agent (after consultation with the other
Co-Collateral Agent and the Canadian Agent), from time to time in its reasonable
commercial discretion exercised in good faith, establishes for estimable amounts
that are reasonably likely to be expended by any of the Canadian Loan Parties in
order for such Loan Party and its operations and property (a) to comply with any
notice from a Governmental Authority asserting non-compliance with Environmental
Laws, or (b) to correct any such non-compliance with Environmental Laws relating
to such Eligible Real Estate.

 

29



--------------------------------------------------------------------------------

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to the
protection of human health or the environment, to the handling, treatment,
storage, disposal of Hazardous Materials or to the assessment or remediation of
any Release or threatened Release of any Hazardous Material to the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning set forth in the Security Documents.

“Equivalent Amount” means, on any date, the rate at which CD$ may be exchanged
into dollars, determined by reference to the Bank of Canada noon rate as
published on the Reuters Screen BOFC on the immediately preceding Business Day.
In the event that such rate does not appear on such Reuters page, “Equivalent
Amount” shall mean, on any date, the amount of dollars into which an amount of
CD$ may be converted or the amount of CD$ into which an amount of dollars may be
converted, in either case, at, in the case of the Canadian Borrower, the
Canadian Agent’s spot buying rate in Toronto as at approximately 12:00 noon
(Toronto time) on such date and, in the case of a Domestic Borrower, the
Administrative Agent’s spot buying rate in New York as at approximately 12:00
noon (New York City time) on the immediately preceding Business Day.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Lead Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means: (a) with respect to the Domestic Borrowers, any “reportable
event”, as defined in Section 4043 of ERISA or the regulations issued thereunder
with respect to a Plan (other than an event for which the 30 day notice period
is waived); (b) with respect to the Domestic Borrowers, the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) in excess of $100,000,000 (or
such lesser amount as would reasonably be expected to result in a Material
Adverse Effect), whether or not waived, and with respect to the Canadian
Borrower, the existence with respect to any Plan of any due but un-remitted
contribution, whether or not waived; (c) the filing pursuant to Section 412(d)
of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the

 

30



--------------------------------------------------------------------------------

incurrence by the Lead Borrower or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Lead Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Lead Borrower or any of its ERISA Affiliates of any liability in excess of
$100,000,000 (or such lesser amount as would reasonably be expected to result in
a Material Adverse Effect) with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Lead Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
the Lead Borrower or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability in excess of $100,000,000 (or such lesser
amount as would reasonably be expected to result in a Material Adverse Effect)
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning provided in SECTION 7.01. An “Event of
Default” shall be deemed to have occurred and to be continuing unless and until
that Event of Default has been duly waived in writing in accordance with the
terms of this Agreement.

“Excess Availability” means the difference between (a) the Line Cap and (b) the
outstanding Credit Extensions to the Borrowers.

“Excess Canadian Real Estate” means Eligible Real Estate of the Canadian Loan
Parties having a FMV in excess of $150,000,000.

“Excess Swingline Loans” has the meaning provided in SECTION 2.22(b).

“Excluded Taxes” means, with respect to the Agents, the Canadian Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its gross or net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by a Borrower under
SECTION 2.24(b) or a Lender that becomes a Domestic Lender by virtue of the
application of SECTION 8.17), any withholding tax (including any withholding tax
that is imposed by reason of FATCA) that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office other than at the request of a
Borrower under SECTION 2.24), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to SECTION 2.23(a), or (ii) is
attributable to such Foreign Lender’s failure to comply with SECTION 2.23(e) and
(d) in the case of a Canadian Lender (other than an assignee pursuant to a
request by a Borrower under SECTION 2.24(b) or a Lender that becomes a Domestic
Lender by virtue of the application of SECTION 8.17), any withholding tax that
is imposed on amounts payable to such Canadian Lender at the time such Canadian
Lender becomes a party to this Agreement (or

 

31



--------------------------------------------------------------------------------

designates a new lending office other than at the request of a Borrower under
SECTION 2.24) or is attributable to such Canadian Lender’s failure to comply
with SECTION 2.23(j), except to the extent that such Canadian Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Canadian Borrower
with respect to such withholding tax pursuant to SECTION 2.23(a); provided that
the provisions of the foregoing clause (d) shall not apply upon and after the
occurrence of the Determination Date; provided further that each such Lender
shall use reasonable efforts to eliminate or reduce amounts payable pursuant to
this clause (d).

“Facility Guarantee” means (a) any Guarantee of the Obligations and Other
Liabilities executed by the Domestic Borrowers and their respective Material
Subsidiaries (other than Foreign Subsidiaries, Toys ‘R’ Us Service, LLC and
Geoffrey, LLC and its Subsidiaries) in favor of the Administrative Agent and the
other Secured Parties (it being understood that the Canadian Borrower and its
Foreign Subsidiaries shall not be required to execute a Facility Guarantee of
the Obligations or Other Liabilities of the Domestic Borrowers), and (b) in
addition to the Guarantee described in clause (a), any Guarantee of the Canadian
Liabilities executed by any of the Canadian Borrower’s Subsidiaries in favor of
the Canadian Agent and the other Secured Parties.

“Facility Guarantors” means any Person executing a Facility Guarantee.

“Facility Guarantors’ Collateral Documents” means all security agreements,
Mortgages, pledge agreements, deeds of trust, and other instruments, documents
or agreements executed and delivered by the Facility Guarantors to secure the
Facility Guarantee, the Obligations, the Other Liabilities, or the Canadian
Liabilities, as applicable.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of one percent (1%)) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next  1/100 of one percent (1%)) of the quotations for such
day for such transactions received by the Administrative Agent from three
(3) federal funds brokers of recognized standing selected by the Administrative
Agent.

“Financial Consultant” has the meaning provided in SECTION 5.14.

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, the senior vice president of finance, treasurer, assistant treasurer,
controller or assistant controller of such Loan Party.

“First Amendment and Restatement Effective Date” means June 24, 2009.

 

32



--------------------------------------------------------------------------------

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last Saturday of each calendar month in accordance with the
fiscal accounting calendar of the Borrowers.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last Saturday of each April, July, October or January
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrowers.

“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday closest to January 31 of any calendar year.

“Fixed Assets” means Equipment and Real Estate.

“FMV” means, as to any Eligible Real Estate, the fair market value of such
Eligible Real Estate determined in accordance with an appraisal from an
independent appraisal firm, each reasonably acceptable to the Co-Collateral
Agents.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State, commonwealth
or territory thereof or the District of Columbia.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means principles which are consistent with those promulgated or adopted
by the Financial Accounting Standards Board and its predecessors (or successors)
in effect and applicable to that accounting period in respect of which reference
to GAAP is being made; provided that, with respect to Foreign Subsidiaries of
Borrower organized under the laws of Canada, “GAAP” shall mean principles which
are consistent with those promulgated or adopted by the Canadian Institute of
Chartered Accountants and its predecessors (or successors) in effect and
applicable to the accounting period in respect of which reference to GAAP is
being made.

“General Security Agreement” means the General Security Agreement dated as of
the Closing Date among the Canadian Borrower and its Subsidiaries and the
Canadian Agent for the benefit of the Secured Parties thereunder, as amended and
in effect from time to time.

“Geoffrey” means Geoffrey, LLC, a Delaware limited liability company.

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether state,
local or provincial, and any agency, authority, instrumentality, regulatory
body, court, tribunal, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

33



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, mold, fungi or similar bacteria, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law because of their dangerous or deleterious properties, including any material
listed as a hazardous substance under Section 101(14) of CERCLA.

“Hedge Agreement” means any derivative agreement, or any interest rate
protection agreement, interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, foreign currency exchange agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement designed to hedge against fluctuations in
interest rates or foreign exchange rates or commodity prices.

“High Selling Period” means (i) with respect to the TRU Inventory owned by the
Domestic Loan Parties and all Inventory owned by the Canadian Loan Parties, the
period in each year commencing on October 15th and ending on the first Sunday
after December 15th, and (ii) with respect to BRU Inventory owned by the
Domestic Loan Parties, the period commencing each year on February 1st and
ending on October 31st.

“Indebtedness” of any Person means, without duplication:

(a) All obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person); provided, however,
that all such obligations and liabilities which are limited in recourse to such
property shall be included in Indebtedness only to the extent of the lesser of
the fair market value of such property and the then outstanding amount of such
Indebtedness;

(b) All obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) All obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; provided,
however, that all such obligations and liabilities which are limited in recourse
to such property shall be included in Indebtedness only to the extent of the
lesser of the fair market value of such property and the then outstanding amount
of such Indebtedness;

 

34



--------------------------------------------------------------------------------

(d) All obligations of such Person in respect of the deferred purchase price of
property or services (excluding accrued expenses and accounts payable incurred
in the ordinary course of business);

(f) All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided, however, that all such
obligations and liabilities which are limited in recourse to such property shall
be included in Indebtedness only to the extent of the lesser of the fair market
value of such property and the then outstanding amount of such Indebtedness;

(g) All Guarantees by such Person of Indebtedness of others;

(h) All Capital Lease Obligations of such Person; provided, however, that all
such obligations and liabilities which are limited in recourse to such property
shall be included in Indebtedness only to the extent of the lesser of the fair
market value of such property and the then outstanding amount of such
Indebtedness;

(i) All obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

(j) All obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(k) The Agreement Value of all Hedge Agreements;

(l) The principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP; and

(m) Indebtedness consisting of Earn-Out Obligations in connection with Permitted
Acquisitions but only to the extent that the contingent consideration relating
thereto is not paid within thirty (30) days after the amount due is finally
determined;

Indebtedness shall not include (A) any sale-leaseback transactions to the extent
the lease or sublease thereunder is not required to be recorded under GAAP as a
Capital Lease, (B) any obligations relating to overdraft protection and netting
services, or (C) any preferred stock required to be included as Indebtedness in
accordance with GAAP and FAS 150.

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

35



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in SECTION 9.03(b).

“Indentures” means each of:

(a) the Indenture, dated as of July 24, 2001, originally between the Parent and
The Bank of New York, as Trustee, with respect to 7.625% Notes due 2011 (such
Notes, the “2011 Notes”);

(b) the Indenture, dated as of May 28, 2002, originally between the Parent and
The Bank of New York, as Trustee, with respect to 7.875% Notes due 2013 (such
Notes, the “2013 Notes”);

(c) the Indenture, dated as of May 28, 2002, originally between the Parent and
The Bank of New York, as Trustee, with respect to 7.375% Notes due 2018; and

(d) the Indenture, dated as of August 29, 1991, originally between the Parent
and Bank of New York, as successor Trustee, with respect to Debentures due 2021,
each as modified, amended, supplemented or restated and in effect from time to
time.

“Information” has the meaning provided in SECTION 9.15.

“Informational Website” has the meaning provided in SECTION 5.01.

“Intellectual Property Rights Agreement” means the agreement dated as of the
Closing Date between Geoffrey and the Administrative Agent, for its own benefit
and the benefit of the Secured Parties.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
July 19, 2006 by and between the Agents and Banc of America Bridge LLC, as
administrative agent for the holders of the Term Loan, as amended and in effect
from time to time, and any other intercreditor agreement reasonably satisfactory
to the Administrative Agent that relates to the Obligations hereunder and the
Term Loan and is designated as an “Intercreditor Agreement” for purposes of this
Agreement.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the last day of each calendar quarter, and (b) with respect
to any LIBO Loan or BA Equivalent Loan, on the last day of the Interest Period
applicable to the Borrowing of which such LIBO Loan or BA Equivalent Loan is a
part, and, in addition, if such LIBO Loan or BA Equivalent Loan has an Interest
Period of greater than ninety (90) days, on the last day of every third month of
such Interest Period.

“Interest Period” means, with respect to any LIBO Borrowing or BA Equivalent
Loan, the period commencing on the date of such Borrowing and ending (i) on the
day that is one (1) or

 

36



--------------------------------------------------------------------------------

two (2) weeks thereafter or (ii) ending on the numerically corresponding day in
the calendar month that is one (1), two (2), three (3), six (6), nine (9) or
twelve (12) months thereafter (or such shorter period, to the extent available,
to which the Administrative Agent or the Canadian Agent, as applicable, may
reasonably consent), as the Lead Borrower or the Canadian Borrower, as
applicable, may elect by notice to the Administrative Agent or the Canadian
Agent in accordance with the provisions of this Agreement; provided, however,
that (a) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period of one month or more that commences on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month during which such Interest Period
ends) shall end on the last Business Day of the calendar month of such Interest
Period, and (c) no Interest Period shall extend beyond the Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement or
the General Security Agreement and, as regards the Canadian Borrower, includes
all “inventory” as defined in the PPSA.

“Inventory Advance Rate” means the following percentages for TRU Inventory and
BRU Inventory under the Tranche A Borrowing Base and the Canadian Borrowing Base
for the following periods:

 

Period

   Advance Rate for
TRU Inventory     Advance Rate for
BRU Inventory  

January through April of each year

   85 %    85 % 

May through September of each year

   87.5 %    87.5 % 

October through December of each year

   85 %    85 % 

“Inventory Reserves” means such reserves as may be established from time to time
by any Co-Collateral Agent (after consultation with the other Co-Collateral
Agent), in its reasonable commercial discretion exercised in good faith, with
respect to changes in the determination of the saleability, at retail, of the
Eligible Inventory or which reflect such other factors as negatively affect the
market value of the Eligible Inventory.

“Investment” means, with respect to any Person:

(a) Any Capital Stock of another Person, evidence of Indebtedness or other
security of another Person, including any option, warrant or right to acquire
the same;

 

37



--------------------------------------------------------------------------------

(b) Any loan, advance, contribution to capital, extension of credit (except for
current trade and customer accounts receivable for inventory sold or services
rendered in the ordinary course of business) to another Person;

(c) Any Acquisition; and

(d) Any other investment of money or capital in order to obtain a profitable
return,

in all cases, whether now existing or hereafter made. For purposes of
calculation, the amount of any Investment outstanding at any time shall be the
aggregate cash Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends and
distributions) received by such Person.

“ISDA Master Agreement” means the form entitled “2002 ISDA Master Agreement” or
such other replacement form then currently published by the International Swap
and Derivatives Association, Inc., or any successor thereto.

“Issuing Banks” means, individually and collectively, (a) as to the Domestic
Borrowers, each of Bank of America, N.A., Wells Fargo Retail Finance, LLC,
Deutsche Bank AG New York Branch, JPMorgan Chase Bank, N.A., and no more than
one other Domestic Lender selected by the Lead Borrower and approved by the
Administrative Agent in its reasonable discretion (such approval not to be
unreasonably withheld), and (b) as to the Canadian Borrower, each of Bank of
America-Canada Branch and no more than one other Canadian Lender selected by the
Canadian Borrower and approved by the Canadian Agent in its reasonable
discretion (such approval not to be unreasonably withheld), in each case in its
capacity as the issuer of Letters of Credit hereunder, and any successor in such
capacity. Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Joinder Agreement” shall mean an agreement, in the form attached hereto as
Exhibit H, pursuant to which, among other things, a Person becomes a party to,
and bound by the terms of, this Agreement and/or the other Loan Documents in the
same capacity and to the same extent as either a Borrower or a Facility
Guarantor, as the Administrative Agent may determine.

“Judgment Conversion Date” has the meaning set forth in SECTION 9.19.

“Judgment Currency” has the meaning set forth in SECTION 9.19.

“Landlord Lien State” means Washington, Virginia, Pennsylvania and such other
state(s) or province(s) in which a landlord’s claim for rent has priority by
operation of Applicable Law over the lien of the Administrative Agent or the
Canadian Agent in any of the Collateral.

“L/C Credit Support” has the meaning set forth in SECTION 2.13(k).

 

38



--------------------------------------------------------------------------------

“Lead Borrower” has the meaning set forth in the Preamble to this Agreement.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Lenders” means, collectively, the Domestic Lenders and the Canadian Lenders and
each assignee that becomes a party to this Agreement as set forth in SECTION
9.04(b) and each Additional Commitment Lender that becomes a party to this
Agreement as set forth in SECTION 2.02.

“Letter of Credit” means a letter of credit that is (i) issued by an Issuing
Bank pursuant to this Agreement for the account of a Borrower, (ii) a Standby
Letter of Credit or Commercial Letter of Credit, issued in connection with the
purchase of Inventory by a Borrower and for other purposes for which such
Borrower has historically obtained letters of credit, or for any other purpose
that is reasonably acceptable to the Administrative Agent or the Canadian Agent,
as applicable, and (iii) in form reasonably satisfactory to the applicable
Issuing Bank.

“Letter of Credit Disbursement” means a payment made by an Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Outstandings” means, collectively, Canadian Letter of Credit
Outstandings and Domestic Letter of Credit Outstandings.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.19.

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

“LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.

“LIBO Rate” means, with respect to any LIBO Borrowing for any Interest Period,
the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“LIBO Rate” for such Interest Period shall be the rate per annum determined by
the Agent to be the rate at which deposits in Dollars for delivery on the first
day of such Interest Period in same day funds in the approximate amount of the
LIBOR Rate Loan being made, continued or converted by the Bank and with a term
equivalent to such Interest Period would be offered by the Bank’s London Branch
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

39



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, collateral assignment, charge or security
interest in, on or of such asset, and, with respect to the Canadian Borrower,
also includes any prior claim or deemed trust in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Line Cap” means, at any time of determination, the lesser of (a) the Total
Commitments or (b) the Combined Borrowing Base.

“Liquidation” means the exercise by the Administrative Agent, the Co-Collateral
Agents or the Canadian Agent, as applicable, of those rights and remedies
accorded to the Administrative Agent, the Co-Collateral Agents or the Canadian
Agent, as applicable, under the Loan Documents and Applicable Law as a creditor
of the Loan Parties, including (after the occurrence and during the continuation
of an Event of Default) the conduct by the Loan Parties, acting with the consent
of the Co-Collateral Agents, of any public, private or “Going-Out-Of-Business
Sale” or other disposition of Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

“Liquidation Percentage” shall mean, for any Lender, a fraction, the numerator
of which is the sum of such Lender’s Domestic Commitment and Canadian Commitment
on the Determination Date and the denominator of which is the Total Commitments
of all Lenders on the Determination Date.

“Loan Account” has the meaning provided in SECTION 2.20.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the
Intercreditor Agreement and the Security Documents and any other instrument or
agreement now or hereafter executed and delivered by a Loan Party in connection
herewith that is expressly designated to be a “Loan Document” (excluding
agreements entered into in connection with any transaction arising out of any
Bank Product or Cash Management Services), each as amended and in effect from
time to time.

“Loan Party” or “Loan Parties” means the Borrowers and the Facility Guarantors.

“Loans” means all Revolving Credit Loans (including Domestic Loans and Canadian
Loans), Swingline Loans and other advances to or for account of any of the
Borrowers pursuant to this Agreement.

“Low Selling Period” means (i) with respect to the TRU Inventory owned by the
Domestic Loan Parties and all Inventory owned by the Canadian Loan Parties, the
period in each year commencing on the first day after the first Sunday after
December 15th and ending on October 14th of the subsequent year and (ii) with
respect to BRU Inventory owned by the Domestic Loan Parties, the period in each
year commencing on November 1 and ending on January 31 of the subsequent year.

 

40



--------------------------------------------------------------------------------

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Master Lease” means, collectively, each of the Master Leases entered into by a
Loan Party with any Special Purpose Entity of the Parent and its Subsidiaries,
and any and all modifications thereto, substitutions therefore and replacements
thereof made with the consent of the Co-Collateral Agents or not in violation of
the provisions of SECTION 6.09.

“Master Lease Liquidation Event” means the acceleration of any Indebtedness of a
Special Purpose Entity (or any successor in interest thereto) which is secured
by the Real Estate which is the subject of a Master Lease, whether under the
CMBS Facilities, the Supplemental Real Estate Facilities or otherwise, and the
commencement of the exercise of remedies seeking to collect such Indebtedness
(including, without limitation, foreclosure, by the holder of such
Indebtedness), as a result of which either (a) the Loan Parties occupying such
Real Estate could reasonably be expected to be dispossessed of such Real Estate
due to the failure by the Loan Party to fulfill the terms of any SNDA or (b) any
Access Agreement could reasonably be expected to be unenforceable or
ineffective.

“Material Adverse Effect” means any event, facts, or circumstances, which, after
the Effective Date, has a material adverse effect on (a) the business, assets,
financial condition or income of the Loan Parties taken as a whole or (b) the
validity or enforceability of this Agreement or the other Loan Documents in any
material respect or any of the material rights or remedies of the Secured
Parties hereunder or thereunder.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties, individually or in the aggregate, having an aggregate principal
amount exceeding $190,000,000.

“Material Canadian Subsidiary” means, as to any Person, a Canadian Subsidiary of
such Person that, as of the end of the most recent Fiscal Quarter for which
annual financial statements or quarterly financial statements (whichever are
more recent) are available prior to the date of determination, (a) owns assets
consisting of Inventory, Accounts, and Eligible Real Estate of more than
$5,000,000, individually, or collectively with all non-Material Canadian
Subsidiaries, more than $15,000,000 of such assets, (b) owns tangible net assets
(as determined in accordance with GAAP), whether or not of the type included in
the Canadian Borrowing Base of more than $20,000,000 or (c) has been designated
by the Lead Borrower in a written notice to the Administrative Agent as a
Material Canadian Subsidiary. The designation of a Subsidiary as a “Material
Canadian Subsidiary” shall be permanent notwithstanding any subsequent reduction
in such Subsidiary’s net tangible assets, unless otherwise consented to by the
Administrative Agent. As of the Effective Date, the Subsidiaries listed on
Schedule 1.2 are not Material Canadian Subsidiaries.

“Material Domestic Subsidiary” means, as to any Person, a Domestic Subsidiary of
such Person that, as of the end of the most recent Fiscal Quarter for which
annual financial statements or quarterly financial statements (whichever are
more recent) are available prior to the date of determination, (a) owns assets
consisting of Inventory and Accounts of more than $10,000,000, individually, or
collectively with all non-Material Domestic Subsidiaries, more than $40,000,000
of such assets, (b) owns tangible net assets (as determined in accordance with
GAAP), whether

 

41



--------------------------------------------------------------------------------

or not of the type included in the Tranche A Borrowing Base of more than
$50,000,000 or (c) has been designated by the Lead Borrower in a written notice
to the Administrative Agent as a Material Domestic Subsidiary. The designation
of a Subsidiary as a “Material Domestic Subsidiary” shall be permanent
notwithstanding any subsequent reduction in such Subsidiary’s net tangible
assets, unless otherwise consented to by the Administrative Agent.
Notwithstanding the foregoing, Geoffrey Holdings LLC (as well as any successor
direct parent company of Geoffrey) and each other Subsidiary of the Lead
Borrower that is a Loan Party on the Effective Date (in each case so long as
they are a Subsidiary of a Loan Party), shall at all times be deemed a Material
Domestic Subsidiary. As of the Effective Date, the Subsidiaries listed on
Schedule 1.3 are not Material Domestic Subsidiaries.

“Material Subsidiary” means a Material Canadian Subsidiary or a Material
Domestic Subsidiary, as the case may be.

“Maturity Date” means August 10, 2015.

“Maximum Rate” has the meaning provided in SECTION 9.13.

“Minority Lenders” has the meaning provided in SECTION 9.02(c).

“Monthly Excess Availability” means, for any date of calculation, Excess
Availability on the last day of each month during such measurement period.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means the Collateral Mortgages, Assignments of Leases and Rents,
Hypothecs of Immoveable Property and any other security documents granting a
Lien on Real Estate between the Loan Party owning the Real Estate encumbered
thereby and the Canadian Agent for the benefit of the Canadian Agent and the
other Secured Parties.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, in each case net of (b) the sum
of (i) all reasonable fees and out-of-pocket fees and expenses (including
appraisals, and brokerage, legal, title and recording or transfer tax expenses
and commissions) paid by any Loan Party or a Subsidiary to third parties (other
than Affiliates, except to the extent permitted under SECTION 6.07 hereof) in
connection with such event, and (ii) in the case of a sale or other disposition
of an asset (including pursuant to a casualty or condemnation), the amount of
all payments required to be made by any Loan Party or any of their respective
Subsidiaries as a result of such event to repay (or to establish an escrow for
the repayment of) any Indebtedness (other than the Obligations and any other
obligations secured by the Security Documents) secured by a Permitted
Encumbrance that is senior to the Lien of the Administrative Agent or Canadian
Agent, as applicable, and (iii) as long as the Determination Date has not
occurred, capital gains or other income taxes paid or payable as a result of any
such sale or disposition (after taking into account any available tax credits or
deductions).

 

42



--------------------------------------------------------------------------------

“Notes” means, collectively, (a) the Revolving Credit Notes and (b) the
Swingline Notes, each as may be amended, supplemented or modified from time to
time.

“Obligations” means (a) (i) the principal of, and interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Borrower or Facility Guarantor under the Bankruptcy Code or any
state, federal or provincial bankruptcy, insolvency, receivership or similar
law, whether or not allowed in such case or proceeding) on the Loans and
Facility Guarantees, (ii) other amounts owing by the Loan Parties under this
Agreement or any other Loan Document in respect of any Letter of Credit,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities (including all
fees, costs, expenses and indemnities that accrue after the commencement of any
case or proceeding by or against any Borrower or Facility Guarantor under the
Bankruptcy Code or any state, federal or provincial bankruptcy, insolvency,
receivership or similar law, whether or not allowed in such case or proceeding),
whether primary, secondary, direct, contingent, fixed or otherwise, of the Loan
Parties to the Secured Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual payment and performance of all the
covenants, agreements, obligations and liabilities of each Loan Party under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
foregoing, for purposes of clarity, whenever used herein the term “Obligations”
shall include all Canadian Liabilities.

“Other Borrower” means each Person who shall from time to time enter into a
Joinder Agreement as a “Domestic Borrower” hereunder.

“Other Liabilities” means (a) any Cash Management Services furnished to any of
the Loan Parties or any of their Subsidiaries and/or (b) any transaction with
any Agent, the Canadian Agent, any Lender or any of their respective Affiliates,
which arises out of any Bank Product entered into with any Loan Party and any
such Person, as each may be amended from time to time.

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” shall have the meaning provided in SECTION 9.04(e).

“Parent” means Toys “R” Us, Inc., a Delaware corporation.

“Participation Register” has the meaning provided in SECTION 9.04(e).

“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment, that (a) no Specified Default then exists or
would arise as a result of the entering into of such transaction or the making
of such payment and (b) after giving effect to such transaction or payment, the
Pro Forma Availability Condition has been satisfied and the

 

43



--------------------------------------------------------------------------------

Consolidated Fixed Charge Coverage Ratio, as calculated on a trailing twelve
months basis after giving effect to such transaction or payment, is greater than
1.0:1.0. Prior to undertaking any transaction or payment which is subject to the
Payment Conditions, the Loan Parties shall deliver to the Administrative Agent
evidence of satisfaction of the conditions contained in clause (b) above on a
basis reasonably satisfactory to the Administrative Agent.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permanent Financing Facility” means any Indebtedness facility or facilities,
the proceeds of which are used for any purpose determined by the Responsible
Officers in their reasonable business judgment and otherwise permitted
hereunder, so long as after giving effect thereto (i) the final maturity date of
such Indebtedness (including all options of the Borrowers to extend the maturity
date included in the documentation evidencing same) shall be on or after the
Maturity Date, and (ii) no scheduled principal amortization in excess of
$200,000,000 in any Fiscal Year or $500,000,000 in the aggregate after the First
Amendment and Restatement Effective Date is required until on or after the
Maturity Date.

“Permitted Acquisition” means any Acquisition in which each of the following
conditions is satisfied:

(a) No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

(b) Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition will violate Applicable Law;

(c) The Lead Borrower shall have furnished the Administrative Agent with five
(5) Business Days prior written notice of such intended Acquisition and shall
have furnished the Administrative Agent with (i) a current draft of the
acquisition agreement and other material acquisition documents relating to the
Acquisition and (ii) to the extent the purchase price relating to the
Acquisition is in excess of $100,000,000 (excluding such portion of the purchase
price consisting of Capital Stock or Subordinated Indebtedness of a Loan Party
(or cash proceeds of the issuance of the foregoing) or contingent Earn-Out
Obligations), a summary of due diligence undertaken by the Borrowers in
connection with such Acquisition, applicable financial statements of the Person
which is the subject of such Acquisition, pro forma projected financial
statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties) and such other information readily
available to the Loan Parties as the Administrative Agent shall reasonably
request;

 

44



--------------------------------------------------------------------------------

(d) To the extent the purchase price relating to the Acquisition is in excess of
$100,000,000 and any portion of such amount is financed with the proceeds of any
Credit Extensions, the legal structure of the Acquisition shall be acceptable to
the Administrative Agent in its reasonable discretion (provided the
Administrative Agent’s indication of acceptability shall not be unreasonably
withheld or delayed);

(e) If the Acquisition is an Acquisition of Capital Stock, (i) a Loan Party
shall acquire and own, directly or indirectly, a majority of the Capital Stock
in the Person being acquired and (ii) shall Control a majority of any voting
interests or otherwise Control the governance of the Person being acquired;

(f) Any material assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Borrower under this Agreement;

(g) If the Person which is the subject of such Acquisition will be maintained as
a Subsidiary of a Loan Party, or if the assets acquired in an acquisition will
be transferred to a Subsidiary which is not then a Loan Party, such Subsidiary
shall have been joined as a “Borrower” hereunder or as a Facility Guarantor, as
required by SECTION 5.12, and the Administrative Agent or the Canadian Agent, as
applicable, shall have received a first priority security and/or mortgage
interest (subject only to Permitted Encumbrances (x) having priority by
operation of Applicable Law on Collateral included in the Tranche A Borrowing
Base and/or the Canadian Borrowing Base, or (y) on any Collateral not described
in clause (x) above) in such Subsidiary’s Inventory, Accounts and other property
constituting Collateral under the Security Documents in order to secure the
Obligations and the Other Liabilities (or the Canadian Liabilities if such
Person is a Canadian Loan Party); and

(h) The Borrowers shall have satisfied the Payment Conditions.

“Permitted Canadian Overadvance” means a Canadian Overadvance made by the
Canadian Agent, in its reasonable discretion, or at the direction of any
Co-Collateral Agent, which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Secured Parties; or

(b) Is made to enhance the likelihood of, or maximize the amount of, repayment
of any Obligation; or

(c) Is made to pay any other amount chargeable to the Canadian Borrower
hereunder; and

(d) Together with all other Permitted Canadian Overadvances then outstanding,
shall not (i) exceed the lesser of $10,000,000 or five percent (5%) of the
Canadian Borrowing Base in the aggregate outstanding at any time, (ii) unless a

 

45



--------------------------------------------------------------------------------

Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, and (iii) unless a Liquidation is occurring, be
made more than on one occasion during any 180 consecutive day period or on more
than two occasions in any twelve month period, unless, in the case of clauses
(ii) and (iii), the Required Lenders otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of SECTION 2.13(e) regarding any Lender’s obligations with respect to
Letter of Credit Disbursements, or (ii) result in any claim or liability against
the Canadian Agent or any Co-Collateral Agent (regardless of the amount of any
Canadian Overadvance) for “inadvertent Canadian Overadvances” (i.e. where a
Canadian Overadvance results from changed circumstances beyond the control of
the Canadian Agent or the Co-Collateral Agents (such as a reduction in the
collateral value)) and such “inadvertent Overadvances” shall not reduce the
amount of Permitted Canadian Overadvances allowed hereunder; provided further
that in no event shall the Canadian Agent make a Canadian Overadvance, if after
giving effect thereto, the principal amount of the Canadian Loans and the then
amount of the Canadian Letter of Credit Outstandings would exceed the aggregate
of the Canadian Commitments (as in effect prior to any termination of the
Canadian Commitments pursuant to SECTION 7.01).

“Permitted Disposition” means any of the following:

(a) (i) Licenses, sublicenses, settlement of claims, and entering into
co-existence agreements with respect to intellectual property or (ii) licenses
of licensed departments of a Loan Party or any of its Subsidiaries, in each
case, in the ordinary course of business or (iii) the sale, transfer or other
disposition of intellectual property (or related rights thereto) to Geoffrey so
long as such intellectual property (or related rights thereto) is subject to the
Intercompany Licenses (as defined in the Security Agreement) and the
Intellectual Property Rights Agreement;

(b) As long as no breach of the provisions of SECTION 6.10 hereof then exists or
would arise therefrom, bulk sales or other dispositions of the Loan Parties’
Inventory not in the ordinary course of business in connection with Store
closings, at arm’s length; provided that such Store closures and related
Inventory dispositions shall not exceed (i) in any Fiscal Year of the Parent and
its Subsidiaries, fifteen percent (15%) of the number of the Loan Parties’
Stores as of the beginning of such Fiscal Year (net of new Store openings) and
(ii) in the aggregate from and after the Effective Date, thirty percent (30%) of
the number of the Loan Parties’ Stores in existence as of the Effective Date
(net of new Store openings); provided further that all sales of Inventory in
connection with Store closings in a transaction or series of related
transactions which in the aggregate involve Inventory having a value greater
than $20,000,000 at Cost shall be in accordance with liquidation agreements and
with professional liquidators reasonably acceptable to the Co-Collateral Agents;
provided further that all Net Proceeds received in connection therewith, whether
or not a Cash Dominion Event then exists, shall be paid over to the
Administrative Agent on receipt by the Loan Parties and shall be utilized to
prepay the Loans in the order of priority set forth in SECTION 7.03; and
provided further that, notwithstanding the existence of a breach of the
provisions of SECTION 6.10 hereof, such bulk sales or dispositions may be
undertaken in accordance with this clause (b) if, as a result thereof, Excess
Availability would be greater than existed prior to such disposition;

 

46



--------------------------------------------------------------------------------

(c) Dispositions of assets (other than Real Estate and other than assets
included in the Canadian Borrowing Base or the Tranche A Borrowing Base) in the
ordinary course of business that are substantially worn, damaged, obsolete or,
in the judgment of a Loan Party, no longer useful or necessary in its business
or that of any Subsidiary;

(d) Sales, transfers and dispositions among the Loan Parties; provided that no
such sales, transfers or dispositions shall be made from a Domestic Loan Party
to a Canadian Loan Party, if, after giving effect thereto, the provisions of
SECTION 6.10 hereof would be breached;

(e) As long as no Specified Default then exists or would arise therefrom, sales
and transfers of Real Estate of any Domestic Loan Party (or sales or transfers
of any Person or Persons created to hold such Real Estate or the equity
interests in such Person or Persons), including sale-leaseback transactions
involving any such Real Estate, as long as: (i) such sale or transfer is made
for fair market value; (ii) any such lease is on market terms (iii) if such sale
or transfer is made to a non-Affiliated Person, the consideration received for
such sale or transfer is at least 50% cash or, if such sale or transfer is to an
Affiliated Person, the entire consideration received for such sale or transfer
is paid in cash;

provided that, in the case of any sale-leaseback transaction permitted
hereunder, the Agents shall have received from each such purchaser or transferee
a collateral access agreement on terms and conditions reasonably satisfactory to
the Agents; provided further that, notwithstanding the existence of a breach of
the provisions of SECTION 6.10 hereof, sales (but not transfers) of Real Estate
of the Domestic Loan Parties may be undertaken in accordance with this clause
(e) if, as a result thereof, Excess Availability would be greater than existed
prior to such sales;

(f) Sales or forgiveness of Accounts in the ordinary course of business or in
connection with the collection or compromise thereof;

(g) Leases, subleases, licenses and sublicenses of real or personal property
entered into by Loan Parties and their Subsidiaries in the ordinary course of
business at arm’s length and on market terms;

(h) Sales of non-core assets acquired in connection with Permitted Acquisitions
which are not used in the business of the Loan Parties;

(i) Issuances of equity by Foreign Subsidiaries (other than the Canadian
Borrower or any other Canadian Subsidiary) to qualifying directors of such
Foreign Subsidiaries;

(j) As long as no Event of Default would arise therefrom, sales or other
dispositions of Permitted Investments (other than those described in clauses
(h)(ii), (i), (n), (o), (p), (u), (v), and (x) of the definition thereof) and
the Loan Parties’ interest in SALTRU Associates JV;

 

47



--------------------------------------------------------------------------------

(k) Any disposition of Real Estate to a Governmental Authority as a result of a
condemnation of such Real Estate; provided that all Net Proceeds received from
Real Estate of the Canadian Loan Parties in connection therewith are applied to
the Canadian Liabilities, if then required in accordance with SECTION 2.17 or
SECTION 2.18 hereof;

(l) The making of Permitted Investments and payments permitted under SECTION
6.06;

(m) Permitted Encumbrances;

(n) Leasing of Real Estate no longer used in the business of the Loan Parties;

(o) Exchanges or swaps of Equipment, Store leases and other Real Estate of the
Domestic Loan Parties having substantially equivalent value; provided that, upon
the completion of any such exchange or swap, (i) the Administrative Agent or the
Canadian Agent, as applicable, for its own benefit and the benefit of other
Secured Parties, has a perfected first priority lien (subject only to Permitted
Encumbrances having priority by operation of Applicable Law) in such Equipment
received by the Loan Parties, and (ii) all Net Proceeds, if any, received in
connection with any such exchange or swap of Equipment are applied to the
Obligations or the Canadian Liabilities, as applicable, if then required in
accordance with SECTION 2.17 or SECTION 2.18 hereof;

(p) Forgiveness of Permitted Investments described in clauses (h)(ii), (i), and
(n) of the definition thereof as long as the Payment Conditions are satisfied at
the time of forgiveness and such Investment does not constitute proceeds of
Collateral previously included in the Tranche A Borrowing Base or the Canadian
Borrowing Base;

(q) As long as no Event of Default exists or would arise as a result of the
transaction, sales of a Subsidiary (or any Special Purpose Entity or its
subsidiaries) or any business segment, or any portion thereof (including, in
each case, sales of any Person created to hold such assets), (i) to a Person
other than a Loan Party or a Subsidiary or Affiliate of a Loan Party, for fair
market value, or (ii) to a Subsidiary or Affiliate of a Loan Party, if the
Payment Conditions are satisfied; provided that, in each case, such sale shall
be for cash in an amount at least equal to the greater of the amounts advanced
or available to be advanced against the assets included in the sale under the
Tranche A Borrowing Base or Canadian Borrowing Base, as applicable; provided
further that all Net Proceeds, if any, received in connection with any such
sales are applied to the Obligations or the Canadian Liabilities, as applicable,
if then required in accordance with SECTION 2.17 or SECTION 2.18 hereof;

(r) As long as no breach of the provisions of SECTION 6.10 hereof exists or
would arise as a result of the transaction, sales or other dispositions of Real
Estate of the Canadian Loan Parties for fair market value; provided that such
sale shall be for cash in an amount at least equal to the greater of the amounts
advanced or available to be advanced against the assets included in the sale
under the Canadian Borrowing Base;

 

48



--------------------------------------------------------------------------------

provided further that all Net Proceeds, if any, received in connection with any
such sales are applied to the Canadian Liabilities, if then required in
accordance with SECTION 2.17 or SECTION 2.18 hereof; and provided further that,
notwithstanding the existence of a breach of the provisions of SECTION 6.10
hereof, sales of Real Estate of the Canadian Loan Parties may be undertaken if,
as a result thereof, Excess Availability would be greater than existed prior to
such sale;

(s) As long as no Specified Default exists or would arise as a result of the
transaction, other dispositions of assets (other than Real Estate and assets
included in the Canadian Borrowing Base or the Tranche A Borrowing Base) in an
aggregate amount for all Loan Parties not to exceed $100,000,000 in any Fiscal
Year; provided that all Net Proceeds, if any, received in connection with any
such sales are applied to the Obligations or the Canadian Liabilities, as
applicable, if then required in accordance with SECTION 2.17 or SECTION 2.18
hereof; provided further that, notwithstanding the existence of a breach of the
provisions of SECTION 6.10 hereof, such dispositions may be undertaken in
accordance with this clause (s) if, as a result thereof, Excess Availability
would be greater than existed prior to such dispositions; and

(t) Sale-leaseback transactions of Equipment, to the extent not otherwise
prohibited hereunder.

“Permitted Domestic Overadvance” means a Domestic Overadvance made by the
Administrative Agent, in its reasonable discretion, or at the direction of any
Co-Collateral Agent, which:

(a) Is made to maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Secured Parties; or

(b) Is made to enhance the likelihood of, or maximize the amount of, repayment
of any Obligation; or

(c) Is made to pay any other amount chargeable to any Domestic Borrower
hereunder; and

(d) Together with all other Permitted Domestic Overadvances then outstanding,
shall not (i) exceed the lesser of $100,000,000 or five percent (5%) of the
Tranche A Borrowing Base in the aggregate outstanding at any time, (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, and (iii) unless a Liquidation is occurring, be
made more than on one occasion during any 180 consecutive day period or on more
than two occasions in any twelve month period, unless, in the case of clauses
(ii) and (iii), the Required Lenders otherwise agree;

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of SECTION 2.13(e) regarding any Lender’s obligations with respect to
Letter of Credit Disbursements, or (ii) result in any claim or liability against
the Administrative Agent or any Co-Collateral Agent (regardless of the amount of
any Domestic Overadvance) for

 

49



--------------------------------------------------------------------------------

“inadvertent Domestic Overadvances” (i.e. where a Domestic Overadvance results
from changed circumstances beyond the control of the Administrative Agent or the
Co-Collateral Agents (such as a reduction in the collateral value)) and such
“inadvertent Overadvances” shall not reduce the amount of Permitted Domestic
Overadvances allowed hereunder; provided further that in no event shall the
Administrative Agent make a Domestic Overadvance, if after giving effect
thereto, the principal amount of the Domestic Loans and the then amount of the
Domestic Letter of Credit Outstandings would exceed the aggregate of the
Domestic Commitments (as in effect prior to any termination of the Domestic
Commitments pursuant to SECTION 7.01).

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not required to be paid pursuant to
SECTION 5.05;

(b) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by Applicable Law (i) arising in the ordinary course of
business and securing obligations that are not overdue by more than sixty
(60) days, (ii) (A) that are being contested in good faith by appropriate
proceedings, (B) as to which the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;

(c) Pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) Deposits to secure, or relating to, the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds (and Liens arising in accordance with Applicable Law in connection
therewith), and other obligations of a like nature, in each case in the ordinary
course of business;

(e) Judgment Liens in respect of judgments that do not constitute an Event of
Default under SECTION 7.01(k);

(f) Easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, rights-of-way, development, site plan or similar agreements and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of a Loan Party and such other
minor title defects, or survey matters that are disclosed by current surveys,
but that, in each case, do not interfere with the current use of the property in
any material respect;

(g) Any Lien on any property or asset of any Loan Party set forth on Schedule
6.02; provided that, if such Lien secures Indebtedness, such Lien shall secure
only the Indebtedness listed on Schedule 6.01 as of the Effective Date (and
extensions, renewals and replacements thereof permitted under SECTION 6.01);

 

50



--------------------------------------------------------------------------------

(h) (i) Liens on fixed or capital assets acquired by any Loan Party which are
permitted under clause (e) of the definition of Permitted Indebtedness, so long
as (A) such Liens and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition or the completion of the
construction or improvement thereof (other than refinancings thereof permitted
hereunder), (B) the Indebtedness secured thereby does not exceed 100% of the
cost of acquisition or improvement of such fixed or capital assets, (C) such
Liens shall not violate the terms of the Indentures, and (D) such Liens shall
not extend to any other property or assets of the Loan Parties; and (ii) Liens
incurred in connection with sale-leaseback transactions of fixed or capital
assets permitted under clause (m) of the definition of Permitted Indebtedness,
so long as (A) such Liens shall not violate the terms of the Indentures, and
(B) such Liens shall not extend to any other property or assets of the Loan
Parties;

(i) Liens in favor of the Administrative Agent or the Canadian Agent, as
applicable, for its own benefit and the benefit of the other Secured Parties;

(j) Landlords’ and lessors’ Liens in respect of rent not in default for more
than sixty (60) days or the existence of which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;

(k) Possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the Effective Date and
Permitted Investments; provided that such liens (a) attach only to such
Investments and (b) secure only obligations incurred in the ordinary course and
arising in connection with the acquisition or disposition of such Investments
and not any obligation in connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) Liens on Real Estate or on the Capital Stock of the Persons owning such Real
Estate to finance or refinance Indebtedness permitted by clause (j) of the
definition of Permitted Indebtedness; provided that such Liens shall not apply
to any property or assets of the Loan Parties other than the Real Estate or
Capital Stock so financed or refinanced;

(n) Liens attaching solely to cash earnest money deposits in connection with any
letter of intent or purchase agreement in connection with a Permitted
Acquisition;

(o) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party;

 

51



--------------------------------------------------------------------------------

(p) Voluntary Liens on Fixed Assets in existence at the time such Fixed Assets
are acquired pursuant to a Permitted Acquisition or on Fixed Assets of a
Subsidiary of a Loan Party in existence at the time such Subsidiary is acquired
pursuant to a Permitted Acquisition; provided that such Liens are not incurred
in connection with or in anticipation of such Permitted Acquisition and do not
attach to any other assets of any Loan Party or any of its Subsidiaries;

(q) Liens in favor of customs and revenues authorities imposed by Applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than sixty
(60) days, (ii)(A) that are being contested in good faith by appropriate
proceedings, (B) as to which the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;

(r) Liens placed on any of the assets or equity interests of a Foreign
Subsidiary (other than the Canadian Borrower or any other Canadian Loan Party);

(s) Any interest or title of a licensor, sublicensor, lessor or sublessor under
any license or operating or true lease agreement;

(t) Licenses, sublicenses, leases or subleases granted to third Persons in the
ordinary course of business;

(u) The replacement, extension or renewal of any Permitted Encumbrance; provided
that such Lien shall at no time be extended to cover any assets or property
other than such assets or property subject thereto on the Effective Date or the
date such Lien was incurred, as applicable;

(v) Liens on insurance proceeds incurred in the ordinary course of business in
connection with the financing of insurance premiums;

(w) Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business;

(x) Liens arising by operation of law under Article 4 of the UCC (or any similar
law in Canada) in connection with collection of items provided for therein;

(y) Liens arising by operation of law under Article 2 of the UCC (or any similar
laws in Canada) in favor of a reclaiming seller of goods or buyer of goods;

(z) Liens on deposit accounts or securities accounts in connection with
overdraft protection and netting services;

(aa) Security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

 

52



--------------------------------------------------------------------------------

(bb) With respect to any Real Property located in Canada, any rights,
reservations, limitations and conditions contained in the grant from the Crown
or any Crown Patent;

(cc) Liens on royalty payments due or to become due to Geoffrey and its
Subsidiaries to secure Indebtedness described in clause (y) of the definition of
Permitted Indebtedness;

(dd) Liens on assets not otherwise permitted hereunder; provided that (i) if
such Liens secure Indebtedness, such Indebtedness is Permitted Indebtedness and
(ii) no Collateral consisting of Inventory, Accounts, and Eligible Real Estate
and the proceeds thereof is subject to any such Liens (other than those
Permitted Encumbrances described in clauses (a) and (b) of the definition of
Permitted Encumbrances) and (iii) the aggregate outstanding principal amount of
the obligations secured by such Liens does not exceed (as to all Loan Parties)
$100,000,000 at any one time;

(ee) Liens in favor of a financial institution encumbering deposits (including
the right of setoff) held by such financial institution in the ordinary course
of business in respect of Indebtedness permitted hereunder and which are within
the general parameters customary in the banking industry;

(ff) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties (other than the Sponsor Related
Parties (other than the Parent and any of its Subsidiaries)) in the ordinary
course of business;

(gg) Liens to secure Indebtedness, to the extent permitted under clauses (h),
(i), (w), (aa) and (bb) of the definition of Permitted Indebtedness, provided
that the holders of Indebtedness under clauses (h), (i), (aa) and (bb) shall
have entered into an intercreditor agreement with the Agents on terms reasonably
satisfactory to the Administrative Agent; and

(hh) Liens on the assets of the Lead Borrower and certain of its Domestic
Subsidiaries to secure Indebtedness under the Term Loan;

provided, however, that, except as provided in any one or more of clauses
(a) through (hh) above, the term “Permitted Encumbrances” shall not include any
Lien securing Indebtedness for borrowed money. The designation of a Lien as a
Permitted Encumbrance shall not limit or restrict the ability of the Agents to
establish any Reserve relating thereto.

“Permitted Indebtedness” means each of the following:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness set forth on Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness, so long as, after giving effect thereto,
(i) the principal amount of the Indebtedness outstanding at such time is not
increased (except by the amount of any accrued interest, reasonable closing
costs, expenses, fees, and premium paid in connection with such extension,
renewal or replacement), (ii) if the final maturity

 

53



--------------------------------------------------------------------------------

date of such Indebtedness on Schedule 6.01 is prior to the Maturity Date, the
result of such extension, renewal or replacement shall not be an earlier
maturity date or decreased weighted average life, and (iii) if the final
maturity date of such Indebtedness on Schedule 6.01 is after the Maturity Date,
the result of such extension, renewal or replacement shall not be a maturity
date earlier than the Maturity Date;

(c) Indebtedness of any Loan Party to any other Loan Party or to the Parent or
any of the Parent’s other Subsidiaries;

(d) Guarantees by any Loan Party of Indebtedness or other obligations arising in
the ordinary course of business of any other Loan Party;

(e) Purchase money Indebtedness of any Loan Party to finance the acquisition or
improvement of any fixed or capital assets (other than Real Estate), including
Capital Lease Obligations (including therein any Indebtedness incurred in
connection with sale-leaseback transactions permitted under clause (m) of this
definition), and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof; provided that the
holders of such Indebtedness are not afforded covenants, defaults, rights or
remedies more burdensome in any material respect to the obligor or obligors than
those contained in the Indebtedness being extended, renewed or replaced;
provided further that, if requested by the Co-Collateral Agents, the Loan
Parties will use commercially reasonable efforts to cause the holder of such
Indebtedness to enter into an intercreditor agreement with the Co-Collateral
Agents or the Canadian Agent, as applicable, providing for access and use of the
property during a Liquidation on terms reasonably satisfactory to the
Co-Collateral Agents;

(f) Indebtedness under Hedge Agreements, other than for speculative purposes,
entered into in the ordinary course of business (including on behalf of an
Affiliate of a Loan Party);

(g) Contingent liabilities under surety bonds or similar instruments incurred in
the ordinary course of business in connection with the construction or
improvement of retail stores;

(h) Indebtedness of the Lead Borrower and the Domestic Subsidiaries which are
guarantors under the Term Loan; provided that in no event shall the principal
amount of such Indebtedness, when combined with Indebtedness outstanding under
clauses (i), (aa) and (bb) of this definition, exceed $2,750,000,000 (plus
non-cash accruals of interest, accretion or amortization of original issue
discount and/or payment-in-kind interest) at any time outstanding;

(i) Indebtedness under the Permanent Financing Facility; provided that in no
event shall the principal amount of such Indebtedness, when combined with
Indebtedness outstanding under clauses (h), (aa) and (bb) of this definition,
exceed $2,750,000,000 (plus non-cash accruals of interest, accretion or
amortization of original issue discount and/or payment-in-kind interest) at any
time outstanding;

 

54



--------------------------------------------------------------------------------

(j) Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted under clause (m) hereof); provided that, (i) the
incurrence of such Indebtedness shall not violate or result in a default under
the Indentures and (ii) with respect to any Eligible Real Estate, the proceeds
therefrom are at least equal to the amounts then available to be borrowed with
respect thereto under the Canadian Borrowing Base and (iii) all Net Proceeds
received in connection with any Indebtedness are applied to the Canadian
Liabilities if then required in accordance with SECTION 2.17 or SECTION 2.18
hereof;

(k) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition; provided that such Indebtedness does not require the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Maturity Date, has a maturity which extends beyond the Maturity Date, and
is subordinated to the Obligations and the Other Liabilities on terms materially
consistent with Exhibit L hereto or otherwise reasonably acceptable to the
Agents;

(l) Indebtedness due to the Sponsor, Sponsor Related Parties, and/or other
stockholders of the Parent and its Affiliates (excluding the Parent and any of
its Subsidiaries); provided that such Indebtedness does not require the payment
in cash of principal or interest at a rate in excess of 10% per annum prior to
the Maturity Date, has a maturity which extends beyond the Maturity Date, and is
subordinated to the Obligations and Other Liabilities on terms reasonably
acceptable to the Agents;

(m) Indebtedness incurred in connection with sale-leaseback transactions
permitted hereunder;

(n) Subordinated Indebtedness;

(o) Indebtedness incurred by any Foreign Subsidiary (other than the Canadian
Borrower or any other Canadian Loan Party) for working capital or general
corporate purposes which is not guaranteed by or secured by any assets of any
Loan Party (other than the capital stock of such Foreign Subsidiary);

(p) Indebtedness constituting the obligation to make purchase price adjustments
and indemnities in connection with Permitted Acquisitions;

(q) Guarantees and letters of credit and surety bonds issued in connection with
Permitted Acquisitions and Permitted Dispositions;

(r) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums;

 

55



--------------------------------------------------------------------------------

(s) Indebtedness consisting of the deferred purchase price (including notes
issued to officers, directors and employees) for the purchase or redemption of
equity interests (or option or warrants or similar instruments) of a Loan Party
or Affiliate;

(t) Indebtedness of any Loan Party acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed at the time, and as a result, of a Permitted
Acquisition); provided that, in each case, such Indebtedness was not incurred in
connection with, or in anticipation or contemplation of, such Permitted
Acquisition;

(u) Indebtedness relating to surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

(v) Without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest;

(w) Indebtedness relating to letters of credit obtained in the ordinary course
of business; provided that the security for any such documentary letter of
credit may be secured only by Liens attaching to the related documents of title
and not the Inventory represented thereby;

(x) Indebtedness under each guaranty of recourse obligations and environmental
indemnity agreement executed and delivered by the Lead Borrower in connection
with the CMBS Facilities or any Supplemental Real Estate Facilities;

(y) Indebtedness of Geoffrey and its Subsidiaries in connection with the
financing of the anticipated royalty payments due or to become due to such
Persons;

(z) Guaranties of joint venture Indebtedness described in Schedule 6.01(z);

(aa) Indebtedness under the Supplemental Real Estate Facilities; provided that
in no event shall the principal amount of such Indebtedness, when combined with
Indebtedness outstanding under the Term Loan, under the Permanent Financing
Facility and under clause (bb) of this definition, exceed $2,750,000,000 (plus
non-cash accruals of interest, accretion or amortization of original issue
discount and/or payment-in-kind interest) at any time outstanding;

(bb) Other Indebtedness (other than Subordinated Indebtedness) so long as at the
time of incurrence thereof either (A) the aggregate principal amount of such
Indebtedness does not exceed $750,000,000 at any time outstanding (and provided
that in no event shall the principal amount of such Indebtedness, when combined
with Indebtedness outstanding under the Term Loan, under the Permanent Financing
Facility and under clause (aa) of this definition, exceed $2,750,000,000 (plus
non-cash accruals of interest, accretion or amortization of original issue
discount and/or payment-in-kind interest) at any time outstanding) or (B) the
Consolidated Interest Coverage Ratio is at least 2.0:1.0; and

(cc) Other unsecured Indebtedness in an aggregate principal amount not exceeding
$100,000,000 at any time outstanding.

 

56



--------------------------------------------------------------------------------

“Permitted Investments” means each of the following:

(a) Direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America or, with respect
to the Canadian Loan Parties, Canada (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States of
America or Canada, as applicable) or any state or state agency thereof, in each
case maturing within one (1) year from the date of acquisition thereof;

(b) Investments in commercial paper maturing within 360 days from the date of
acquisition thereof and having, at the date of acquisition, the highest or next
highest credit rating obtainable from S&P or from Moody’s;

(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 360 days from the date of acquisition thereof which are
issued or guaranteed by, or placed with, and demand deposit and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof (or with respect to the Canadian Loan Parties, Canada or any
province thereof) that has a combined capital and surplus and undivided profits
of not less than $500,000,000;

(d) Fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer;

(e) Shares of any money market or mutual fund that has substantially all of its
assets invested in the types of investments referred to in clauses (a) through
(d), above;

(f) Investments existing on the Effective Date and set forth on Schedule 6.04;

(g) Investments made in accordance with the investment policy of the Borrowers
set forth as Schedule 6.04(g) hereto;

(h) Capital contributions or loans made by (i) any Loan Party to any other Loan
Party or (ii) as long as no Specified Default then exists or would arise
therefrom, any Loan Party to any Subsidiary or Affiliate of any Loan Party
(other than to the Sponsors, Sponsor Related Parties or any other stockholder of
the Parent) in an aggregate amount not to exceed $25,000,000 at any time
outstanding (or in an aggregate amount exceeding $25,000,0000, provided that the
Pro Forma Availability Condition has been satisfied at the time such capital
contribution or loan is made), in each case determined without regard to any
write-downs or write-offs thereof;

(i) Provided no Specified Default then exists or would arise therefrom,
(A) loans made by any Loan Party to any other Loan Party or any Subsidiary or
Affiliate of any Loan Party (other than to the Sponsors, Sponsor Related Parties
or any other stockholder of the Parent) solely for the purpose of (1) paying
scheduled principal payments (including at maturity) due and payable by such
Loan Party, Subsidiary or any

 

57



--------------------------------------------------------------------------------

such Affiliate, or (2) payments in respect of Guarantees of Indebtedness of
another Loan Party or any Subsidiary or any such Affiliate of a Loan Party due
and payable by such Loan Party, Subsidiary or Affiliate, or (B) loans made by
any Loan Party to the Parent or any Subsidiary or any Affiliate of any Loan
Party (other than to the Sponsors, Sponsor Related Parties or any other
stockholder of the Parent) for the purpose of paying taxes and operating
expenses incurred in the ordinary course of business by such Subsidiary or such
Affiliate but only to the extent such Subsidiary or such Affiliate has
insufficient liquidity or insufficient cash flow to pay such taxes or operating
expenses; provided that in no event shall any Loan Party make loans to any
Person other than any other Loan Party pursuant to this clause (i) in an
aggregate amount exceeding $25,000,000 at any time outstanding unless the Pro
Forma Availability Condition has been satisfied at the time such loans are made;

(j) Provided no Enumerated Default or breach of SECTION 6.10 then exists or
would arise therefrom, (i) loans made by any Loan Party to any other Loan Party
or any Subsidiary or Affiliate of any Loan Party (other than to the Sponsors,
Sponsor Related Parties or any other stockholder of the Parent) solely for the
purpose of paying scheduled interest payments (including at maturity) due and
payable by such Loan Party, Subsidiary or any such Affiliate, or (ii) loans made
by any Loan Party to any other Loan Party or to the Parent solely for the
purpose of paying taxes and operating expenses incurred in the ordinary course
of business by such Loan Party or the Parent;

(k) Guarantees constituting Permitted Indebtedness;

(l) Guarantees of Indebtedness of Subsidiaries that are not Loan Parties not in
excess of $100,000,000 in the aggregate at any time outstanding; provided that
in no event shall any Loan Party issue Guarantees of Indebtedness of
Subsidiaries that are not Loan Parties pursuant to this clause (l) in an
aggregate amount exceeding $25,000,000 at any time outstanding unless the Pro
Forma Availability Condition has been satisfied at the time such Guarantees are
issued;

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(n) Loans or advances to employees for the purpose of travel, entertainment or
relocation in the ordinary course of business; provided that all such loans and
advances to employees shall not exceed $20,000,000 in the aggregate at any time,
and determined without regard to any write-downs or write-offs thereof;

(o) Investments received from purchasers of assets pursuant to dispositions
permitted pursuant to SECTION 6.05;

(p) Investments consisting of ownership interests in Special Purpose Entities;

(q) Permitted Acquisitions and existing Investments of the Persons acquired in
connection with Permitted Acquisitions so long as such Investment was not made
in contemplation of such Permitted Acquisition;

 

58



--------------------------------------------------------------------------------

(r) Hedge Agreements entered into in the ordinary course of business for
non-speculative purposes;

(s) To the extent permitted by Applicable Law, notes from officers and employees
in exchange for equity interests of the Parent purchased by such officers or
employees pursuant to a stock ownership or purchase plan or compensation plan;

(t) Earnest money required in connection with Permitted Acquisitions;

(u) Subject to SECTION 2.18, Investments in deposit accounts opened in the
ordinary course of business;

(v) (i) Capitalization or forgiveness of any Indebtedness owed to any Loan Party
by other Loan Parties or (ii) capitalization or forgiveness of any Indebtedness
owed to any Loan Party by Persons other than Loan Parties, provided that the
Payment Conditions are satisfied after giving effect thereto, and
(iii) forgiveness of any Indebtedness owed to a Loan Party which was obtained
through a transfer or sale of Real Estate permitted pursuant to clause (e) of
the definition of Permitted Dispositions;

(w) Investments in Foreign Subsidiaries; provided that such Investments shall
not exceed $25,000,000 in the aggregate outstanding at any time (plus the amount
of any Net Cash Proceeds of any equity issuance actually used for such purpose);

(x) Investments to secure obligations of TRU (Vermont), Inc. not to exceed
$250,000,000;

(y) Creation and capitalization of new Subsidiaries, subject to the provisions
of SECTION 5.12;

(z) Capital Expenditures;

(aa) Investments consisting of loans and advances to the Parent and its
Subsidiaries in connection with the reimbursement of expenses incurred on behalf
of the Loan Parties in the ordinary course of business, as more particularly
described in subparagraph 7 of Schedule 6.07 hereof;

(bb) (i) Other Investments in an amount not to exceed $100,000,000 in the
aggregate outstanding at any time, determined without regard to any write-downs
or write-offs thereof, plus the amount of cash proceeds received by a Loan Party
in the twelve months prior to the date of such Investment from a direct or
indirect common equity contribution from the Parent and (ii) other Investments
so long as the Payment Conditions are satisfied at the time any such Investment
is made;

(cc) Investments consisting of acquisition of inventory, equipment and other
fixed assets in the ordinary course of business; and

 

59



--------------------------------------------------------------------------------

(dd) Existing investments in SALTRU Associates JV and capital contributions
required to be made pursuant to the organizational documents of SALTRU Associate
JV as in effect on July 19, 2006;

provided, however, that, for purposes of calculation, the amount of any
Investment outstanding at any time shall be the aggregate cash Investment, less
all cash returns, cash dividends and cash distributions (or the fair market
value of any non-cash returns, dividends and distributions) received by such
Person, and less all liabilities expressly assumed by another Person in
connection with the sale of such Investment.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means (a) any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Lead Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or
(b) in respect of the Canadian Loan Parties, any pension benefit or retirement
savings plan maintained by any of the Canadian Loan Parties for its employees or
its former employees to which any of the Canadian Loan Parties contribute or are
required to contribute with respect to which any of the Canadian Loan Parties
have incurred or may incur liability, including contingent liability.

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests.

“Prepayment Event” means the occurrence of any of the following events:

(a) Any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction, other than such a transaction pursuant to which such
asset was initially obtained or constructed in anticipation of such transaction)
of any Collateral; or

(b) Any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation, expropriation or similar proceeding of, any
Collateral of a Loan Party, unless (i) the proceeds therefrom are required to be
paid to the holder of a Lien on such property or asset having priority over the
Lien of the Administrative Agent or the Canadian Agent, as applicable, or
(ii) the proceeds therefrom are utilized for purposes of replacing or repairing
the assets in respect of which such proceeds, awards or payments were received
or reinvesting in assets used in any of the Loan Parties’ business within twelve
(12) months of the receipt of such proceeds.

“Prime Rate” means, for any day, the highest of: (a) the variable annual rate of
interest then most recently announced by Bank of America, N.A. at its head
office in Charlotte, North Carolina as its “prime rate”; (b) the Federal Funds
Effective Rate in effect on such day plus one-half of one percent (0.50%) per
annum; or (c) the Adjusted LIBO Rate (calculated utilizing the LIBO Rate for a
one-month Interest Period) plus one percent (1.00%) per annum. The “prime

 

60



--------------------------------------------------------------------------------

rate” is a reference rate and does not necessarily represent the lowest or best
rate being charged by Bank of America, N.A. to any customer. If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the LIBO Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations thereof in
accordance with the terms hereof, the Prime Rate shall be determined without
regard to clause (b) of the first sentence of this definition or clause (a)(i)
of the definition of Adjusted LIBO Rate, as applicable, until the circumstances
giving rise to such inability no longer exist. Any change in the Prime Rate due
to a change in Bank of America’s “prime rate”, the Federal Funds Effective Rate
or the Adjusted LIBO Rate shall be effective on the effective date of such
change in Bank of America’s Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Prime Rate Loan” means any Revolving Credit Loan bearing interest at a rate
determined by reference to the Prime Rate or the Canadian Prime Rate, as the
case may be, in accordance with the provisions of Article II.

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any transaction or payment, the Pro Forma Availability for each of
the twelve Fiscal Months following, and after giving effect to, such transaction
or payment, will be greater than $225,000,000.

“Pro Forma Availability” shall mean, for any date of calculation, the projected
Monthly Excess Availability for each Fiscal Month during any projected twelve
(12) Fiscal Months.

“Propco” shall mean each direct or indirect subsidiary of the Parent, including,
without limitation, those listed on Schedule 1.4, the primary assets (other than
cash or cash equivalents) of which consist of rights, title and interest
(including any leasehold, mineral or other estate) in and to parcels of or
interests in Real Estate, whether by lease, license or other means, in each case
which has no other Indebtedness other than pursuant to the CMBS Facilities or
the Supplemental Real Estate Facilities.

“Qualifying IPO” means an equity issuance by the Parent consisting of an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) of its common stock (i) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act of 1933 as amended (whether alone or in connection with a
secondary public offering) and (ii) resulting in gross proceeds to the Parent of
at least $100,000,000.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Register” has the meaning provided in SECTION 9.04(c).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

61



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Reports” has the meaning provided in SECTION 8.14.

“Required Lenders” means, at any time, Lenders (other than Delinquent Lenders)
having Commitments aggregating more than 50% of the Total Commitments, or if the
Commitments have been terminated, Lenders (other than Delinquent Lenders) whose
percentage of the outstanding Credit Extensions (calculated assuming settlement
and repayment of all Swingline Loans by the Lenders) aggregate more than 50% of
all such Credit Extensions.

“Reserves” means all (if any) Inventory Reserves (including, without limitation,
Shrink Reserves) and Availability Reserves (including, without limitation, Cash
Management Reserves, Canadian Realty Reserves, Customer Credit Liabilities
Reserves, Canadian Sales Reserves and other Reserves of the type described in
SECTION 2.03 hereof).

“Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person; provided that “Restricted Payments” shall not include any
dividends payable solely in Capital Stock of a Loan Party.

“Revolving Credit Ceiling” means $1,850,000,000, as such amount may be increased
from time to time in accordance with SECTION 2.02 or reduced from time to time
in accordance with SECTION 2.15 and SECTION 2.17 of this Agreement.

“Revolving Credit Loans” means all loans at any time made by any Lender
(including, without limitation, Domestic Loans and Canadian Loans) pursuant to
Article II and, to the extent applicable, shall include Swingline Loans made by
the Swingline Lender pursuant to SECTION 2.06.

“Revolving Credit Notes” means (a) the promissory notes of the Domestic
Borrowers substantially in the form of Exhibit D, each payable to the order of a
Domestic Lender, evidencing the Revolving Credit Loans made to the Domestic
Borrowers, and (b) the promissory note of the Canadian Borrower substantially in
the form of Exhibit E, payable to the order of a Canadian Lender, evidencing the
Revolving Credit Loans made to the Canadian Borrower.

 

62



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s.

“SEC” means the Securities and Exchange Commission.

“Secured Party” means (a) each Credit Party, (b) any Lender or any Affiliate of
a Lender providing Cash Management Services or entering into or furnishing any
Bank Products to or with any Loan Party, (c) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (d) the successors and, subject to any limitations contained in this
Agreement, assigns of each of the foregoing.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties (other than the Canadian Borrower and its Subsidiaries)
and the Administrative Agent, for its benefit and for the benefit of the other
Secured Parties, as amended and in effect from time to time.

“Security Documents” means the Security Agreement, the Canadian Security
Documents, the Mortgages, the Intellectual Property Rights Agreement, the
Facility Guarantee, the Facility Guarantors’ Collateral Documents, the Blocked
Account Agreements, and each other security agreement or other instrument or
document executed and delivered pursuant to this Agreement or any other Loan
Document to secure any of the Obligations, the Other Liabilities or the Canadian
Liabilities, as applicable.

“Settlement Date” has the meaning provided in SECTION 2.22(b).

“Shrink” means Inventory identified by the Borrowers as lost, misplaced, or
stolen.

“Shrink Reserve” means an amount reasonably estimated by the Co-Collateral
Agents to be equal to that amount which is required in order that the Shrink
reflected in Borrowers’ stock ledger would be reasonably equivalent to the
Shrink calculated as part of the Borrowers’ most recent physical inventory.

“SNDA” means (a) that certain Subordination, Non-Disturbance and Attornment
Agreement, dated as of July 21, 2005, between German American Capital
Corporation and the Lead Borrower, as agreed and consented to by MPO Properties,
LLC, and (b) that certain Subordination, Non-Disturbance and Attornment
Agreement (MPO Properties, LLC), dated as of July 21, 2005, between German
American Capital Corporation and the Lead Borrower, as agreed and consented to
by Giraffe Properties, LLC (n/k/a Toys “R” Us Property Company II, LLC).

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuation on a going concern basis, all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person on a going concern basis is not less
than the amount that would be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its properties and assets and generally pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to generally pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not

 

63



--------------------------------------------------------------------------------

about to engage in a business or transaction, for which such Person’s properties
and assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged.

“Special Purpose Entity” means a Person (other than any Loan Party) that (a) is
a domestic subsidiary of the Parent and (b) has no operations and whose primary
assets (other than cash and cash equivalents) are, directly or indirectly, the
stock or other equity interests of a subsidiary that is a Propco and the Real
Estate that is the subject of the CMBS Facilities or any Supplemental Real
Estate Facilities.

“Specified Default” means the occurrence of any Enumerated Default or the
failure of any Loan Party to comply with the terms of SECTION 6.10 or the
occurrence of any Event of Default specified in SECTION 7.01(g) or SECTION
7.01(j).

“Sponsors” means, collectively, Bain Capital (TRU) VIII, L.P., a Delaware
limited partnership; Bain Capital (TRU) VIII-E, L.P., a Delaware limited
partnership; Bain Capital (TRU) VIII Coinvestment, L.P., a Delaware limited
partnership; Bain Capital Integral Investors, LLC, a Delaware limited liability
company; BCIP TCV, LLC, a Delaware limited liability company; Kohlberg Kravis
Roberts & Co.; Toybox Holdings, LLC; Vornado Truck, LLC; and Vornado Realty
Trust; and each of their respective Affiliates.

“Sponsor Group” means the Sponsors and the Sponsor Related Parties.

“Sponsor Lender Limitations” means, with respect to the Sponsor Group or any of
their respective Affiliates which becomes an assignee of any portion of the
Obligations, such Person(s) shall have executed a waiver in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which such
Person(s) acknowledges and agrees that (a) it shall only have the right to vote
up to 10% of the then outstanding Credit Extensions and, to the extent that the
Sponsor Group or any of their respective Affiliates hold in the aggregate more
than 10% of the then outstanding Credit Extensions, Lenders other than the
Sponsor Group or any of their respective Affiliates shall be permitted to vote
the outstanding Credit Extensions held by the Sponsor Group and/or any of their
respective Affiliates in excess of such amount (the “Excess Sponsor Amount”) on
a pro rata basis, based on their respective percentage of the then outstanding
Credit Extensions, (b) if the Lead Borrower or the Canadian Borrower requests
that this Agreement or any other Loan Document be modified, amended or waived in
a manner which would require the consent of the Required Lenders or the
Supermajority Lenders, as applicable, no such consent shall be deemed given
unless such consent is obtained without giving effect to the Excess Sponsor
Amount, and (c) it shall have no right (i) to require the Agents or any Lender
to undertake any action (or refrain from taking any action) with respect to any
Loan Document, (ii) to attend any meeting with the Agents or any Lender or
receive any information from the Agents or any Lender, (iii) to the benefit of
any advice provided by counsel to the Agents or the other Lenders or to
challenge the attorney-client privilege of the communications between the
Agents, such other Lenders and such counsel, or (iv) to make or bring any claim,
in its capacity as Lender, against any Agent with respect to the fiduciary
duties of such Agent or Lender and the other duties and obligations of the
Agents hereunder; except, that, no amendment, modification or waiver to any Loan
Document shall, without the consent of the Sponsor Group or any of their
respective Affiliates, deprive any such Person, as assignee, of its pro rata
share of any payments to which the Lenders as a group are otherwise entitled
hereunder.

 

64



--------------------------------------------------------------------------------

“Sponsor Related Parties” means, with respect to any Person, (a) any Controlling
stockholder or partner (including, in the case of an individual Person who
possesses Control, the spouse or immediate family member of such Person,
provided that such Person retains Control of the voting rights, by stockholders
agreement, trust agreement or otherwise of the Capital Stock owned by such
spouse or immediate family member) or 80% (or more) owned Subsidiary, or (b) any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding a 51% or more
Controlling interest of which consist of such Person and/or such Persons
referred to in the immediately preceding clause (a), or (c) the limited partners
of the Sponsors.

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent or the Canadian
Agent, as applicable, is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. LIBO Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
materially consistent with Exhibit L hereto or as otherwise reasonably
acceptable to the Co-Collateral Agents.

“Subsidiary” means, with respect to any Person (the “parent”), at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. For
purposes hereof, a Special Purpose Entity and its subsidiaries and any holding
company which has as its primary asset the stock of such Special Purpose Entity
shall not be deemed a Subsidiary.

 

65



--------------------------------------------------------------------------------

“Substantial Liquidation” means either (a) the Liquidation of substantially all
of the Collateral, or (b) the sale or other disposition of substantially all of
the Collateral by the Loan Parties.

“Supermajority Lenders” means, at any time, Lenders (other than Delinquent
Lenders) having Commitments aggregating more than 66  2/3% of the Total
Commitments, or if the Commitments have been terminated, Lenders (other than
Delinquent Lenders) whose percentage of the outstanding Credit Extensions
(calculated assuming settlement and repayment of all Swingline Loans by the
Lenders) aggregate more than 66  2/3% of all such Credit Extensions.

“Supplemental Real Estate Facilities” mean any financing arrangements in favor
of certain Special Purpose Entities, which are direct or indirect subsidiaries
of the Lead Borrower, and any refinancing, extension or replacement thereof.

“Swingline Lender” means Bank of America, N.A., in its capacity as lender of
Swingline Loans hereunder to the Domestic Borrowers hereunder, and Bank of
America-Canada Branch, in its capacity as lender of Swingline Loans to the
Canadian Borrower hereunder.

“Swingline Loan” means a Loan made by the Swingline Lender to a Domestic
Borrower or the Canadian Borrower, as applicable, pursuant to SECTION 2.06.

“Swingline Note” means (a) the promissory note of the Domestic Borrowers
substantially in the form of Exhibit F, payable to the order of the applicable
Swingline Lender, evidencing the Swingline Loans made by the Swingline Lender to
the Domestic Borrowers, and (b) the promissory note of the Canadian Borrower
substantially in the form of Exhibit G, payable to the order of the applicable
Swingline Lender, evidencing the Swingline Loans made by the Swingline Lender to
the Canadian Borrower.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” means, collectively, (a) the term loan facility in favor of the Lead
Borrower in the original principal amount of $804,000,000, and (b) the asset
sale facility in favor of the Lead Borrower in the original principal amount of
$200,000,000, in each case made under that certain Credit Agreement dated as of
July 19, 2006 among the Lead Borrower, the lenders party thereto, Banc of
America Bridge LLC, as administrative agent, Citicorp North America, Inc., as
collateral agent, and Credit Suisse, as documentation agent, as amended and in
effect from time to time in accordance with the terms of the Intercreditor
Agreement and any refinancing or replacement thereof in whole or in part (in
accordance with the terms of the Intercreditor Agreement), whether in the form
of new credit facilities, debt securities or otherwise, so long as the secured
parties (or the agent acting on their behalf) under any such refinancing or
replacement become party to the Intercreditor Agreement.

 

66



--------------------------------------------------------------------------------

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with ARTICLE VII or (c) the date the Commitments are
permanently terminated in full in accordance with the provisions of SECTION 2.15
hereof.

“Total Commitments” means, at any time, the sum of the Domestic Total
Commitments and the Canadian Total Commitments at such time.

“Tranche A Borrowing Base” means, at any time of calculation, an amount equal
to:

(a) the face amount of Eligible Credit Card Receivables of the Domestic
Borrowers multiplied by ninety percent (90%);

plus

(b) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of
the Domestic Borrowers consisting of TRU Inventory, net of Inventory Reserves,
multiplied by the Inventory Advance Rate for TRU Inventory, multiplied by the
Appraised Value of Eligible Inventory (other than Eligible In-Transit Inventory)
of the Domestic Borrowers consisting of TRU Inventory;

plus

(c) the Cost of Eligible Inventory (other than Eligible In-Transit Inventory) of
the Domestic Borrowers consisting of BRU Inventory, net of Inventory Reserves,
multiplied by the Inventory Advance Rate for BRU Inventory, multiplied by the
Appraised Value of Eligible Inventory (other than Eligible In-Transit Inventory)
of the Domestic Borrowers consisting of BRU Inventory;

plus

(d) the Cost of Eligible In-Transit Inventory of the Domestic Borrowers
consisting of TRU Inventory, net of Inventory Reserves, multiplied by the
Inventory Advance Rate for TRU Inventory, multiplied by the Appraised Value of
Eligible In-Transit Inventory of the Domestic Borrowers consisting of TRU
Inventory; provided that in no event shall the amounts available to be borrowed
pursuant to this clause (d), together with amounts available to be advanced
under clause (e) of this definition and clauses (d) and (e) of the definition of
“Canadian Borrowing Base”, exceed 12  1/2% of the Combined Borrowing Base in the
aggregate;

plus

(e) the Cost of Eligible In-Transit Inventory of the Domestic Borrowers
consisting of BRU Inventory, net of Inventory Reserves, multiplied by the
Inventory

 

67



--------------------------------------------------------------------------------

Advance Rate for BRU Inventory, multiplied by the Appraised Value of Eligible
In-Transit Inventory of the Domestic Borrowers consisting of BRU Inventory;
provided that in no event shall the amounts available to be borrowed pursuant to
this clause (e), together with amounts available to be advanced under clause
(d) of this definition and clauses (d) and (e) of the definition of “Canadian
Borrowing Base”, exceed 12  1/2% of the Combined Borrowing Base in the
aggregate;

minus

(e) the then amount of all Availability Reserves.

“Tranche A-1 Commitment Increase” has the meaning set forth in SECTION 2.02(e).

“Tri-Party Agreement” means an agreement substantially in the form of Exhibit N
among a Loan Party, any Person providing freight, warehousing and consolidation
services to such Loan Party and the Administrative Agent or Canadian Agent, as
applicable, in which such Person acknowledges that (a) the Administrative Agent
holds a first priority Lien on the Inventory of the Loan Parties, (b) such
Person has furnished written acknowledgment to such Loan Party that such Person
holds Inventory in its possession as bailee for such Loan Party and that such
Loan Party has title to such Inventory, (c) any Inventory delivered to a carrier
for shipment will reflect a Loan Party as consignor and consignee, (d) it will
promptly notify the Administrative Agent of its receipt of notice from the
seller of such Inventory of the seller’s stoppage of delivery of such Inventory
to the Loan Party, and (e) agrees, upon notice from the Administrative Agent or
the Canadian Agent, as applicable, to hold and dispose of the subject Inventory
solely as directed by the Administrative Agent or the Canadian Agent, as
applicable.

“TRU Inventory” means all Inventory of the Loan Parties which is offered for
sale (or is designated for sale) at any “Toys “R” Us” Store, including, but not
limited to, any such Inventory held for sale in internet and other direct sales
and all Inventory of the Loan Parties specifically designated as “Toys “R” Us”
Inventory at any distribution center or warehouse maintained by the Loan
Parties.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, BA Equivalent Rate, Canadian
Prime Rate or Prime Rate, as applicable.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Unanimous Consent” means the consent of Lenders (other than Delinquent Lenders)
holding 100% of the Commitments (other than Commitments held by a Delinquent
Lender).

“Unused Canadian Commitment” means, on any day, (a) the then Canadian Total
Commitments, minus (b) the sum of (i) the principal amount of Loans to the
Canadian Borrower then outstanding, and (ii) the then Canadian Letter of Credit
Outstandings.

 

68



--------------------------------------------------------------------------------

“Unused Domestic Commitment” shall mean, on any day, (a) the lesser of (i) the
then Domestic Total Commitments, or (ii) the difference between the then
Domestic Total Commitments and the then Canadian Total Commitments, minus
(b) the sum of (i) the principal amount of Loans of the Domestic Borrowers then
outstanding, and (ii) the then Domestic Letter of Credit Outstandings.

“Unused Fee” has the meaning provided in SECTION 2.19(b).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) all Schedules to this Agreement shall relate
solely to the Domestic Loan Parties and the Canadian Loan Parties, (f) the term
“security interest” shall include a hypothec, (g) the term “solidary” as used
herein shall be read and interpreted in accordance with the Civil Code of
Québec, (h) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible, moveable and
immoveable, and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) all financial statements and other financial
information provided by the Domestic Borrowers to the Administrative Agent or
any Lender shall be provided with reference to dollars, (j) all references to
“$” or “dollars” or to amounts of money and all calculations of Canadian
Availability, Domestic Availability, permitted “baskets” and other similar
matters shall, unless otherwise expressly provided to be CD$, be deemed to be
references to the lawful currency of the United States of America at the
Equivalent Amount, and (k) this Agreement and the other Loan Documents are the
result of negotiation among, and have been reviewed by counsel to, among others,
the Borrowers and the Agents and are the product of discussions and negotiations
among all parties. Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Agents or any of the Lenders merely on
account of the Agents’ or any Lender’s involvement in the preparation of such
documents.

 

69



--------------------------------------------------------------------------------

SECTION 1.03 Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time. If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Lead Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Lead Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the Lead
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

SECTION 1.04 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

ARTICLE II

Amount and Terms of Credit

SECTION 2.01 Commitment of the Lenders.

(a) Each Domestic Lender, severally and not jointly with any other Domestic
Lender, agrees, upon the terms and subject to the conditions herein set forth,
to make Credit Extensions to or for the benefit of the Domestic Borrowers, and
each Canadian Lender severally and not jointly with any other Canadian Lender,
agrees upon the terms and subject to the conditions herein set forth, to make
Credit Extensions to the Canadian Borrower, on a revolving basis, subject in
each case to the following limitations:

(i) The aggregate outstanding amount of the Credit Extensions to the Domestic
Borrowers shall not at any time exceed Domestic Availability;

(ii) The aggregate outstanding amount of the Credit Extensions to the Canadian
Borrower shall not at any time exceed Canadian Availability;

(iii) Letters of Credit shall be available from the Issuing Banks to the
Borrowers, subject to the ratable participation of the Domestic Lenders or
Canadian Lenders, as applicable, as set forth in SECTION 2.13. The Domestic
Borrowers shall not at any time permit the aggregate Domestic Letter of Credit
Outstandings at any time to exceed the Domestic Letter of Credit Sublimit and
the Canadian Borrower shall not at any time permit the aggregate Canadian Letter
of Credit Outstandings to exceed the Canadian Letter of Credit Sublimit;

 

70



--------------------------------------------------------------------------------

(iv) The Loans made to, and the Letters of Credit issued on behalf of, the
Canadian Borrower by the Canadian Lenders may be either in $ or CD$, at the
option of the Canadian Borrower, as herein set forth;

(v) The Revolving Credit Loans (other than Swingline Loans) made to the Canadian
Borrower shall be Prime Rate Loans or BA Equivalent Loans, or if made in
dollars, shall be LIBO Loans or dollar denominated Prime Rate Loans;

(vi) No Lender shall be obligated to make any Credit Extension (A) to the
Domestic Borrowers in excess of such Lender’s Domestic Commitment, or (B) to the
Canadian Borrower in excess of such Lender’s Canadian Commitment; and

(vii) Subject to all of the other provisions of this Agreement, Revolving Credit
Loans to the Borrowers that are repaid may be reborrowed prior to the
Termination Date.

(b) Each Borrowing of Revolving Credit Loans (other than Swingline Loans) by the
Domestic Borrowers shall be made by the Domestic Lenders pro rata in accordance
with their respective Domestic Commitment Percentages, and each Borrowing of
Revolving Credit Loans (other than Swingline Loans) by the Canadian Borrower
shall be made by the Canadian Lenders pro rata in accordance with their
respective Canadian Commitment Percentages. The failure of any Domestic Lender
or Canadian Lender, as applicable, to make any Loan to the Domestic Borrowers or
the Canadian Borrower, as applicable, shall neither relieve any other Domestic
Lender or Canadian Lender, as applicable, of its obligation to fund its Loan to
the Domestic Borrowers or the Canadian Borrower, as applicable, in accordance
with the provisions of this Agreement nor increase the obligation of any such
other Domestic Lender or Canadian Lender, as applicable.

SECTION 2.02 Increase in Total Commitments.

(a) At any time and from time to time on or after the Effective Date, so long as
no Default or Event of Default then exists or would arise therefrom, (i) the
Lead Borrower shall have the right to request an increase of the then
outstanding Domestic Commitments by such amount as would cause the Domestic
Total Commitments not to exceed in the aggregate (A) $2,500,000,000 minus
(B) the then outstanding Canadian Commitments (after taking into effect the
amount of any increases in the Canadian Commitments requested pursuant to this
SECTION 2.02(a) on or after the Effective Date), and (ii) the Canadian Borrower
shall have the right to request an increase of the then outstanding Canadian
Commitments to an amount not to exceed the Canadian Total Commitment Increase
Amount. The Lead Borrower may approach any Lender or any other Person (other
than a natural person) to provide all or a portion of any such requested
Commitment Increase; provided that, to the extent existing Lenders and Persons
approached by the Lead Borrower have declined to provide the requested
Commitment Increase, the Administrative Agent, in consultation with the Lead
Borrower, will use its reasonable best efforts to arrange for other Persons to
become a Domestic Lender or Canadian Lender, as applicable, hereunder and to
issue commitments

 

71



--------------------------------------------------------------------------------

in an amount equal to the amount of the Commitment Increase requested by the
Lead Borrower and/or the Canadian Borrower (each such increase by either means,
a “Commitment Increase,” and each Person issuing, or Lender increasing, its
Commitment, an “Additional Commitment Lender”); provided, however, that (i) no
Lender shall be obligated to provide a Commitment Increase as a result of any
such request by the Lead Borrower or the Canadian Borrower, as applicable,
(ii) any Additional Commitment Lender which is not an existing Lender shall be
subject to the approval of the Administrative Agent, the Issuing Banks and the
Lead Borrower (which approval shall not be unreasonably withheld), and
(iii) each Additional Commitment Lender which is a Canadian Lender shall be in
compliance with the provisions of SECTION 2.23(j). Each Commitment Increase
(other than any such Commitment Increase made on the Effective Date) shall be in
a minimum aggregate amount of at least $25,000,000 and in integral multiples of
$5,000,000 in excess thereof. Each Additional Commitment Lender agreeing to
provide a Commitment Increase pursuant to this SECTION 2.02(a) shall be entitled
to receive interest, letter of credit fees and unused fees at the rates provided
for Lenders. Moreover, that portion of the Commitment of each Additional
Commitment Lender constituting a Commitment Increase made pursuant to this
SECTION 2.02(a) (i) shall terminate on the Termination Date, and (ii) shall
otherwise be on the same terms as set forth in, and be entitled to the benefits
of, this Agreement and the other Loan Documents.

(b) Conditions to Effectiveness of each Commitment Increase. No Commitment
Increase shall become effective unless and until each of the following
conditions has been satisfied:

(i) The Borrowers, the Administrative Agent, and each Additional Commitment
Lender shall have executed and delivered a joinder to the Loan Documents in
substantially the form of Exhibit H hereto;

(ii) The Borrowers shall have paid such fees and other compensation to the
Additional Commitment Lenders and to the Administrative Agent and BAS as the
Lead Borrower, the Administrative Agent, BAS and such Additional Commitment
Lenders shall agree;

(iii) If requested by the Administrative Agent or the Canadian Agent, as
applicable, the Borrowers shall deliver to the Administrative Agent or the
Canadian Agent, as applicable, and the Lenders an opinion or opinions, in form
and substance reasonably satisfactory to the Administrative Agent or the
Canadian Agent, as applicable, from counsel to the Borrowers reasonably
satisfactory to the Administrative Agent or the Canadian Agent, as applicable,
and dated such date;

(iv) A Revolving Credit Note (to the extent requested), to be in conformity with
the requirements of SECTION 2.07 (with appropriate modification), will be
issued, at the Borrowers’ expense, to each Additional Commitment Lender to the
extent necessary to reflect the new Commitment of each Additional Commitment
Lender; and

 

72



--------------------------------------------------------------------------------

(v) The Borrowers and each Additional Commitment Lender shall have delivered
such other instruments, documents and agreements as the Administrative Agent or
the Canadian Agent, as applicable, may reasonably have requested in order to
effectuate the documentation of the foregoing.

(c) Notification by Administrative Agent. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Commitment Increase
(with each date of such effectiveness being referred to herein as a “Commitment
Increase Date”), and, at such time, (i) the Domestic Commitments or Canadian
Commitments, as applicable, under, and for all purposes of, this Agreement shall
be increased by the aggregate amount of such Commitment Increases, (ii) Schedule
1.1 shall be deemed modified, without further action, to reflect the revised
Domestic Commitments and Domestic Commitment Percentages of the Domestic Lenders
or the revised Canadian Commitments and Canadian Commitment Percentages of the
Canadian Lenders and (iii) this Agreement shall be deemed amended, without
further action, to the extent necessary to reflect such increased Commitments.

(d) Other Provisions. In connection with Commitment Increases hereunder, the
Lenders and the Borrowers agree that, notwithstanding anything to the contrary
in this Agreement, (i) the Borrowers shall, in coordination with the
Administrative Agent, (A) repay outstanding Revolving Credit Loans of certain
Lenders, and obtain Revolving Credit Loans from certain other Lenders (including
the Additional Commitment Lenders), or (B) take such other actions as reasonably
may be required by the Administrative Agent, in each case to the extent
necessary so that all of the Lenders effectively participate in each of the
outstanding Revolving Credit Loans pro rata on the basis of their Domestic
Commitment Percentages or Canadian Commitment Percentages, as applicable
(determined after giving effect to any increase in the Commitments pursuant to
this SECTION 2.02), and (ii) the Borrowers shall pay to the Lenders any costs of
the type referred to in SECTION 2.16(b) in connection with any repayment and/or
Revolving Credit Loans required pursuant to preceding clause (i). Without
limiting the obligations of the Borrowers provided for in this SECTION 2.02, the
Administrative Agent and the Lenders agree that they will use their best efforts
to attempt to minimize the costs of the type referred to in SECTION 2.16(b)
which the Borrowers would otherwise incur in connection with the implementation
of an increase in the Domestic Commitments or the Canadian Commitments.

(e) Reinstatement of Tranche A-1 Commitments. At any time, so long as no Default
or Event of Default then exists or would arise therefrom, subject to the prior
written consent of the Required Lenders, if the then outstanding Total
Commitments are less than $2,500,000,000, without duplication of the provisions
of SECTION 2.02(a), the Lead Borrower shall have the right on a one-time basis
to request an increase of the then outstanding Domestic Commitments by an
aggregate amount not to exceed $150,000,000 (the “Tranche A-1 Commitment
Increase”); provided, however, that after giving effect to the Tranche A-1
Commitment Increase and any other Commitment Increases pursuant to this SECTION
2.02, the Total Commitments shall not exceed $2,500,000,000 at any time. The
Tranche A-1 Commitment Increase shall be structured on substantially the same
terms as apply to the Tranche A-1 Commitments under, and as defined in, the

 

73



--------------------------------------------------------------------------------

Original Credit Agreement; provided that the Tranche A-1 Commitment Increase
shall be subject to such pricing, fees and other terms as the Lead Borrower, BAS
and the Persons participating in the Tranche A-1 Commitment Increase shall
agree; provided further that (i) no Domestic Lender shall be obligated to
increase its Domestic Commitment as a result of any such request by the Lead
Borrower and (ii) any Person participating in the Tranche A-1 Commitment
Increase which is not then an existing Domestic Lender shall be subject to the
approval of the Administrative Agent, the Issuing Banks and the Lead Borrower
(which approval shall not be unreasonably withheld).

SECTION 2.03 Reserves; Changes to Reserves.

(a) The initial Inventory Reserves and Availability Reserves as of the Effective
Date are those set forth in the Borrowing Base Certificate delivered to the
Administrative Agent on the Effective Date.

(b) Any Co-Collateral Agent (after consultation with the other Co-Collateral
Agent) may hereafter establish additional Reserves or change any of the Reserves
in effect on the Effective Date, in the exercise of its reasonable business
judgment acting in accordance with industry standards for asset based lending in
the retail industry; provided that such Reserves shall not be established or
changed except upon not less than five (5) Business Days notice to the Borrowers
(during which period the Co-Collateral Agents shall be available to discuss any
such proposed Reserve with the Borrowers); provided further that no such prior
notice shall be required for (1) changes to any Reserves resulting solely by
virtue of mathematical calculations of the amount of the Reserve in accordance
with the methodology of calculation previously utilized (such as, but not
limited to, Customer Credit Liabilities), or (2) changes to Reserves or the
establishment of additional Reserves if a Material Adverse Effect under clause
(b) of the definition thereof has occurred or it would be reasonably likely that
a Material Adverse Effect under clause (b) of the definition thereof would occur
were such Reserves not changed or established prior to the expiration of such
five (5) Business Day period.

SECTION 2.04 Making of Loans.

(a) Except as set forth in SECTION 2.09, SECTION 2.10 and SECTION 2.11,
Revolving Credit Loans (other than Swingline Loans) shall be either Prime Rate
Loans, LIBO Loans or BA Equivalent Loans as the Lead Borrower, on behalf of the
Domestic Borrowers, or the Canadian Borrower, may request (which request shall,
in the case of the Domestic Borrowers, be made in the form attached hereto as
Exhibit C-1 and, in the case of the Canadian Borrower, be made in the form
attached hereto as Exhibit C-2, and in the case of Loans to the Canadian
Borrower, indicate whether CD$ or $ advances are requested) subject to and in
accordance with this SECTION 2.04. All Swingline Loans shall be only Prime Rate
Loans. All Revolving Credit Loans made pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, be Revolving Credit Loans of the
same Type. Each Lender may fulfill its Commitment with respect to any Revolving
Credit Loan by causing any lending office of such Lender to make such Revolving
Credit Loan; provided, however, that any such use of a lending office shall not
affect the obligation of the Borrowers to repay such Revolving Credit

 

74



--------------------------------------------------------------------------------

Loan in accordance with the terms of the applicable Revolving Credit Note. Each
Lender shall, subject to its overall policy considerations, use reasonable
efforts to select a lending office which will not result in the payment of
increased costs by the Borrowers. Subject to the other provisions of this
SECTION 2.04 and the provisions of SECTION 2.11, Borrowings of Revolving Credit
Loans of more than one Type may be incurred at the same time, but in any event
no more than fifteen (15) Borrowings of LIBO Loans may be outstanding at any
time and no more than eight (8) Borrowings of BA Equivalent Loans may be
outstanding at any time.

(b) The Lead Borrower shall give the Administrative Agent (i) two (2) Business
Days’ prior telephonic notice (thereafter confirmed in writing) of each
Borrowing of LIBO Loans, and (ii) notice of each Borrowing of Prime Rate Loans
by the Domestic Borrowers on the proposed day of each Borrowing. The Canadian
Borrower shall give the Canadian Agent (i) two (2) Business Days’ prior
telephonic notice (thereafter confirmed in writing) of each Borrowing of BA
Equivalent Loans or LIBO Loans and (ii) one (1) Business Day’s prior telephonic
notice (thereafter confirmed in writing) of each Borrowing of Prime Rate Loans
by the Canadian Borrower. Any such notice, to be effective, must be received by
the Administrative Agent or the Canadian Agent, as applicable, (i) not later
than 11:00 a.m. on the second Business Day, in the case of LIBO Loans or BA
Equivalent Loans, and on the first Business Day, in the case of Prime Rate Loans
to the Canadian Borrower, prior to the date on which such Borrowing is to be
made and, and (ii) no later than 12:00 noon on the same Business Day in the case
of Prime Rate Loans to the Domestic Borrowers on which such Borrowing is to be
made. Such notice shall be irrevocable, shall contain disbursement instructions
and shall specify: (i) whether the Borrowing then being requested is to be a
Borrowing of Prime Rate Loans (and, in the case of the Canadian Borrower,
whether the Borrowing is in CD$ or $), BA Equivalent Loans, or LIBO Loans and,
if BA Equivalent Loans or LIBO Loans, the Interest Period with respect thereto;
(ii) the amount of the proposed Borrowing (which shall be in an integral
multiple of $1,000,000, but not less than $5,000,000, in the case of LIBO Loans,
and be in an integral multiple of CD$1,000,000, but not less than CD$1,000,000,
in the case of BA Equivalent Loans); and (iii) the date of the proposed
Borrowing (which shall be a Business Day). If no election of Interest Period is
specified in any such notice for a Borrowing of LIBO Loans or BA Equivalent
Loans, such notice shall be deemed a request for an Interest Period of one
(1) month. If no election is made as to the Type of Revolving Credit Loan, such
notice shall be deemed a request for Borrowing of Prime Rate Loans. The
Administrative Agent or the Canadian Agent, as applicable, shall promptly notify
each Lender of its proportionate share of such Borrowing, the date of such
Borrowing, the Type of Borrowing being requested and the Interest Period or
Interest Periods applicable thereto, as appropriate. On the borrowing date
specified in such notice, each Domestic Lender shall make its share of the
Borrowing available at the office of the Administrative Agent at 100 Federal
Street, Boston, Massachusetts 02110, and each Canadian Lender shall make its
share of the Borrowing available at the office of the Canadian Agent at 200
Front Street West, Toronto, Ontario, Canada M5V 3L2, in each case no later than
3:00 p.m., in immediately available funds. Unless the Administrative Agent or
the Canadian Agent, as applicable, shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent or the Canadian Agent,

 

75



--------------------------------------------------------------------------------

as applicable, such Lender’s share of such Borrowing, the Administrative Agent
and the Canadian Agent may assume that such Lender has made such share available
on such date in accordance with this SECTION 2.04 and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In the event
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent or the Canadian Agent, as applicable, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent or the Canadian Agent, as applicable, forthwith on demand such
corresponding amount, with interest thereon for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent or the Canadian Agent, at (i) in the case of
a Domestic Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, (ii) in the case of a Canadian Lender, the greater of
the Canadian Prime Rate and a rate determined by the Canadian Agent in
accordance with banking industry rules on interbank compensation, or (iii) in
the case of the Borrowers, the interest rate applicable to Prime Rate Loans. If
such Lender pays such amount to the Administrative Agent or the Canadian Agent,
as applicable, then such amount shall constitute such Lender’s Revolving Credit
Loan included in such Borrowing. Upon receipt of the funds made available by the
Lenders to fund any borrowing hereunder, the Administrative Agent or the
Canadian Agent, as applicable, shall disburse such funds in the manner specified
in the notice of borrowing delivered by the Lead Borrower or Canadian Borrower
and shall use reasonable efforts to make the funds so received from the Lenders
available to the Borrowers no later than 5:00 p.m.

(c) To the extent not paid by the Borrowers when due (after taking into
consideration any applicable grace period), the Administrative Agent and the
Canadian Agent, as applicable, without the request of the Lead Borrower or the
Canadian Borrower, as applicable, may advance any interest, fee payable pursuant
to SECTION 2.19 or other payment to which any Credit Party is entitled from the
Loan Parties pursuant hereto or any other Loan Document and may charge the same
to the Loan Account notwithstanding that a Domestic Overadvance or Canadian
Overadvance, as applicable, may result thereby; provided that no such
Overadvance may be made if after giving effect thereto, the aggregate Domestic
Commitments or the aggregate Canadian Commitments would be exceeded. The
Administrative Agent or the Canadian Agent, as applicable, shall advise the Lead
Borrower or the Canadian Borrower, as applicable, of any such advance or charge
promptly after the making thereof. Such action on the part of the Administrative
Agent or the Canadian Agent, as applicable, shall not constitute a waiver of the
Administrative Agent’s or the Canadian Agent’s rights and the Borrowers’
obligations under SECTION 2.17(a) and SECTION 2.17(b). Any amount which is added
to the principal balance of the Loan Account as provided in this SECTION 2.04(c)
shall bear interest at the interest rate then and thereafter applicable to Prime
Rate Loans.

(d) Notwithstanding anything to the contrary herein contained, with respect to
the Canadian Borrower, (i) all references to “the Lead Borrower” and “the
Administrative Agent” in SECTIONS 2.04(b), 2.04(c), 2.17, and 2.18 shall mean
and refer to the Canadian Borrower and the Canadian Agent (except to the extent
such provisions already make reference to the Canadian Borrower and the Canadian
Agent), respectively, (ii) the

 

76



--------------------------------------------------------------------------------

address of the Canadian Agent to which each Lender must make its share of
Borrowings to the Canadian Borrower available is 200 Front Street West, Toronto,
Ontario, Canada, M5V 3L2, and (iii) the Canadian Agent shall promptly notify the
Administrative Agent of each Borrowing by the Canadian Borrower, the date of
such Borrowing, the Type of Borrowing being requested and the Interest Period or
Periods applicable thereto.

SECTION 2.05 Overadvances.

(a) The Agents, the Canadian Agent and the Lenders shall have no obligation to
make any Revolving Credit Loan (including, without limitation, any Swingline
Loan) or to provide any Letter of Credit if a Domestic Overadvance or Canadian
Overadvance would result.

(b) The Administrative Agent may, in its discretion, and shall, at the direction
of any Co-Collateral Agent, make Permitted Domestic Overadvances to the Domestic
Borrowers without the consent of the Lenders and each Lender shall be bound
thereby. The Canadian Agent may, in its discretion, and shall, at the direction
of any Co-Collateral Agent, make Permitted Canadian Overadvances to the Canadian
Borrower without the consent of the Lenders and each Lender shall be bound
thereby. Any Permitted Domestic Overadvances or Permitted Canadian Overadvances
may constitute Swingline Loans. The making of a Permitted Domestic Overadvance
is for the benefit of the Domestic Borrowers and shall constitute a Revolving
Credit Loan and an Obligation. The making of a Permitted Canadian Overadvance is
for the benefit of the Canadian Borrower and shall constitute a Revolving Credit
Loan and an Obligation. The making of any such Permitted Domestic Overadvance or
Permitted Canadian Overadvance on any one occasion shall not obligate the
Administrative Agent, the Co-Collateral Agents or the Canadian Agent, as
applicable, or any Lender to make or permit any Permitted Domestic Overadvance
or Permitted Canadian Overadvance on any other occasion or to permit such
Permitted Domestic Overadvances or Permitted Canadian Overadvances to remain
outstanding.

(c) The making by the Administrative Agent of a Permitted Domestic Overadvance
or by the Canadian Agent of a Permitted Canadian Overadvance shall not modify or
abrogate any of the provisions of SECTION 2.13(g) regarding the Lenders’
obligations to purchase participations with respect to Letter of Credit
Disbursements.

SECTION 2.06 Swingline Loans

(a) Each Swingline Lender is authorized by the Domestic Lenders and the Canadian
Lenders, as applicable, to, and shall, make Swingline Loans at any time (subject
to SECTION 2.06(b)) (i) to the Domestic Borrowers up to the amount of the sum of
the Domestic Swingline Loan Ceiling, plus any Permitted Domestic Overadvances,
and (ii) to the Canadian Borrower up to the amount of the sum of the Canadian
Swingline Loan Ceiling, plus any Permitted Canadian Overadvances, in each case
upon a notice of Borrowing from Lead Borrower received by the Administrative
Agent or the Canadian Agent, as applicable, and the applicable Swingline Lender
(which notice, at the Swingline Lender’s discretion, may be submitted prior to
3:00 p.m. for the Domestic

 

77



--------------------------------------------------------------------------------

Borrowers and 12:00 noon for the Canadian Borrower, on the Business Day on which
such Swingline Loan is requested); provided that the Swingline Lender shall not
be obligated to make any Swingline Loan in its reasonable discretion if any
Lender at such time is a Deteriorating Lender, unless the Swingline Lender has
entered into satisfactory arrangements with the Borrowers or such Lender to
eliminate the Swingline Lender’s risk of full reimbursement with respect to such
Swingline Loan. Swingline Loans shall be Prime Rate Loans and shall be subject
to periodic settlement with the Domestic Lenders and Canadian Lenders, as
applicable, under SECTION 2.22 below. Immediately upon the making of a Swingline
Loan, each Domestic Lender or Canadian Lender, as applicable, shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
applicable Swingline Lender a risk participation in such Swingline Loan in an
amount equal to the product of such Lender’s Domestic Commitment Percentage or
Canadian Commitment Percentage, as applicable, times the amount of such
Swingline Loan. Each Swingline Lender shall have all of the benefits and
immunities (A) provided to the Agents in Article VIII with respect to any acts
taken or omissions suffered by the Swingline Lender in connection with Swingline
Loans made by it or proposed to be made by it as if the term “Agents” as used in
Article VIII included each Swingline Lender with respect to such acts or
omissions, and (B) as additionally provided herein with respect to each
Swingline Lender.

(b) The Lead Borrower’s request for a Swingline Loan shall be deemed a
representation that the applicable conditions for borrowing under SECTION 4.02
are satisfied. If the conditions for borrowing under SECTION 4.02 cannot in fact
be fulfilled, (i) the Lead Borrower or the Canadian Borrower, as applicable,
shall give immediate notice (a “Noncompliance Notice”) thereof to the
Administrative Agent, the Canadian Agent, and the applicable Swingline Lender,
and the Administrative Agent and the Canadian Agent, as applicable, shall
promptly provide each Lender with a copy of the Noncompliance Notice, and
(ii) the Required Lenders may direct the applicable Swingline Lender to, and
such Swingline Lender thereupon shall, cease making Swingline Loans (other than
Permitted Domestic Overadvances and Permitted Canadian Overadvances) until such
conditions can be satisfied or are waived in accordance with SECTION 9.02.
Unless the Required Lenders so direct the applicable Swingline Lender, such
Swingline Lender may, but is not obligated to, continue to make Swingline Loans
commencing one (1) Business Day after the Non-Compliance Notice is furnished to
the Domestic Lenders. Notwithstanding the foregoing, no Swingline Loans (other
than Permitted Domestic Overadvances and Permitted Canadian Overadvances) shall
be made pursuant to this SECTION 2.06(b) if the aggregate outstanding amount of
the Credit Extensions and Swingline Loans would exceed the limitations set forth
in SECTION 2.01.

SECTION 2.07 Notes.

(a) Upon the request of any Domestic Lender, the Revolving Credit Loans made by
such Domestic Lender shall be evidenced by a Revolving Credit Note, duly
executed on behalf of the Domestic Borrowers, dated the Effective Date, as
applicable, payable to the order of such Domestic Lender in an aggregate
principal amount equal to such Domestic Lender’s Commitment.

 

78



--------------------------------------------------------------------------------

(b) Upon the request of any Swingline Lender, the Revolving Credit Loans made by
such Swingline Lender with respect to Swingline Loans shall be evidenced by a
Swingline Note, duly executed on behalf of the Borrowers, dated the Effective
Date, payable to the order of such Swingline Lender, in an aggregate principal
amount equal to the Domestic Swingline Loan Ceiling or Canadian Swingline Loan
Ceiling, as applicable.

(c) Upon the request of any Canadian Lender, the Revolving Credit Loans made by
such Canadian Lender shall be evidenced by a Revolving Credit Note, duly
executed on behalf of the Canadian Borrower, dated the Effective Date, payable
to the order of such Canadian Lender in an aggregate principal amount equal to
such Canadian Lender’s Commitment.

(d) Each Lender is hereby authorized by the applicable Borrowers to endorse on a
schedule attached to each Note delivered to such Lender (or on a continuation of
such schedule attached to such Note and made a part thereof), or otherwise to
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of any Borrower to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

(e) Upon receipt of an affidavit and indemnity of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the Borrowers will issue, in lieu thereof, a replacement Note in
favor of such Lender, in the same principal amount thereof and otherwise of like
tenor at such Lender’s expense.

SECTION 2.08 Interest on Revolving Credit Loans.

(a) Interest on Revolving Credit Loans.

(i) Subject to SECTION 2.12, each Prime Rate Loan made by a Lender shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as applicable) at a rate per annum that shall be equal to
the then Prime Rate or Canadian Prime Rate, as applicable, plus the Applicable
Margin for Prime Rate Loans.

(ii) Subject to SECTION 2.09 through SECTION 2.12, each LIBO Loan made by a
Lender shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 360 days) at a rate per annum equal, during each Interest
Period applicable thereto, to the Adjusted LIBO Rate for such Interest Period,
plus the Applicable Margin for LIBO Loans (or with respect to Loans to the
Canadian Borrower made in dollars, the Applicable Margin for LIBO Loans made in
dollars or Prime Rate Loans, as applicable).

(iii) Subject to SECTION 2.12, each BA Equivalent Loan made by a Lender shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as applicable) at a rate per annum that shall be equal
to the then BA Rate, plus the Applicable Margin for BA Equivalent Loans

 

79



--------------------------------------------------------------------------------

(b) Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, at maturity (whether by acceleration or
otherwise) and after such maturity on demand.

(c) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever interest to be paid hereunder is to be calculated on the basis of a
year of 360 days or any other period of time that is less than a calendar year,
the yearly rate of interest to which the rate determined pursuant to such
calculation is equivalent is the rate so determined multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by either 360 or such other period of time, as the case may be.
Calculations of interest shall be made using the nominal rate method of
calculation, and will not be calculated using the effective rate method of
calculation or any other basis that gives effect to the principle of deemed
reinvestment of interest.

SECTION 2.09 Conversion and Continuation of Revolving Credit Loans.

(a) The Lead Borrower or the Canadian Borrower, as applicable, shall have the
right at any time, on two (2) Business Days’ prior notice to the Administrative
Agent or the Canadian Agent, as applicable (which notice, to be effective, must
be received by the Administrative Agent not later than 11:00 a.m. on the second
Business Day preceding the date of any conversion), (i) to convert any
outstanding Borrowings of Prime Rate Loans to Borrowings of LIBO Loans, in the
case of the Domestic Borrowers, Dollar denominated Prime Rate Loans to
Borrowings of LIBO Loans or CD$ denominated Prime Rate Loans to Borrowings of BA
Equivalent Loans, in the case of the Canadian Borrower, or (ii) to continue an
outstanding Borrowing of LIBO Loans or BA Equivalent Loans for an additional
Interest Period, or (iii) to convert any outstanding Borrowings of LIBO Loans to
a Borrowing of dollar denominated Prime Rate Loans, and to convert any
outstanding Borrowings of BA Equivalent Loans to a Borrowing of CD$ denominated
Prime Rate Loans subject in each case to the following:

(i) No Borrowing of Revolving Credit Loans may be converted into, or continued
as, LIBO Loans or BA Equivalent Loans at any time when any Specified Default has
occurred and is continuing (nothing contained herein being deemed to obligate
the Borrowers to incur Breakage Costs upon the occurrence of an Event of Default
unless the Obligations are accelerated);

(ii) If less than a full Borrowing of Revolving Credit Loans is converted, such
conversion shall be made pro rata among the Domestic Lenders or Canadian
Lenders, as applicable, based upon their Domestic Commitment Percentages or
Canadian Commitment Percentages, as applicable, in accordance with the
respective principal amounts of the Revolving Credit Loans comprising such
Borrowing held by such Lenders immediately prior to such conversion;

 

80



--------------------------------------------------------------------------------

(iii) The aggregate principal amount of Prime Rate Loans being converted into,
or continued as, LIBO Loans shall be in an integral of $1,000,000 and at least
$5,000,000, and the aggregate principal amount of Prime Rate Loans being
converted into, or continued as, BA Equivalent Loans shall be in an integral of
CD$1,000,000 and at least CD$1,000,000;

(iv) Each Lender shall effect each conversion by applying the proceeds of its
new LIBO Loan or dollar denominated Prime Rate Loan, as the case may be, to its
Revolving Credit Loan being so converted and also, in the case of each Canadian
Lender, shall effect each conversion by applying the proceeds of its new BA
Equivalent Loan or CD$ denominated Prime Rate Loan, as the case may be, to its
Revolving Credit Loan being so converted;

(v) The Interest Period with respect to a Borrowing of LIBO Loans or BA
Equivalent Loans effected by a conversion or in respect to the Borrowing of LIBO
Loans or BA Equivalent Loans being continued as LIBO Loans or BA Equivalent
Loans, respectively, shall commence on the date of conversion or the expiration
of the current Interest Period applicable to such continuing Borrowing, as the
case may be;

(vi) A Borrowing of LIBO Loans or BA Equivalent Loans may be converted only on
the last day of an Interest Period applicable thereto, unless the applicable
Borrower pays all Breakage Costs incurred in connection with such conversion;

(vii) In no event shall more than fifteen (15) Borrowings of LIBO Loans be
outstanding at any time or more than eight (8) Borrowings of BA Equivalent Loans
be outstanding at any time and

(viii) Each request for a conversion or continuation of a Borrowing of LIBO
Loans or BA Equivalent Loans which fails to state an applicable Interest Period
shall be deemed to be a request for an Interest Period of one (1) month.

(b) If the Lead Borrower or the Canadian Borrower, as applicable, does not give
notice to convert any Borrowing of LIBO Loans or BA Equivalent Loans, or does
not give notice to continue, or does not have the right to continue, any
Borrowing as LIBO Loans or BA Equivalent Loans, in each case as provided in
SECTION 2.09(a) above, such Borrowing shall automatically be converted to, or
continued as, as applicable, a Borrowing of dollar denominated Prime Rate Loans
or a Borrowing of CD$ denominated Prime Rate Loans, at the expiration of the
then-current Interest Period. The Administrative Agent or Canadian Agent, as
applicable, shall, after it receives notice from the Lead Borrower or the
Canadian Borrower, promptly give each Domestic Lender or Canadian Lender, as
applicable, notice of any conversion, in whole or part, of any Revolving Credit
Loan made by such Lender.

SECTION 2.10 Alternate Rate of Interest for Revolving Credit Loans.

If prior to the commencement of any Interest Period for a LIBO Borrowing or BA
Equivalent Loan Borrowing, the Administrative Agent or the Canadian Agent, as
applicable:

(a) Reasonably determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the BA Rate (in accordance with the terms of the
definitions thereof) for such Interest Period; or

 

81



--------------------------------------------------------------------------------

(b) Is advised by the Required Lenders that the Adjusted LIBO Rate or BA Rate
for such Interest Period will not adequately and fairly reflect the cost to such
Required Lenders of making or maintaining their Revolving Credit Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent or the Canadian Agent, as applicable, shall give
notice thereof to the Lead Borrower or the Canadian Borrower, as applicable, and
the Lenders, in the case of a requested LIBO Borrowing, and the Canadian
Lenders, in the case of a requested BA Equivalent Loan Borrowing, by telephone
or telecopy as promptly as practicable thereafter and, until the Administrative
Agent or the Canadian Agent notifies the Lead Borrower or the Canadian Borrower,
as applicable, and the applicable Lenders that the circumstances giving rise to
such notice no longer exist (which notice the Administrative Agent or the
Canadian Agent, as applicable, shall deliver promptly upon obtaining knowledge
of the same), (i) any Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBO Borrowing or a BA
Equivalent Loan Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a LIBO Borrowing or a BA Equivalent Loan Borrowing, such Borrowing
shall be made as a Borrowing of Prime Rate Loans unless withdrawn by the Lead
Borrower or Canadian Borrower, as the case may be.

SECTION 2.11 Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Effective Date shall make it
unlawful for a Lender to make or maintain a LIBO Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBO Loan, then, by written
notice to the Lead Borrower or to the Canadian Borrower, as applicable, such
Lender may (i) declare that LIBO Loans will not thereafter be made by such
Lender hereunder, whereupon any request by the Lead Borrower or the Canadian
Borrower, as applicable, for a LIBO Borrowing shall, unless withdrawn, as to
such Lender only, be deemed a request for a Dollar denominated Prime Rate Loan
unless such declaration shall be subsequently withdrawn; and (ii) require that
all outstanding LIBO Loans made by such Lender be converted to Dollar
denominated Prime Rate Loans, in which event all such LIBO Loans shall be
automatically converted to Dollar denominated Prime Rate Loans as of the
effective date of such notice as provided in SECTION 2.09(b). In the event any
Lender shall exercise its rights hereunder, all payments and prepayments of
principal which would otherwise have been applied to repay the LIBO Loans that
would have been made by such Lender or the converted LIBO Loans of such Lender,
shall instead be applied to repay the Prime Rate Loans made by such Lender in
lieu of, or resulting from the conversion of, such LIBO Loans.

(b) For purposes of this SECTION 2.11, a notice to the Lead Borrower or to the
Canadian Borrower, as applicable, pursuant to SECTION 2.11(a) above shall be

 

82



--------------------------------------------------------------------------------

effective, if lawful, and if any LIBO Loans shall then be outstanding, on the
last day of the then-current Interest Period; and, otherwise, such notice shall
be effective on the date of receipt by the Lead Borrower or the Canadian
Borrower, as applicable.

SECTION 2.12 Default Interest.

Effective upon written notice from the Administrative Agent or the Canadian
Agent, as applicable, after the occurrence of any Specified Default and at all
times thereafter while such Specified Default is continuing, interest shall
accrue on all overdue amounts owing by the Borrowers (after as well as before
judgment, as and to the extent permitted by law) at a rate per annum (computed
on the basis of the actual number of days elapsed over a year of 365 or 366 days
as applicable) (the “Default Rate”) equal to the rate (including the Applicable
Margin) in effect from time to time plus two percent (2.00%) per annum and such
interest shall be payable on each Interest Payment Date (or any earlier maturity
of the Loans).

SECTION 2.13 Letters of Credit.

(a) Upon the terms and subject to the conditions herein set forth, at any time
and from time to time after the date hereof and prior to the Termination Date,
the Lead Borrower on behalf of the Domestic Borrowers, and the Canadian Borrower
for itself and its Subsidiaries, may request an Issuing Bank (which in the case
of the Canadian Borrower shall be the Canadian Agent or a Canadian Lender) to
issue, and subject to the terms and conditions contained herein, such Issuing
Bank shall issue, for the account of the relevant Borrower, one or more Letters
of Credit; provided, however, that no Letter of Credit shall be issued if, after
giving effect to such issuance, (i) the aggregate Domestic Letter of Credit
Outstandings shall exceed the Domestic Letter of Credit Sublimit, (ii) the
aggregate Canadian Letter of Credit Outstandings shall exceed the Canadian
Letter of Credit Sublimit, or (iii) the aggregate Credit Extensions (including
Swingline Loans) would exceed the limitations set forth in SECTION 2.01(a);
provided further that no Letter of Credit shall be issued unless an Issuing Bank
shall have received notice from the Administrative Agent or the Canadian Agent
that the conditions to such issuance have been met (such notice shall be deemed
given (x) if the Issuing Bank has not received notice that the conditions have
not been met, within two (2) Business Days of the initial request to the Issuing
Bank and the Administrative Agent or Canadian Agent, as applicable, pursuant to
SECTION 2.13(h), or (y) if the aggregate undrawn amount under Letters of Credit
issued by such Issuing Bank then outstanding does not exceed the amount
theretofore agreed to by the Lead Borrower, the Administrative Agent and the
Issuing Bank, on the same Business Day as the receipt by the Issuing Bank of the
request for issuance of a Letter of Credit if the request is received prior to
12:00 noon or on the next Business Day if the request is received after 12:00
noon); and provided further that an Issuing Bank shall not be required to issue
any such Letter of Credit in its reasonable discretion if: (A) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain the Issuing Bank from issuing such Letter of
Credit, or any Applicable Law relating to the Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in

 

83



--------------------------------------------------------------------------------

particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Effective Date and which the Issuing
Bank in good faith deems material to it, (B) the issuance of such Letter of
Credit would violate one or more policies of the Issuing Bank applicable to
letters of credit generally, or (C) any Lender is at such time a Deteriorating
Lender hereunder, unless the Issuing Bank has entered into satisfactory
arrangements with the Borrowers or such Lender to eliminate the Issuing Bank’s
risk of full reimbursement with respect to such Letter of Credit. A permanent
reduction of the Domestic Commitments or Canadian Commitments shall not require
a corresponding pro rata reduction in the Domestic Letter of Credit Sublimit or
the Canadian Letter of Credit Sublimit, as applicable; provided, however, that
if the Domestic Total Commitments or Canadian Total Commitments are reduced to
an amount less than the Domestic Letter of Credit Sublimit or the Canadian
Letter of Credit Sublimit, as applicable, then the Domestic Letter of Credit
Sublimit or the Canadian Letter of Credit Sublimit, as applicable shall be
reduced to an amount equal to (or, at Lead Borrower’s or the Canadian Borrower’s
option, less than) the Domestic Total Commitments or Canadian Total Commitments.
Any Issuing Bank (other than Bank of America or any of its Affiliates) shall
notify the Administrative Agent in writing on each Business Day of all Letters
of Credit issued on the prior Business Day by such Issuing Bank; provided that
(A) until the Administrative Agent advises any such Issuing Bank that Excess
Availability is less than $250,000,000, or (B) the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by the Administrative Agent and the Issuing Bank, such Issuing Bank shall be
required to so notify the Administrative Agent in writing only once each week of
the Letters of Credit issued by such Issuing Bank during the immediately
preceding week as well as the daily amounts outstanding for the prior week, such
notice to be furnished on such day of the week as the Administrative Agent and
such Issuing Bank may agree.

(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one (1) year after the date of
the issuance of such Letter of Credit (or such other longer period of time as
the Administrative Agent and the applicable Issuing Bank may agree) (or, in the
case of any renewal or extension thereof, one (1) year after such renewal or
extension) and (ii) unless Cash Collateralized or otherwise credit supported to
the reasonable satisfaction of the Administrative Agent and the applicable
Issuing Bank, five (5) Business Days prior to the Maturity Date; provided,
however, that each Standby Letter of Credit may, upon the request of the Lead
Borrower or the Canadian Borrower, as applicable, include a provision whereby
such Letter of Credit shall be renewed automatically for additional consecutive
periods of twelve (12) months or less (but not beyond the date that is five
(5) Business Days prior to the Maturity Date unless Cash Collateralized or
otherwise credit supported to the reasonable satisfaction of the Administrative
Agent and the applicable Issuing Bank) unless the applicable Issuing Bank
notifies the beneficiary thereof at least thirty (30) days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.

 

84



--------------------------------------------------------------------------------

(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one year after the date of the
issuance of such Commercial Letter of Credit (or such other period as may be
acceptable to the Administrative Agent and the applicable Issuing Bank) and
(ii) unless Cash Collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the applicable Issuing Bank, five
(5) Business Days prior to the Maturity Date.

(d) Drafts drawn under each Letter of Credit shall be reimbursed by the Domestic
Borrowers, in the case of any Letter of Credit issued for them, and by the
Canadian Borrower, in the case of a Canadian Letter of Credit, in the currency
in which the Letter of Credit is issued by paying to the Administrative Agent or
the Canadian Agent, as applicable, an amount equal to such drawing not later
than 12:00 noon on the Business Day immediately following the day that the Lead
Borrower or the Canadian Borrower receives notice of such drawing and demand for
payment by the applicable Issuing Bank, provided that (i) in the absence of
written notice to the contrary from the Lead Borrower or the Canadian Borrower,
as applicable, and subject to the other provisions of this Agreement, such
payments shall be financed when due with a Prime Rate Loan or Swingline Loan to
the applicable Borrower in an equivalent amount and the same currency and, to
the extent so financed, the respective Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Prime Rate Loan or
Swingline Loan, and (ii) in the event that the Lead Borrower or the Canadian
Borrower, as applicable, has notified the Administrative Agent or the Canadian
Agent, as applicable, that it will not so finance any such payments, the
applicable Borrowers will make payment directly to the applicable Issuing Bank
when due. Such payments shall be due on the date specified in the demand for
payment by the Issuing Bank. The Administrative Agent or the Canadian Agent, as
applicable, shall promptly remit the payments received by it from any Borrower
in reimbursement of a draw under a Letter of Credit to the applicable Issuing
Bank or the proceeds of a Prime Rate Loan or Swingline Loan, as the case may be,
used to finance such payment. The Issuing Banks shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Banks shall promptly notify the
Administrative Agent or the Canadian Agent, as applicable, and the Lead Borrower
or the Canadian Borrower, as applicable, by telephone (confirmed by telecopy) of
such demand for payment and whether the applicable Issuing Bank has made or will
make payment thereunder; provided, however, that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse the applicable Issuing Bank and the Lenders with respect to any such
payment.

(e) If an Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the applicable Borrowers shall reimburse such Issuing Bank in full on the
date provided in SECTION 2.13(d), above, the unpaid amount thereof shall bear
interest at the rate per annum then applicable to Prime Rate Loans for Domestic
Borrowers or the Canadian Borrower, as applicable, for each day from and
including the date such payment is made to, but excluding, the date that such
Borrowers reimburse such Issuing Bank therefor; provided, however, that, if such
Borrowers fail to reimburse such Issuing Bank when due pursuant to this SECTION
2.13(e), then interest shall accrue at the rate

 

85



--------------------------------------------------------------------------------

set forth in SECTION 2.12. Interest accrued pursuant to this paragraph shall be
for the account of, and promptly remitted by the Administrative Agent or the
Canadian Agent, as applicable, upon receipt to, the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to SECTION 2.13(g) to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(f) Immediately upon the issuance of any Letter of Credit by an Issuing Bank (or
the amendment of a Letter of Credit increasing the amount thereof), and without
any further action on the part of such Issuing Bank, such Issuing Bank shall be
deemed to have sold to each Domestic Lender or Canadian Lender, as applicable,
and each such Lender shall be deemed unconditionally and irrevocably to have
purchased from such Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Domestic Commitment
Percentage or Canadian Commitment Percentage, as applicable, in such Letter of
Credit, each drawing thereunder and the obligations of the Borrowers under this
Agreement and the other Loan Documents with respect thereto. Upon any change in
the Domestic Commitments or Canadian Commitments pursuant to SECTION 2.02 (other
than pursuant to SECTION 2.02(e)), SECTION 2.15, SECTION 2.17 or SECTION 9.04 of
this Agreement, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Domestic Commitment Percentages or new
Canadian Commitment Percentages, as applicable, of the assigning and assignee
Lenders and the Additional Commitment Lenders, if applicable. Any action taken
or omitted by an Issuing Bank under or in connection with a Letter of Credit, if
taken or omitted in the absence of gross negligence or willful misconduct, shall
not create for such Issuing Bank any resulting liability to any Lender.

(g) In the event that an Issuing Bank makes any Letter of Credit Disbursement
and the Borrowers shall not have reimbursed such amount in full to such Issuing
Bank pursuant to this SECTION 2.13, such Issuing Bank shall promptly notify the
Administrative Agent or the Canadian Agent, as applicable, which shall promptly
notify each Domestic Lender or Canadian Lender, as applicable, of such failure,
and each Domestic Lender or Canadian Lender, as applicable, shall promptly and
unconditionally pay to the Administrative Agent or the Canadian Agent, as
applicable, for the account of such Issuing Bank the amount of such Lender’s
Domestic Commitment Percentage or Canadian Commitment Percentage, as applicable,
of such unreimbursed payment in dollars and in same day funds. If an Issuing
Bank so notifies the Administrative Agent or the Canadian Agent, as applicable,
and the Administrative Agent or the Canadian Agent so notifies the applicable
Lenders prior to 11:00 a.m. on any Business Day, each such Domestic Lender or
Canadian Lender, as applicable, shall make available to such Issuing Bank such
Lender’s Domestic Commitment Percentage or Canadian Commitment Percentage, as
applicable, of the amount of such payment on such Business Day in same day funds
(or if such notice is received by the Domestic Lenders or Canadian Lenders, as
applicable, after 11:00 a.m. on the day of receipt, payment shall be made on the
immediately following Business Day in same day funds). If and to the extent such
Domestic Lender or Canadian Lender, as applicable, shall not have so made its
Domestic Commitment Percentage or Canadian Commitment Percentage, as applicable,
of the amount of such payment available to the applicable Issuing Bank, such
Domestic Lender

 

86



--------------------------------------------------------------------------------

or Canadian Lender, as applicable, agrees to pay to such Issuing Bank forthwith
on demand such amount, together with interest thereon, for each day from such
date until the date such amount is paid to the Administrative Agent or the
Canadian Agent, as applicable, for the account of such Issuing Bank at the
Federal Funds Effective Rate, in the case of payments by a Domestic Lender, and
the Canadian Prime Rate, in the case of payments by a Canadian Lender. Each
Lender agrees to fund its Domestic Commitment Percentage or Canadian Commitment
Percentage, as applicable, of such unreimbursed payment notwithstanding a
failure to satisfy any applicable lending conditions or the provisions of
SECTION 2.01 or SECTION 2.06, or the occurrence of the Termination Date. The
failure of any Domestic Lender or Canadian Lender to make available to the
applicable Issuing Bank its Domestic Commitment Percentage or Canadian
Commitment Percentage of any payment under any Letter of Credit shall neither
relieve any Domestic Lender or any Canadian Lender, as applicable, of its
obligation hereunder to make available to such Issuing Bank its Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of any
payment under any Letter of Credit on the date required, as specified above, nor
increase the obligation of such other Domestic Lender or Canadian Lender.
Whenever any Domestic Lender or Canadian Lender, as applicable, has made
payments to an Issuing Bank in respect of any reimbursement obligation for any
Letter of Credit, such Domestic Lender or Canadian Lender shall be entitled to
share ratably, based on its Domestic Commitment Percentage or Canadian
Commitment Percentage, as applicable, in all payments and collections thereafter
received on account of such reimbursement obligation. All participations in
Letters of Credit by the Lenders shall be made in such currency as the Letter of
Credit is denominated or in the dollar equivalent thereof.

(h) Whenever the Lead Borrower or the Canadian Borrower, as applicable, desires
that an Issuing Bank issue a Letter of Credit (or the amendment, renewal or
extension (other than automatic renewal or extensions) of an outstanding Letter
of Credit), the Lead Borrower or the Canadian Borrower, as applicable, shall
give to the applicable Issuing Bank and the Administrative Agent or the Canadian
Agent, as applicable, at least two (2) Business Days’ prior written (including,
without limitation, by telegraphic, telex, facsimile or cable communication)
notice (or such shorter period as may be agreed upon in writing by the
applicable Issuing Bank and the Lead Borrower) specifying the date on which the
proposed Letter of Credit is to be issued, amended, renewed or extended (which
shall be a Business Day), the Stated Amount of the Letter of Credit so requested
(and, if for the Canadian Borrower, whether such Letter of Credit is to be
denominated in dollars or CD$), the expiration date of such Letter of Credit,
the name and address of the beneficiary thereof, and the provisions thereof. If
requested by an Issuing Bank, the Lead Borrower or the Canadian Borrower, as
applicable, shall also submit documentation on such Issuing Bank’s standard form
in connection with any request for the issuance, amendment, renewal or extension
of a Letter of Credit; provided that, in the event of a conflict or
inconsistency between the terms of such documentation and this Agreement, the
terms of this Agreement shall supersede any inconsistent or contrary terms in
such documentation and this Agreement shall control.

(i) Subject to the limitations set forth below, the obligations of the Borrowers
to reimburse the Issuing Banks for any Letter of Credit Disbursement shall be

 

87



--------------------------------------------------------------------------------

unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including, without limitation
(it being understood that any such payment by the Borrowers shall be without
prejudice to, and shall not constitute a waiver of, any rights the Borrowers
might have or might acquire as a result of the payment by an Issuing Bank of any
draft or the reimbursement by the Borrowers thereof): (i) any lack of validity
or enforceability of a Letter of Credit; (ii) the existence of any claim,
setoff, defense or other right which a Borrower may have at any time against a
beneficiary of any Letter of Credit or against any Issuing Bank or any of the
Credit Parties, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged or fraudulent in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by an Issuing Bank of any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not strictly comply with the terms of such Letter of Credit; (v) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this SECTION 2.13, constitute a
legal or equitable discharge of, or provide a right of setoff against, any Loan
Party’s obligations hereunder; or (vi) the fact that any Event of Default shall
have occurred and be continuing; provided that the Borrowers shall have no
obligation to reimburse the Issuing Bank to the extent that such payment was
made in error due to the gross negligence or willful misconduct of the Issuing
Bank (as determined by a court of competent jurisdiction or another independent
tribunal having jurisdiction). No Credit Party shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse the Issuing Banks from liability to the
Borrowers to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrowers to the
extent permitted by applicable law) suffered by the Borrowers that are caused by
the applicable Issuing Bank’s gross negligence or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in compliance with the terms
of a Letter of Credit, an Issuing Bank may, in its reasonable discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(j) If any Enumerated Default shall occur and be continuing, on the Business Day
that the Lead Borrower or the Canadian Borrower, as applicable, receives notice
from the Administrative Agent or the Canadian Agent, as applicable, or the
Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the

 

88



--------------------------------------------------------------------------------

applicable Loan Parties shall immediately Cash Collateralize the Letter of
Credit Outstandings owing by such Loan Parties as of such date. For purposes of
this Agreement, “Cash Collateralize” means to deposit in the applicable Cash
Collateral Account an amount in cash equal to 103% of the Letter of Credit
Outstandings owing by such Loan Parties as of such date, plus any accrued and
unpaid interest thereon. Each such deposit shall be held by the Administrative
Agent or the Canadian Agent for the payment and performance of the Obligations
and the Other Liabilities. The Administrative Agent or the Canadian Agent, as
applicable, shall have exclusive dominion and control, including the exclusive
right of withdrawal, over such Cash Collateral Account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and in the sole discretion of the Administrative Agent or the
Canadian Agent, as applicable (at the request of the Lead Borrower and at the
Borrowers’ risk and expense); such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such Cash Collateral Account shall be applied by the Administrative Agent or the
Canadian Agent to reimburse the Issuing Banks for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the Letter of Credit Outstandings
at such time or, if the maturity of the Loans has been accelerated, shall be
applied to satisfy the other respective Obligations and the Other Liabilities of
the applicable Borrower. If the applicable Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an
Enumerated Default, such amount (to the extent not applied as aforesaid) shall
be returned promptly to the respective Borrower but in no event later than two
(2) Business Days after all Enumerated Defaults have been cured or waived.

(k) Notwithstanding anything to the contrary contained herein, with respect to
the Canadian Borrower only, if an Issuing Bank for any Canadian Letter of Credit
is not the Canadian Agent or a Canadian Lender: (i) the Canadian Borrower
authorizes the Canadian Agent to arrange for the issuance of Canadian Letters of
Credit from such Issuing Bank and to pay and indemnify (the “L/C Credit
Support”) such Issuing Bank from and against all reasonable charges in
connection with the issuance, negotiation, settlement, amendment and processing
of each such Canadian Letter of Credit, and the Canadian Borrower agrees to pay
and indemnify the Canadian Agent for and in respect of the L/C Credit Support
and agrees that such obligation to pay and indemnify shall be deemed Canadian
Liabilities; (ii) any notices, requests or applications under this SECTION 2.13
shall contemporaneously be delivered to both such Issuing Bank and the Canadian
Agent; (iii) drafts drawn under any Letters of Credit as provided in and L/C
Disbursements as provided in SECTION 2.13(d) shall immediately and on the same
Business Day be reimbursed by the Canadian Agent, and all interest accruing or
payable pursuant to SECTION 2.13(d) or SECTION 2.13(f) shall be for the account
of the Canadian Agent and not the Issuing Banks; and (iv) the Canadian
Borrower’s reimbursement obligation under SECTION 2.13(d) and/or SECTION 2.13(g)
shall be due to the Canadian Agent and the Lenders shall make available to the
Canadian Agent (for its own account) the amount of its payment provided for in
SECTION 2.13(g).

 

89



--------------------------------------------------------------------------------

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
any holding company of any Lender (except any such reserve requirement reflected
in the Adjusted LIBO Rate) or the Issuing Banks; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Loan (or of maintaining its obligation
to make any such Revolving Credit Loan) or to increase the cost to such Lender
or such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit) or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise), then, upon the request of such Lender or such Issuing Bank, the
Domestic Borrowers or the Canadian Borrower, as applicable, will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company would have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraphs (a) or (b) of this
SECTION 2.14 and setting forth in reasonable detail the manner in which such
amount or amounts were determined shall be delivered to the Lead Borrower or the
Canadian Borrower, as applicable, and shall be conclusive absent manifest error.
The Domestic Borrowers or the Canadian Borrower, as applicable, shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within fifteen (15) Business Days after receipt thereof.

 

90



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this SECTION 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this SECTION 2.14 for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90 day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15 Termination or Reduction of Commitments.

(a) Upon at least two (2) Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce, the Domestic
Commitments. Each such reduction shall be in the principal amount of $5,000,000
or any integral multiple thereof. Each such reduction or termination shall
(i) be applied ratably to the Domestic Commitments of each Lender and (ii) be
irrevocable at the effective time of any such termination or reduction. The
Domestic Borrowers shall pay to the Administrative Agent, for application as
provided in clause (i) of this SECTION 2.15(a), (A) at the effective time of any
such termination (but not any partial reduction), all earned and unpaid Unused
Fees accrued on the Domestic Commitments so terminated and (B) at the effective
time of any such reduction or termination, any amount by which the Credit
Extensions to the Domestic Borrowers outstanding on such date exceed the amount
to which the Domestic Commitments are to be reduced effective on such date.

(b) Upon at least two (2) Business Days’ prior written notice to the Canadian
Agent, the Canadian Borrower may, at any time, in whole permanently terminate,
or from time to time in part permanently reduce, the Canadian Commitments. Each
such reduction shall be in the principal amount of $5,000,000 or any integral
multiple thereof. Each such reduction or termination shall (i) be applied
ratably to the Canadian Commitments of each Canadian Lender and (ii) be
irrevocable at the effective time of any such termination or reduction. The
Canadian Borrower shall pay to the Canadian Agent, for application as provided
in clause (i) of this SECTION 2.15(b), (A) at the effective time of each such
termination (but not any partial reduction), all earned and unpaid Canadian
Unused Fees accrued on the Canadian Commitments so terminated and (B) at the
effective time of each such reduction or termination, any amount by which the
Credit Extensions to the Canadian Borrower outstanding on such date exceed the
amount to which the Canadian Commitments are to be reduced effective on such
date.

(c) In the event that the Lead Borrower terminates the Domestic Commitments, the
Canadian Commitments shall be deemed to have also been terminated, without any
further action by the Lead Borrower, the Canadian Borrower or any Credit Party.

 

91



--------------------------------------------------------------------------------

SECTION 2.16 Optional Prepayment of Loans; Reimbursement of Lenders.

(a) The Borrowers shall have the right, at any time and from time to time, to
prepay (without a commitment reduction) outstanding Revolving Credit Loans in
whole or in part, (x) with respect to LIBO Loans or BA Equivalent Loans, upon at
least two (2) Business Days’ prior written, telex or facsimile notice to the
Administrative Agent or the Canadian Agent, as applicable, prior to 12:00 noon,
and (y) with respect to Prime Rate Loans, on the same Business Day if written,
telex or facsimile notice is received by the Administrative Agent or the
Canadian Agent, as applicable, prior to 12:00 noon (or 11:00 a.m. in the case of
CD$ Prime Rate Loans or Dollar denominated Prime Rate Loans of the Canadian
Borrower), subject in each case to the following limitations:

(i) Subject to SECTION 2.17, all prepayments shall be paid to the Administrative
Agent or the Canadian Agent, as applicable, for application (except as otherwise
directed by the applicable Borrower), first, to the prepayment of outstanding
Swingline Loans, second, to the prepayment of other outstanding Revolving Credit
Loans ratably in accordance with each Lender’s Domestic Commitment Percentage or
Canadian Commitment Percentage, as applicable, and, third, if an Enumerated
Default then exists, to Cash Collateralize the Letter of Credit Outstandings;

(ii) Subject to the foregoing, outstanding Prime Rate Loans of the Domestic
Borrowers shall be prepaid before outstanding LIBO Loans are prepaid, and
outstanding Prime Rate Loans of the Canadian Borrower shall be prepaid before
outstanding BA Equivalent Loans or LIBO Loans are prepaid (except as otherwise
directed by the applicable Borrower). Each partial prepayment of LIBO Loans
shall be in an integral multiple of $1,000,000 (but in no event less than
$10,000,000), and each partial prepayment of BA Equivalent Loans shall be in an
integral multiple of CD$1,000,000 (but in no event less than CD$5,000,000). No
prepayment of LIBO Loans or BA Equivalent Loans shall be permitted pursuant to
this SECTION 2.16 other than on the last day of an Interest Period applicable
thereto, unless the applicable Borrowers reimburse the Lenders for all Breakage
Costs associated therewith within five (5) Business Days of receiving a written
demand for such reimbursement which sets forth the calculation of such Breakage
Costs in reasonable detail. No partial prepayment of a Borrowing of LIBO Loans
shall result in the aggregate principal amount of the LIBO Loans remaining
outstanding pursuant to such Borrowing being less than $10,000,000 (unless all
such outstanding LIBO Loans are being prepaid in full). No partial prepayment of
a Borrowing of BA Equivalent Loans shall result in the aggregate principal
amount of the BA Equivalent Loans remaining outstanding pursuant to such
Borrowing being less than CD$5,000,000 (unless all such outstanding BA
Equivalent Loans are being prepaid in full); and

(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Loans to be prepaid and, in the case of LIBO Loans or BA
Equivalent Loans, the Borrowing or Borrowings pursuant to which such Revolving

 

92



--------------------------------------------------------------------------------

Credit Loans were made. Each notice of prepayment shall be revocable; provided
that, within five (5) Business Days of receiving a written demand for such
reimbursement which sets forth the calculation of such Breakage Costs in
reasonable detail, the applicable Borrower shall reimburse the Lenders for all
Breakage Costs associated with the revocation of any notice of prepayment. The
Administrative Agent or the Canadian Agent, as applicable, shall, promptly after
receiving notice from the Lead Borrower hereunder, notify each applicable Lender
of the principal amount and Type of the Loans held by such Lender which are to
be prepaid, the prepayment date and the manner of application of the prepayment.

(b) The Domestic Borrowers shall reimburse each Domestic Lender and the Canadian
Borrower shall reimburse each Canadian Lender as set forth below for any loss
incurred or to be incurred by the Domestic Lenders or the Canadian Lenders, as
applicable, in the reemployment of the funds (i) resulting from any prepayment
(for any reason whatsoever, including, without limitation, conversion to Prime
Rate Loans or acceleration by virtue of, and after, the occurrence of an Event
of Default) of any LIBO Loan or BA Equivalent Loan required or permitted under
this Agreement, if such Revolving Credit Loan is prepaid other than on the last
day of the Interest Period for such Revolving Credit Loan or (ii) in the event
that after the Lead Borrower or the Canadian Borrower, as applicable, delivers a
notice of borrowing under SECTION 2.04 in respect of LIBO Loans or BA Equivalent
Loans, such Revolving Credit Loans are not made on the first day of the Interest
Period specified in such notice of borrowing for any reason (including, without
limitation, revocation by a Borrower of a notice of Borrowing) other than a
breach by such Lender of its obligations hereunder or the delivery of any notice
pursuant to SECTION 2.09, SECTION 2.10 or SECTION 2.11, or (iii) in the event
that after a Borrower delivers a notice of commitment reduction under SECTION
2.15 or a notice of prepayment under this SECTION 2.16 in respect of LIBO Loans
or BA Equivalent Loans, such commitment reductions or such prepayments are not
made on the day specified in such notice of reduction or prepayment. Such loss
shall be the amount (herein, collectively, “Breakage Costs”) as reasonably
determined by such Lender as the excess, if any, of (A) the amount of interest
which would have accrued to such Lender on the amount so paid, not prepaid or
not borrowed at a rate of interest equal to the Adjusted LIBO Rate or BA
Equivalent Rate, as applicable, for such Revolving Credit Loan (but specifically
excluding any Applicable Margin), for the period from the date of such payment
or failure to borrow or failure to prepay to the last day (x) in the case of a
payment or refinancing of a LIBO Loan or BA Equivalent Loan with Prime Rate
Loans other than on the last day of the Interest Period for such Revolving
Credit Loan or the failure to prepay a LIBO Loan of BA Equivalent Loan, of the
then current Interest Period for such Revolving Credit Loan or (y) in the case
of such failure to borrow, of the Interest Period for such LIBO Loan or BA
Equivalent Loan which would have commenced on the date of such failure to
borrow, over (B) in the case of a LIBO Loan, the amount of interest which would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the London interbank market or, in the
case of a BA Equivalent Loan, the amount of interest which would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with The Toronto-Dominion Bank. Any Lender demanding reimbursement for
such loss shall deliver to the Lead Borrower or the Canadian

 

93



--------------------------------------------------------------------------------

Borrower, as applicable, from time to time one or more certificates setting
forth the amount of such loss as determined by such Lender and setting forth in
reasonable detail the manner in which such amount was determined and such
amounts shall be due within ten (10) Business Days after the receipt of such
notice.

(c) In the event the Domestic Borrowers or the Canadian Borrower, as applicable,
fail to prepay any Revolving Credit Loan on the date specified in any prepayment
notice delivered pursuant to SECTION 2.16(a) (whether or not such prepayment
notice is revoked), the Domestic Borrowers or the Canadian Borrower, as
applicable, within ten (10) Business Days after the receipt of the notice
described below from any Lender, shall pay to the Administrative Agent or the
Canadian Agent, as applicable, for the account of such Lender, any amounts
required to compensate such Lender for any loss incurred by such Lender as a
result of such failure to prepay, including, without limitation, any loss, cost
or expenses (other than loss of profits) incurred by reason of the acquisition
of deposits or other funds by such Lender to fulfill deposit obligations
incurred in anticipation of such prepayment. Any Lender demanding such payment
shall deliver to the Lead Borrower or the Canadian Borrower, as applicable, from
time to time one or more certificates setting forth the amount of such loss as
determined by such Lender and setting forth in reasonable detail the manner in
which such amount was determined and such amounts shall be due within ten
(10) Business Days after the receipt of such notice.

(d) Whenever any partial prepayment of Revolving Credit Loans is to be applied
to LIBO Loans or BA Equivalent Loans, such LIBO Loans or BA Equivalent Loans
shall be prepaid in the chronological order of their Interest Payment Dates or
as the Lead Borrower or the Canadian Borrower, as applicable, may otherwise
designate in writing.

SECTION 2.17 Mandatory Prepayment of Loans; Mandatory Reduction or Termination
of Commitments; Cash Collateral.

The outstanding Obligations shall be subject to prepayment as follows:

(a) If, at any time, the amount of the Credit Extensions by the Domestic Lenders
exceeds Domestic Availability, including, without limitation, as a result of one
or more fluctuations in the exchange rate of the CD$ against the dollar, the
Domestic Borrowers will, immediately upon notice from the Administrative Agent:
(i) prepay the Revolving Credit Loans in an amount necessary to eliminate such
excess; and (ii) if, after giving effect to the prepayment in full of all
outstanding Revolving Credit Loans such excess has not been eliminated, Cash
Collateralize the Domestic Letters of Credit Outstanding.

(b) If, at any time, the amount of the Credit Extensions to the Canadian
Borrower exceeds Canadian Availability, in each case calculated in dollars at
the Equivalent Amount, including, without limitation, as a result of one or more
fluctuations in the exchange rate of the CD$ against the dollar, the Canadian
Borrowers will immediately upon notice from the Canadian Agent (or within five
(5) Business Days after

 

94



--------------------------------------------------------------------------------

notice from the Canadian Agent if such excess is solely the result of one or
more fluctuations in the exchange rate of the CD$ against the dollar and the
Canadian Loan Ceiling has not been exceeded) (i) prepay the Revolving Credit
Loans to the Canadian Borrower in an amount necessary to eliminate such excess,
and (ii) if, after giving effect to the prepayment in full of all such
outstanding Revolving Credit Loans such excess has not been eliminated, Cash
Collateralize the Canadian Letters of Credit Outstanding.

(c) The Revolving Credit Loans shall be repaid daily in accordance with (and to
the extent required under) the provisions of SECTION 2.18, to the extent then
applicable.

(d) Any Net Proceeds received from a Prepayment Event arising from Collateral
included in the Tranche A Borrowing Base or the Canadian Borrowing Base (other
than from sales of Inventory in the ordinary course of business), whether or not
a Cash Dominion Event then exists, shall be paid over to the Administrative
Agent on receipt by the Loan Parties and shall be utilized to prepay the Loans
in the order of priority set forth in SECTION 7.03; provided that the provisions
of this clause (d) shall not apply if a Cash Dominion Event does not exist or
arise from such prepayment Event and the Net Proceeds from such Prepayment Event
are not in excess of $50,000,000. The Agents shall not be obligated to release
their Liens on any Collateral included in such Prepayment Event until such Net
Proceeds have been so received (to the extent required in this clause (d)). The
application of such Net Proceeds to the Loans shall not reduce the Commitments.
If all Obligations or Canadian Liabilities, as applicable, and Other Liabilities
then due, are paid, any excess Net Proceeds shall be remitted to the operating
account of the Domestic Borrowers or the Canadian Borrower maintained with the
Administrative Agent or the Canadian Agent, respectively.

(e) Except during the continuance of a Cash Dominion Event, and provided that
the Determination Date shall not have occurred, any Net Proceeds, Cash Receipts
and other payments received by the Administrative Agent shall be applied as the
Lead Borrower or the Canadian Borrower, as applicable, shall direct the
Administrative Agent in writing.

(f) Subject to the foregoing, outstanding Prime Rate Loans of the Domestic
Borrowers shall be prepaid before outstanding LIBO Loans of the Domestic
Borrowers are prepaid and outstanding Prime Rate Loans of the Canadian Borrower
shall be prepaid before outstanding BA Equivalent Loans or LIBO Loans of the
Canadian Borrower are prepaid. No prepayment of LIBO Loans or BA Equivalent
Loans shall be permitted pursuant to this SECTION 2.17 other than on the last
day of an Interest Period applicable thereto, unless the applicable Borrowers
reimburse the Domestic Lenders or Canadian Lenders, as applicable, for all
Breakage Costs associated therewith within five (5) Business Days of receiving a
written demand for such reimbursement which sets forth the calculation of such
Breakage Costs in reasonable detail. In order to avoid such Breakage Costs, as
long as no Specified Default has occurred and is continuing, at the request of
the Lead Borrower, the Administrative Agent or the Canadian Agent, as
applicable, shall hold all amounts required to be applied to LIBO Loans or BA
Equivalent Loans in the Cash Collateral Account and will apply such funds to the
applicable LIBO Loans and BA

 

95



--------------------------------------------------------------------------------

Equivalent Loans at the end of the then pending Interest Period therefor
(provided that the foregoing shall in no way limit or restrict the Agents’ or
the Canadian Agent’s rights upon the subsequent occurrence of an Event of
Default). No partial prepayment of a Borrowing of LIBO Loans or BA Equivalent
Loans shall result in the aggregate principal amount of the LIBO Loans or BA
Equivalent Loans remaining outstanding pursuant to such Borrowing being less
than $10,000,000 or CD$5,000,000, as applicable. A prepayment of the Revolving
Credit Loans pursuant to SECTION 2.16 or this SECTION 2.17 shall not permanently
reduce the Commitments.

(g) All amounts required to be applied to all Revolving Credit Loans hereunder
(other than Swingline Loans) shall be applied ratably in accordance with each
Domestic Lender’s Domestic Commitment Percentage or each Canadian Lender’s
Canadian Commitment Percentage, as applicable. All credits against the
Obligations or the Canadian Liabilities shall be conditioned upon final payment
to the Administrative Agent or the Canadian Agent, as applicable, of the items
giving rise to such credits. If any item credited to the Loan Account is
dishonored or returned unpaid for any reason, whether or not such return is
rightful or timely, the Administrative Agent or the Canadian Agent, as
applicable, shall have the right to reverse such credit and charge the amount of
such item to the Loan Account and the Borrowers shall indemnify the Secured
Parties against all claims and losses resulting from such dishonor or return.

(h) Without in any way limiting the provisions of SECTION 2.17(a) or SECTION
2.17(b), the Administrative Agent shall, monthly (or more frequently in the
Administrative Agent’s reasonable discretion in the event of a material change
in the foreign exchange rates), make the necessary exchange rate calculations to
determine whether any such excess described in such Sections exists on such
date.

(i) Upon the Termination Date, the Commitments of the Lenders and the credit
facility provided hereunder shall be terminated in full, and the Domestic
Borrowers shall pay, in full and in cash, all outstanding Loans and all other
outstanding Obligations and Other Liabilities then owing by them to the Lenders,
and the Canadian Borrower shall pay in full and in cash, all outstanding Loans
to it and all other Canadian Liabilities owing by it to the Lenders.

(j) All Obligations, Canadian Liabilities and Other Liabilities shall be payable
to the Administrative Agent or the Canadian Agent, as applicable, in the
currency in which they are denominated.

(k) In the event of a direct conflict between the priority provisions of this
SECTION 2.17 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
SECTION 2.17 shall control and govern.

 

96



--------------------------------------------------------------------------------

SECTION 2.18 Cash Management.

(a) Immediately upon the occurrence of a Cash Dominion Event, the Loan Parties,
upon the request of any Co-Collateral Agent, shall deliver to the Co-Collateral
Agents a schedule of all DDAs, that to the knowledge of the Responsible Officers
of the Loan Parties, are maintained by the Loan Parties, which Schedule
includes, with respect to each depository, (i) the name and address of such
depository, (ii) the account number(s) maintained with such depository, and
(iii) a contact person at such depository.

(b) Annexed hereto as Schedule 2.18(b) is a list describing all arrangements to
which any Loan Party is a party with respect to the payment to such Loan Party
of the proceeds of all credit card charges for sales by such Loan Party.

(c) Each Loan Party has or shall have:

(i) delivered to the Administrative Agent and the Canadian Agent, as applicable,
notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit I which have been executed on behalf of such Loan
Party and addressed to such Loan Party’s credit card clearinghouses and
processors; and

(ii) entered into a blocked account agreement (each, a “Blocked Account
Agreement”) in form and substance reasonably satisfactory to the Co-Collateral
Agents or the Canadian Agent, as applicable, with any bank with which such Loan
Party maintains deposit account(s) into which the DDA’s are swept (collectively,
the “Blocked Accounts”), which as of the Effective Date are listed on Schedule
2.18(c)(ii) attached hereto.

(d) Each Credit Card Notification and Blocked Account Agreement shall require,
during the continuance of a Cash Dominion Event (and delivery of notice thereof
from the Administrative Agent), the ACH or wire transfer on each Business Day
(and whether or not there is then an outstanding balance in the Loan Account) of
all available cash receipts (the “Cash Receipts”) (other than amounts not to
exceed $25,000,000 in the aggregate which may be deposited into a segregated DDA
(not to be located in the Province of Quebec, Canada) which the Lead Borrower
designates in writing to the Administrative Agent as being the “uncontrolled
cash account” (the “Designated Account”)) to the concentration account
maintained by the Administrative Agent at Bank of America (the “Domestic
Concentration Account”) or maintained by the Canadian Agent (the “Canadian
Concentration Account”), from:

(i) the sale of Inventory and other Collateral;

(ii) all proceeds of collections of Accounts;

(iii) all Net Proceeds on account of any Prepayment Event;

(iv) each Blocked Account (including all cash deposited therein from each DDA
(other than the Designated Account); and

 

97



--------------------------------------------------------------------------------

(v) the cash proceeds of all credit card charges;

provided that Cash Receipts of the Canadian Loan Parties shall be delivered only
to a Blocked Account established by the Canadian Borrower or as the Canadian
Agent may otherwise direct.

(e) If, at any time during the continuance of a Cash Dominion Event, any cash or
cash equivalents owned by any Loan Party (other than (i) an amount of up to
$25,000,000 that is on deposit in the Designated Account, which funds shall not
be funded from, or when withdrawn from the Designated Account, shall not be
replenished by, funds constituting proceeds of Collateral so long as such Cash
Dominion Event continues, (ii) de minimus cash or cash equivalents inadvertently
misapplied by the Loan Parties and (iii) payroll, trust and tax withholding
accounts funded in the ordinary course of business and required by Applicable
Law) are deposited to any account, or held or invested in any manner, otherwise
than in a Blocked Account that is subject to a Blocked Account Agreement (or a
DDA which is swept daily to a Blocked Account), any Co-Collateral Agent (after
consultation with the other Co-Collateral Agent) or the Canadian Agent may
require the applicable Loan Party to close such account and have all funds
therein transferred to a Blocked Account, and all future deposits made to a
Blocked Account which is subject to a Blocked Account Agreement.

(f) The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Administrative
Agent or the Canadian Agent, as applicable, of appropriate Blocked Account
Agreements (unless expressly waived by the Co-Collateral Agents or the Canadian
Agent) consistent with the provisions of this SECTION 2.18 and otherwise
reasonably satisfactory to the Co-Collateral Agents and, if applicable, the
Canadian Agent. The Loan Parties shall furnish the Co-Collateral Agents with
prior written notice of their intention to open or close a Blocked Account and
the Co-Collateral Agents shall promptly notify the Lead Borrower as to whether
the Co-Collateral Agents shall require a Blocked Account Agreement with the
Person with whom such account will be maintained. Unless consented to in writing
by the Co-Collateral Agents and, if applicable, the Canadian Agent, the Loan
Parties shall not enter into any agreements with credit card processors other
than the ones expressly contemplated herein unless, contemporaneously therewith,
a Credit Card Notification, is executed and delivered to the Administrative
Agent or the Canadian Agent, as applicable.

(g) The Loan Parties may also maintain one or more disbursement accounts (the
“Disbursement Accounts”) to be used by the Loan Parties for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.

(h) The Domestic Concentration Account and the Canadian Concentration Account
shall at all times be under the sole dominion and control of the Administrative
Agent or the Canadian Agent, as applicable. Each Loan Party hereby acknowledges
and agrees that (i) such Loan Party has no right of withdrawal from such
Concentration Accounts, (ii) the funds on deposit in such Concentration Accounts
shall at all times

 

98



--------------------------------------------------------------------------------

continue to be collateral security for all of the Obligations and the Other
Liabilities, provided that funds in the Canadian Concentration Account shall be
applied only to the Canadian Liabilities, and (iii) the funds on deposit in each
such Concentration Account shall be applied as provided in this Agreement. In
the event that, notwithstanding the provisions of this SECTION 2.18, any Loan
Party receives or otherwise has dominion and control of any such proceeds or
collections, such proceeds and collections shall be held in trust by such Loan
Party for the Administrative Agent or the Canadian Agent, as applicable, shall
not be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall promptly be deposited into the applicable
Concentration Account or dealt with in such other fashion as such Loan Party may
be instructed by the Co-Collateral Agents or the Canadian Agent, as applicable.

(i) Any amounts received in the Domestic Concentration Account or the Canadian
Concentration Account at any time when all of the Obligations or the Canadian
Liabilities, as applicable, and Other Liabilities then due have been and remain
fully repaid shall be remitted to the operating account of the Domestic
Borrowers or the Canadian Borrower maintained with the Administrative Agent or
the Canadian Agent, respectively.

(j) The Administrative Agent or the Canadian Agent, as applicable, shall
promptly (but in any event within one (1) Business Day) furnish written notice
to each Person with whom a Blocked Account is maintained of any termination of a
Cash Dominion Event.

(k) The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i) Funds shall be deemed to have been deposited to the applicable Concentration
Account on the Business Day on which deposited, provided that such deposit is
available to the Administrative Agent or the Canadian Agent, as applicable, by
4:00 p.m. on that Business Day (except that, if the Obligations or Canadian
Liabilities are being paid in full, by 2:00 p.m. on that Business Day);

(ii) Funds paid to the Administrative Agent or the Canadian Agent, as
applicable, other than by deposit to the Concentration Account, shall be deemed
to have been received on the Business Day when they are good and collected
funds, provided that such payment is available to the Administrative Agent or
the Canadian Agent, as applicable, by 4:00 p.m. on that Business Day (except
that, if the Obligations or Canadian Liabilities are being paid in full, by 2:00
p.m. on that Business Day);

(iii) If a deposit to a Concentration Account or payment is not available to the
Administrative Agent until after 4:00 p.m. (or, to the Canadian Agent, until
after 2:00 p.m.) on a Business Day, such deposit or payment shall be deemed to
have been made at 9:00 a.m. on the then next Business Day;

(iv) If any item deposited to a Concentration Account and credited to the Loan
Account is dishonored or returned unpaid for any reason, whether or not such

 

99



--------------------------------------------------------------------------------

return is rightful or timely, the Administrative Agent or the Canadian Agent, as
applicable, shall have the right to reverse such credit and charge the amount of
such item to the applicable Loan Account and the applicable Loan Parties shall
indemnify the Secured Parties against all out-of-pocket claims and losses
resulting from such dishonor or return.

SECTION 2.19 Fees.

(a) The Borrowers agree to pay to the Agents the fees in the amounts and on the
dates as set forth in any fee letters or fee agreements with the Agents and to
perform any other obligations contained therein.

(b) The Domestic Borrowers shall pay the Administrative Agent, for the account
of the Lenders having Domestic Commitments, an aggregate fee (the “Unused Fee”)
equal to the percentages per annum set forth in the grid below (on the basis of
actual days elapsed in a year of 365 or 366 days, as applicable) of the average
daily balance of the Unused Domestic Commitment, during the calendar quarter
just ended (or relevant period with respect to the payment being made for the
first calendar quarter ending after the Effective Date or on the Termination
Date):

 

Level

  

Average Daily Balance of

Unused Domestic

Commitment

   Unused Fee   I    Less than 33.33% of Domestic Total Commitments    0.375 % 
II    Greater than or equal to 33.33% but less than 66.67% of Domestic Total
Commitments    0.50 %  III    Greater than or equal to 66.67% of Domestic Total
Commitments    0.625 % 

The Unused Fee shall be paid in arrears, on the tenth day of each October,
January, April and July after the execution of this Agreement and on the
Termination Date. The Administrative Agent shall pay the Unused Fee to the
Lenders having Domestic Commitments upon the Administrative Agent’s receipt of
the Unused Fee based upon their pro rata share of an amount equal to the
aggregate Unused Fee to all Lenders having Domestic Commitments.

(c) The Canadian Borrower shall pay the Canadian Agent, for the account of the
Lenders having Canadian Commitments, an aggregate fee (the “Canadian Unused
Fee”) equal to the percentages per annum set forth in the grid below (on the
basis of actual days elapsed in a year of 365 or 366 days, as applicable) of the
average daily balance of the Unused Canadian Commitment, during the calendar
quarter just ended (or relevant period with respect to the payment being made
for the first calendar quarter ending after the Effective Date or on the
Termination Date):

 

Level

  

Average Daily Balance of

Unused Canadian

Commitment

   Canadian
Unused
Fee  

I

   Less than 33.33% of Canadian Total Commitments    0.375 % 

II

   Greater than or equal to 33.33% but less than 66.67% of Canadian Total
Commitments    0.50 % 

III

   Greater than or equal to 66.67% of Canadian Total Commitments    0.625 % 

 

100



--------------------------------------------------------------------------------

The Canadian Unused Fee shall be paid in arrears, on the tenth day of each
October, January, April and July after the execution of this Agreement and on
the Termination Date. The Canadian Agent shall pay the Canadian Unused Fee to
the Lenders having Canadian Commitments upon the Canadian Agent’s receipt of the
Canadian Unused Fee based upon their pro rata share of an amount equal to the
aggregate Canadian Unused Fee to all Lenders having Canadian Commitments.

(d) The Domestic Borrowers shall pay the Administrative Agent and the Canadian
Borrower shall pay to the Canadian Agent, for the account of the Domestic
Lenders or the Canadian Lenders, as applicable, on the first day of each
September, December, March and June, in arrears, a fee calculated on the basis
of a 365 or 366 day year, as applicable and actual days elapsed (each, a “Letter
of Credit Fee”), equal to the following per annum percentages of the average
face amount of the following categories of Letters of Credit outstanding during
the three month period then ended:

(i) Standby Letters of Credit for the Domestic Borrowers: for the account of
each Lender in accordance with its Domestic Commitment Percentage, at a per
annum rate equal to the then Applicable Margin for LIBO Loans;

(ii) Commercial Letters of Credit for the Domestic Borrowers: for the account of
each Lender in accordance with its Domestic Commitment Percentage, at a rate per
annum equal to fifty percent (50%) of the then Applicable Margin for LIBO Loans;

(iii) Standby Letters of Credit for the Canadian Borrower: for the account of
each Lender in accordance with its Canadian Commitment Percentage, at a per
annum rate equal to the then Applicable Margin for BA Equivalent Loans;

(iv) Commercial Letters of Credit for the Canadian Borrower: for the account of
each Lender in accordance with its Canadian Commitment Percentage, at a per
annum rate equal to fifty percent (50%) of the then Applicable Margin for BA
Equivalent Loans; and

 

101



--------------------------------------------------------------------------------

(v) After the occurrence and during the continuance of an Enumerated Default and
acceleration of the Obligations or the Canadian Liabilities, as applicable, if
the Domestic Letter of Credit Outstandings or of the Canadian Letter of Credit
Outstandings, as applicable, as of such date, plus accrued and unpaid interest
thereon, have not been Cash Collateralized, effective upon written notice from
the Administrative Agent or the Canadian Agent, as applicable, the Letter of
Credit Fee shall be increased, at the option of the Administrative Agent or the
Canadian Agent, as applicable, by an amount equal to two percent (2%) per annum.

(e) The Domestic Borrowers or the Canadian Borrower, as applicable, shall pay to
the applicable Issuing Bank, in addition to all Letter of Credit Fees otherwise
provided for hereunder, the reasonable and customary fees and charges of such
Issuing Bank in connection with the issuance, negotiation, settlement, amendment
and processing of each Letter of Credit issued by such Issuing Bank.

(f) Notwithstanding anything to the contrary herein contained, the Borrowers
shall not be obligated to pay any Unused Fees or Canadian Unused Fees to or the
for the account of any Lender to the extent and during the period such Lender is
a Delinquent Lender.

(g) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent or the Canadian Agent, as applicable, for the
respective accounts of the Administrative Agent or the Canadian Agent, as
applicable, and other Credit Parties as provided herein. Once due, all fees
shall be fully earned and shall not be refundable under any circumstances. For
greater certainty, the Canadian Borrower shall not be liable for any fees which
form part of the Obligations unless they are Canadian Liabilities (including as
provided in SECTION 2.19(a), SECTION 2.19(c)or SECTION 9.03).

SECTION 2.20 Maintenance of Loan Account; Statements of Account.

(a) The Administrative Agent or the Canadian Agent, as applicable, shall
maintain an account on its books in the name of the Domestic Borrowers and the
Canadian Borrower (each, the “Loan Account”) which will reflect (i) all Loans
and other advances made by the Lenders to such Borrowers or for such Borrowers’
account, (ii) all Letter of Credit Disbursements, fees and interest that have
become payable as herein set forth, and (iii) any and all other monetary
Obligations or Canadian Liabilities, as applicable, that have become payable.

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent or by the Canadian Agent from the applicable Borrower or
from others for the Borrowers’ account, including all amounts received in the
Concentration Account from the Blocked Account Banks, and the amounts so
credited shall be applied as set forth in and to the extent required by SECTION
2.17(e) or SECTION 7.03, as

 

102



--------------------------------------------------------------------------------

applicable. After the end of each month, the Administrative Agent or the
Canadian Agent, as applicable, shall send to the Domestic Borrowers and the
Canadian Borrower, as applicable, a statement accounting for the charges
(including interest), loans, advances and other transactions occurring among and
between the Administrative Agent, or the Canadian Agent, as applicable, the
Lenders and the applicable Borrowers during that month. The monthly statements
shall, absent manifest error, shall be deemed presumptively correct.

SECTION 2.21 Payments; Sharing of Setoff.

(a) The Borrowers shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement
of drawings under Letters of Credit, of amounts payable under SECTIONS 2.14,
2.16(b) or 2.23, or otherwise) prior to 2:00 p.m. on the date when due, in
immediately available funds, without setoff or counterclaim, in the same
currency in which the Credit Extension was made. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made, as applicable, to
the Administrative Agent at its offices at 100 Federal Street, Boston,
Massachusetts, or to the Canadian Agent at its offices at 200 Front Street West,
Toronto, Ontario, Canada, M5V 3L2, except payments to be made directly to an
Issuing Bank or Swingline Lender as expressly provided herein and payments
pursuant to SECTIONS 2.14, 2.16(b), 2.23 and 9.03 shall be made directly to the
Persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the Persons specified therein. The Administrative Agent or the Canadian
Agent, as applicable, shall distribute any such payments to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, except with respect
to LIBO Borrowings or BA Equivalent Loan Borrowings, the date for payment shall
be extended to the next succeeding Business Day, and, if any payment due with
respect to LIBO Borrowings or BA Equivalent Loan Borrowings shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event, the date of such payment shall be on the last
Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments in respect of any Loan or Letter of Credit shall be repaid in the
currency in which such Loan or Letter of Credit was originally disbursed or
issued.

(b) All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest and fees then
due hereunder, shall be applied in accordance with the provisions of SECTION
2.17 or SECTION 7.03 ratably among the parties entitled thereto in accordance
with the amounts of principal, unreimbursed drawings under Letters of Credit,
interest, and fees then due to such respective parties. For purposes of
calculating interest due to a Lender, that Lender shall be entitled to receive
interest on the actual amount contributed by that Lender towards the principal
balance of the Revolving Credit Loans outstanding during the applicable period
covered by the interest payment made by the Borrowers. Any net

 

103



--------------------------------------------------------------------------------

principal reductions to the Revolving Credit Loans received by the
Administrative Agent or the Canadian Agent in accordance with the Loan Documents
during such period shall not reduce such actual amount so contributed, for
purposes of calculation of interest due to that Lender, until the Administrative
Agent or the Canadian Agent, as applicable, has distributed to the applicable
Lender its Commitment Percentage thereof.

(c) Unless the Administrative Agent or the Canadian Agent, as applicable, shall
have received notice from the Lead Borrower prior to the date on which any
payment is due to the Administrative Agent or the Canadian Agent, as applicable,
for the account of the Domestic Lenders or the Canadian Lenders or the Issuing
Banks hereunder that the Borrowers will not make such payment, the
Administrative Agent or the Canadian Agent as applicable, may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Domestic Lenders or the
Canadian Lenders, as applicable, or the Issuing Banks, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the Issuing Banks, as the case may be, severally
agrees to repay to the Administrative Agent or the Canadian Agent, as
applicable, forthwith on demand the amount so distributed to such Lender or
Issuing Bank with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate in the case of amounts
to be paid by the Domestic Lenders and at the Canadian Prime Rate in the case of
payments to be made by the Canadian Lenders.

SECTION 2.22 Settlement Amongst Lenders

(a) The Swingline Lender may, at any time (but, in any event shall weekly, as
provided in SECTION 2.22(b)), on behalf of the Domestic Borrowers or the
Canadian Borrower, as applicable (which hereby authorize the Swingline Lender to
act on their behalf in that regard) request the Administrative Agent or the
Canadian Agent, as applicable, to cause the Domestic Lenders and the Canadian
Lenders, as applicable, to make a Revolving Credit Loan (which shall be a Prime
Rate Loan) in an amount equal to such Lender’s Domestic Commitment Percentage or
Canadian Commitment Percentage, as applicable, of the outstanding amount of
Swingline Loans made in accordance with SECTION 2.06, which request may be made
regardless of whether the conditions set forth in ARTICLE IV have been
satisfied. Upon such request, each Domestic Lender or Canadian Lender, as
applicable, shall make available to the Administrative Agent or the Canadian
Agent, as applicable, the proceeds of such Revolving Credit Loan for the account
of the Swingline Lender. If the Swingline Lender requires a Revolving Credit
Loan to be made by the Domestic Lenders or the Canadian Lenders and the request
therefor is received prior to 12:00 Noon (or 11:00 a.m. with respect to the
Canadian Lenders) on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m. that day; and, if the request therefor
is received after 12:00 Noon (or 11:00 a.m. with respect to the Canadian
Lenders), then no later than 3:00 p.m. on the next Business Day. The obligation
of each such Lender to transfer such funds is irrevocable, unconditional and
without recourse to, or warranty by, the Administrative Agent, the Canadian
Agent, or the Swingline Lender. If and to the extent any Domestic

 

104



--------------------------------------------------------------------------------

Lender or Canadian Lender, as applicable, shall not have so made its transfer to
the Administrative Agent or the Canadian Agent, such Domestic Lender or Canadian
Lender agrees to pay to the Administrative Agent or the Canadian Agent, as
applicable, forthwith on demand, such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent or the Canadian Agent, as applicable, at the Federal Funds
Effective Rate, in the case of amounts to be paid by the Domestic Lenders, and
at the Canadian Prime Rate, in the case of payments to be made by the Canadian
Lenders.

(b) The amount of each Lender’s Domestic Commitment Percentage or Canadian
Commitment Percentage, as applicable, of outstanding Revolving Credit Loans
(including outstanding Swingline Loans, except that settlements of Swingline
Loans during the months of November and December of each year shall be required
to be made by the Swingline Lender only with respect to those Swingline Loans in
excess of $25,000,000 in the aggregate (the “Excess Swingline Loans”)) shall be
computed weekly (or more frequently in the Administrative Agent’s or the
Canadian Agent’s, as applicable, discretion) and shall be adjusted upward or
downward based on all Revolving Credit Loans (including Swingline Loans, other
than Excess Swingline Loans) and repayments of Revolving Credit Loans (including
Swingline Loans, other than Excess Swingline Loans) received by the
Administrative Agent or Canadian Agent, as applicable, as of 3:00 p.m. on the
first Business Day (such date, the “Settlement Date”) following the end of the
period specified by the Administrative Agent or the Canadian Agent, as
applicable.

(c) The Administrative Agent or the Canadian Agent, as applicable, shall deliver
to each of the Domestic Lenders or Canadian Lenders, as applicable, promptly
after a Settlement Date a summary statement of the amount of outstanding
Revolving Credit Loans (including Swingline Loans, other than Excess Swingline
Loans) for the period and the amount of repayments received for the period. As
reflected on the summary statement, (i) the Administrative Agent or the Canadian
Agent, as applicable, shall transfer to each Domestic Lender and Canadian Lender
its applicable Domestic Commitment Percentage or Canadian Commitment Percentage,
as applicable, of repayments, and (ii) each Domestic Lender and Canadian Lender,
as applicable, shall transfer to the Administrative Agent or the Canadian Agent,
as applicable (as provided below), or the Administrative Agent or the Canadian
Agent, as applicable, shall transfer to each Domestic Lender or Canadian Lender,
as applicable, such amounts as are necessary to insure that, after giving effect
to all such transfers, the amount of Revolving Credit Loans made by each
Domestic Lender and Canadian Lender with respect to Revolving Credit Loans to
the Domestic Borrowers and the Canadian Borrowers, respectively (including
Swingline Loans, other than Excess Swingline Loans), shall be equal to such
Lender’s Domestic Commitment Percentage or Canadian Commitment Percentage, as
applicable, of Revolving Credit Loans (including Swingline Loans which are not
Excess Swingline Loans) outstanding as of such Settlement Date. If the summary
statement requires transfers to be made to the Administrative Agent or the
Canadian Agent, as applicable, by the Domestic Lenders or the Canadian Lenders
and is received prior to 12:00 Noon (or 11:00 a.m. with respect to the Canadian
Lenders) on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m. that day; and, if received after 12:00
Noon (or 11:00 a.m. with respect to the Canadian

 

105



--------------------------------------------------------------------------------

Lenders), then no later than 3:00 p.m. on the next Business Day. The obligation
of each Domestic Lender and Canadian Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Domestic Lender shall not have so
made its transfer to the Administrative Agent or the Canadian Agent, as
applicable, such Domestic Lender or Canadian Lender agrees to pay to the
Administrative Agent or the Canadian Agent, as applicable, forthwith on demand
such amount, together with interest thereon, for each day from such date until
the date such amount is paid to the Administrative Agent or the Canadian Agent,
as applicable, at the Federal Funds Effective Rate, in the case of amounts to be
paid by the Domestic Lenders, and at the Canadian Prime Rate, in the case of
payments to be made by the Canadian Lenders.

SECTION 2.23 Taxes.

(a) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of, and
without deduction for, any Indemnified Taxes or Other Taxes; provided, however,
that if a Loan Party shall be required to deduct, or an Agent or a Lender shall
be required to remit, any Taxes from such payments, then (i) in the case of any
Indemnified Taxes or Other Taxes, the sum payable shall be increased as
necessary so that, after making all required deductions or remittances for such
Taxes (including deductions applicable to additional sums payable under this
SECTION 2.23), the applicable Credit Party receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Loan Party
shall make such deductions and (iii) the Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Domestic Borrowers shall indemnify each Credit Party, and the Canadian
Borrower shall indemnify the Canadian Agent, each Canadian Lender and the
Issuing Banks of any Letter of Credit on its behalf, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Credit Party on or with respect to any payment by or on
account of any obligation of the Loan Parties hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this SECTION 2.23) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto;
provided that, if any Borrower reasonably believes that such Taxes were not
correctly or legally asserted, each Lender will use reasonable efforts to
cooperate with such Borrower to obtain a refund of such taxes so long as such
efforts would not, in the sole determination of such Lender result in any
additional costs, expenses or risks or be otherwise disadvantageous to it;
provided further that the Borrowers shall not be required to compensate any
Lender pursuant to this SECTION 2.23 for any amounts incurred in any fiscal year
for which such Lender is claiming compensation if such Lender does not furnish
notice of such claim within six (6) months from the end of such fiscal year;
provided further that, if the circumstances giving rise to

 

106



--------------------------------------------------------------------------------

such claim have a retroactive effect, then the beginning of such six month
period shall be extended to include such period of retroactive effect. A
certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Credit Party, or by the Administrative Agent on its own behalf or
on behalf of any other Credit Party, setting forth in reasonable detail the
manner in which such amount was determined, shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Lead Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent or the Canadian Agent, as applicable.

(e) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Lead Borrower and the Administrative Agent, at the time or
times reasonably requested by the Lead Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Lead Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. Any Foreign Lender that is a
Domestic Lender that is entitled to an exemption from, or reduction in,
withholding tax shall deliver to the Lead Borrower and the Administrative Agent
two (2) copies of (i) either United States Internal Revenue Service Form W-8BEN,
Form W-8ECI or Form W-8IMY (together with any applicable underlying forms), or
any subsequent versions thereof or successors thereto, or, (ii) in the case of a
Foreign Lender claiming exemption from or reduction in U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, (A) the applicable Form W-8BEN, or any subsequent versions
thereof or successors thereto and (B) a certificate representing that such
Foreign Lender (1) is not a bank for purposes of Section 881(c) of the Code,
(2) is not a 10 percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Code) of any Loan Party (other than the Canadian Borrower and its
Subsidiaries), and (3) is not a controlled foreign corporation related to the
Loan Parties (other than the Canadian Borrower and its Subsidiaries) (within the
meaning of Section 864(d)(4) of the Code)), in all cases, properly completed and
duly executed by such Foreign Lender claiming, as applicable, complete exemption
from or reduced rate of, U.S. federal withholding tax on payments by the Loan
Parties under this Agreement and the other Loan Documents, or in the case of a
Foreign Lender claiming exemption for “portfolio interest” certifying that it is
not a foreign corporation, partnership, estate or trust. Such forms shall be
delivered by each Foreign Lender on or before the date it becomes a party to
this Agreement (or, in the case of a transferee that is a participation holder,
on or before the date such participation holder becomes a transferee hereunder)
and on or before the date, if any, such Foreign Lender changes its applicable
lending office by designating a different lending office (a “New Lending
Office”). In addition, each Foreign Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Foreign Lender. Notwithstanding any other provision of this SECTION 2.23(e), a
Lender shall not be required to deliver any form pursuant to this SECTION
2.23(e) that

 

107



--------------------------------------------------------------------------------

such Lender is not legally able to deliver. If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Lead Borrower and
the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Lead Borrower or the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. For purposes of this Section 2.23(e), FATCA shall
include any regulations or official interpretations thereof.

(f) The Borrowers shall not be required to indemnify any Foreign Lender or to
pay any additional amounts to any Foreign Lender in respect of U.S. federal
withholding tax pursuant to paragraph (a) or (c) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of paragraph
(e) above. Should a Lender become subject to Taxes because of its failure to
deliver a form required hereunder, the Loan Parties shall, at such Lender’s
expense, take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

(g) If any Loan Party shall be required pursuant to this SECTION 2.23 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such
Credit Party becomes subject to Taxes subsequent to the Effective Date (or, if
applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including, without limitation, a change
in the residence, place of incorporation, principal place of business of such
Credit Party or a change in the branch or lending office of such Credit Party,
as the case may be, such Credit Party shall use reasonable efforts to avoid or
minimize any amounts which might otherwise be payable pursuant to this SECTION
2.23(g); provided, however, that such efforts shall not include the taking of
any actions by such Credit Party that would result in any tax, costs or other
expense to such Credit Party (other than a tax, cost or other expense for which
such Credit Party shall have been reimbursed or indemnified by the Loan Parties
pursuant to this Agreement or otherwise) or any action which would or might in
the reasonable opinion of such Credit Party have an adverse effect upon its
business, operations or financial condition or otherwise be disadvantageous to
such Credit Party.

(h) If any Lender is entitled to a reduction in (and not complete exemption
from) the applicable withholding tax, the Borrowers may withhold from any
interest payment to such Lender an amount equivalent to the applicable
withholding tax after taking into account such reduction.

 

108



--------------------------------------------------------------------------------

(i) If any Credit Party reasonably determines that it has actually and finally
realized, by reason of a refund, deduction or credit of any Taxes paid or
reimbursed by the Loan Parties pursuant to subsection (a) or (c) above in
respect of payments under the Loan Documents, a current monetary benefit that it
would otherwise not have obtained and that would result in the total payments
under this SECTION 2.23 exceeding the amount needed to make such Credit Party
whole, such Credit Party shall pay to the Lead Borrower, with reasonable
promptness following the date upon which it actually realizes such benefit, an
amount equal to the lesser of the amount of such benefit or the amount of such
excess, in each case net of all out of pocket expenses incurred in securing such
refund, deduction or credit.

(j) Each Lender (other than a Person who becomes a lender to the Canadian
Borrower as a result of the provisions of SECTION 8.17) which has a Canadian
Commitment hereby certifies that it is a Canadian Lender. Each Person that
becomes a Lender to the Canadian Borrower hereafter (other than as a result of
the provisions of SECTION 8.17 or otherwise following the occurrence of a
Determination Date) shall promptly deliver to the Canadian Borrower and the
Canadian Agent a certificate confirming that such Person is a Canadian Lender or
is otherwise exempt from withholding taxes. If any such Lender (other than a
Lender that becomes a Canadian Lender as a result of the provisions of SECTION
8.17) is not a Canadian Lender or otherwise is not exempt from the payment of
withholding taxes on interest payments to it, prior to the Determination Date
only, such Lender shall not be entitled to payments hereunder with respect to
taxes imposed under Part XIII of the Income Tax Act (Canada) and such interest
payments will be net of any applicable withholding taxes required to be withheld
and remitted by the payor.

SECTION 2.24 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under SECTION 2.14 or cannot make Loans
under SECTION 2.11, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to SECTION 2.14 or SECTION 2.23, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense. The
Borrowers (in the case of the Canadian Borrower, only in respect of any Canadian
Lender) hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment; provided, however,
that the Borrowers shall not be liable for such costs and expenses of a Lender
requesting compensation if (i) such Lender becomes a party to this Agreement on
a date after the Effective Date and (ii) the relevant Change in Law occurs on a
date prior to the date such Lender becomes a party hereto.

(b) If any Lender requests compensation under SECTION 2.14 or cannot make Loans
under SECTION 2.11 for thirty (30) consecutive days, or if any Borrower is

 

109



--------------------------------------------------------------------------------

required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to SECTION 2.23, or if any
Lender is a Delinquent Lender or otherwise defaults in its obligation to fund
Loans hereunder, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in SECTION 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, however, that (i) the Lead Borrower shall have received
the prior written consent of the Administrative Agent, the Issuing Banks and the
Swingline Lender (and the Canadian Agent only in the case of a Canadian Lender),
which consent shall not be unreasonably withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in unreimbursed drawings under Letters of Credit and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under SECTION 2.14 or payments required to be made
pursuant to SECTION 2.23, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

SECTION 2.25 Designation of Lead Borrower as Domestic Borrowers’ Agent.

(a) Each Domestic Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Loans and Letters of Credit, the
proceeds of which shall be available to each Domestic Borrower for such uses as
are permitted under this Agreement. As the disclosed principal for its agent,
each Domestic Borrower shall be obligated to the Administrative Agent and each
Domestic Lender on account of Loans so made and Letters of Credit so issued as
if made directly by the Domestic Lenders to such Domestic Borrower,
notwithstanding the manner by which such Loans and Letters of Credit are
recorded on the books and records of the Lead Borrower and of any other Domestic
Borrower.

(b) Each Borrower represents to the Credit Parties that it is an integral part
of a consolidated enterprise, and that each Loan Party will receive direct and
indirect benefits from the availability of the joint credit facility provided
for herein, and from the ability to access the collective credit resources of
the consolidated enterprise which the Loan Parties comprise. Each Borrower
recognizes that credit available to it hereunder is in excess of and on better
terms than it otherwise could obtain on and for its own account and that one of
the reasons therefor is its joining in the credit facility contemplated herein
with all other Borrowers. Consequently, each Borrower hereby assumes and agrees
to discharge all Obligations, Other Liabilities and Canadian Liabilities of each
of the other Borrowers as if the Borrower which is so assuming and agreeing were
each of the other Borrowers; provided that the Canadian Borrower and its
Subsidiaries shall be liable only for the Canadian Liabilities.

 

110



--------------------------------------------------------------------------------

(c) The Lead Borrower shall act as a conduit for each Domestic Borrower
(including itself, as a Domestic Borrower) on whose behalf the Lead Borrower has
requested a Revolving Credit Loan. None of the Agents nor any other Credit Party
shall have any obligation to see to the application of such proceeds.

(d) The authority of the Lead Borrower to request Loans and Letters of Credit on
behalf of, and to bind, the Domestic Borrowers, shall continue unless and until
the Administrative Agent actually receives written notice of: (i) the
termination of such authority; and (ii) the subsequent appointment of a
successor Lead Borrower, which notice is signed by the respective Financial
Officers of each Domestic Borrower; and (iii) written notice from such
successive Lead Borrower accepting such appointment and acknowledging that from
and after the date of such appointment, the newly appointed Lead Borrower shall
be bound by the terms hereof, and that as used herein, the term “Lead Borrower”
shall mean and include the newly appointed Lead Borrower.

SECTION 2.26 Security Interests in Collateral.

To secure their Obligations under this Agreement and the other Loan Documents
and the Other Liabilities, the Domestic Borrowers have granted (or shall grant)
to the Administrative Agent, for its own benefit and the benefit of the other
Secured Parties, and the Canadian Borrower and each other Canadian Loan Party
have granted (or shall grant) to the Canadian Agent, for its benefit and the
benefit of the other Secured Parties, a first-priority security interest in, and
hypothec of (subject to Permitted Encumbrances having priority by operation of
Applicable Law), all of the Collateral pursuant hereto and to the Security
Documents; provided that the Collateral granted by the Canadian Borrower and
each other Canadian Loan Party shall secure only the Canadian Liabilities.

ARTICLE III

Representations and Warranties

To induce the Credit Parties to make the Loans and to issue Letters of Credit on
and after the Effective Date, the Loan Parties executing this Agreement or a
Joinder hereto, jointly and severally, make the following representations and
warranties to each Credit Party with respect to each Loan Party:

SECTION 3.01 Organization; Powers.

Each Loan Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, except, in each case, where the failure to do so, or so possess,
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect. Each Loan Party has all requisite organizational power
and authority to execute and deliver and perform all its obligations under all
Loan Documents to which such Loan Party is a party. Each Loan Party is qualified
to do business in, and is in good standing (where such concept exists) in, every
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification necessary, except where the

 

111



--------------------------------------------------------------------------------

failure to be so qualified or in good standing individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect.
Schedule 3.01 annexed hereto sets forth, as of the Effective Date, each Loan
Party’s name as it appears in official filings in its state of incorporation or
organization, its state of incorporation or organization, organization type,
organization number, if any, issued by its state of incorporation or
organization, and its federal employer identification number.

SECTION 3.02 Authorization; Enforceability.

The transactions contemplated hereby and by the other Loan Documents to be
entered into by each Loan Party are within such Loan Party’s corporate powers
and have been duly authorized by all necessary corporate, membership,
partnership or other necessary action. This Agreement has been duly executed and
delivered by each Loan Party that is a party hereto or thereto and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts.

The transactions to be entered into and contemplated by the Loan Documents
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except for (A) such as have
been obtained or made and are in full force and effect, (B) filings and
recordings necessary to perfect Liens created under the Loan Documents and
enforce the rights of the Lenders and the Secured Parties under the Loan
Documents or (C) the failure of which to obtain would not reasonably be expected
to result in Material Adverse Effect, (b) will not violate any Applicable Law or
the Charter Documents of any Loan Party, except to the extent that such
violation would not reasonably be expected to result in a Material Adverse
Effect, (c) will not violate or result in a default under any indenture or any
other agreement, instrument or other evidence of Material Indebtedness, except
to the extent that such default would not reasonably be expected to result in a
Material Adverse Effect, and (d) will not result in the creation or imposition
of any Lien on any asset of any Loan Party, except Liens created under the Loan
Documents.

SECTION 3.04 Financial Condition; No Material Adverse Effect.

The Lead Borrower has heretofore furnished to the Administrative Agent the
Consolidated balance sheet, and statements of income, stockholders’ equity, and
cash flows for the Parent and its Subsidiaries as of and for the Fiscal Year
ending on or about January 30, 2010 and as of and for the Fiscal Quarter ending
on or about May 1, 2010, certified by a Financial Officer of the Parent. Such
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Parent and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes. Since the
date of the latest such financial statements, there has been no Material Adverse
Effect.

 

112



--------------------------------------------------------------------------------

SECTION 3.05 Properties.

(a) Each Loan Party has title to, or valid leasehold interests in, all its real
(immoveable) and personal (moveable) property material to its business, except
for defects which would not reasonably be expected to have a Material Adverse
Effect.

(b) Each Loan Party owns or is licensed to use, all patents, trademarks, trade
names, trade styles, brand names, service marks, logos, copyrights, and other
intellectual property used in its business, except to the extent that the
failure to so own or have the right to use would not reasonably be expected to
have a Material Adverse Effect, and the use thereof by the Loan Parties does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

(c) Schedule 3.05(c)(i) sets forth the address of all Real Estate that is owned
by the Loan Parties as of the Effective Date. Schedule 3.05(c)(ii) sets forth
the address of all Real Estate that is leased by the Loan Parties as of the
Effective Date (other than any Real Estate comprising temporary locations such
as “pop-up” stores that are not currently intended to be open for more than one
year and are not currently included in the Borrower’s overall store count),
together with a list of the lessor with respect to each such Lease. Except as
would not reasonably be expected to result in a Material Adverse Effect, to the
knowledge of the Responsible Officers of the Loan Parties each of such Leases is
in full force and effect and the Loan Parties are not in default of the terms
thereof.

SECTION 3.06 Litigation and Environmental Matters.

(a) Except as set forth on Schedule 3.06(a), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the actual knowledge of Responsible Officers of a Loan Party,
threatened in writing against or affecting any Loan Party (i) as to which there
is a reasonable possibility of an adverse determination which, if adversely
determined, would reasonably be expected individually or in the aggregate to
result in a Material Adverse Effect (other than Disclosed Matters) or (ii) that
involve any of the Loan Documents and would reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.

(b) Except as set forth on Schedule 3.06(b), no Loan Party (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability, which, in each case, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements.

Each Loan Party is in compliance with all Applicable Law and all Material
Indebtedness (including, without limitation, the Indentures), and no event of
default has occurred and is

 

113



--------------------------------------------------------------------------------

continuing thereunder, except in each case where the failure to comply or the
existence of a default, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect. Without limiting the
generality of the foregoing, each Loan Party has obtained all permits, licenses
and other authorizations which are required with respect to the ownership and
operations of its business, except where the failure to obtain such permits,
licenses or other authorizations, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Each Loan Party is in
material compliance with all terms and conditions of all such permits, licenses,
orders and authorizations, except where the failure to comply with such terms or
conditions, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

SECTION 3.08 Investment Company Status.

No Loan Party is an “investment company” as defined in, and subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09 Taxes.

Since the Effective Date, each Loan Party has timely filed or caused to be filed
all tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings, for which such Loan
Party has set aside on its books adequate reserves, and as to which no Lien has
arisen or (b) to the extent that the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10 ERISA.

Since the Effective Date, no ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan subject to ERISA (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
subject to ERISA (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans, in each case, to the extent
that any resulting liabilities would reasonably be expect to result in a
Material Adverse Effect. No Plan in respect of employees of any Canadian Loan
Party or any of their Related Parties is a pension plan or subject to any
pension benefits legislation. No Canadian Loan Party has any Plan subject to
registration or regulation under the Pension Benefits Act (Ontario).

SECTION 3.11 Disclosure.

None of the reports, financial statements, certificates or other information
(other than any projections, pro formas, budgets and general market information)
concerning the Loan Parties furnished by or on at the direction of any Loan
Party to any Credit Party in connection with the

 

114



--------------------------------------------------------------------------------

negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
when taken as a whole, contains, as of the date furnished, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading in light of the circumstances under which such
statements were made.

SECTION 3.12 Subsidiaries.

(a) Schedule 3.12 sets forth the name of, and the ownership interest of each
Loan Party in, each Subsidiary as of the Effective Date; there is no other
Capital Stock of any class outstanding as of the Effective Date. To the
knowledge of the Responsible Officers of the Loan Parties, all such shares of
Capital Stock are validly issued, fully paid, and, except as set forth on
Schedule 3.12, non-assessable.

(b) Except as set forth on Schedule 3.12, no Loan Party is party to any joint
venture, general or limited partnership, or limited liability company agreements
as of the Effective Date.

SECTION 3.13 Insurance.

Schedule 3.13 sets forth a description of all business interruption, general
liability, directors and officers liability, comprehensive, and casualty
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date. Each insurance policy listed on Schedule 3.13 is in full force and effect
as of the Effective Date and all premiums in respect thereof that are due and
payable as of the Effective Date have been paid.

SECTION 3.14 Labor Matters.

As of the Effective Date, there are no strikes, lockouts or slowdowns against
any Loan Party pending or, to the actual knowledge of any Responsible Officer of
any Loan Party, threatened, except to the extent that strikes, lockouts or
slowdowns would not reasonably be expected to result in a Material Adverse
Affect. The hours worked by and payments made to employees of the Loan Parties
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters to the
extent that any such violation could reasonably be expected to have a Material
Adverse Effect. Except for Disclosed Matters and to the extent that such
liability would not reasonably be expected to have a Material Adverse Effect,
all payments due from any Loan Party, or for which any claim may be made against
any Loan Party, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued in accordance with GAAP as a
liability on the books of such Loan Party. Except as set forth on Schedule 3.14,
as of the Effective Date, no Loan Party is a party to or bound by any material
collective bargaining agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement. As
of the Effective Date, there are no representation proceedings pending or, to
the actual knowledge of any Responsible Officer of any Loan Party, threatened to
be filed with the National Labor Relations Board or other applicable
Governmental Authority, and no labor organization or group of employees of any
Loan Party has made a pending demand

 

115



--------------------------------------------------------------------------------

for recognition. As of the Effective Date, the consummation of the transactions
contemplated by the Loan Documents will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound to the extent
that such would be reasonably expected to result in a Material Adverse Effect.

SECTION 3.15 Security Documents.

The Security Documents create in favor of the Administrative Agent or the
Canadian Agent, as applicable, for the benefit of the Administrative Agent or
the Canadian Agent, as applicable, and the other Secured Parties, a legal, valid
and enforceable security or mortgage interests in the Collateral (subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law),
and the Security Documents constitute, or will upon the filing of financing
statements or other requisite registrations and/or the obtaining of “control”,
in each case with respect to the relevant Collateral as required under the
applicable Uniform Commercial Code or similar legislation of any jurisdiction,
including, without limitation, the PPSA and the Civil Code of Quebec, to the
extent security interests in such Collateral can be perfected by such filings or
control, the creation of a fully perfected and opposable first priority Lien on,
and security interest in, and hypothecation of, all right, title and interest of
the Loan Parties thereunder in such Collateral (to the extent required under the
Security Documents), in each case prior and superior in right to any other
Person, except for Permitted Encumbrances having priority by operation of
Applicable Law.

SECTION 3.16 Federal Reserve Regulations.

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose in violation of Regulation U or X or
(ii) for any purpose that entails a violation of, or that is inconsistent with,
the provisions of the Regulations of the Board, including Regulation U or
Regulation X.

SECTION 3.17 Solvency.

The Loan Parties, on a Consolidated basis, are Solvent. No transfer of property
is being made by any Loan Party and no obligation is being incurred by any Loan
Party in connection with the transactions contemplated by this Agreement or the
other Loan Documents with the intent to hinder, delay, or defraud either present
or future creditors of any Loan Party.

 

116



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01 Effective Date.

The effectiveness of this Agreement is subject to the following conditions
precedent:

(a) The Administrative Agent (or its counsel) shall have received from each
party either (i) a counterpart of this Agreement and all other Loan Documents
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and all other Loan Documents.

(b) The Administrative Agent shall have received a written opinion (addressed to
each Agent and the Lenders and dated the Effective Date) of Simpson Thacher &
Bartlett LLP, counsel for the Loan Parties, and Borden Ladner Gervais LLP,
counsel for the Canadian Borrower and its Subsidiaries, covering such matters
relating to the Loan Parties, the Loan Documents or the transactions
contemplated thereby as the Administrative Agent shall reasonably request. The
Loan Parties hereby request such counsel to deliver such opinions.

(c) The Administrative Agent shall have received Charter Documents and such
other documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization and existence of each Loan
Party, the authorization of the transactions contemplated by the Loan Documents
and any other legal matters relating to the Loan Parties, the Loan Documents or
the transactions contemplated thereby, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(d) (i) The Administrative Agent shall have received a Borrowing Base
Certificate dated the Effective Date, relating to the month ended on June 30,
2010, and executed by a Financial Officer of the Lead Borrower (and certified by
such Financial Officer as being complete and correct in all material respects)
evidencing that Excess Availability as of June 30, 2010 is not less than
$400,000,000 and (ii) Excess Availability as of the Effective Date shall not be
less than $400,000,000.

(e) The Administrative Agent shall have received a certificate, reasonably
satisfactory in form and substance to the Administrative Agent, certifying that,
after giving effect to the consummation of the transactions contemplated under
this Agreement and the other Loan Documents as of the Effective Date, no Default
or Event of Default exists.

(f) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the
Administrative Agent other than those which, individually or in the aggregate,
would not, and would not reasonably be expected to, have a Material Adverse
Effect.

 

117



--------------------------------------------------------------------------------

(g) No Material Adverse Effect shall have occurred since January 31, 2010.

(h) The Administrative Agent shall have received results of searches or other
evidence reasonably satisfactory to the Administrative Agent (in each case dated
as of a date reasonably satisfactory to the Administrative Agent) indicating the
absence of Liens on the assets of the Loan Parties, except for Permitted
Encumbrances and Liens for which termination statements and releases or
subordination agreements are being tendered on the Effective Date.

(i) The Administrative Agent shall have received, on or before the Effective
Date, all documents and instruments, including Uniform Commercial Code and PPSA
financing statements and certified statements issued by the Quebec Register of
Personal and Movable Real Rights, required by law or reasonably requested by the
Co-Collateral Agents to be filed, registered, published or recorded to create or
perfect the first priority Liens (subject only to Permitted Encumbrances having
priority by operation of Applicable Law) intended to be created under the Loan
Documents and all such documents and instruments shall have been so filed,
registered, published or recorded or other arrangements reasonably satisfactory
to the Co-Collateral Agents for such filing, registration, publication or
recordation shall have been made.

(j) The Administrative Agent shall have received, and be reasonably satisfied
with, evidence of the Loan Parties’ insurance, together with such endorsements
as are required by the Loan Documents.

(k) All fees due at or immediately after the Effective Date, and all Credit
Party Expenses incurred by in connection with the establishment of the credit
facility contemplated hereby (including the reasonable fees and expenses of
counsel to the Agents), shall have been paid in full.

(l) There shall have been delivered to the Administrative Agent each of the
instruments, agreements, opinions, certificates and other documents identified
on the closing agenda attached hereto as Exhibit M.

Notwithstanding the foregoing, this Agreement shall not become effective unless
all of the foregoing conditions are satisfied (or waived as provided in SECTION
9.02) at or prior to 12:00 noon on August 31, 2010 (and, in the event such
conditions are not so satisfied or waived, this Agreement shall terminate at
such time).

SECTION 4.02 Conditions Precedent to Each Loan and Each Letter of Credit.

The obligation of the Lenders to make each Revolving Credit Loan and of the
Issuing Banks to issue each Letter of Credit after the Effective Date is also
subject to the following conditions precedent:

(a) The Administrative Agent shall have received a notice with respect to such
Borrowing or issuance, as the case may be, as required by ARTICLE II, and in the
case of the issuance of a Letter of Credit, the applicable Issuing Bank shall
have received notice with respect thereto in accordance with SECTION 2.13.

 

118



--------------------------------------------------------------------------------

(b) All representations and warranties contained in this Agreement and the other
Loan Documents or otherwise made in writing in connection herewith or therewith
(including in any Borrowing Base Certificate) shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit hereunder with the same effect as if made on and as of
such date, other than representations and warranties that relate solely to an
earlier date and other than representations and warranties which are qualified
by “materiality” or “Material Adverse Effect”, each of which shall be true and
correct in all respects.

(c) On the date of each Borrowing hereunder and the issuance of each Letter of
Credit and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing.

The request by the Lead Borrower or the Canadian Borrower, as applicable, for,
and the acceptance by any Borrower of, each extension of credit hereunder shall
be deemed to be a representation and warranty by the Loan Parties that the
conditions specified in this SECTION 4.02 have been satisfied at that time and
that, after giving effect to such extension of credit, the Domestic Borrowers
shall continue to be in compliance with the Tranche A Borrowing Base or the
Canadian Borrowing Base. The conditions set forth in this SECTION 4.02 are for
the sole benefit of the Administrative Agent and the Canadian Agent and each
other Credit Party and may be waived by the Administrative Agent or the Canadian
Agent, in whole or in part, without prejudice to the rights of the
Administrative Agent, the Canadian Agent or any other Credit Party.

ARTICLE V

Affirmative Covenants

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims and the
Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized in a manner
satisfactory to the applicable Issuing Banks) and (iv) all Letter of Credit
Outstandings have been reduced to zero (or Cash Collateralized in a manner
satisfactory to the applicable Issuing Banks), each Loan Party covenants and
agrees with the Credit Parties (provided that the Canadian Borrower covenants
only for itself and its Subsidiaries) that:

SECTION 5.01 Financial Statements and Other Information.

The Lead Borrower will furnish to the Administrative Agent:

(a) Within one hundred twenty (120) days after the end of each Fiscal Year of
the Parent, (i) the Consolidated balance sheet and related statements of
operations, and Consolidated statements of cash flows as of the end of and for
such year for the Parent and its Subsidiaries, setting forth in each case, in
comparative form, the Consolidated figures for the previous Fiscal Year and the
figures as set forth in the projections delivered pursuant to SECTION 5.01(e),
all audited and reported on by independent

 

119



--------------------------------------------------------------------------------

public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without a qualification or exception as to
the scope of such audit) to the effect that such Consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Parent and its Subsidiaries on a Consolidated basis
in accordance with GAAP, (ii) the Consolidated balance sheet and related
statements of operations, and Consolidated statements of cash flows as of the
end of and for such year for the Parent and its Subsidiaries, setting forth in
comparative form the Consolidated figures for the previous Fiscal Year and the
figures as set forth in the projections delivered pursuant to SECTION 5.01(e),
and (iii) separate financial statements for each business segment identified on,
and as required by, Schedule 5.01(a) hereto; provided that if at any time the
Lead Borrower and its Subsidiaries are required under the Term Loan to deliver
to the lenders thereunder audited financial statements of the Lead Borrower and
its Subsidiaries, then the Lead Borrower shall be required to deliver such
audited financial statements to the Administrative Agent hereunder;

(b) Within sixty (60) days after the end of each Fiscal Quarter of the Lead
Borrower, the unaudited Consolidated balance sheet and related statements of
operations, and Consolidated statements of cash flows for (i) the Lead Borrower
and its Subsidiaries, (ii) the Lead Borrower and its Subsidiaries (other than
the Canadian Borrower and its Subsidiaries), and (iii) the Canadian Borrower and
its Subsidiaries, as of the end of and for such Fiscal Quarter and the elapsed
portion of the Fiscal Year, setting forth in each case, in comparative form the
Consolidated figures for the previous Fiscal Year and the figures as set forth
in the projections delivered pursuant to SECTION 5.01(e), all certified by one
of the Lead Borrower’s Financial Officers as presenting in all material respects
the financial condition and results of operations of the Loan Parties and their
Subsidiaries on a Consolidated basis in accordance with GAAP, subject to
year-end audit adjustments and the absence of footnotes, and, in addition,
separate financial statements for each business segment identified on, and as
required by, Schedule 5.01(a) hereto;

(c) Within thirty (30) days after the end of each Fiscal Month of the Lead
Borrower and its Subsidiaries, such reports as are prepared by the Loan Parties’
management for their own use, including the Consolidated balance sheet and
related statements of operations, and Consolidated statements of cash flows for
(i) the Lead Borrower and its Subsidiaries, (ii) the Lead Borrower and its
Subsidiaries (other than the Canadian Borrower and its Subsidiaries), and
(iii) the Canadian Borrower and its Subsidiaries, as of the end of and for such
Fiscal Month and the elapsed portion of the Fiscal Year, setting forth in each
case, in comparative form the Consolidated figures for the previous Fiscal Year
and the figures as set forth in the projections delivered pursuant to SECTION
5.01(e), all certified by one of the Lead Borrower’s Financial Officers as
presenting in all material respects the financial condition and results of
operations of the Loan Parties and their Subsidiaries on a Consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes, and, in addition, separate financial statements for each
business segment identified on, and as required by, Schedule 5.01(a) hereto;

 

120



--------------------------------------------------------------------------------

(d) Concurrently with any delivery of financial statements under clauses (a) or
(b) above, a certificate of a Financial Officer of the Lead Borrower in the form
of Exhibit J hereto (a “Compliance Certificate”) (i) certifying as to whether a
Default or Event of Default has occurred and, if a Default or Event of Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations with respect to the Monthly Excess Availability for such period,
(iii) without duplication of calculations described in clause (ii), setting
forth reasonably detailed calculations with respect to compliance with the
provisions of SECTION 6.10, to the extent then applicable, (iv) detailing all
Store openings and Store closings during the immediately preceding fiscal
period, and (v) stating whether any change in GAAP or in the application thereof
has occurred since the date of the Lead Borrower’s most recent audited financial
statements and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such Compliance Certificate;

(e) Within ninety (90) days after the commencement of each Fiscal Year of the
Loan Parties, a detailed, Consolidated budget by month for the applicable Fiscal
Year for the Lead Borrower and its Subsidiaries and including a projected
Consolidated income statement, balance sheet, and statement of cash flow, by
month, and promptly when available, any revisions to such budget resulting from
any Permitted Acquisition, Permitted Disposition or other transaction, the
effect of which would reasonably be expected to change the projected
Consolidated EBITDA of the Loan Parties in any Fiscal Year by 20% or more;

(f) The Lead Borrower will furnish to the Administrative Agent a certificate in
the form of Exhibit K (a “Borrowing Base Certificate”) showing the Tranche A
Borrowing Base and the Canadian Borrowing Base (reflected both in CD$ and the
Equivalent Amount), each Borrowing Base Certificate to be certified as complete
and correct in all material respects on behalf of the Lead Borrower by a
Financial Officer of the Lead Borrower, as follows:

(i) On the 10th Business Day of each month, the Lead Borrower shall furnish a
Borrowing Base Certificate as of the close of business on the immediately
preceding calendar month;

(ii) Upon the occurrence and during the continuance of an Accelerated Borrowing
Base Delivery Event, the Lead Borrower shall furnish a Borrowing Base
Certificate (which shall roll forward the Loan Parties’ Inventory, credit card
receivables and Credit Extensions) on Wednesday of each week (or, if Wednesday
is not a Business Day, on the next succeeding Business Day), as of the close of
business on the immediately preceding Saturday;

(iii) The Lead Borrower shall also furnish a Borrowing Base Certificate within
five (5) Business Days after December 15 and December 30 of each year (which
shall roll forward the Loan Parties’ Inventory, credit card receivables and
Credit Extensions), as of the close of business on the immediately preceding
Saturday;

 

121



--------------------------------------------------------------------------------

(iv) Upon the sale or other disposition of Collateral of any Loan Party included
in the Tranche A Borrowing Base or the Canadian Borrowing Base outside of the
ordinary course of business, (A) if the Loan Parties are not in compliance with
the provisions of SECTION 6.10 hereof either before or after giving effect to
such sale or disposition and the Net Proceeds therefrom are in excess of
$25,000,000 or (B) if the Net Proceeds are in excess of $50,000,000, the Lead
Borrower shall also furnish an updated Borrowing Base Certificate promptly upon
the receipt of the Net Proceeds from such Prepayment Event; and

(v) The Borrowers may, at their option, elect to furnish the Administrative
Agent with a Borrowing Base Certificate on a more frequent basis than is
otherwise required pursuant to this SECTION 5.01(f); provided that, if the
Borrowers elect to deliver a Borrowing Base Certificate on a more frequent basis
than is required by the other provisions of this SECTION 5.01(f), then the Lead
Borrower shall continue to furnish a Borrowing Base Certificate on such basis
from the date of such election through the remainder of the Fiscal Year in which
such election was made.

(g) Promptly after the same become publicly available, copies of (i) all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party with the SEC or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, as the case may be, and (ii) SEC Forms 10K and 10Q for the Parent (for
so long as the Parent is subject to the reporting requirements under the
Securities Exchange Act of 1934, as amended); provided that no such delivery
shall be required hereunder with respect to each of the foregoing to the extent
that such are publicly available via EDGAR or another publicly available
reporting system and the Lead Borrower has advised the Administrative Agent of
the filing thereof;

(h) Promptly upon receipt thereof, copies of all material reports submitted to
any Loan Party by independent certified public accountants in connection with
each annual, interim or special audit of the books of the Loan Parties or any of
their Subsidiaries made by such accountants, including any management letter
commenting on the Loan Parties’ internal controls submitted by such accountants
to management in connection with their annual audit;

(i) The financial and collateral reports described on Schedule 5.01(i) hereto,
at the times set forth in such Schedule;

(j) A detailed summary of the Net Proceeds received from any Prepayment Event
resulting in Net Proceeds of $50,000,000 or more (or in respect of which prior
notice was given or required to be given under clause (k), below) within five
(5) Business Days after receipt of such Net Proceeds (other than from sales of
Inventory in the ordinary course of business); provided that, prior to the
occurrence and continuance of a Cash Dominion Event, such summary shall be
required to be furnished only with respect to Prepayment Events arising from a
Permitted Disposition of the type described in clauses (b), (r), and (s) of such
definition;

 

122



--------------------------------------------------------------------------------

(k) Notice of any intended sale or other disposition of Collateral of any Loan
Party included in the Tranche A Borrowing Base or the Canadian Borrowing Base
outside of the ordinary course of business, (i) if a Cash Dominion Event then
exists, (ii) if the Loan Parties are not in compliance with the provisions of
SECTION 6.10 hereof either before or after giving effect to such sale or
disposition and the Net Proceeds therefrom are in excess of $25,000,000 or
(iii) if the Net Proceeds of which exceeds $50,000,000, in each case at least
five (5) Business Days prior to the date of consummation such sale or
disposition; and

(l) Promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party as
any Agent or any Lender may reasonably request (other than information which is
subject to an attorney-client privilege or would result in a breach of a
confidentiality obligation of the Loan Parties to any other Person).

At the request of the Lead Borrower and with the consent of the Administrative
Agent, not to be unreasonably withheld, any of the delivery requirements
relating to written financial information set forth in this SECTION 5.01 may be
satisfied by either (x) the Borrowers’ posting such information in electronic
format readable by the Administrative Agent and the Lenders to a secure address
on the world wide web (the “Informational Website”) which is accessible by the
Administrative Agent and the Lenders or (y) the Borrowers’ delivering such
financial information in electronic format to the Administrative Agent and the
Administrative Agent’s posting such information to an Informational Website. The
accommodation provided by the foregoing sentence shall not impair the right of
the Administrative Agent, or any Lender through the Administrative Agent, to
request and receive from the Borrowers physical delivery of specific financial
information provided for in this SECTION 5.01. The Lead Borrower shall give the
Administrative Agent and each Lender (or, if applicable, the Administrative
Agent shall give each Lender) written or electronic notice each time any
information is delivered by posting to the Informational Website. The Loan
Parties shall be responsible for and shall bear all risk associated with
establishing and maintaining the security and confidentiality of the
Informational Website and the information posted thereto.

SECTION 5.02 Notices of Material Events.

The Lead Borrower will furnish to the Administrative Agent prompt written notice
of the occurrence of any of the following after any Responsible Officer of the
Lead Borrower or the Canadian Borrower obtains knowledge thereof:

(a) A Default or Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto;

(b) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Subsidiary of the Parent that would reasonably be expected to result in a
Material Adverse Effect;

 

123



--------------------------------------------------------------------------------

(c) An ERISA Event that, alone or together with any other ERISA Events that have
occurred, would reasonably be expected to result in a Material Adverse Effect;

(d) Any other development that results in a Material Adverse Effect;

(e) Any change in any Loan Party’s chief executive officer or chief financial
officer;

(f) The discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

(g) Any casualty or other insured damage to any portion of the Collateral
included in the Tranche A Borrowing Base or the Canadian Borrowing Base in
excess of $50,000,000, or the commencement of any action or proceeding for the
taking of any interest in a portion of the Collateral included in the Tranche A
Borrowing Base or the Canadian Borrowing Base in excess of $50,000,000 or any
part thereof or interest therein under power of eminent domain or by
condemnation or similar proceeding; and

(h) The occurrence of a Master Lease Liquidation Event.

Each notice delivered under this SECTION 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Lead Borrower
setting forth the details of the event or development requiring such notice and,
if applicable, any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral.

The Lead Borrower will furnish to the Administrative Agent prompt written notice
of any change in: (a) any Loan Party’s name; (b) the location of any Loan
Party’s chief executive office or its principal place of business; (c) any
office in which a Canadian Loan Party maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility), to
the extent that a filing would be required to perfect the Lien of the Canadian
Agent in the Collateral at such location; (d) any Loan Party’s organizational
structure or jurisdiction of incorporation or formation; or (e) any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number
assigned to it by its state of organization. The Loan Parties agree not to
effect or permit any change referred to in the preceding sentence unless all
filings, publications and registrations, have been made under the Uniform
Commercial Code, PPSA or other Applicable Law that are required in order for the
Administrative Agent or the Canadian Agent, as applicable, to continue at all
times following such change to have a valid, legal and perfected first priority
security interest (subject only to Permitted Encumbrances having priority by
operation of Applicable Law) in all the Collateral for its own benefit and the
benefit of the other Secured Parties.

SECTION 5.04 Existence; Conduct of Business.

Each Loan Party will do all things necessary to comply with its Charter
Documents in all material respects, and to preserve, renew and keep in full
force and effect its legal existence and

 

124



--------------------------------------------------------------------------------

the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except to
the extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
SECTION 6.03.

SECTION 5.05 Payment of Obligations.

Each Loan Party will pay its Tax liabilities before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, or (d) the failure to make payment would not reasonably be expected
to result in a Material Adverse Effect. The provisions of this paragraph shall
not limit or restrict the ability of the Co-Collateral Agents to establish any
Reserve for any unpaid Tax liabilities.

SECTION 5.06 Maintenance of Properties.

Each Loan Party will keep and maintain all property material to the conduct of
its business in good working order and condition (ordinary wear and tear,
casualty loss and condemnation excepted), except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect and
except for Permitted Dispositions.

SECTION 5.07 Insurance.

(a) Each Loan Party shall: (i) maintain insurance with financially sound and
reputable insurers (or, to the extent consistent with business practices in
effect on the Effective Date, a program of self-insurance) on such of its
property and in at least such amounts and against at least such risks as is
consistent with business practices in effect on the Effective Date or as
otherwise determined by the Responsible Officers of the Loan Parties acting
reasonably in their business judgment, including public liability insurance
against claims for personal injury or death occurring upon, in or about or in
connection with the use of any properties owned, occupied or controlled by it
(including the insurance required pursuant to the Security Documents);
(ii) maintain such other insurance as may be required by Applicable Law; and
(iii) furnish to the Administrative Agent, upon written request, full
information as to the insurance carried.

(b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include: (i) a lenders’
loss payable clause (regarding personal property), in form and substance
reasonably satisfactory to the Agents, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to the Loan
Parties under the policies directly to the Administrative Agent or the Canadian
Agent, as applicable; (ii) a provision to the effect that none of the Loan
Parties, Credit Parties (in their capacity as such) or any other Affiliate of a
Loan Party shall be a co-insurer (the foregoing not being deemed to limit the
amount of self-insured retention or deductibles under such policies, which
self-insured

 

125



--------------------------------------------------------------------------------

retention or deductibles shall be consistent with business practices in effect
on the Effective Date or as otherwise determined by the Responsible Officers of
the Loan Parties acting reasonably in their business judgment); and (iii) such
other provisions as any Co-Collateral Agent (after consultation with the other
Co-Collateral Agent) or the Canadian Agent may reasonably require from time to
time to protect the interests of the Credit Parties. Commercial general
liability policies shall be endorsed to name the Administrative Agent or the
Canadian Agent, as applicable, as an additional insured. Business interruption
policies shall name the Administrative Agent or the Canadian Agent, as
applicable, as a loss payee and shall be endorsed or amended to include: (i) a
provision that, during the continuance of a Cash Dominion Event, the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Administrative Agent or the Canadian Agent, as applicable;
(ii) a provision to the effect that none of the Loan Parties, Credit Parties (in
their capacity as such) or any other Affiliate of a Loan Party shall be a
co-insurer; and (iii) such other provisions to the endorsement as any
Co-Collateral Agent (after consultation with the other Co-Collateral Agent) or
the Canadian Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Each such casualty or liability policy referred
to in this SECTION 5.07(b) shall also provide that it shall not be canceled,
modified in any manner that would cause this SECTION 5.07 to be violated, or not
renewed (i) by reason of nonpayment of premium, except upon not less than thirty
(30) days’ prior written notice thereof by the insurer to the Administrative
Agent or the Canadian Agent, as applicable (giving the Administrative Agent or
the Canadian Agent, as applicable, the right to cure defaults in the payment of
premiums), or (ii) for any other reason, except upon not less than thirty
(30) days’ prior written notice thereof by the insurer to the Administrative
Agent or the Canadian Agent, as applicable. The Lead Borrower shall deliver to
the Administrative Agent, and the Canadian Borrower shall deliver to the
Canadian Agent, prior to the cancellation, modification or non-renewal of any
such policy of insurance, a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Administrative Agent
or the Canadian Agent, as applicable, including an insurance binder) together
with evidence satisfactory to the Administrative Agent or the Canadian Agent, as
applicable, of payment of the premium therefor.

(c) The Agents and the Canadian Agent acknowledge that the insurance policies
described on Schedule 3.13 are satisfactory to them as of the Effective Date and
are in compliance with the provisions of this SECTION 5.07.

SECTION 5.08 Books and Records; Inspection and Audit Rights; Appraisals;
Accountants.

(a) Each Loan Party will keep proper books of record and account in accordance
with GAAP and in which full, true and correct entries are made of all dealings
and transactions in relation to its business and activities. Each Loan Party
will permit any representatives designated by the Administrative Agent or any
Co-Collateral Agent, upon reasonable prior notice, to visit and inspect its
properties, to discuss its affairs, finances and condition with its officers and
independent accountants (so long as such Loan Party is afforded an opportunity
to be present) and to examine and make extracts from its books and records, all
at such reasonable times and as often as reasonably requested.

 

126



--------------------------------------------------------------------------------

(b) Each Loan Party will from time to time upon the request of the
Administrative Agent or any Co-Collateral Agent, permit the Administrative Agent
or any Co-Collateral Agent or professionals (including consultants, accountants,
lawyers and appraisers) retained by the Co-Collateral Agents, on reasonable
prior notice and during normal business hours, to conduct appraisals and
commercial finance examinations, including, without limitation, of (i) the
Domestic Borrowers’ and the Canadian Borrower’s practices in the computation of
the Tranche A Borrowing Base and the Canadian Borrowing Base, and (ii) the
assets included in the Tranche A Borrowing Base and the Canadian Borrowing Base
and related financial information such as, but not limited to, sales, gross
margins, payables, accruals and reserves. Subject to the following, the Loan
Parties shall pay the reasonable out-of-pocket fees and expenses of the
Administrative Agent, the Co-Collateral Agents and such professionals with
respect to such evaluations and appraisals:

(i) The Co-Collateral Agents (acting in consultation with the Administrative
Agent) may conduct one (1) commercial finance examination in each calendar year
for each of the Domestic Loan Parties and Canadian Loan Parties, as applicable,
each at the Loan Parties’ expense; provided that, the Co-Collateral Agents
(acting in consultation with the Administrative Agent) may conduct (A) up to two
(2) commercial finance examinations in a calendar year if Excess Availability
falls below 40% of the Line Cap for twenty (20) consecutive calendar days at any
time in such calendar year and (B) subject to the Co-Collateral Agents’ rights
set forth in the following sentence, up to three (3) commercial finance
examinations in a calendar year if a Cash Dominion Event has occurred at any
time in such calendar year, in each case, for each of the Domestic Loan Parties
and Canadian Loan Parties, as applicable, each at the Loan Parties’ expense.
Notwithstanding anything to the contrary contained herein, after the occurrence
and during the continuance of any Specified Default, the Co-Collateral Agents
(acting in consultation with the Administrative Agent) may cause such additional
commercial finance examinations to be taken for each of the Domestic Loan
Parties and Canadian Loan Parties, as applicable, as the Co-Collateral Agents,
in their reasonable discretion, determine are necessary or appropriate (each, at
the expense of the Loan Parties).

(ii) The Co-Collateral Agents (acting in consultation with the Administrative
Agent) may undertake one (1) appraisal in each calendar year of (A) the Domestic
Loan Parties’ BRU Inventory, (B) the Domestic Loan Parties’ TRU Inventory,
(C) the Canadian Loan Parties’ BRU Inventory, and (D) the Canadian Loan Parties’
TRU Inventory, each at the Loan Parties’ expense; provided that, the
Co-Collateral Agents (acting in consultation with the Administrative Agent) may
undertake (A) up to two (2) appraisals in a calendar year for each category of
Inventory described in clauses (A) through (D) above if Excess Availability
falls below 40% of the Line Cap for twenty (20) consecutive calendar days at any
time in such calendar year and (B) subject to the Co-Collateral Agents’ rights
set forth in the following sentence, up to three (3) appraisals in a calendar
year for each category of Inventory described in clauses (A) through (D) above

 

127



--------------------------------------------------------------------------------

if a Cash Dominion Event has occurred at any time in such calendar year, in each
case, each at the Loan Parties’ expense. Notwithstanding anything to the
contrary contained herein, the Co-Collateral Agents (acting in consultation with
the Administrative Agent), after the occurrence and during the continuance of
any Specified Default, may cause such additional Inventory appraisals to be
undertaken as the Co-Collateral Agents, in their reasonable discretion,
determine are necessary or appropriate (each, at the expense of the Loan
Parties).

(iii) The Co-Collateral Agents (acting in consultation with the Administrative
Agent) may undertake one appraisal of other Collateral in each twelve calendar
month period for each of the Domestic Loan Parties and Canadian Loan Parties, as
applicable, each at the Loan Parties’ expense. Notwithstanding anything to the
contrary contained herein, the Co-Collateral Agents (acting in consultation with
the Administrative Agent), after the occurrence and during the continuance of
any Specified Default, may cause such additional appraisals of other Collateral
to be undertaken for each of the Domestic Loan Parties and Canadian Loan
Parties, as applicable, as the Co-Collateral Agents, in their reasonable
discretion, determine are necessary or appropriate (each, at the expense of the
Loan Parties).

(c) The Loan Parties shall at all times retain independent certified public
accountants of national standing and shall instruct such accountants to
cooperate with, and be available to, the Administrative Agent and the
Co-Collateral Agents or their representatives to discuss the annual audited
statements, the Loan Parties’ financial performance, financial condition,
operating results, controls, and such other matters, within the scope of the
retention of such accountants for such audited statements, as may be raised by
the Administrative Agent or any Co-Collateral Agent; provided that a
representative of the Lead Borrower shall be given the opportunity to be present
all such discussions.

SECTION 5.09 Physical Inventories.

The Loan Parties, at their own expense, shall cause not less than one
(1) physical inventory to be undertaken in each twelve (12) month period (or
alternatively, periodic cycle counts) in conjunction with the preparation of
their annual audited financial statements, conducted following such methodology
as is consistent with the methodology used in the immediately preceding
inventory (or cycle count) or as otherwise may be reasonably satisfactory to the
Co-Collateral Agents. Following the completion of such inventory, and in any
event by the next date required for the delivery of a Borrowing Base Certificate
hereunder, the Borrowers shall post such results to the Loan Parties’ stock
ledgers and general ledgers, as applicable.

SECTION 5.10 Compliance with Laws.

Each Loan Party will comply with all Applicable Laws and the orders of any
Governmental Authority except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

128



--------------------------------------------------------------------------------

SECTION 5.11 Use of Proceeds and Letters of Credit.

The proceeds of Loans made hereunder and of Letters of Credit issued hereunder
will be used only (a) to finance the acquisition of assets of the Borrowers and
their Subsidiaries, including the purchase of inventory, equipment, and other
fixed assets, in each case in the ordinary course of business, (b) to finance
Capital Expenditures of the Borrowers and their Subsidiaries, (c) to finance
Permitted Acquisitions, and (d) for general corporate purposes, including, the
repayment of Indebtedness (including the Term Loan and the Permanent Financing
Facility), the making of Restricted Payments, and the making of Investments, all
to the extent permitted in this Agreement. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the regulations of the Board, including Regulations U and X.

SECTION 5.12 Additional Subsidiaries.

(a) If any Domestic Loan Party shall form or acquire a Material Subsidiary after
the Effective Date, the Lead Borrower will notify the Administrative Agent
thereof and if such Material Subsidiary is not a Foreign Subsidiary, the Lead
Borrower will cause such Subsidiary to become a Loan Party hereunder and under
each applicable Security Document in the manner provided therein within ten
(10) Business Days after such Subsidiary is formed or acquired and promptly take
such actions to create and perfect Liens on such Subsidiary’s assets to secure
the Obligations and the Other Liabilities as the Administrative Agent or the
Required Lenders shall request.

(b) If the Canadian Borrower or any of its Subsidiaries shall form or acquire a
Material Subsidiary after the Effective Date, the Canadian Borrower will notify
the Administrative Agent thereof and (i) if such Material Subsidiary is
organized under the laws of Canada or any province thereof, the Canadian
Borrower will cause such Subsidiary to become a Canadian Loan Party hereunder
and under each applicable Canadian Security Document in the manner provided
therein within ten (10) Business Days after such Subsidiary is formed or
acquired and promptly take such actions to create and perfect Liens on such
Subsidiary’s assets to secure the Canadian Liabilities as the Canadian Agent or
the Required Lenders shall reasonably request and (ii) if any shares of Capital
Stock or Indebtedness of such Subsidiary are owned by or on behalf of the
Canadian Borrower or any of its Subsidiaries, the Canadian Borrower will cause
such shares and promissory notes evidencing such Indebtedness to be pledged to
secure the Canadian Liabilities within three (3) Business Days after such
Subsidiary is formed or acquired.

SECTION 5.13 Further Assurances.

(a) Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent,
the Canadian Agent or the Required Lenders may reasonably request, to effectuate
the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect the Liens created or intended to be

 

129



--------------------------------------------------------------------------------

created by the Security Documents or the validity or priority of any such Lien,
all at the expense of the Loan Parties (to the extent required under this
Agreement). The Loan Parties also agree to provide to each Agent and the
Canadian Agent, from time to time upon the reasonable request of the
Administrative Agent, any Co-Collateral Agent or the Canadian Agent, as
applicable, evidence reasonably satisfactory to the Administrative Agent,
Co-Collateral Agents or Canadian Agent, as applicable, as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) Upon the request of any Co-Collateral Agent or the Canadian Agent, as
applicable, each Loan Party shall use commercially reasonable efforts to cause
each of its customs brokers to deliver an agreement (including, without
limitation, a Customs Broker Agreement) to the Administrative Agent or the
Canadian Agent, as applicable, covering such matters and in such form as the
Co-Collateral Agents or the Canadian Agent, as applicable, may reasonably
require. In the event Inventory is in the possession or control of a customs
broker that has not delivered an agreement as required by the preceding
sentence, such Inventory shall not be considered Eligible In-Transit Inventory
or Eligible Letter of Credit Inventory hereunder.

SECTION 5.14 Retention of Financial Consultant.

Upon the occurrence of a Specified Default, upon the request of any
Co-Collateral Agent (after consultation with the other Co-Collateral Agent), the
Loan Parties (at their sole cost and expense) shall retain a business and
financial consultant mutually acceptable to the Lead Borrower and the
Co-Collateral Agents (a “Financial Consultant”) on such terms, including the
scope of work and term of engagement, as are reasonably acceptable to the
Co-Collateral Agents.

ARTICLE VI

Negative Covenants

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims and the
Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized in a manner
satisfactory to the applicable Issuing Banks) and (iv) all Letter of Credit
Outstandings have been reduced to zero (or Cash Collateralized in a manner
satisfactory to the Issuing Banks), each Loan Party covenants and agrees with
the Credit Parties (provided that the Canadian Borrower covenants only for
itself and its Subsidiaries) that:

SECTION 6.01 Indebtedness and Other Obligations.

No Loan Party will create, incur, assume or permit to exist any Indebtedness,
except Permitted Indebtedness.

SECTION 6.02 Liens.

No Loan Party will create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except Permitted
Encumbrances.

 

130



--------------------------------------------------------------------------------

SECTION 6.03 Fundamental Changes

(a) No Loan Party will merge or amalgamate into or consolidate with any other
Person, or permit any other Person to merge or amalgamate into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing or would arise therefrom: (i) any Subsidiary may
liquidate, dissolve, consolidate, amalgamate or merge into a Loan Party in a
transaction in which a Loan Party is the surviving corporation; (ii) any
Subsidiary that is not a Loan Party may liquidate, dissolve, consolidate,
amalgamate or merge into any Subsidiary that is not a Loan Party; (iii) any Loan
Party may amalgamate or merge with or into any other Loan Party, provided that
no Domestic Loan Party shall merge or amalgamate with a Canadian Loan Party, if
after giving effect thereto, a breach of SECTION 6.10 would exist; and
(iv) Permitted Acquisitions and transactions permitted pursuant to SECTION 6.05
may be consummated in the form of a merger, amalgamation, or consolidation, as
long as, in the event of a Permitted Acquisition, a Loan Party is the surviving
Person, provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger or amalgamation shall not be
permitted unless also permitted by SECTION 6.04.

(b) No Loan Party will engage, to any material extent, in any business other
than businesses of the type conducted by such Loan Party on the date of
execution of this Agreement and businesses reasonably related thereto and those
complementary or ancillary thereto.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.

No Loan Party will make or permit to exist any Investment, except Permitted
Investments.

SECTION 6.05 Asset Sales.

No Loan Party will sell, transfer, lease (as lessor) or otherwise voluntarily
dispose of any asset, including any Capital Stock of another Person, except
sales of Inventory and the use of cash in the ordinary course of business,
transactions permitted by SECTION 6.03 and Permitted Dispositions.

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that:

(i) any Subsidiary of a Loan Party or the Canadian Borrower, as applicable, may
declare and pay cash dividends or make other distributions of property to a Loan
Party;

(ii) as long as no Event of Default specified in SECTION 7.01(c) has occurred
(and not been waived) as a result of a material misrepresentation in any
Borrowing Base Certificate and no Specified Default then exists or would arise
therefrom, the Loan Parties may make Restricted Payments as follows: (A) if the
Payment Conditions are satisfied, (1) the Loan Parties may make dividends and

 

131



--------------------------------------------------------------------------------

distributions to their respective direct or indirect parents or holders of the
Loan Parties’ Capital Stock solely for the purpose of paying scheduled principal
payments (including at maturity) due and payable by such Person, (2) the Loan
Parties may make Restricted Payments to the Parent solely for the purpose of
paying taxes and operating expenses incurred in the ordinary course of business
by a Subsidiary or Affiliate of a Loan Party but only to the extent such
Subsidiary or Affiliate has insufficient liquidity or insufficient cash flow to
pay such taxes or operating expenses, and (3) the Loan Parties may make payments
in respect of Guarantees by the Parent of another Loan Party or any Subsidiary
or Affiliate of the Parent that are due and payable by the Parent; provided that
no Restricted Payments may be made under this clause (A) to, or for the account
of, the Sponsors, Sponsor Related Parties or any other stockholder of the
Parent; and (B) the Loan Parties may make dividends and distributions to their
respective direct or indirect parents or holders of Capital Stock if the
Adjusted Payment Conditions are satisfied;

(iii) as long as no Enumerated Default or breach of SECTION 6.10 then exists or
would arise therefrom, the Loan Parties may make Restricted Payments as follows:
(A) the Loan Parties may make dividends and distributions to their respective
direct or indirect parents or holders of the Loan Parties’ Capital Stock solely
for the purpose of paying scheduled interest payments (including at maturity)
due and payable by such Person, and (B) the Loan Parties may make Restricted
Payments to the Parent solely for the purpose of paying taxes and operating
expenses incurred in the ordinary course of business by the Parent;

(iv) (A) the Loan Parties may make Restricted Payments for the purpose of making
indemnity payments and reasonable expense reimbursements owing under the
Advisory Agreement; and (B) to the extent permitted under SECTION 6.07, the Loan
Parties may make Restricted Payments for the purpose of paying amounts (other
than amounts described in clause (A) hereof) owing under the Advisory Agreement,
as long as no Event of Default specified in SECTION 7.01(c) has occurred as a
result of a material misrepresentation in any Borrowing Base Certificate and no
Specified Default then exists or would arise therefrom;

(v) the Loan Parties may make Permitted Dispositions of the type described, and
subject to the limitations contained, in clauses (c), (e), (j), (p), and (t) of
the definition thereof;

(vi) the Loan Parties may make Restricted Payments from the Designated Account
at the times and subject to the limitations set forth in SECTION 6.12;

(vii) as long as no Event of Default specified in SECTION 7.01(c) has occurred
as a result of a material misrepresentation in any Borrowing Base Certificate
and no Specified Default then exists or would arise therefrom, the Loan Parties
may make Restricted Payments to the Parent consisting of promissory notes or
other instruments received by a Loan Party in connection with a Permitted
Disposition described in clause (e)(i) of the definition thereof; and

 

132



--------------------------------------------------------------------------------

(viii) the Loan Parties may make Restricted Payments for the purpose of
prepaying or repaying the 2011 Notes and the 2013 Notes so long as Excess
Availability is at least $250,000,000 (A) on a pro forma basis for the one month
prior to the date of any such Restricted Payment and (B) on a projected and pro
forma basis for the six months following the date of such Restricted Payment.

(b) No Loan Party will make or agree to pay or make any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i) Payments in Capital Stock (as long as no Change in Control would result
therefrom), payments of interest in-kind or payments from proceeds of
Subordinated Indebtedness of the Loan Parties;

(ii) as long as the provisions of Exhibit L hereto (or other applicable
subordination provisions) are, and the Pro Forma Availability Condition (except
with respect to payments of interest) is, then satisfied, payments of principal
and interest in respect of any Subordinated Indebtedness;

(iii) as long as the Pro Forma Availability Condition is then satisfied (except
with respect to payments or prepayments of interest), (A) payments of principal
and interest as and when due in respect of any Permitted Indebtedness (other
than Indebtedness due to the Parent or any of its Affiliates (other than
Indebtedness due to any of the Loan Parties or their Subsidiaries) or
Subordinated Indebtedness) and (B) as long as no Specified Default then exists
or would arise therefrom, prepayments of Permitted Indebtedness (other than
Indebtedness due to the Parent or any Affiliates (other than Indebtedness due to
any of the Loan Parties or their Subsidiaries) or Subordinated Indebtedness);

(iv) as long as no Specified Default then exists or would arise therefrom,
payments (including prepayments) on account of Permitted Indebtedness due to the
Parent or any Affiliate;

(v) prepayment in whole or in part of the Term Loan or Permanent Financing
Facility from any refinancing of the Term Loan or Permanent Financing Facility
not prohibited hereunder; and

(vi) refinancings of Indebtedness to the extent permitted under this Agreement.

SECTION 6.07 Transactions with Affiliates.

No Loan Party will sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except:

(a) transactions in the ordinary course of business that are at prices and on
terms and conditions, taken as a whole, not less favorable to such Loan Party
than could be obtained on an arm’s-length basis from unrelated third parties; or

 

133



--------------------------------------------------------------------------------

(b) transactions between or among the Loan Parties not otherwise prohibited
hereunder; or

(c) payments due pursuant to the Advisory Agreement on account of Advisory Fees,
consisting of: (i) payments (but not prepayments) on account of annual advisory
fees, provided that such advisory fees may not be paid if an Event of Default
specified in SECTION 7.01(c) has occurred as a result of a material
misrepresentation in any Borrowing Base Certificate or a Specified Default
exists or would arise therefrom, provided further that such advisory fees not
paid shall accrue and be paid when the applicable Event of Default or Specified
Default has been cured or waived and no additional Specified Default has
occurred and is continuing or would arise as a result of such payment; and
(ii) transaction fees, provided that such transaction fees may not be paid if an
Event of Default specified in SECTION 7.01(c) has occurred as a result of a
material misrepresentation in any Borrowing Base Certificate or a Specified
Default exists or would arise therefrom, provided further that, notwithstanding
the existence of a breach of the provisions of SECTION 6.10 hereof, such
transactions fees may be paid if, as a result of the transaction to which they
relate, Excess Availability would be greater than existed prior to such
transaction, and provided further that such transaction fees not paid shall
accrue and be paid when such Event of Default or Specified Default has been
cured or waived and no additional Specified Default has occurred and is
continuing or would arise as a result of such payment;

(d) payments of indemnities and reasonable expense reimbursements under the
Advisory Agreement;

(e) as set forth on Schedule 6.07;

(f) payment of reasonable compensation to officers and employees for services
actually rendered to any such Loan Party or any of its Subsidiaries;

(g) payment of director’s fees, expenses and indemnities;

(h) stock option and compensation plans of the Loan Parties and their
Subsidiaries;

(i) employment contracts with officers and management of the Loan Parties and
their Subsidiaries;

(j) the repurchase of equity interests from officers, directors and employees to
the extent specifically permitted under this Agreement;

(k) advances and loans to officers and employees of the Loan Parties and their
Subsidiaries to the extent specifically permitted under this Agreement;

(l) Investments consisting of notes from officers, directors and employees to
purchase equity interests to the extent specifically permitted under this
Agreement;

 

134



--------------------------------------------------------------------------------

(m) the payment and performance under any Master Lease to which the Lead
Borrower is a party;

(n) other transactions specifically permitted under this Agreement (including,
without limitation, sale/leaseback transactions, Permitted Dispositions,
Restricted Payments, Permitted Investments and Indebtedness);

(o) that certain Amended and Restated Tax Allocation Agreement, dated as of
June 28, 2006, by and among the Parent and certain of its Subsidiaries,
including the capitalization, distribution or contribution of amounts payable or
receivable thereunder and any amendments, modifications or replacements thereof
which amendments, modifications or replacements would not have a Material
Adverse Effect; and

(p) that certain Allocation Agreement, dated as of January 29, 2006, among Toys
“R” Us International, LLC, Geoffrey and the Parent and any amendments,
modifications or replacements thereof which amendments, modifications or
replacements would not have a Material Adverse Effect.

SECTION 6.08 Restrictive Agreements.

No Loan Party will directly or indirectly enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon: (a) the ability of such Loan Party to create, incur or permit to
exist any Lien upon any of its property or assets in favor of the Administrative
Agent or the Canadian Agent, as applicable; or (b) the ability of any Subsidiary
thereof to pay dividends or other distributions with respect to any shares of
its Capital Stock to such Loan Party or to make or repay loans or advances to a
Loan Party or to guarantee Indebtedness of the Loan Parties; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by
Applicable Law, by any Loan Document, or under any documents relating to joint
ventures of any Loan Party to the extent that such joint ventures are not
prohibited hereunder, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of
assets or equity permitted hereunder by a Loan Party or a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the assets of
the Loan Party or Subsidiary that are to be sold and such sale is permitted
hereunder, (iii) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (iv) clause (a) of the foregoing shall not
apply to customary provisions in contracts or leases restricting the assignment
or subleasing or sublicensing thereof, (v) the foregoing shall not apply to any
agreement relating to Indebtedness under the Indentures, the Term Loan, the
Permanent Financing Facility, the CMBS Facilities, the Supplemental Real Estate
Facilities (or any facilities replacing or refinancing such facilities), or
Indebtedness of Foreign Subsidiaries (other than the Canadian Loan Parties)
permitted hereunder (solely to the extent such restrictions are limited to the
such Foreign Subsidiaries, (vi) clause (a) of the foregoing shall not apply to
licenses or contracts which, by the terms of such licenses and contracts,
prohibit the granting of Liens on the rights contained therein, and (vii) the
foregoing shall not apply to any restrictions in existence prior to the time any
such Person became a Subsidiary and not created in contemplation of any such
acquisition.

 

135



--------------------------------------------------------------------------------

SECTION 6.09 Amendment of Material Documents.

No Loan Party will amend, modify or waive any of its rights under (a) its
Charter Documents, (b) any Master Lease, (c) the nature of the obligations under
any guaranty of recourse obligations or any environmental indemnity agreement
executed and delivered in connection with the CMBS Facilities or any
Supplemental Real Estate Facility, (d) the Advisory Agreement, or (e) any
Material Indebtedness, in each case to the extent that such amendment,
modification or waiver would reasonably likely have a Material Adverse Effect or
would violate the provisions of the Intercreditor Agreement.

SECTION 6.10 Availability.

The Loan Parties shall maintain Excess Availability at all times of not less
than $125,000,000 (of which no more than $50,000,000 may be attributable to
Canadian Excess Availability).

SECTION 6.11 Fiscal Year.

No Loan Party will change its Fiscal Year except upon written notice to the
Agents; provided that any such change (a) which would affect the calculation of
Consolidated Fixed Charge Coverage Ratio or the Consolidated Interest Coverage
Ratio (and related definitions included therein), or (b) to another financial
reporting convention must, in each case, be reasonably acceptable to the Agents.

SECTION 6.12 Designated Account.

After the occurrence and during the continuance of a Cash Dominion Event, the
Loan Parties shall not use utilize the funds on deposit in the Designated
Account for any purposes other than (a) the payment of operating expenses
incurred by the Loan Parties in the ordinary course of business (including
payments of interest when due on account of the Term Loan or the Permanent
Financing Facility and any expenses incurred by the Parent attributable to the
Loan Parties, such as taxes and Inventory acquisition costs), and (b) for such
other purposes as the Loan Parties deem appropriate (including, without
limitation, the making of other Restricted Payments, whether or not the
conditions of SECTION 6.06(a) have then been satisfied).

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a) Any Loan Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any Letter of Credit Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

 

136



--------------------------------------------------------------------------------

(b) Any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (including, for avoidance of doubt, any amount referred to in
SECTION 2.19(a) but excluding any amount referred to in SECTION 7.01(a) or any
amount payable for Cash Management Services or Other Liabilities) payable under
this Agreement or any other Loan Document and such failure continues for five
(5) Business Days;

(c) Any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, any Loan Document or any amendment or
modification thereof or waiver thereunder (including, without limitation, in any
Borrowing Base Certificate or any certificate of a Financial Officer
accompanying any financial statement) shall prove to have been incorrect in any
material respect when made or deemed made;

(d) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained (i) in ARTICLE VI or (ii) SECTION 5.01(f)
(after a one Business Day grace period), or (iii) in any of SECTION 2.18,
SECTION 5.01(g), SECTION 5.02(a), SECTION 5.07, SECTION 5.08(b), or SECTION 5.11
(provided that, if (A) any such Default described in this clause (iii) is of a
type that can be cured within 5 Business Days and (B) such Default could not
materially adversely impact the Lenders’ Liens on the Collateral, such default
shall not constitute an Event of Default for 5 Business Days after the
occurrence of such Default so long as the Loan Parties are diligently pursuing
the cure of such Default);

(e) Any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Lead
Borrower;

(f) Any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) or any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, which
default, event or condition is not being contested in good faith;

(g) a Change in Control shall occur;

(h) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator,

 

137



--------------------------------------------------------------------------------

conservator or similar official for any Loan Party or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) Any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or any other federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in SECTION 7.01(h), (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) Except as permitted under SECTION 6.05, the determination of the Loan
Parties, whether by vote of the Loan Parties’ board of directors or otherwise
to: suspend the operation of the Loan Parties’ business in the ordinary course,
liquidate all or substantially all of the Loan Parties’ assets or Store
locations, or employ an agent or other third party to conduct any so-called
store closing, store liquidation or “Going-Out-Of-Business” sales for all or
substantially all of the Loan Parties’ Stores;

(k) One or more final judgments for the payment of money in an aggregate amount
in excess of (i) if Excess Availability is then greater than $250,000,000,
$100,000,000, or (ii) if Excess Availability is then less than $250,000,000,
$50,000,000, (or in each case, such lesser amount as would reasonably be
expected to result in a Material Adverse Effect) in excess of insurance coverage
(or indemnities from indemnitors reasonably satisfactory to the Agents) shall be
rendered against any Loan Party or any combination of Loan Parties and the same
shall remain undischarged for a period of forty-five (45) days during which
execution shall not be effectively stayed, satisfied or bonded or any action
shall be legally taken by a judgment creditor to attach or levy upon any
material assets of any Loan Party to enforce any such judgment;

(l) An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect and the same shall remain undischarged for a period of
thirty (30) consecutive days during which period any action shall not be legally
taken to attach or levy upon any material assets of any Loan Party to enforce
any such liability;

(m) Any challenge by or on behalf of any Loan Party to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto;

 

138



--------------------------------------------------------------------------------

(n) Any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered materially adverse to the
Agents and the Lenders;

(o) Any Lien purported to be created under any Security Document in Collateral
consisting of Inventory, Accounts, Deposit Accounts, and Eligible Real Estate
and the proceeds thereof shall cease to be, or shall be asserted by any Loan
Party not to be, a valid and perfected Lien on any such Collateral, with the
priority required by the applicable Security Document except as a result of the
sale, release or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or the failure of the Agents or the Canadian
Agent, through their acts or omissions and through no fault of the Loan Parties,
to maintain the perfection of their Liens in accordance with Applicable Law;

(p) The indictment of any Loan Party, under any Applicable Law where the crime
alleged would constitute a felony under Applicable Law and such indictment
remains unquashed or such legal process remains undismissed for a period of 90
days or more, unless the Administrative Agent, in its reasonable discretion,
determines that the indictment is not material; or

(q) the imposition of any stay or other order, the effect of which restrains the
conduct by the Loan Parties, taken as a whole, of their business in the ordinary
course in a manner that has resulted in, or could reasonably be expected to
have, a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Loan
Party described in SECTION 7.01(h) or SECTION 7.01(i)), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Lead Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall irrevocably
terminate immediately; (ii) declare the Obligations owing by such Borrowers then
outstanding to be due and payable in whole, and thereupon the principal of the
Loans and all other Obligations so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Loan Parties
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; or (iii) require the applicable Loan Parties
to Cash Collateralize its respective Letter of Credit Outstandings to be held
and applied in accordance with SECTION 7.03. In case of any event with respect
to any Loan Party described in SECTION 7.01(h) or SECTION 7.01(i), the
Commitments shall automatically and irrevocably terminate and the principal of
the Loans and other Obligations owing by such Borrower then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties.

 

139



--------------------------------------------------------------------------------

Without limiting the foregoing, in every such event (other than an event with
respect to any Borrower described in SECTION 7.01(h) or SECTION 7.01(i)), and at
any time thereafter during the continuance of such event, the Canadian Agent, at
the request of the Required Lenders, shall, by notice to the Canadian Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Canadian Commitments, and thereupon the Canadian Commitments
shall terminate immediately, and (ii) declare the Canadian Liabilities then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Canadian Liabilities so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Canadian Loan Parties accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers; and
(iii) require the Canadian Borrower to Cash Collateralize the Letter of Credit
Outstandings of the Canadian Borrower, and in case of any event with respect to
any Canadian Loan Party described in SECTION 7.01(h) or SECTION 7.01(i), the
Canadian Commitments shall automatically terminate and the principal of the
Canadian Liabilities then outstanding, together with accrued interest thereon
and all fees and other obligations of the Canadian Loan Parties accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

SECTION 7.02 Remedies on Default or Master Lease Liquidation Event.

(a) In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, the Administrative Agent and the Co-Collateral
Agents may (and at the direction of the Required Lenders, shall) proceed to
protect and enforce their rights and remedies under this Agreement or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations and Other Liabilities are evidenced, and, if
such amount shall have become due, by declaration or otherwise, proceed to
enforce the payment thereof or any other legal or equitable right of the Secured
Parties. No remedy herein is intended to be exclusive of any other remedy and
each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law and the Administrative Agent and the
Co-Collateral Agents may proceed to protect and enforce their rights and
remedies under this Agreement or any of the other Canadian Security Documents by
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents or any instrument pursuant to which the Canadian
Liabilities are evidenced, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Canadian Agent or the Canadian Lenders to whom
any Canadian Liabilities are owing.

(b) In case any one or more of Master Lease Liquidation Events shall have
occurred and be continuing, and whether or not the maturity of the Obligations
shall have

 

140



--------------------------------------------------------------------------------

been accelerated pursuant hereto, the Administrative Agent and the Co-Collateral
Agents may (and, at the direction of the Required Lenders, shall) proceed to
Liquidate the Collateral at any location which is the subject of such Master
Lease Liquidation Event. Whether or not a Cash Dominion Event then exists, the
proceeds of any such Liquidation shall be applied to the Obligations, the Other
Liabilities or Canadian Liabilities, as applicable, in accordance with the
provisions of SECTION 7.03 hereof, but the occurrence of any such Master Lease
Liquidation Event, in and of itself, shall not constitute a Default or Event of
Default hereunder or result in the acceleration of the Obligations or the
termination of the Commitments.

SECTION 7.03 Application of Proceeds.

(a) After the occurrence and during the continuance of (i) any Cash Dominion
Event or (ii) any Event of Default and acceleration of the Obligations, except
as provided in SECTION 7.03(b), all proceeds realized from any Domestic Loan
Party or on account of any Collateral owned by a Domestic Loan Party or, without
limiting the foregoing, on account of any Prepayment Event, any payments in
respect of any Obligations or Other Liabilities and all proceeds of the
Collateral, shall be applied in the following order:

(i) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Agents until paid in
full;

(ii) SECOND, ratably to pay any Credit Party Expenses and indemnities, and to
pay any fees then due to the Domestic Lenders, until paid in full;

(iii) THIRD, ratably to pay interest accrued in respect of the Obligations
(other than the Canadian Liabilities) until paid in full;

(iv) FOURTH, to pay principal due in respect of the Swingline Loans to the
Domestic Borrowers until paid in full;

(v) FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans
to the Domestic Borrowers until paid in full;

(vi) SIXTH, to the Administrative Agent, to be held by the Administrative Agent,
for the ratable benefit of the Issuing Banks and the Domestic Lenders to Cash
Collateralize the then extant Stated Amount of Domestic Letters of Credit until
paid in full;

(vii) SEVENTH, subject to the provisions of SECTION 7.03(c), to the Canadian
Agent to be held by the Canadian Agent, for the ratable benefit of the Canadian
Lenders as cash collateral to pay Credit Party Expenses, indemnities and other
similar amounts then due in connection with Credit Extensions to the Canadian
Borrower;

(viii) EIGHTH, subject to the provisions of SECTION 7.03(c), to the Canadian
Agent to be held by the Canadian Agent, for the ratable benefit of the Canadian
Lenders as cash collateral to pay interest, indemnities, and fees due and
payable on the Credit Extensions to the Canadian Borrower;

 

141



--------------------------------------------------------------------------------

(ix) NINTH, subject to the provisions of SECTION 7.03(c), to the Canadian Agent
to be held by the Canadian Agent, for the ratable benefit of the Canadian
Lenders as cash collateral to pay outstanding Swingline Loans of the Canadian
Borrower;

(x) TENTH, subject to the provisions of SECTION 7.03(c), to the Canadian Agent
to be held by the Canadian Agent, for the ratable benefit of the Canadian
Lenders as cash collateral to pay principal outstanding under other outstanding
Revolving Credit Loans to the Canadian Borrower;

(xi) ELEVENTH, subject to the provisions of SECTION 7.03(c), to the Canadian
Agent, to be held by the Canadian Agent, for the ratable benefit of the Issuing
Banks and the Canadian Lenders, to Cash Collateralize the then extant Stated
Amount of Canadian Letters of Credit until paid in full;

(xii) TWELFTH, to pay outstanding Obligations with respect to Cash Management
Services furnished to any Loan Party;

(xiii) THIRTEENTH, ratably to pay any other outstanding Obligations and Other
Liabilities of the Domestic Borrowers;

(xiv) FOURTEENTH, to pay all other outstanding Canadian Liabilities; and

(xv) FIFTEENTH, to the Lead Borrower or such other Person entitled thereto under
Applicable Law.

(b) After the occurrence and during the continuance of (i) any Cash Dominion
Event, or (ii) any Event of Default and acceleration of the Canadian
Liabilities, all payments in respect of any Canadian Liabilities or Other
Liabilities of the Canadian Borrower and its Subsidiaries which are Loan Parties
and all proceeds of the Collateral from the Canadian Borrower and the other
Canadian Loan Parties, shall be applied in the following order:

(i) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Canadian Agent until
paid in full;

(ii) SECOND, ratably to pay any Credit Party Expenses, indemnities and fees then
due to the Canadian Lenders until paid in full;

(iii) THIRD, ratably to pay interest accrued in respect of the Canadian
Liabilities until paid in full;

(iv) FOURTH, to pay principal due in respect of the Swingline Loans to the
Canadian Borrower until paid in full;

(v) FIFTH, ratably to pay principal due in respect of the Revolving Credit Loans
to the Canadian Borrower until paid in full;

 

142



--------------------------------------------------------------------------------

(vi) SIXTH, to the Canadian Agent, to be held by the Canadian Agent, for the
ratable benefit of the Issuing Banks and the Canadian Lenders, to Cash
Collateralize the then extant Stated Amount of Canadian Letters of Credit until
paid in full;

(vii) SEVENTH, to pay outstanding Canadian Liabilities with respect to Cash
Management Services furnished to the Canadian Borrower and its Subsidiaries;

(viii) EIGHTH, ratably to pay any other Canadian Liabilities and Other
Liabilities of the Canadian Borrower; and

(ix) NINTH, to the Canadian Borrower or such other Person entitled thereto under
Applicable Law.

(c) Any amounts received by the Canadian Agent pursuant to clauses SEVENTH,
EIGHTH, NINTH, TENTH or ELEVENTH of SECTION 7.03(a) shall be held as cash
collateral for the applicable Canadian Liabilities until the earlier of (i) the
Substantial Liquidation of the Collateral granted by the Canadian Borrower and
its Subsidiaries to secure the Canadian Liabilities, or (ii) such date that the
Agents shall otherwise determine.

ARTICLE VIII

The Agents

SECTION 8.01 Appointment and Administration by Administrative Agent.

Each Lender and each Issuing Bank hereby irrevocably designates Bank of America
as Administrative Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents shall be by the Administrative
Agent. The Lenders and each Issuing Bank each hereby (a) irrevocably authorizes
the Administrative Agent (i) to enter into the Loan Documents to which it is a
party, and (ii) at its discretion, to take or refrain from taking such actions
as agent on its behalf and to exercise or refrain from exercising such powers
under the Loan Documents as are delegated by the terms hereof or thereof, as
appropriate, together with all powers reasonably incidental thereto, and
(b) agrees and consents to all of the provisions of the Security Documents. All
Collateral shall be held or administered by the Administrative Agent (or its
duly-appointed agent) for its own benefit and for the ratable benefit of the
other Secured Parties. Any proceeds received by the Administrative Agent from
the foreclosure, sale, lease or other disposition of any of the Collateral and
any other proceeds received pursuant to the terms of the Security Documents or
the other Loan Documents shall be paid over to the Administrative Agent for
application as provided in this Agreement and the other Loan Documents. The
Administrative Agent shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall it have any
fiduciary relationship with any other Credit Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Administrative Agent.

 

143



--------------------------------------------------------------------------------

SECTION 8.02 Appointment of Co-Collateral Agents.

Each Lender and each Issuing Bank hereby irrevocably designates Bank of America
and Wells Fargo Retail Finance, LLC (or any Affiliates thereof succeeding to
such position) as Co-Collateral Agents under this Agreement and the other Loan
Documents. The Lenders and each Issuing Bank each hereby irrevocably authorizes
the Co-Collateral Agents (a) to enter into the Loan Documents to which they are
parties, and (b) at their discretion, to take or refrain from taking such
actions as agent on its behalf and to exercise or refrain from exercising such
powers under the Loan Documents as are delegated by the terms hereof or thereof,
as appropriate, together with all powers reasonably incidental thereto. The
Co-Collateral Agents shall have no duties or responsibilities except as set
forth in this Agreement and the other Loan Documents, nor shall they have any
fiduciary relationship with any other Secured Party, and no implied covenants,
responsibilities, duties, obligations, or liabilities shall be read into the
Loan Documents or otherwise exist against the Co-Collateral Agents. Any actions
permitted to be taken by one or both of the Co-Collateral Agents under this
Agreement and the other Loan Documents shall be taken by such Co-Collateral
Agent or Co-Collateral Agents, as applicable, acting through Bank of America, as
Co-Collateral Agent. The Co-Collateral Agent shall notify Bank of America, as
Co-Collateral Agent, in writing of any such action which any other Co-Collateral
Agent desires to be undertaken in such capacity and the Bank of America, as
Collateral Agent shall thereupon undertake such action on behalf of all
Co-Collateral Agents, subject, in each case, to the other provisions and
limitations of this Agreement and the other Loan Documents.

SECTION 8.03 Appointment of Canadian Agent.

(a) Each Lender, the Issuing Banks and each Secured Party that is owed any
Canadian Liabilities hereby irrevocably designates Bank of America-Canada Branch
as the Canadian Agent under this Agreement and the other Loan Documents. The
general administration of the Loan Documents with respect to the Canadian
Borrower shall be by the Canadian Agent. The Lenders, the Issuing Banks and each
Secured Party that is owed any Canadian Liabilities each hereby (i) irrevocably
authorizes the Canadian Agent (x) to enter into the Loan Documents to which it
is a party and (y) at its discretion, to take or refrain from taking such
actions as agent on its behalf and to exercise or refrain from exercising such
powers under the Loan Documents as are delegated by the terms hereof or thereof,
as appropriate, together with all powers reasonably incidental thereto, and
(ii) agrees and consents to all of the provisions of the Canadian Security
Documents. All Collateral from the Canadian Loan Parties shall be held or
administered by the Canadian Agent (or its duly-appointed agent) for its own
benefit and for the ratable benefit of the other Secured Parties holding
Canadian Liabilities. Any proceeds received by the Canadian Agent from the
foreclosure, sale, lease or other disposition of any of the Collateral from the
Canadian Loan Parties and any other proceeds received pursuant to the terms of
the Canadian Security Documents or the other Loan Documents shall be paid over
to the Canadian Agent for application as provided in this Agreement and the
other Loan Documents. The Canadian Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any other Secured
Party, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Canadian Agent.

 

144



--------------------------------------------------------------------------------

(b) Without limiting the generality of the foregoing, for the purposes of
creating a solidarité active in accordance with article 1541 of the Civil Code
of Québec between each Secured Party that is owed any Canadian Liabilities,
taken individually, on the one hand, and the Canadian Agent, on the other hand,
each of the Canadian Borrower and each such Secured Party acknowledge and agree
with the Canadian Agent that such Secured Party and the Canadian Agent are
hereby conferred the legal status of solidary creditors of the Canadian Borrower
in respect of all Canadian Liabilities, present and future, owed by the Canadian
Borrower to each such Secured Party and the Canadian Agent (collectively, for
the purposes of this paragraph, the “solidary claim”). Accordingly, but subject
(for the avoidance of doubt) to article 1542 of the Civil Code of Québec, the
Canadian Borrower is irrevocably bound towards the Canadian Agent and each such
Secured Party in respect of the entire solidary claim of the Canadian Agent and
such Secured Party. As a result of the foregoing, the Canadian Borrower confirms
and agrees that subject to SECTION 8.03(a), above, the rights of the Canadian
Agent and each of the Secured Parties who are owed Canadian Liabilities from
time to time a party to this Agreement by way of assignment or otherwise are
solidary and, as regards the Canadian Liabilities owing from time to time to
each such Secured Party, each of the Canadian Agent and such Secured Party is
entitled, when permitted pursuant to SECTION 7.01, to: (i) demand payment of all
outstanding amounts from time to time in respect of the Canadian Liabilities;
(ii) exact the whole performance of such Canadian Liabilities from the Canadian
Loan Parties; (iii) benefit from the Canadian Agent’s Liens in the Collateral in
respect of such Canadian Liabilities; (iv) give a full acquittance of such
Canadian Liabilities (each Secured Party that is owed Canadian Liabilities
hereby agreeing to be bound by any such acquittance); and (v) exercise all
rights and recourses under the Loan Documents with respect to those Canadian
Liabilities. The Canadian Liabilities of the Canadian Loan Parties will be
secured by the Canadian Agent’s Liens in the Collateral and the Canadian Agent
and the Secured Parties who are owed Canadian Liabilities will have a solidary
interest therein.

SECTION 8.04 Sharing of Excess Payments.

If at any time or times any Secured Party shall receive (a) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations of the Domestic Borrowers or the Canadian
Liabilities owing to such Secured Party arising under, or relating to, this
Agreement or the other Loan Documents, or (b) payments from the Administrative
Agent or the Canadian Agent, as applicable, in excess of such Secured Party’s
ratable portion of all such distributions by the Administrative Agent or the
Canadian Agent, such Secured Party shall promptly (i) turn the same over to the
Administrative Agent or the Canadian Agent, as applicable, in kind, and with
such endorsements as may be required to negotiate the same to the Administrative
Agent or the Canadian Agent, or in same day funds, as applicable, for the
account of all of the Secured Parties and for application to the Obligations of
the Domestic Borrowers or the Canadian Liabilities, as applicable, in accordance
with the applicable provisions of this Agreement, or (ii) purchase, without
recourse or warranty, an undivided interest and participation in the Obligations
of the Domestic Borrowers or the Canadian

 

145



--------------------------------------------------------------------------------

Liabilities, as applicable, owed to the other Secured Parties so that such
excess payment received shall be applied ratably as among the Secured Parties in
accordance with the provisions of SECTION 2.17 or SECTION 7.03, as applicable,
and with their Domestic Commitment Percentages or Canadian Commitment
Percentages, as applicable; provided, however, that if all or part of such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment. In no event shall the provisions of this SECTION
8.04 be construed to apply to any payment made by the Borrowers pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Domestic Lender or Canadian Lender as consideration for the assignment of
or sale of a participation in any of its Loans or participations in drawings
under Letters of Credit to any assignee or participant, other than to the
Borrowers or any Affiliate(s) thereof (as to which the provisions of this
SECTION 8.04 shall apply). Notwithstanding the foregoing, any amounts of the
Canadian Borrower so offset shall be applied solely to, and shall be limited to,
the Canadian Liabilities and any adjustments with respect thereto shall be made
solely amongst Lenders having a Canadian Commitment.

SECTION 8.05 Agreement of Applicable Lenders.

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
each Agent or the Canadian Agent, as applicable, for and on behalf or for the
benefit of all Credit Parties upon the direction of the Applicable Lenders, and
any such action shall be binding on all Credit Parties. No amendment,
modification, consent, or waiver shall be effective except in accordance with
the provisions of SECTION 9.02.

SECTION 8.06 Liability of Agents.

(a) Each of the Agents and the Canadian Agent, when acting on behalf of the
Credit Parties, may execute any of its respective duties under this Agreement or
any of the other Loan Documents by or through any of its officers, agents and
employees, and no Agent or the Canadian Agent or any of its respective
directors, officers, agents or employees shall be liable to any other Secured
Party for any action taken or omitted to be taken in good faith, or be
responsible to any other Secured Party for the consequences of any oversight or
error of judgment, or for any loss, except to the extent of any liability
imposed by law by reason of such Agent’s or Canadian Agent’s own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). No Agent or the Canadian
Agent or any of its respective directors, officers, agents and employees shall
in any event be liable to any other Secured Party for any action taken or
omitted to be taken by it pursuant to instructions received by it from the
Applicable Lenders, or in reliance upon the advice of counsel selected by it.
Without limiting the foregoing, no Agent or the Canadian Agent or any of its
respective directors, officers, employees, or agents shall be: (i) responsible
to any other Secured Party for the due execution, validity, genuineness,
effectiveness, sufficiency, or enforceability of, or for any recital, statement,
warranty or representation in, this Agreement, any other Loan

 

146



--------------------------------------------------------------------------------

Document or any related agreement, document or order; (ii) required to ascertain
or to make any inquiry concerning the performance or observance by any Loan
Party of any of the terms, conditions, covenants, or agreements of this
Agreement or any of the Loan Documents; (iii) responsible to any other Secured
Party for the state or condition of any properties of the Loan Parties or any
other obligor hereunder constituting Collateral for the Obligations, the Other
Liabilities or Canadian Liabilities or any information contained in the books or
records of the Loan Parties; (iv) responsible to any other Secured Party for the
validity, enforceability, collectibility, effectiveness or genuineness of this
Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (v) responsible to any other
Secured Party for the validity, priority or perfection of any Lien securing or
purporting to secure the Obligations, the Other Liabilities or the Canadian
Liabilities or for the value or sufficiency of any of the Collateral.

(b) Each of the Agents and the Canadian Agent may execute any of its duties
under this Agreement or any other Loan Document by or through its agents or
attorneys-in-fact, and shall be entitled to the advice of counsel concerning all
matters pertaining to its rights and duties hereunder or under the other Loan
Documents. No Agent or the Canadian Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

(c) No Agent or the Canadian Agent or any of its respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Secured Party
(other than by each such Agent or Canadian Agent in its capacity as a Lender) of
any of its respective obligations under this Agreement or any of the other Loan
Documents or in connection herewith or therewith.

(d) Each of the Agents and the Canadian Agent shall be entitled to rely, and
shall be fully protected in relying, upon any notice, consent, certificate,
affidavit, or other document or writing believed by it to be genuine and correct
and to have been signed, sent or made by the proper person or persons, and upon
the advice and statements of legal counsel (including, without, limitation,
counsel to the Loan Parties), independent accountants and other experts selected
by any Loan Party or any Secured Party. Each of the Agents and the Canadian
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Applicable Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the other Secured Parties
against any and all liability and expense which may be incurred by it by reason
of the taking or failing to take any such action.

SECTION 8.07 Notice of Default.

No Agent or the Canadian Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default unless such Agent or Canadian
Agent has actual knowledge of the same or has received notice from a Secured
Party or Loan Party referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a

 

147



--------------------------------------------------------------------------------

“notice of default”. In the event that any Agent or the Canadian Agent obtains
such actual knowledge or receives such a notice, such Agent or Canadian Agent
shall give prompt notice thereof to each of the other Secured Parties. Upon the
occurrence of an Event of Default, the Administrative Agent, the Co-Collateral
Agents or the Canadian Agent, as applicable, shall (subject to the provisions of
SECTION 9.02) take such action with respect to such Default or Event of Default
as shall be reasonably directed by the Required Lenders. Unless and until the
Administrative Agent, the Co-Collateral Agents or the Canadian Agent, as
applicable, shall have received such direction, the Administrative Agent, the
Co-Collateral Agents or the Canadian Agent, as applicable, may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Default or Event of Default as it shall deem advisable in the best
interest of the Secured Parties. In no event shall the Administrative Agent, the
Co-Collateral Agents or the Canadian Agent, as applicable, be required to comply
with any such directions to the extent that the Administrative Agent, the
Co-Collateral Agents or the Canadian Agent, as applicable, believes that its
compliance with such directions would be unlawful.

SECTION 8.08 Credit Decisions.

Each Secured Party (other than the Agents and the Canadian Agent) acknowledges
that it has, independently and without reliance upon any Agent or the Canadian
Agent or any other Secured Party, and based on the financial statements prepared
by the Loan Parties and such other documents and information as it has deemed
appropriate, made its own credit analysis and investigation into the business,
assets, operations, property, and financial and other condition of the Loan
Parties and has made its own decision to enter into this Agreement and the other
Loan Documents. Each Credit Party (other than the Agents and the Canadian Agent)
also acknowledges that it will, independently and without reliance upon any
Agent, the Canadian Agent or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in determining whether or not conditions precedent
to closing any Loan hereunder have been satisfied and in taking or not taking
any action under this Agreement and the other Loan Documents.

SECTION 8.09 Reimbursement and Indemnification.

Each Secured Party (other than the Agents and the Canadian Agent) agrees to
(a) reimburse each Agent and the Canadian Agent for such Secured Party’s
Commitment Percentage of (i) any expenses and fees incurred by any Agent or the
Canadian Agent for the benefit of the Secured Parties under this Agreement and
any of the other Loan Documents, including, without limitation, counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Secured Parties, and any other expense incurred in connection with the
operations or enforcement thereof not reimbursed by the Loan Parties, and
(ii) any expenses of any Agent or the Canadian Agent incurred for the benefit of
the Secured Parties that the Loan Parties have agreed to reimburse pursuant to
this Agreement or any other Loan Document and have failed to so reimburse, and
(b) indemnify and hold harmless each Agent and the Canadian Agent and any of its
respective directors, officers, employees, or agents, on demand, in the amount
of such Secured Party’s Commitment Percentage, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against it or any Secured Party in any way
relating to or arising out of this Agreement or any of the other Loan

 

148



--------------------------------------------------------------------------------

Documents or any action taken or omitted by it or any of them under this
Agreement or any of the other Loan Documents to the extent not reimbursed by the
Loan Parties, including, without limitation, costs of any suit initiated by each
Agent or the Canadian Agent against any Secured Party (except such as shall have
been determined by a court of competent jurisdiction or another independent
tribunal having jurisdiction by final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent or
Canadian Agent); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Secured Party in its capacity as such. The provisions
of this SECTION 8.09 shall survive the repayment of the Obligations, the Other
Liabilities, the Canadian Liabilities and the termination of the Commitments.

SECTION 8.10 Rights of Agents.

It is understood and agreed that the Agents and the Canadian Agent shall have
the same rights and powers hereunder (including the right to give such
instructions) as the other Lenders and may exercise such rights and powers, as
well as their rights and powers under other agreements and instruments to which
they are or may be party, and engage in other transactions with the Loan
Parties, as though they were not the Agents or the Canadian Agent. Each Agent,
the Canadian Agent and its respective Affiliates may accept deposits from, lend
money to, and generally engage in any kind of commercial or investment banking,
trust, advisory or other business with the Loan Parties and their Affiliates as
if it were not an Agent or Canadian Agent thereunder.

SECTION 8.11 Notice of Transfer.

The Administrative Agent or the Canadian Agent, as applicable, may deem and
treat a Lender party to this Agreement as the owner of such Lender’s portion of
the Obligations or Canadian Liabilities, as applicable, or the Other Liabilities
for all purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in SECTION 9.04.

SECTION 8.12 Successor Agents.

The Administrative Agent or the Canadian Agent may resign at any time by giving
thirty (30) Business Days’ written notice thereof to the other Secured Parties
and the Lead Borrower and the Canadian Borrower, as applicable. Any
Co-Collateral Agent may resign at any time by giving prior written notice
thereof to the other Agents and the Lead Borrower and the Canadian Borrower, as
applicable. Upon any such resignation of the Administrative Agent or the
Canadian Agent, the Required Lenders shall have the right to appoint a successor
Administrative Agent or Canadian Agent, as applicable, which, so long as there
is no Enumerated Default, shall be reasonably satisfactory to the Lead Borrower
(whose consent in any event shall not be unreasonably withheld or delayed). If
no successor Administrative Agent or Canadian Agent shall have been so appointed
by the Required Lenders and/or none shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent’s or Canadian Agent’s
giving of notice of resignation, the retiring Administrative Agent or Canadian
Agent may, on behalf of the other Secured Parties, appoint a successor
Administrative Agent or Canadian Agent which, (i) with respect to the
Administrative Agent shall be a Person a

 

149



--------------------------------------------------------------------------------

commercial bank (or affiliate thereof) organized under the laws of the United
States of America or of any State thereof and having a combined capital and
surplus of a least $1,000,000,000, or (ii) with respect to the Canadian Agent, a
commercial bank or institutional lender (or branch or Affiliate thereof)
resident in Canada (for purposes of the Income Tax Act (Canada) or otherwise not
subject to withholding taxes on any interest paid by a resident of Canada) and
having a combined capital and surplus of at least $1,000,000,000 or (iii) in
either case, capable of complying with all of the duties of such Administrative
Agent or Canadian Agent, as applicable, hereunder (in the opinion of the
retiring Administrative Agent or Canadian Agent and as certified to the other
Secured Parties in writing by such successor Administrative Agent or Canadian
Agent) which, so long as there is no Enumerated Default, shall be reasonably
satisfactory to the Lead Borrower (whose consent shall not in any event be
unreasonably withheld or delayed). Upon the acceptance of any appointment as
Administrative Agent or Canadian Agent by a successor Administrative Agent or
Canadian Agent, as applicable, such successor Administrative Agent or Canadian
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent or Canadian Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s,
Co-Collateral Agent’s or Canadian Agent’s resignation hereunder as such
Administrative Agent, Co-Collateral Agent or Canadian Agent, as applicable, the
provisions of this ARTICLE VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was such Administrative Agent,
Co-Collateral Agent or Canadian Agent under this Agreement. Upon the resignation
of any Co-Collateral Agent, no successor shall be appointed as long as there
remains at least one Co-Collateral Agent which has not resigned; if all
Co-Collateral Agents resign, then a successor shall be appointed in accordance
with the procedures set forth above in this SECTION 8.12.

SECTION 8.13 Relation Among the Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent or the Canadian Agent) authorized to act for, any other Lender.

SECTION 8.14 Reports and Financial Statements.

By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent on the first day of each month
with a summary of all Other Liabilities due or to become due to such Lender;

(b) is deemed to have requested that the Administrative Agent or the Canadian
Agent, as applicable, furnish such Lender, promptly after they become available,
copies of all financial statements required to be delivered by the Lead Borrower
hereunder and all commercial finance examinations and appraisals of the
Collateral received by the Administrative Agent or the Co-Collateral Agents, as
applicable (collectively, the “Reports”) (and the Administrative Agent and the
Canadian Agent, as applicable, agree to furnish such Reports promptly to the
Lenders, which may be furnished in accordance with the final paragraph of
SECTION 5.01);

 

150



--------------------------------------------------------------------------------

(c) expressly agrees and acknowledges that no Agent or the Canadian Agent
(i) makes any representation or warranty as to the accuracy of the Reports or
(ii) shall be liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents, the Canadian Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
SECTION 9.15 hereof, and not to use any Report in any other manner; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold each Agent, the Canadian Agent
and any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans of the Borrowers; and (ii) to pay and protect, and indemnify, defend, and
hold each Agent, the Canadian Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agents, the Canadian Agent and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender in violation of the terms hereof.

SECTION 8.15 Agency for Perfection.

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents, the Canadian Agent and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
Applicable Law of the United States of America or Canada can be perfected only
by possession. Should any Lender (other than the Administrative Agent or the
Canadian Agent) obtain possession of any such Collateral, such Lender shall
notify the Administrative Agent or the Canadian Agent, as applicable, thereof,
and, promptly upon the Administrative Agent’s or Canadian Agent’s, as
applicable, request therefor, shall deliver such Collateral to the
Administrative Agent or Canadian Agent, as applicable, or otherwise deal with
such Collateral in accordance with the Administrative Agent’s or Canadian
Agent’s (as applicable) instructions.

SECTION 8.16 Delinquent Lender.

(a) If for any reason any Lender (i) shall fail or refuse to make available to
the Administrative Agent or the Canadian Agent its Domestic Commitment
Percentage or Canadian Commitment Percentage, as applicable, of any Revolving
Credit Loans, expenses, indemnities, or setoff or purchase its Commitment
Percentage of a participation interest in the Swingline Loans or Letter of
Credit Outstandings (unless such failure or

 

151



--------------------------------------------------------------------------------

refusal is the result of (x) such Lender’s good faith determination that a
condition precedent to funding (specifically identified and with supporting
facts) has not been satisfied and such Lender has notified the Administrative
Agent in writing of such determination or (y) a good faith dispute with respect
to expenses and indemnities owed to the Administrative Agent, identified in
writing to the Administrative Agent) and such failure is not cured within one
Business Day after receipt from the Administrative Agent of written notice
thereof, (ii) shall fail, within three (3) Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its Commitments or (iii) has been deemed insolvent or
become the subject of a bankruptcy or insolvency proceeding. (each, a
“Delinquent Lender”), then, in addition to the rights and remedies that may be
available to the other Secured Parties, the Loan Parties or any other party at
law or in equity, and not at limitation thereof, (i) such Delinquent Lender’s
right to participate in the administration of, or decision-making rights related
to, the Loans, this Agreement or the other Loan Documents shall be suspended
during the pendency of such failure or refusal, and (ii) a Delinquent Lender
shall be deemed to have assigned any and all payments due to it from the Loan
Parties, whether on account of outstanding Loans, interest, fees or otherwise,
to the remaining non-delinquent Lenders for application to, and reduction of,
their proportionate shares of all outstanding Obligations until, as a result of
application of such assigned payments the Lenders’ respective Commitment
Percentages of all outstanding Obligations shall have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency, and (iii) at the option of the
Administrative Agent, any amounts payable to such Delinquent Lender hereunder
(whether on account of principal, interest, fees or otherwise) shall, in lieu of
being distributed to such Delinquent Lender, be retained by the Administrative
Agent as cash collateral for future funding obligations of the Delinquent Lender
in respect of any Revolving Credit Loan or existing or future participating
interest in any Swingline Loan or Letter of Credit. The Delinquent Lender’s
decision-making and participation rights and rights to payments as set forth in
clauses (i) and (ii) hereinabove shall be restored only upon the payment by the
Delinquent Lender of its Commitment Percentage of any Obligations, any
participation obligation, or expenses as to which it is delinquent, together
with interest thereon at the rate set forth in SECTION 2.12, from the date when
originally due until the date upon which any such amounts are actually paid.

(b) The non-Delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment without any further action by the Delinquent Lender
for no cash consideration (pro rata, based on the respective Domestic
Commitments of those Domestic Lenders or Canadian Commitments of those Canadian
Lenders as applicable, electing to exercise such right), of the Delinquent
Lender’s Domestic Commitment or Canadian Commitment, as applicable, to fund
future Revolving Credit Loans. Upon any such assignment of the Domestic
Commitment Percentage or Canadian Commitment Percentage, as applicable, of any
Delinquent Lender, the Delinquent Lender’s share in future Revolving Credit
Loans and its rights under the Loan Documents with respect thereto shall
terminate on the date of purchase, and the Delinquent Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest, including, if so requested, an Assignment and Acceptance.

 

152



--------------------------------------------------------------------------------

(c) Each Delinquent Lender shall indemnify the Administrative Agent or the
Canadian Agent, as applicable, and each non-delinquent Lender from and against
any and all loss, damage or expenses, including, but not limited to, reasonable
attorneys’ fees and funds advanced by the Administrative Agent or by any
non-delinquent Lender, on account of a Delinquent Lender’s failure to timely
fund its Domestic Commitment Percentage or Canadian Commitment Percentage, as
applicable, of a Revolving Credit Loan or to otherwise perform its obligations
under the Loan Documents.

SECTION 8.17 Risk Participation.

(a) Upon the earlier of Substantial Liquidation or the Determination Date, if
all Canadian Liabilities have not been repaid in full (other than the Other
Liabilities of the Canadian Borrower and its Subsidiaries), then the Domestic
Lenders shall purchase from the Canadian Lenders (on the date of Substantial
Liquidation or the Determination Date, as applicable) such portion of the
Canadian Liabilities (other than Other Liabilities relating to the Canadian
Borrower and its Subsidiaries) so that each Lender shall, after giving effect to
any such purchases, hold its Liquidation Percentage of all outstanding Canadian
Liabilities and all other Obligations.

(b) Upon the earlier of Substantial Liquidation or the Determination Date, if
all Obligations of the Domestic Borrowers (other than those relating to the
Canadian Liabilities or the Other Liabilities of the Domestic Borrowers) have
not been repaid in full, then the Canadian Lenders shall purchase from the
Domestic Lenders (on the date of Substantial Liquidation or the Determination
Date, as applicable) such portion of such Obligations so that each Lender shall,
after giving effect to any such purchases, hold its Liquidation Percentage of
all outstanding Obligations of the Domestic Borrowers and the Canadian
Liabilities.

(c) All purchases of Obligations under this SECTION 8.17 shall be at par, for
cash, with no premium, discount or reduction.

(d) No Lender shall be responsible for any default of any other Lender in
respect of any other Lender’s obligations under this SECTION 8.17, nor shall the
obligations of any Lender hereunder be increased as a result of such default of
any other Lender. Each Lender shall be obligated to the extent provided herein
regardless of the failure of any other Lender to fulfill its obligations
hereunder.

(e) Each Lender shall execute such instruments, documents and agreements and do
such other actions as may be necessary or proper in order to carry out more
fully the provisions and purposes of this SECTION 8.17 and the purchase of
Obligations or the Canadian Liabilities, as applicable, as provided herein.

(f) The obligations of each Lender under this SECTION 8.17 are irrevocable and
unconditional and shall not be subject to any qualification or exception
whatsoever including, without limitation, lack of validity or enforceability of
this Agreement or any of the Loan Documents or the existence of any claim,
setoff, defense or other right which any Loan Party may have at any time against
any of the Lenders.

 

153



--------------------------------------------------------------------------------

(g) No fees required to be paid on any assignment pursuant to SECTION 9.04 of
this Agreement shall be payable in connection with any assignment under this
SECTION 8.17.

SECTION 8.18 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Administrative Agent and the
Canadian Agent, as applicable, to release any Lien upon any Collateral: (i) upon
the termination of the Domestic Commitments and the Canadian Commitments, as
applicable, and payment and satisfaction in full by the Domestic Borrowers of
all Obligations and the Canadian Borrower of all Canadian Liabilities, as
applicable and, if the Obligations have been accelerated and Liquidation has
commenced, the Other Liabilities then due and payable (in any event other than
contingent indemnity obligations with respect to then unasserted claims), all
Letters of Credit shall have expired or terminated (or been collateralized in a
manner satisfactory to the Issuing Banks) and all Letter of Credit Outstandings
have been reduced to zero (or collateralized in a manner satisfactory to the
Issuing Banks); (ii) constituting property being sold, transferred or disposed
of in a Permitted Disposition upon receipt by the Administrative Agent or the
Canadian Agent, as applicable, of the Net Proceeds thereof to the extent
required by this Agreement; or (iii) upon request of the Lead Borrower,
constituting Real Estate being transferred from a Domestic Loan Party to another
Domestic Loan Party but only to the extent that after such transfer, no Event of
Default exists. Except as provided above, the Administrative Agent or the
Canadian Agent, as applicable, will not release any of the Agent’s or Canadian
Agent’s Liens without the prior written authorization of the Applicable Lenders.
Upon request by the Administrative Agent, the Canadian Agent or any Loan Party
at any time, the Lenders will confirm in writing the Administrative Agent’s or
the Canadian Agent’s authority to release any Liens upon particular types or
items of Collateral pursuant to this SECTION 8.18.

(b) The Lenders hereby authorize the Administrative Agent and the Canadian
Agent, as applicable, to take such actions, including making filings and
entering into agreements and any amendments or supplements to any Security
Document or Intercreditor Agreement, as may be necessary or desirable to reflect
the intent of this Agreement and the refinancing of any Indebtedness permitted
hereunder. Upon request by the Administrative Agent, the Canadian Agent or any
Loan Party at any time, the Lenders will confirm in writing the Administrative
Agent’s or the Canadian Agent’s authority to enter into such agreements,
amendments or supplements.

(c) Upon at least two (2) Business Days’ prior written request by the Lead
Borrower or the Canadian Borrower, as applicable, the Administrative Agent or
the Canadian Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens upon any Collateral described in SECTION 8.18(a); provided, however, that
(i) neither the Administrative Agent nor the Canadian Agent shall be required to
execute any such document on terms which, in its reasonable opinion, would,
under Applicable Law, expose the Administrative Agent or the Canadian Agent to
liability or create any obligation or entail any adverse consequence other than
the release of such Liens without

 

154



--------------------------------------------------------------------------------

recourse or warranty, and (ii) such release shall not in any manner discharge,
affect or impair the Obligations, the Other Liabilities, the Canadian
Liabilities, or any Liens (other than those expressly being released) upon (or
obligations of any Loan Party in respect of) all interests retained by any Loan
Party, including (without limitation) the proceeds of any sale, all of which
shall continue to constitute part of the Collateral.

SECTION 8.19 Co-Syndication Agents, Co-Documentation Agents, Arrangers and
Bookrunners.

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Co-Syndication Agents, the Co-Documentation Agents, the Arrangers
and the Bookrunners shall have no powers, rights, duties, responsibilities or
liabilities with respect to this Agreement and the other Loan Documents.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

Except in the case of notices and other communications expressly permitted to be
given by telephone or electronically, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or e-mail, as follows:

(a) if to any Loan Party, to it at One Geoffrey Way, Wayne, New Jersey,
Attention: Chief Financial Officer (Telecopy No. (973) 617-4006), with a copy to
the attention of General Counsel (Telecopy No. (973) 617-4043), with a copy to
Simpson Thacher & Bartlett, LLP, 425 Lexington Avenue, New York, New York 10017,
Attention: James Cross, Esquire (Telecopy No. (212) 455-2502), (E-Mail
jcross@stblaw.com);

(b) if to the Administrative Agent, the Co-Collateral Agents or the Swingline
Lender to Bank of America, N.A., 100 Federal Street, Boston, Massachusetts
02110, Attention Christine Hutchinson (Telecopy No. (617) 434-4339), (E-Mail
christine.hutchinson@bankofamerica.com), with a copy to Riemer & Braunstein,
LLP, Three Center Plaza, Boston, Massachusetts 02108, Attention: David S.
Berman, Esquire (Telecopy No. (617) 880-3456), (E-Mail dberman@riemerlaw.com);

(c) if to the Canadian Agent, or the Swingline Lender of Swingline Loans to the
Canadian Borrower, to the attention of the Administrative Agent; and

(d) if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.

Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and

 

155



--------------------------------------------------------------------------------

signature pages for execution by the parties hereto, and for no other purpose.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by SECTION 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
any Credit Party may have had notice or knowledge of such Default or Event of
Default at the time.

(b) Except as otherwise specifically provided herein, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Loan Parties and the
Required Lenders or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Agent(s) or the Canadian
Agent and the Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders; provided, however, that no such waiver,
amendment, modification or other agreement shall:

(i) Increase the Domestic Commitment or Canadian Commitment of any Lender
without the prior written consent of such Lender

(ii) Without:

(A) the prior written consent of each Lender directly affected thereby, reduce
the principal amount of any Obligation or reduce the rate of interest thereon
(other than the waiver of the Default Rate), or reduce any fees payable under
the Loan Documents;

(B) the prior written consent of each Lender directly affected thereby, postpone
the scheduled date of payment of the principal amount of any Obligation, or any
interest thereon, or any fees payable under the Loan Documents, or reduce the
amount of, waive or excuse any such payment, or postpone the expiration of the
Commitments or postpone the Maturity Date;

 

156



--------------------------------------------------------------------------------

(C) the prior written Unanimous Consent of all Lenders, except for Permitted
Dispositions or for Collateral releases as provided in SECTION 8.18, release all
or substantially all of the Collateral from the Liens of the Security Documents;

(D) the prior written Unanimous Consent of all Lenders, except as provided in
SECTION 2.02, increase the Total Domestic Commitments or the Total Canadian
Commitments;

(E) the prior written Unanimous Consent of all Lenders, change the definition of
the terms “Domestic Availability” or “Tranche A Borrowing Base” or any component
definition thereof if, as a result thereof, the amounts available to be borrowed
by the Domestic Borrowers would be increased; provided that the foregoing shall
not limit the discretion of the Agents to change, establish or eliminate any
Reserves or to add Inventory, Accounts and Real Estate acquired in a Permitted
Acquisition to the Borrowing Base as provided herein; or

(F) the prior written Unanimous Consent of all Lenders, change the definition of
the terms “Canadian Availability” or “Canadian Borrowing Base” or any component
definition thereof if, as a result thereof, the amounts available to be borrowed
by the Canadian Borrower would be increased; provided that the foregoing shall
not limit the discretion of the Agents to change, establish or eliminate any
Reserves;

(G) the prior written Unanimous Consent of all Lenders, except in connection
with Permitted Dispositions, release any Loan Party (other than a Loan Party
which is no longer a Material Subsidiary) from its obligations under any Loan
Document, or limit its liability in respect of such Loan Document;

(H) the prior written Unanimous Consent of all Lenders, modify the definition of
Permitted Canadian Overadvance or Permitted Domestic Overadvance so as to
increase the amount thereof, or to cause the aggregate Canadian Commitments or
Domestic Commitments, as applicable (or the Canadian Commitment of any Canadian
Lender or the Domestic Commitment of any Domestic Lender) to be exceeded as a
result thereof, or, except as provided in such definition, the time period for a
Permitted Canadian Overadvance or Permitted Domestic Overadvance;

(I) the prior written Unanimous Consent of all Lenders, change SECTION 2.17,
SECTION 7.03; SECTION 8.04 or SECTION 8.17;

(J) the prior written consent of the Required Lenders and each Co-Collateral
Agent, change SECTION 2.18;

(K) the prior written Unanimous Consent of all Lenders, except as provided by
operation of Applicable Law and otherwise expressly permitted hereunder,
subordinate the Obligations or Other Liabilities hereunder or the Liens granted
hereunder or under the other Loan Documents, to any other Indebtedness or Lien,
as the case may be;

 

157



--------------------------------------------------------------------------------

(L) the prior written Unanimous Consent of all Lenders, change any of the
provisions of this SECTION 9.02(b) or the definitions of “Required Lenders” or
“Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder; or

(M) the prior written Unanimous Consent of all Lenders, increase the amount of
the Excess Swingline Loans.

(iii) Without the prior written consent of the Supermajority Lenders, except for
Permitted Dispositions or for Collateral releases as provided in SECTION 8.18,
release any material portion of the Collateral from the Liens of the Security
Documents.

(iv) Without the prior written consent of Lenders (other than Delinquent
Lenders) having more than 50% of the Commitments, modify the provisions of
SECTION 6.10 or any component definition thereof if, as a result thereof, the
availability requirements of that Section would be reduced.

(v) Without the prior written consent of the Agents, the Canadian Agent or the
Issuing Banks, as the case may be, affect the rights or duties of the Agents,
the Canadian Agent or the Issuing Banks.

(c) Notwithstanding anything to the contrary contained in this SECTION 9.02, in
the event that the Lead Borrower or the Canadian Borrower shall request that
this Agreement or any other Loan Document be modified, amended or waived in a
manner which would require the consent of the Lenders pursuant to SECTION
9.02(b) and such amendment is approved by the Required Lenders, but not by the
requisite percentage of all of the Lenders, the Lead Borrower and the
Administrative Agent shall be permitted to amend this Agreement without the
consent of the Lender or Lenders which did not agree to the modification or
amendment requested by the Lead Borrower or the Canadian Borrower (such Lender
or Lenders, collectively the “Minority Lenders”) subject to their providing for
(i) the termination of the Commitment (including the Domestic Commitment and the
Canadian Commitment) of each of the Minority Lenders, (ii) the addition to this
Agreement of one or more other financial institutions which would qualify as an
Eligible Assignee, subject to the reasonable approval of the Administrative
Agent, or an increase in the Domestic Commitment or Canadian Commitment of one
or more of the Required Lenders, so that the Domestic Total Commitments and the
Canadian Total Commitments after giving effect to such amendment shall be in the
same amount as the aggregate Commitments immediately before giving effect to
such amendment, (iii) if any Loans are outstanding at the time of such
amendment, the making of such additional Loans by such new or increasing Lender
or Lenders, as the case may be, as may be necessary to repay in full the
outstanding Loans (including principal,

 

158



--------------------------------------------------------------------------------

interest, and fees) of the Minority Lenders immediately before giving effect to
such amendment and (iv) such other modifications to this Agreement or the Loan
Documents as may be appropriate and incidental to the foregoing.

(d) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement or any other Loan Document shall be effective against the Borrower
unless signed by the Borrower or other applicable Loan Party.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties shall jointly and severally pay on the Effective Date all
Credit Party Expenses incurred as of the Effective Date, subject to any
reimbursement limitations agreed to in writing prior to the Effective Date.
Thereafter, the Loan Parties shall jointly and severally pay all Credit Party
Expenses within fifteen (15) Business Days after receipt of an invoice therefor
setting forth such expenses in reasonable detail; provided that, in the event
that the Borrowers have a bona fide dispute with any such expenses, payment of
such disputed amounts shall not be required until the earlier of the date such
dispute is resolved to the reasonable satisfaction of the Borrowers or thirty
(30) days after receipt of any such invoice (and any such disputed amount which
is so paid shall be subject to a reservation of the Borrowers’ rights with
respect thereto).

(b) The Loan Parties shall, jointly and severally, indemnify the Secured Parties
and each of their Subsidiaries and Affiliates, and each of the respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all damages, actual
out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, including the reasonable fees,
charges and disbursements of one counsel for Bank of America, one counsel for
the Canadian Agent and one counsel for all other Indemnitees (other than the
Agents and the Canadian Agent), incurred, suffered, sustained or required to be
paid by, or asserted against, any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the transactions contemplated by the Loan
Documents or any other transactions contemplated hereby, (ii) any Credit
Extension or the use of the proceeds therefrom (including any refusal by an
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Loan Party or any Subsidiary, or any Environmental
Liability

 

159



--------------------------------------------------------------------------------

related in any way to any Loan Party or any Subsidiary, (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to or
arising from any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto or (v) any
documentary taxes, assessments or similar charges made by any Governmental
Authority by reason of the execution and delivery of this Agreement or any other
Loan Document; provided, however, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any Affiliate of such Indemnitee (or any officer, director,
employee, advisor or agent of such Indemnitee or any such Indemnitee’s
Affiliates), (x) are relating to disputes among Indemnitees, (y) are determined
by a court of competent jurisdiction or another independent tribunal having
jurisdiction to have resulted from a breach by such Indemnitee of its
obligations to a Loan Party, or (z) constitute indirect, consequential, special
or punitive damages. In connection with any indemnified claim hereunder, the
Indemnitee shall be entitled to select its own counsel and the Loan Parties
shall promptly pay the reasonable fees and expenses of such counsel.

(c) No party to this Agreement shall assert and, to the extent permitted by
Applicable Law, each such party hereby waives, any claim against any other party
to this Agreement or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated by the Loan Documents, any Credit
Extension or the use of the proceeds thereof.

(d) The provisions of SECTION 9.03(b) and SECTION 9.03(c) shall remain operative
and in full force and effect regardless of the termination of this Agreement,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations or the Other Liabilities, the invalidity or unenforceability
of any term or provision of any Loan Document, or any investigation made by or
on behalf of any Credit Party. All amounts due under this SECTION 9.03 shall be
payable within fifteen (15) Business Days of written demand therefor, which
written demand shall set forth such amounts in reasonable detail.

(e) Notwithstanding anything to the contrary in SECTION 9.03(a) or SECTION
9.03(b), the Canadian Borrower’s obligation to pay and indemnify shall be
limited to matters, fees, expenses charges and disbursement, or losses, claims,
damages and liabilities which the Administrative Agent or the Canadian Agent
determines in their reasonable judgment to be properly attributable or allocable
to the Canadian Borrower.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that

 

160



--------------------------------------------------------------------------------

no Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and the
Lenders (and any such attempted assignment or transfer without such consent
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit) and, to the extent expressly
contemplated hereby, Indemnitees, any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Any Lender may, with the consent of the Administrative Agent and, so long as
no Enumerated Default has occurred and is continuing, the Lead Borrower (which
consent shall not be unreasonably withheld or delayed), assign to one or more
Eligible Assignees (other than any Person in direct competition with a Loan
Party’s business) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Domestic Commitment or Canadian
Commitment and the Loans at the time owing to it); provided, however, that no
such consent shall be required in connection with any assignment to another
Lender; provided further that each assignment shall be subject to the following
conditions: (i) except in the case of an assignment to a Lender or an Affiliate
of a Lender, the amount of the Commitment or Loans of the assigning Lender
subject to a partial assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $10,000,000 with respect to either Domestic
Commitments or Canadian Commitments; (ii) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations; (iii) any Person may be a Canadian Lender only if it or any of
its Affiliates also has Domestic Commitments in an amount at least equal to its
Canadian Commitment; and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
(unless waived by the Administrative Agent or unless such assignment is to an
Affiliate of a Lender) a processing and recordation fee of $3,500.00. Subject to
acceptance and recording thereof pursuant to SECTION 9.04(d), from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, shall have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of SECTION 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this SECTION 9.04(b) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with SECTION 9.04(e). The Loan Parties hereby acknowledge and agree that any
effective assignment shall give rise to a direct obligation of the Loan Parties
to the assignee and that the assignee shall be considered to be a “Credit Party”
for all purposes under this Agreement and the other Loan Documents.

 

161



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in Boston, Massachusetts, a copy
of each Assignment and Acceptance delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders, and
the Domestic Commitment and the Canadian Commitment of, and principal amount of
the Loans and Letter of Credit Disbursements owing to, each Lender pursuant to
the terms hereof from time to time. The entries in the Register shall be
conclusive, and the Loan Parties and Credit Parties may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Lead Borrower,
the Canadian Borrower, the Issuing Banks and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in SECTION 9.04(b) and any written consent to such assignment required by
SECTION 9.04(a), the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this SECTION 9.04(d).

(e) Any Lender may, without the consent of the Loan Parties or any other Person,
sell participations to one or more banks or other entities (other than any
Person in direct competition with a Loan Party’s business) (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Domestic Commitment, Canadian Commitment and
the Loans owing to it), subject to the following:

(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii) the Loan Parties and other Credit Parties shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

(iv) any agreement or instrument pursuant to which a Lender sells a
participation in the Commitments, the Loans and the Letters of Credit
Outstandings shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, however, that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
proviso to SECTION 9.02(b)(ii)(A) or SECTION 9.02(b)(ii)(B) that affects such
Participant;

 

162



--------------------------------------------------------------------------------

(v) subject to clauses (viii) and (ix) of this SECTION 9.04(e), the Loan Parties
agree that each Participant shall be entitled to the benefits (and subject to
the requirements) of SECTION 2.14 and SECTION 2.23 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to SECTION
9.04(b);

(vi) to the extent permitted by law, each Participant also shall be entitled to
the benefits of SECTION 9.08 as though it were a Lender so long as such
Participant agrees to be subject to SECTION 2.21(c) as though it were a Lender;

(vii) each Lender, acting for this purpose as an agent of the Loan Parties,
shall maintain at its offices a record of each agreement or instrument effecting
any participation and a register (each a “Participation Register”) meeting the
requirements of 26 CFR §5f.103 1(c) for the recordation of the names and
addresses of its Participants and their rights with respect to principal amounts
and other Obligations from time to time. The entries in each Participation
Register shall be conclusive and the Loan Parties and the Credit Parties may
treat each Person whose name is recorded in a Participant Register as a
Participant for all purposes of this Agreement (including, for the avoidance of
doubt, for purposes of entitlement to benefits under SECTION 2.14, SECTION 2.23,
and SECTION 9.08). The Participation Register shall be available for inspection
by the Lead Borrower and any Credit Party at any reasonable time and from time
to time upon reasonable prior notice;

(viii) a Participant shall not be entitled to receive any greater payment under
SECTION 2.14 or SECTION 2.23 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent; and

(ix) a Participant that would be a Foreign Lender if it were a Lender shall not
be entitled to the benefits of SECTION 2.23 unless the Lead Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Loan Parties, to comply with SECTION 2.23(e) as though it
were a Lender and such Participant is eligible for exemption from, or reduction
in, the withholding Tax referred to therein, following compliance with SECTION
2.23(e).

(f) Any Credit Party may, without obtaining the consent of any Loan Party, at
any time charge, pledge, assign or otherwise grant a security interest in, all
or any portion of its rights under this Agreement to secure obligations of such
Credit Party, including any pledge or assignment to secure obligations to a
central bank or any of the twelve Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341, and this SECTION
9.04 shall not apply to any such pledge or assignment of a security interest;
provided, however, that no such pledge or assignment of a security interest
shall release a Credit Party from any of its obligations hereunder or substitute
any such pledgee or assignee for such Credit Party as a party hereto.

(g) The Loan Parties authorize each Credit Party to disclose to any Participant
or assignee and any prospective Participant or assignee, subject to the
provisions of

 

163



--------------------------------------------------------------------------------

SECTION 9.15, any and all financial information in such Credit Party’s
possession concerning the Loan Parties which has been delivered to such Credit
Party by or on behalf of the Loan Parties pursuant to this Agreement or which
has been delivered to such Credit Party by or on behalf of the Loan Parties in
connection with such Credit Party’s credit evaluation of the Loan Parties prior
to becoming a party to this Agreement.

SECTION 9.05 Survival.

All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Credit Party may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect until (a) the Commitments have expired or been terminated, (b) the
principal of, and interest on, each Loan and all fees and other Obligations
(other than contingent indemnity obligations with respect to then unasserted
claims and, if no acceleration has occurred and no Liquidation has commenced,
the Other Liabilities) shall have been paid in full, (c) all Letters of Credit
shall have expired or terminated (or been Cash Collateralized in a manner
satisfactory to the Issuing Bank) and (d) all Letter of Credit Outstandings have
been reduced to zero (or Cash Collateralized in a manner satisfactory to the
Issuing Bank). The provisions of SECTION 2.14, SECTION 2.23, SECTION 9.03 and
ARTICLE VIII shall survive and remain in full force and effect regardless of the
repayment of the Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. In connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Administrative
Agent or the Canadian Agent, on behalf of itself and the other Credit Parties,
may require such indemnities as it shall reasonably deem necessary or
appropriate to protect the Credit Parties against loss on account of such
release and termination, including, without limitation, with respect to credits
previously applied to the Obligations or Other Liabilities that may subsequently
be reversed or revoked, and any Obligations that may thereafter arise, including
without limitation under SECTION 9.03 and/or with respect to the Other
Liabilities.

SECTION 9.06 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents (and any fee letters or fee agreements referred to
in SECTION 2.19(a)) constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all contemporaneous or previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in SECTION 4.01, this Agreement shall become
effective when it shall have been executed by the applicable Credit Parties and
when the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to

 

164



--------------------------------------------------------------------------------

the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07 Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff.

If an Enumerated Default shall have occurred and be continuing, each Secured
Party, each Participant and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding the Designated Account, and payroll,
trust and tax withholding accounts) at any time held and other obligations at
any time owing by such Secured Party, Participant or Affiliate to or for the
credit or the account of the Loan Parties against any and all of the Obligations
of the Loan Parties now or hereafter existing under this Agreement or other Loan
Document to the extent such are then due and owing, although such Obligations
may be otherwise fully secured; provided that such Secured Party shall provide
the Lead Borrower with written notice promptly after its exercise of such right
of setoff. The rights of each Secured Party under this SECTION 9.08 are in
addition to other rights and remedies (including other rights of setoff) that
such Credit Party may have. No Credit Party will, or will permit its Participant
to, exercise its rights under this SECTION 9.08 without the consent of the
Administrative Agent or the Required Lenders. Notwithstanding the foregoing, any
amounts of the Canadian Borrower so offset shall be applied solely to the
Canadian Liabilities. ANY AND ALL RIGHTS TO REQUIRE ANY AGENT OR THE CANADIAN
AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES ANY OF THE OBLIGATIONS, THE OTHER LIABILITIES OR THE CANADIAN
LIABILITIES, AS APPLICABLE, PRIOR TO THE EXERCISE BY ANY SECURED PARTY,
PARTICIPANT OR AFFILIATE OF ITS RIGHT OF SETOFF UNDER THIS SECTION ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND ALL ACTIONS ARISING UNDER THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

(b) Each Loan Party agrees that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in the courts of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consents to the
non-exclusive

 

165



--------------------------------------------------------------------------------

jurisdiction of such courts. Each party to this Agreement hereby waives any
objection which it may now or hereafter have to the venue of any such suit or
any such court or that such suit is brought in an inconvenient forum and agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
any Credit Party may otherwise have to bring any action or proceeding relating
to this Agreement against a Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Loan Party agrees that any action commenced by any Loan Party asserting
any claim or counterclaim arising under or in connection with this Agreement or
any other Loan Document shall be brought solely in a court of the State of New
York sitting in the Borough of Manhattan or any federal court sitting therein as
the Administrative Agent may elect in its sole discretion and consents to the
exclusive jurisdiction of such courts with respect to any such action.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in SECTION 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Press Releases and Related Matters.

Each Borrower consents to the publication by the Administrative Agent or the
Canadian Agent of customary trade advertising material in tombstone format
relating to the financing transactions contemplated by this Agreement using any
Borrower’s name, and with the consent of the Lead Borrower, logo or trademark.
The Administrative Agent or the Canadian Agent, as applicable, shall provide a
draft reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. The Administrative Agent
and the Canadian Agent reserve the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

 

166



--------------------------------------------------------------------------------

SECTION 9.12 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.13 Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Revolving Credit Loan, together with all fees, charges
and other amounts that are treated as interest on such Revolving Credit Loan
under Applicable Law (collectively, the “Charges”), shall be found by a court of
competent jurisdiction in a final order to exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by the Lender holding such Revolving Credit Loan in accordance with Applicable
Law, the rate of interest payable in respect of such Revolving Credit Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Revolving Credit Loan but were
not payable as a result of the operation of this SECTION 9.13 shall be cumulated
and the interest and Charges payable to such Lender in respect of other
Revolving Credit Loans or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the Federal Funds Effective Rate, in the case of the Domestic Lenders, and at
the Canadian Prime Rate, in the case of Canadian Lenders, to the date of
repayment, shall have been received by such Lender.

SECTION 9.14 Additional Waivers.

(a) The Obligations, the Other Liabilities and the Canadian Liabilities are the
joint and several obligation of each Loan Party, provided that the Canadian
Borrower and the other Canadian Loan Parties shall be liable only for the
Canadian Liabilities. To the fullest extent permitted by Applicable Law, the
obligations of each Loan Party hereunder shall not be affected by (i) the
failure of any Credit Party to assert any claim or demand or to enforce or
exercise any right or remedy against any other Loan Party under the provisions
of this Agreement, any other Loan Document or otherwise, (ii) any rescission,
waiver, amendment or modification of, or any release of any Loan Party from, any
of the terms or provisions of, this Agreement, any other Loan Document, or
(iii) the failure to perfect any security interest in, or the release of, any of
the Collateral or other security held by or on behalf of the Administrative
Agent, the Canadian Agent, the Co-Collateral Agents or any other Credit Party.

(b) The obligations of each Loan Party to pay the Obligations, the Other
Liabilities or the Canadian Liabilities, as applicable, in full hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason (other than the payment in full in cash of the Obligations, the Other
Liabilities or the Canadian Liabilities, as applicable, after the termination of
all Commitments to any Loan Party

 

167



--------------------------------------------------------------------------------

under any Loan Document), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, the Other Liabilities or the
Canadian Liabilities, as applicable, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations, the Other
Liabilities or Canadian Liabilities, as applicable, or otherwise. Without
limiting the generality of the foregoing, the obligations of each Loan Party
hereunder shall not be discharged or impaired or otherwise affected by the
failure of any Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations or the Other Liabilities, or by any other act or omission that
may or might in any manner or to any extent vary the risk of any Loan Party or
that would otherwise operate as a discharge of any Loan Party as a matter of law
or equity (other than the payment in full in cash of all of the Obligations and
Other Liabilities after termination of all Commitments to any Loan Party under
any Loan Document).

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations, the Other Liabilities or Canadian
Liabilities or any part thereof from any cause, or the cessation from any cause
of the liability of any other Loan Party, other than the payment in full in cash
of all the Obligations, the Other Liabilities and the Canadian Liabilities after
the termination of all Commitments to any Loan Party under any Loan Document.
The Agents and the other Credit Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, the Other Liabilities and the
Canadian Liabilities, make any other accommodation with any other Loan Party, or
exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations, the Other Liabilities
and the Canadian Liabilities have been indefeasibly paid in full in cash and
performed in full after the termination of Commitments to any Loan Party under
any Loan Document. Pursuant to Applicable Law, each Loan Party waives any
defense arising out of any such election even though such election operates,
pursuant to Applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

(d) Except as otherwise specifically provided herein, each Domestic Borrower is
obligated to repay the Obligations and the Other Liabilities as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, Other Liabilities or the Canadian Liabilities, all rights of such
Loan Party against any other Loan Party arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Obligations (other than contingent indemnity
obligations for then unasserted claims), the Other Liabilities and the Canadian
Liabilities (other than contingent indemnity obligations for then unasserted

 

168



--------------------------------------------------------------------------------

claims) and the termination of all Commitments to any Loan Party under any Loan
Document. If any amount shall erroneously be paid to any Loan Party on account
of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) any such indebtedness of any Loan Party, such amount shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to the
Administrative Agent or the Canadian Agent, as applicable, to be credited
against the payment of the Obligations, the Other Liabilities and the Canadian
Liabilities, as applicable, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Domestic Loan Party shall, under this Agreement as a
joint and several obligor, repay any of the Obligations, the Other Liabilities
or Canadian Liabilities constituting Revolving Credit Loans made to another Loan
Party hereunder (an “Accommodation Payment”), then the Domestic Loan Party
making such Accommodation Payment shall be entitled to contribution and
indemnification from, and be reimbursed by, each of the other Domestic Loan
Parties (or the Canadian Loan Parties, if applicable) in an amount, (x) for each
of such other Domestic Loan Parties, equal to a fraction of such Accommodation
Payment, the numerator of which fraction is such other Domestic Loan Party’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Domestic Loan Parties, or (y) for each Canadian Loan
Party, in an amount equal to such Accommodation Payment. As of any date of
determination, the “Allocable Amount” of each Domestic Loan Party shall be equal
to the maximum amount of liability for Accommodation Payments which could be
asserted against such Domestic Loan Party hereunder without (a) rendering such
Domestic Loan Party “insolvent” within the meaning of Section 101 (31) of the
Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or
Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Domestic Loan Party with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Domestic Loan Party unable to pay its
debts as they become due within the meaning of Section 548 of the Bankruptcy
Code or Section 4 of the UFTA, or Section 5 of the UFCA.

(e) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
and defenses arising out of an election of remedies by any Credit Party, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Credit Party’s
rights of subrogation and reimbursement against such Loan Party by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise. Each
Loan Party waives all rights and defenses that such Loan Party may have because
the Obligations and Other Liabilities are secured by Real Property which means,
among other things: (i) a Credit Party may collect from any Loan Party without
first foreclosing on any Real Property or personal property Collateral pledged
by a Loan Party; (ii) if any Credit Party forecloses on any Real Property
pledged by any Loan Party, the amount of the Obligations and Other Liabilities
may be reduced only by the price for which that Real Property is sold at the
foreclosure sale, even if the Real Property is worth more than the sale price;
and (iii) the Credit Parties may collect Obligations and Other Liabilities from
a Loan Party even if a Credit Party, by foreclosing on any such Real Property,
has destroyed any right any Loan Party

 

169



--------------------------------------------------------------------------------

may have to collect from the other Loan Parties. This is an unconditional and
irrevocable waiver of any rights and defenses any Loan Party may have because
the Obligations and Other Liabilities are secured by Real Property. These rights
and defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d or 726 of the California Code of Civil Procedure. Each
Loan Party hereby absolutely, knowingly, unconditionally, and expressly waives
any and all claim, defense or benefit arising directly or indirectly under any
one or more of Sections 2787 to 2855 inclusive of the California Civil Code or
any similar law of California.

(f) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations under the Loan Documents
and the Other Liabilities, and in particular as to any adverse developments with
respect thereto. Each Loan Party hereby agrees to undertake to keep itself
apprised at all times as to the status of the business, affairs, finances, and
financial condition of each other Loan Party, and of the ability of each other
Loan Party to perform its Obligations under the Loan Documents and the Other
Liabilities, and in particular as to any adverse developments with respect to
any thereof. Each Loan Party hereby agrees, in light of the foregoing mutual
covenants to inform each other, and to keep themselves and each other informed
as to such matters, that the Credit Parties shall have no duty to inform any
Loan Party of any information pertaining to the business, affairs, finances, or
financial condition of any other Loan Party, or pertaining to the ability of any
other Loan Party to perform its Obligations under the Loan Documents and the
Other Liabilities, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
Obligations or Other Liabilities of one or more of the other Loan Parties. To
the fullest extent permitted by applicable law, each Loan Party hereby expressly
waives any duty of the Credit Parties to inform any Loan Party of any such
information.

SECTION 9.15 Confidentiality.

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
their and their Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and agree to keep such Information confidential),
(b) to the extent requested by any regulatory authority, (c) to the extent
required by Applicable Law or by any subpoena or similar legal process (the
Credit Parties’ agreeing to furnish the Lead Borrower with notice of such
process and an opportunity to contest such disclosure as long as furnishing such
notice and opportunity would not result in the Credit Parties’ violation of
Applicable Law), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this SECTION 9.15, to any assignee
of, or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement and any actual or prospective
counterparty or advisors to any swap or derivative transactions relating to the
Loan Parties, the Canadian Liabilities, the Other Liabilities

 

170



--------------------------------------------------------------------------------

and the Obligations so long as such Person or any of their Affiliates is not a
competitor of any Loan Party, (g) with the consent of the Loan Parties, or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this SECTION 9.15, or to the knowledge of such Credit
Party, the breach of any other Person’s obligation to keep the information
confidential, or (ii) becomes available any Credit Party on a non-confidential
basis from a source other than the Loan Parties. For the purposes of this
SECTION 9.15, the term “Information” means all information received from or on
behalf of the Loan Parties or any of their Affiliates relating to their
business. Any Person required to maintain the confidentiality of Information as
provided in this SECTION 9.15 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents, including conference calls or meetings
with the Loan Parties to review their earnings and other information, may
include material non-public information concerning the Loan Parties and their
Subsidiaries and Affiliates and their related parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Loan Parties or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents, including conference
calls or meetings with the Loan Parties to review their earnings and other
information, will be syndicate-level information, which may contain material
non-public information about the Loan Parties and their Subsidiaries and
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to the Loan Parties and the Administrative
Agent that it has identified in its administrative questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable law,
including federal and state securities laws.

SECTION 9.16 Patriot Act; Proceeds of Crime Act.

Each Lender hereby notifies the Loan Parties that, pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) (including all applicable “know your customer” rules,
regulations and procedures applicable to such Lender in Canada), it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act and the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) (the “Proceeds of Crime Act”). No part of the
proceeds of the Loans will be used by the Loan Parties, directly or indirectly,
for any purpose which would contravene or breach the Proceeds of Crime Act or
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

171



--------------------------------------------------------------------------------

SECTION 9.17 Foreign Asset Control Regulations.

Neither of the advance of the Revolving Credit Loans, nor the use of the
proceeds of any thereof, will violate the Trading With the Enemy Act (50 U.S.C.
§ 1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(which for the avoidance of doubt shall include, but shall not be limited to
(a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)). Furthermore,
none of the Borrowers or their Affiliates (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) knowingly engages or will engage
in any dealings or transactions, or be otherwise associated, with any such
“blocked person” or in any manner violative of any such order.

SECTION 9.18 Limitation Of Canadian Loan Parties’ Liability.

Notwithstanding anything to the contrary herein contained, the liability of the
Canadian Loan Parties hereunder and under any other Loan Documents shall be
limited to the Canadian Liabilities, and the Canadian Loan Parties shall have no
liability whatsoever under the Loan Documents with respect to any other
Obligations or Other Liabilities of the Domestic Borrowers.

SECTION 9.19 Judgment Currency.

(a) If, for the purpose of obtaining or enforcing judgment against the Canadian
Borrower in any court in any jurisdiction, it becomes necessary to convert into
any other currency (such other currency being hereinafter in this SECTION 9.19
referred to as the “Judgment Currency”) an amount due in CD$ or dollars under
this Agreement, the conversion will be made at the rate of exchange prevailing
on the Business Day immediately preceding:

(i) the date of actual payment of the amount due, in the case of any proceeding
in the courts of the Province of Ontario or in the courts of any other
jurisdiction that will give effect to such conversion being made on such date;
or

(ii) the date on which the judgment is given, in the case of any proceeding in
the courts of any other jurisdiction (the date as of which such conversion is
made pursuant to this SECTION 9.19 being hereinafter in this SECTION 9.19
referred to as the “Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in SECTION 9.19(a)(ii), there is a change in the rate of exchange prevailing
between the

 

172



--------------------------------------------------------------------------------

Judgment Conversion Date and the date of actual payment of the amount due, the
Canadian Borrower will pay such additional amount (if any, but in any event not
a lesser amount) as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of CD$ or dollars, as the case may be, which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date.

(c) Any amount due from the Canadian Borrower under the provisions of this
SECTION 9.19 will be due as a separate debt and will not be affected by judgment
being obtained for any other amounts due under or in respect of this Agreement.

(d) The term “rate of exchange” in this SECTION 9.19 means:

(i) for a conversion of CD$ to the Judgment Currency, the reciprocal of the
official noon rate of exchange published by the Bank of Canada for the date in
question for the conversion of the Judgment Currency to CD$;

(ii) for a conversion of dollars to the Judgment Currency when the Judgment
Currency is CD$, the official noon rate of exchange published by the Bank of
Canada for the date in question for the conversion of dollars to CD$;

(iii) for a conversion of dollars to the Judgment Currency when the Judgment
Currency is not CD$, the effective rate obtained when a given amount of dollars
is converted to CD$ at the rate determined pursuant to this SECTION 9.19 and the
result thereof is then converted to the Judgment Currency pursuant to this
SECTION 9.19; or

(iv) if a required rate is not so published by the Bank of Canada for any such
date, the spot rate quoted by the Canadian Agent at Toronto, Canada at
approximately noon (Toronto time) on that date in accordance with its normal
practice for the applicable currency conversion in the wholesale market.

SECTION 9.20 Language.

The parties herein have expressly requested that this Agreement and all related
documents be drawn up in the English language. A la demande expresse des parties
aux présentes, cette convention et tout document y afférent ont été rédigés en
langue anglaise.

SECTION 9.21 Existing Credit Agreement Amended and Restated. Upon satisfaction
of the conditions precedent to the effectiveness of this Agreement, (a) this
Agreement shall amend and restate the Existing Credit Agreement in its entirety
(except to the extent that definitions from the Existing Credit Agreement are
incorporated herein by reference) and (b) the rights and obligations of the
parties under the Existing Credit Agreement shall be subsumed within, and be
governed by, this Agreement; provided, however, that the Loan Parties hereby
agree that (i) the Letter of Credit Outstandings under, and as defined in, the
Existing Credit Agreement on the Effective Date shall be Letter of Credit
Outstandings hereunder, and (ii) all Obligations and Other Liabilities of the
Loan Parties under, and as defined in, the Existing

 

173



--------------------------------------------------------------------------------

Credit Agreement shall remain outstanding, shall constitute continuing
Obligations and Other Liabilities secured by the Collateral, and this Agreement
shall not be deemed to evidence or result in a novation or repayment and
reborrowing of such obligations and other liabilities.

[SIGNATURE PAGES FOLLOW]

 

174



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

TOYS “R” US-DELAWARE, INC., as Lead Borrower

By:

 

    /s/ Adil Mistry

Name: Adil Mistry

Title:   Vice President – Treasurer



--------------------------------------------------------------------------------

TOYS “R” US (CANADA) LTD.

TOYS “R” US (CANADA) LTEE, as a Canadian Borrower, as Lead Borrower

By:

 

    /s/ Adil Mistry

Name: Adil Mistry Title:   Vice President – Treasurer



--------------------------------------------------------------------------------

GEOFFREY HOLDINGS, LLC, as a Facility Guarantor By: TOYS “R” US-DELAWARE, INC.,
its sole member By:  

    /s/ Adil Mistry

Name: Adil Mistry Title:   Vice President – Treasurer

 



--------------------------------------------------------------------------------

TRU-SVC, LLC, as a Facility Guarantor

By:

 

    /s/ Joel Wiest

Name: Joel Wiest Title:   Manager

 



--------------------------------------------------------------------------------

TOYS ACQUISITION, LLC, as a Facility Guarantor By:  

    /s/ Adil Mistry

Name: Adil Mistry Title:   Vice President – Treasurer

 



--------------------------------------------------------------------------------

TRU OF PUERTO RICO, INC., as a Facility Guarantor By:  

    /s/ Adil Mistry

Name: Adil Mistry Title:   Vice President – Treasurer

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, as Swingline Lender, as an
Issuing Bank, as a Co-Collateral Agent and as a Domestic Lender By:  

    /s/ Joseph Becker

Name:   Joseph Becker Title:   Managing Partner

Address:

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attn:

Telephone:

Telecopy:

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. (acting through it Canada branch), as Canadian Agent, as
Swingline Lender, as an Issuing Bank, and as a Canadian Lender By:  

    /s/ Medina Sales de Andrade

Name: Medina Sales de Andrade Title:   Vice President

 

Address: 200 Front Street West, Suite 2700 Toronto, Ontario M5V 3L2 Canada

Attn:   Medina Sales de Andrade Telephone:   416-349-5433 Telecopy:  
416-349-4282/3



--------------------------------------------------------------------------------

WELLS FARGO RETAIL FINANCE, LLC, as a Co-Collateral Agent, as a Co-Syndication
Agent, as an Issuing Bank, and as a Domestic Lender By:  

    /s/ Jason B. Searle

Name: Jason B. Searle Title:   Director

 

Address:

One Boston Place, 18th Floor

Boston, MA 02108

 

Attn:   Portfolio Manager – Toys “R” Us Telephone:   617-854-7225 Telecopy:  
617-523-4032



--------------------------------------------------------------------------------

WELLS FARGO FINANCIAL CORPORATION CANADA, as a Canadian Lender By:  

    /s/ Jennifer Cann

Name: Jennifer Cann Title:   Managing Director

 

Address: One Boston Place, 18th Floor Boston, MA 02108

 

Attn:   Portfolio Manager – Toys “R” Us Telephone:   617-854-7225 Telecopy:  
617-523-4032



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Co-Syndication Agent, as an Issuing Bank, and as
a Domestic Lender By:  

    /s/ Eric H. Pratt

Name: Eric H. Pratt Title:   Vice President

 

Address:

JPMorgan Chase

JPM-Delaware Loan Operations

500 Stanton Christiana Road, Ops 2/3

Newark, DE 19713

 

Attn:   Shira Tymes/Robert Diaz Telephone:   302-634-1843/302-634-4042 Telecopy:
  201-244-3885



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. TORONTO, as a Canadian Lender By:  

    /s/ Eric H. Pratt

Name: Eric H. Pratt Title:   Vice President Address: JPMorgan Chase JPM-Delaware
Loan Operations 500 Stanton Christiana Road, Ops 2/3 Newark, DE 19713

 

Attn:   Shira Tymes/Robert Diaz Telephone:   302-634-1843/302-634-4042 Telecopy:
  201-244-3885



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Domestic Lender By:  

    /s/ Nupur Kumar

Name: Nupur Kumar Title:   Vice President By:  

    /s/ Kevin Buddhdew

Name: Kevin Buddhdew Title:   Associate

 

Address:

Eleven Madison Avenue

New York, NY 10010

 

Attn:   Shaheen Malik Telephone:   212-538-4047 Telecopy:   212-322-0420



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a Domestic Lender By:  

    /s/ Mark Walton

Name: Mark Walton Title:   Authorized Signatory

 

Address:

 

Attn:

Telephone:

Telecopy:



--------------------------------------------------------------------------------

CITIBANK GLOBAL MARKETS, INC., as Co-Documentation Agent By:  

    /s/ Miles D. McManus

Name: Miles D. McManus Title:   Vice President and Director

 

Address:

390 Greenwich Street

1st Floor

New York, NY 10013

 

Attn:   Miles D. McManus Telephone:   212-723-4485 Telecopy:   646-328-3779



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Domestic Lender By:  

    /s/ Brendan Mackay

Name: Brendan Mackay Title:   Vice President

 

Address:

390 Greenwich Street

1st Floor

New York, NY 10013

 

Attn:   Brendan Mackay Telephone:   212-723-4822 Telecopy:   646-291-3363



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Co-Documentation Agent, as an Issuing
Bank, and as a Domestic Lender By:  

    /s/ Scottye Lindsey

Name: Scottye Lindsey Title:   Director By:  

    /s/ Omayra Laucella

Name: Omayra Laucella Title:   Vice President

 

Address:

60 Wall Street

NYC60-0219

New York, NY 10005

 

Attn:

 

Telephone:

 

Telecopy:

 



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CANADA BRANCH, as a Canadian Lender By:  

    /s/ Rod O’Hara

Name: Rod O’Hara Title:   Director By:  

    /s/ Marcellus Leung

Name: Marcellus Leung Title:   Assistant Vice President

 

Address:

Deutsche Bank

199 Bay Street, Suite 4700

Commerce Court West, Box 263

Toronto, Ontario M5L 1E9

Canada

 

Attn:

Telephone:

Telecopy:



--------------------------------------------------------------------------------

U.S. BANK National Association, as a Domestic Lender By:  

    /s/ Christopher Fudge

Name: Christopher Fudge Title:   AVP

 

Address:

425 Walnut Street, 14th Floor

Cincinnati, OH 45202

 

Attn:

 

Christopher Fudge

Telephone:

 

513-632-2096

Telecopy:   513-632-2040



--------------------------------------------------------------------------------

HSBC BUSINESS CREDIT (USA) INC., as a Domestic Lender By:  

    /s/ Robert F. Mello

Name: Robert F. Mello Title:   Vice President

 

Address:

452 Fifth Avenue, Floor 4

New York, NY 10018

 

Attn:   Robert F. Mello Telephone:   212-525-4371 Telecopy:   212-525-2520



--------------------------------------------------------------------------------

HSBC BANK CANADA, as a Canadian Lender By:  

    /s/ Dave Irving

Name: Dave Irving Title:   Assistant Vice President By:  

    /s/ Franca Colacci

Name: Franca Colacci Title:   Senior Account Manager

 

Address:

HSBC Bank Canada

3601 Highway #7 East

Markham, Ontario L3R 0M3

Canada

 

Attn:   Dave Irving Telephone:   905-475-1842 Telecopy:   905-475-5957



--------------------------------------------------------------------------------

CIT BANK, as Domestic Lender By:  

    /s/ Benjamin Haslam

Name: Benjamin Haslam Title:   Authorized Signatory

 

Address:

2180 South 1300 East, Suite 350

Salt Lake City, UT 84106

 

Attn:   Portfolio Manager Telephone:   801-464-3516 Telecopy:   801-464-3524



--------------------------------------------------------------------------------

REGIONS BANK, as a Domestic Lender By:  

    /s/ Kevin R. Rogers

Name: Kevin R. Rogers Title:   Attorney-In-Fact

 

Address:

599 Lexington Avenue, 45th Floor

New York, NY 10022

 

Attn:   Kevin R. Rogers Telephone:   212-935-2237 Telecopy:   212-935-7458



--------------------------------------------------------------------------------

BURDALE CAPITAL FINANCE, INC., as a Domestic Lender By:  

    /s/ David Grende

Name: David Grende Title:   CEO By:  

    /s/ Antimo Barbieri

Name: Antimo Barbieri Title:   Senior Vice President

 

Address:

300 First Stamford Place

Stamford, CT 06902

Attn:

Telephone:

Telecopy:



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Domestic Lender By:  

    /s/ J. Haynes Gentry III

Name: J. Haynes Gentry III Title:   Director

 

Address:

303 Peachtree Street, 23rd Floor

Atlanta, GA 30308

 

Attn:   Toys “R” Us Account Manager Telephone:   404-230-1965 Telecopy:  
404-813-5890



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Domestic Lender By:  

    /s/ Sam O’Donnell

Name: Sam O’Donnell Title:   Assistant Vice President

 

Address:

340 Madison Avenue, 11th Floor

New York, NY 10173

 

Attn:

Telephone:

Telecopy:



--------------------------------------------------------------------------------

CAPITAL ONE LEVERAGE FINANCE, CORP, as a Domestic Lender By:  

    /s/ Michael Burns

Name: Michael Burns Title:   SVP

 

Address:

265 Broadhollow Road

Melville, NY 11747

 

Attn:   Robert Wallace Telephone:   631-531-2791 Telecopy:   631-531-2765



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Domestic Lender By:  

    /s/ David A. Buck

Name: David A. Buck Title:   Group Head and Manager

 

Address:

277 Park Avenue

New York, NY 10172

 

Attn:   Ryan Song Telephone:   212-224-4386 Telecopy:   212-224-5198



--------------------------------------------------------------------------------

UPS CAPITAL CORPORATION, as a Domestic Lender By:  

    /s/ William Talbot

Name: William Talbot Title:   Director, Portfolio Management

 

Address:

35 Glenlake Parkway

Atlanta, GA 30328

 

Attn:   David Holland Telephone:   404-828-8965 Telecopy:   404-828-4350



--------------------------------------------------------------------------------

ALLIED IRISH BANKS, P.L.C., as a Domestic Lender By:  

    /s/ Martin Chin

Name: Martin Chin Title:   Senior Vice President By:  

    /s/ Brent Phillips

Name: Brent Phillips Title:   Vice President

 

Address:

601 S. Figueroa Street

Suite 4650

Los Angeles, CA 90017

 

Attn:   Kevin Toda Telephone:   213-593-4764 Telecopy:   213-593-4766



--------------------------------------------------------------------------------

Exhibit A-1

Form of Assignment and Acceptance

(Domestic Lenders)

 

 

ASSIGNMENT AND ACCEPTANCE

 

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of August     , 2010 (as modified, amended, supplemented or restated and in
effect from time to time, the “Credit Agreement”) by and between, among others:
(i) Toys “R” Us-Delaware, Inc., as a Domestic Borrower and as agent (in such
capacity, the “Lead Borrower”) for the other Domestic Borrowers party thereto
(collectively, with the Lead Borrower, the “Domestic Borrowers”), (ii) the
Domestic Borrowers, (iii) Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltee
(the “Canadian Borrower” and, collectively with the Domestic Borrowers, the
“Borrowers”), (iv) the Facility Guarantors party thereto, (v) Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
its own benefit and the benefit of the other Secured Parties, (vi) Bank of
America, N.A. (acting through its Canada branch), as Canadian Administrative
Agent (in such capacity, the “Canadian Agent”) for its own benefit and the
benefit of the other Secured Parties, (vii) Bank of America, N.A. and Wells
Fargo Retail Finance, LLC, as Co-Collateral Agents for their own benefit and the
benefit of the other Secured Parties, and (viii) the Lenders party thereto (the
“Lenders”). Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

                                          (the “Assignor”) and
                                 (the “Assignee”) agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to the
Assignor’s rights and obligations as a Domestic Lender under the Credit
Agreement as of the date hereof which represents the applicable percentage
interest(s) specified on Schedule I hereto of all outstanding rights and
obligations of the Domestic Lenders under the Credit Agreement (including,
without limitation, such interest in each of the Assignor’s outstanding Domestic
Commitments, if any, and the Domestic Loans (and related Obligations) owing to
it). After giving effect to such sale and assignment, the Assignor’s and the
Assignee’s Domestic Commitments and the amount of the Domestic Loans owing to
the Assignor and the Assignee and the amount of Letters of Credit participated
in by the Assignor and the Assignee will be as set forth in Section 2 of
Schedule I hereto.

 

2.

The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim and that it is legally authorized to enter
into this Assignment and



--------------------------------------------------------------------------------

 

Acceptance; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in, or in connection with, the Credit Agreement or any other Loan Document
or any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto; (c) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of their respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto; and (d) confirms, in the case
of an Assignee who is not a Lender or an Affiliate of a Lender, the amount of
the Domestic Commitment or Domestic Loans subject to this Assignment and
Acceptance is not less than $10,000,000.00.

 

3. The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 5.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (c) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(d) agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Credit Agreement, are required to be
performed by it as a Domestic Lender; (e) specifies as its lending office (and
address for notices) the office set forth beneath its name on the signature
pages hereof; (f) agrees that if the Assignee is a Foreign Lender entitled to an
exemption from or reduction in withholding tax it shall deliver to the Lead
Borrower and the Administrative Agent two copies of either United States
Internal Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY (together with
any applicable underlying forms), or any subsequent versions thereof or
successors thereto, or, in the case of a Foreign Lender claiming exemption from
or reduction in U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, (i) the applicable
Form W-8BEN, or any subsequent versions thereof or successors thereto and (ii) a
certificate representing that such Foreign Lender is not (A) a bank for purposes
of Section 881(c) of the Code, (B) is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Code) of any Loan Party (other than the
Canadian Borrower and its Subsidiaries) and (C) is not a controlled foreign
corporation related to the Loan Parties (other than the Canadian Borrower and
its Subsidiaries) (within the meaning of Section 864(d)(4) of the Code)); and
(g) represents and warrants that it is an Eligible Assignee.



--------------------------------------------------------------------------------

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered, together with (unless waived by the
Administrative Agent or unless such assignment is to an Affiliate of a Lender) a
processing and recordation fee of $3,500, to the Administrative Agent for
acceptance by the Administrative Agent and recording by the Administrative
Agent. The effective date of this Assignment and Acceptance shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule I hereto (the “Effective Date”).

 

5. Upon such acceptance by the Administrative Agent and acceptance by the Lead
Borrower (unless an Enumerated Default has occurred and is continuing or the
interest assigned by this Assignment and Acceptance is being assigned to another
Lender or to an Affiliate of a Lender) and recording by the Administrative
Agent, from and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent of the interest assigned by this
Assignment and Acceptance, shall have the rights and obligations under the
Credit Agreement of a Domestic Lender thereunder, and (b) the Assignor shall, to
the extent of the interest assigned by this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement, except as otherwise provided in Section 9.04 of the Credit Agreement.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

 

7. This Assignment and Acceptance shall be governed by, and be construed in
accordance with, the laws of the State of New York.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

[ASSIGNOR]

By:

 

 

Name:

 

 

Title:

 

 

[ASSIGNEE]

By:

 

 

Name:

 

 

Title:

 

 

 

Lending Office (and address for notices):

[Address]

 

Accepted this      day

of             ,         

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Acknowledged and, to the extent required under the Credit Agreement, consented
to, this      day of             ,         

 

TOYS “R” US-DELAWARE, INC., as Lead Borrower By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule I

to

Assignment and Acceptance

Dated             ,         

 

Section 1.

  

Domestic Commitment Percentage:

          % 

Commitment Percentage:

          % 

Section 2.

  

Assignor’s Domestic Commitment:

   $                

Assignor’s Commitment:

   $                

Assignee’s Domestic Commitment:

   $                

Assignee’s Commitment:

   $                

Aggregate Outstanding Principal Amount of Domestic Loans Owing to Assignor:

   $                

Aggregate Outstanding Principal Amount of Domestic Loans Owing to Assignee:

   $                

Aggregate Participations by Assignor in Letters of Credit:

   $                

Aggregate Participations by Assignee in Letters of Credit:

   $                

Section 3.

  

Effective Date:

                 ,            



--------------------------------------------------------------------------------

Exhibit A-2

Form of Assignment and Acceptance (Canadian Lenders)

 

 

ASSIGNMENT AND ACCEPTANCE

 

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of August     , 2010 (as modified, amended, supplemented or restated and in
effect from time to time, the “Credit Agreement”) by and between, among others
(i) Toys “R” Us-Delaware, Inc., as a Domestic Borrower and as agent (in such
capacity, the “Lead Borrower”) for the other Domestic Borrowers party thereto
(collectively, with the Lead Borrower, the “Domestic Borrowers”), (ii) the
Domestic Borrowers, (iii) Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltee
(the “Canadian Borrower” and, collectively with the Domestic Borrowers, the
“Borrowers”), (iv) the Facility Guarantors party thereto, (v) Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
its own benefit and the benefit of the other Secured Parties, (vi) Bank of
America, N.A. (acting through its Canada branch), as Canadian Administrative
Agent (in such capacity, the “Canadian Agent”) for its own benefit and the
benefit of the other Secured Parties, (vii) Bank of America, N.A. and Wells
Fargo Retail Finance, LLC, as Co-Collateral Agents for their own benefit and the
benefit of the other Secured Parties, and (viii) the Lenders party thereto (the
“Lenders”). Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

                                          (the “Assignor”) and
                             (the “Assignee”) agree as follows:

 

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to the
Assignor’s rights and obligations as a Canadian Lender under the Credit
Agreement as of the date hereof which represents the applicable percentage
interest(s) specified on Schedule I hereto of all outstanding rights and
obligations of the Canadian Lenders under the Credit Agreement (including,
without limitation, such interest in each of the Assignor’s outstanding Canadian
Commitments, if any, and Loans to the Canadian Borrower (and related
Obligations) owing to it). After giving effect to such sale and assignment, the
Assignor’s and the Assignee’s Canadian Commitments and the amount of the Loans
to the Canadian Borrower owing to the Assignor and the Assignee and the amount
of Letters of Credit participated in by the Assignor and the Assignee will be as
set forth in Section 2 of Schedule I hereto.

 

2.

The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim and that it is legally authorized to enter
into this Assignment and



--------------------------------------------------------------------------------

 

Acceptance; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in, or in connection with, the Credit Agreement or any other Loan Document
or any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto; (c) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of their respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto; and (d) confirms, in the case
of an Assignee who is not a Lender or an Affiliate of a Lender, the amount of
the Canadian Commitment or Loans to the Canadian Borrower subject to this
Assignment and Acceptance is not less than $10,000,000.00.

 

3. The Assignee (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 5.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (c) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(d) agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Credit Agreement, are required to be
performed by it as a Canadian Lender; (e) specifies as its lending office (and
address for notices) the office set forth beneath its name on the signature
pages hereof; (f) until the occurrence of a Substantial Liquidation or the
Determination Date, agrees to deliver to the Canadian Borrower and the Canadian
Agent a certificate as to whether such Person is a resident of Canada for
purposes of Part XIII of the Income Tax Act (Canada) or that payments of
interest to it by the Canadian Borrower are otherwise exempt from withholding
taxes; and (g) represents and warrants that it is an Eligible Assignee.

 

4. Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered, together with (unless waived by the
Administrative Agent or unless such assignment is to an Affiliate of a Lender) a
processing and recordation fee of $3,500, to the Administrative Agent for
acceptance by the Administrative Agent and recording by the Administrative
Agent. The effective date of this Assignment and Acceptance shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule I hereto (the “Effective Date”).

 

5.

Upon such acceptance by the Administrative Agent and acceptance by the Lead
Borrower (unless an Enumerated Default has occurred and is continuing or the
interest assigned by



--------------------------------------------------------------------------------

 

this Assignment and Acceptance is being assigned to another Lender or to an
Affiliate of a Lender) and recording by the Administrative Agent, from and after
the Effective Date, (a) the Assignee shall be a party to the Credit Agreement
and, to the extent of the interest assigned by this Assignment and Acceptance,
shall have the rights and obligations under the Credit Agreement of a Canadian
Lender thereunder, and (b) the Assignor shall, to the extent of the interest
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement, except as otherwise
provided in Section 9.04 of the Credit Agreement.

 

6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

 

7. This Assignment and Acceptance shall be governed by, and be construed in
accordance with, the laws of the State of New York.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

[ASSIGNOR] By:  

 

Name:  

 

Title:  

 

[ASSIGNEE] By:  

 

Name:  

 

Title:  

 

Lending Office (and address for notices): [Address]

 

Accepted this      day

of             ,         

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Acknowledged and, to the extent required under the Credit Agreement, consented
to, this      day of             ,         

 

TOYS “R” US-DELAWARE, INC., as Lead Borrower By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule I

to

Assignment and Acceptance

Dated             ,         

 

Section 1.

  

Canadian Commitment Percentage:

        % 

Commitment Percentage:

        % 

Section 2.

  

Assignor’s Canadian Commitment:

   $               

Assignor’s Commitment:

   $               

Assignee’s Canadian Commitment:

   $               

Assignee’s Commitment:

   $               

Aggregate Outstanding Principal Amount of Canadian Loans Owing to Assignor:

   $               

Aggregate Outstanding Principal Amount of Canadian Loans Owing to Assignee:

   $               

Aggregate Participations by Assignor in Letters of Credit:

   $               

Aggregate Participations by Assignee in Letters of Credit:

   $               

Section 3.

  

Effective Date:

               ,            



--------------------------------------------------------------------------------

Exhibit B

Form of Customs Broker Agency Agreement

Name and Address of Customs Broker:

 

 

 

 

Dear Sir/Madam:

                             , a [corporation] [limited liability company]
organized and existing under the laws of                              (the
“Company”), among others, has entered into various financing agreements with
Bank of America, N.A., a national banking association with offices at 100
Federal Street, 9th Floor, Boston, Massachusetts 02110, as administrative agent
(in such capacity, the “Administrative Agent”), for its own benefit and the
benefit of certain other secured parties (the “Secured Parties”) which are
making loans or furnishing other financial accommodations to the Company or its
Affiliates, pursuant to which agreements the Company, among others, has granted
to the Administrative Agent, for its own benefit and the benefit of the other
Secured Parties, a security interest in and to, among other things,
substantially all of the assets of the Company (the “Collateral”), including,
without limitation, all of the Company’s inventory, goods, documents, bills of
lading and other documents of title.

The Administrative Agent has requested that you (the “Customs Broker”) act as
its agent for the limited purpose of more fully perfecting and protecting the
interest of the Administrative Agent in such bills of lading, documents and
other documents of title and in the goods and inventory for which such bills of
lading, documents, or other documents of title have been issued, and the Customs
Broker has agreed to do so. This letter shall set forth the terms of the Customs
Broker’s engagement.

1. Acknowledgment of Security Interest; Power of Attorney: The Customs Broker
acknowledges, consents, and agrees that the Company has assigned to the
Administrative Agent, for its own benefit and the benefit of the other Secured
Parties, all of the Company’s right, title, and interest in, to and under all
goods constituting, evidencing, or relating to such inventory and any contracts
or agreements with carriers, customs brokers, and/or freight forwarders for
shipment or delivery of such goods. The Company further advises the Customs
Broker, and the Customs Broker acknowledges, consents and agrees, that the
Company has irrevocably constituted and appointed the Administrative Agent as
the Company’s true and lawful attorney, with full power of substitution to
exercise all of such rights, title, and interest, which appointment has been
coupled with an interest.

2. Appointment of Customs Broker as Agent of Administrative Agent: The Customs
Broker is hereby appointed as agent for the Administrative Agent to receive and
retain possession of all bills of lading, waybills, documents, and any other
documents of title or carriage constituting, evidencing, or relating to the
Borrower’s inventory (collectively, the “Title Documents”) heretofore or at any
time hereafter issued for any goods, inventory, or other property of



--------------------------------------------------------------------------------

the Company which are received by the Customs Broker for processing
(collectively, the “Property”), such receipt and retention of possession being
for the purpose of more fully perfecting and preserving the Administrative
Agent’s security interests in the Title Documents and the Property. The Customs
Broker will maintain possession of the Title Documents and the Property, subject
to the security interest of the Administrative Agent, and will note the security
interest of the Administrative Agent on the Customs Broker’s books and records.
In the event that the Administrative Agent is designated as the consignor,
co-consignor, consignee or co-consignee on any such Title Documents, subject to
the terms and conditions hereof, the Administrative Agent hereby appoints the
Customs Broker as its attorney-in-fact solely to execute and deliver any such
Title Documents for and on behalf of the Administrative Agent pursuant to the
terms of this Agreement.

3. Delivery of Title Documents; Release of Goods: Until the Customs Broker
receives written notification from the Administrative Agent to the contrary, the
Customs Broker is authorized by the Administrative Agent to, and the Customs
Broker may, deliver:

a. the Title Documents to the issuing carrier or to its agent (who shall act on
the Customs Broker’s behalf as the Customs Broker’s sub-agent hereunder) for the
purpose of permitting the Company, as consignee, to obtain possession or control
of the Property subject to such Title Documents; and

b. the Property, in each instance as directed by the Company.

4. Notice From Administrative Agent To Follow Administrative Agent’s
Instructions: Upon the Customs Broker’s receipt of written notification from the
Administrative Agent, the Customs Broker shall thereafter follow solely the
instructions of the Administrative Agent concerning the disposition of the Title
Documents and the Property and will not follow any instructions of the Company
or any other person concerning the same.

5. Limited Authority: The Customs Broker’s sole authority as the agent of the
Administrative Agent is to receive and maintain possession of the Title
Documents on behalf of the Administrative Agent and to follow the instructions
of the Administrative Agent as provided herein. Except as may be specifically
authorized and instructed by the Administrative Agent, the Customs Broker shall
have no authority as the agent of the Administrative Agent to undertake any
other action or to enter into any other commitments on behalf of the
Administrative Agent.

6. Expenses: The Administrative Agent shall not be obligated to compensate the
Customs Broker for serving as agent hereunder, nor shall the Administrative
Agent be responsible for any fees, expenses, customs, duties, taxes, or other
charges relating to the Title Documents or the Property. The Customs Broker
acknowledges that the Company is solely responsible for payment of any
compensation and charges which are to the Company’s account. The Administrative
Agent is not responsible for paying any fees, expenses, customs duties, taxes,
or other charges which are, or may, accrue, to the account of the Title
Documents or the Property. The Administrative Agent may authorize the Customs
Broker to perform specified services on behalf of the Administrative Agent, at
mutually agreed rates of compensation, which shall be charged to the
Administrative Agent’s account and payable to the Customs Broker by the
Administrative Agent (provided, however, such payment shall not affect any
obligation of the Company to reimburse the Administrative Agent for any such
compensation or other costs or expenses incurred by the Administrative Agent
pursuant to the terms of the financing agreements referred to above).



--------------------------------------------------------------------------------

7. Term:

a. In the event that the Customs Broker desires to terminate this Agreement, the
Customs Broker shall furnish the Administrative Agent with sixty (60) days prior
written notice of the Customs Broker’s intention to do so. During such sixty
(60) day period (which may be shortened by notice to the Customs Broker from the
Administrative Agent), the Customs Broker shall continue to serve as agent
hereunder. The Customs Broker shall also cooperate with the Administrative Agent
and execute all such documentation and undertake all such action as may be
reasonably required by the Administrative Agent in connection with such
termination. Such notice shall be given to the following address (or to such
other address, written notice of which is given the Customs Broker by or on
behalf of the Administrative Agent):

If to the Administrative Agent:

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Ms. Christine Hutchinson

Re: Toys “R” Us-Delaware, Inc.

b. Except as provided in Section 7(a), above, this Agreement shall remain in
full force and effect until the Customs Broker receives written notification
from the Administrative Agent of the termination of the Customs Broker’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by the Company and an officer of the Administrative Agent and may
be terminated solely by written notice signed by the Company and an officer of
the Administrative Agent.

8. Custom Broker’s Lien: The Customs Broker shall have a lien, to the extent
provided by law, on any Property then in the possession of the Customs Broker,
which lien shall be to the extent of any out-of-pocket costs, fees, freight
charges, storage charges, or other charges or out-of-pocket expenses incurred or
paid by the Customs Broker with respect only to that Property then in the
possession of the Customs Broker, for which the Customs Broker has not received
payment, but not for any amount owed on account of any other Property, item, or
matter.

9. Counterparts; Integration: This agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This agreement constitutes the entire agreement between the
Customs Broker and the Administrative Agent relating to the subject matter
hereof. In the event of any conflict between this agreement and the terms of the
underlying agreement between the Company and Customs Broker, the terms of this
agreement shall govern. This agreement shall become effective when it shall have
been executed by the parties and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the



--------------------------------------------------------------------------------

benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this agreement by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this agreement.

10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ITS CONFLICT OF LAWS PRINCIPLES.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate the
Customs Broker’s assent below following which this letter will take effect as a
sealed instrument.

 

Very truly yours, COMPANY:

 

By:  

 

Name:  

 

Title:  

 

 

Agreed: CUSTOMS BROKER:

 

By:  

 

Name:  

 

Title:  

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:  

 

Name:  

 

Title:  

 

Signature Page to Customs Broker Agreement



--------------------------------------------------------------------------------

Exhibit C-1

Notice of Borrowing (Domestic Borrowers)

Date:                     

 

To: Bank of America, N.A., as Administrative Agent

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Ms. Christine Hutchinson

Re: Second Amended and Restated Credit Agreement dated as of August     , 2010
(as modified, amended, supplemented or restated and in effect from time to time,
the “Credit Agreement”) by and between, among others, Toys “R” Us-Delaware,
Inc., as a Domestic Borrower and as agent (in such capacity, the “Lead
Borrower”) for the other Domestic Borrowers party thereto, and Bank of America,
N.A., as Administrative Agent (the “Administrative Agent”) for its own benefit
and the benefit of the other Secured Parties. Capitalized terms used but not
defined herein shall have the meanings set forth in the Credit Agreement.

Ladies and Gentlemen:

The Lead Borrower refers to the above described Credit Agreement and hereby
irrevocably notifies you of the Borrowing requested below:

 

  1. The Business Day of the proposed Borrowing is             , 20    .

 

  2. The aggregate amount of the proposed Borrowing is $             (which
shall be in an integral multiple of $1,000,000.00, but not less than
$5,000,000.00, in the case of LIBO Loans), which Borrowing consists of the
following Types:

 

Type of Borrowing

(Prime Rate Loans or LIBO Loans)

   Amount   

Interest Period for LIBO Loans1

   $                

[months] [weeks]

   $                

[months] [weeks]

   $                

[months] [weeks]

   $                

[months] [weeks]

 

1 If no election of Interest Period is specified, such notice shall be deemed a
request for an Interest Period of one (1) month.



--------------------------------------------------------------------------------

  3. Proceeds of the proposed Borrowing are to be disbursed to the following
account(s):

 

 

 

The Lead Borrower hereby certifies that the following statements are true and
correct on the date of the proposed Borrowing, before and after giving effect
thereto and to the application of the proceeds therefrom:

a. The representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents or otherwise made in writing in
connection therewith (including in any Borrowing Base Certificate) are true and
correct in all material respects as though made on and as of the date of the
proposed Borrowing (both immediately prior to and after giving effect to the
proposed Borrowing); provided that, if such representations and warranties
specifically relate to an earlier date, such representations and warranties were
true and correct in all material respects on and as of such earlier date; and
provided further that if such representations and warranties are qualified by
“materiality” or “Material Adverse Effect”, such representations and warranties
shall be true and correct in all respects;

b. No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and

c. After giving effect to the proposed Borrowing set forth in Section 2 above,
there will be no more than fifteen (15) Borrowings of LIBO Loans outstanding
under the Credit Agreement.

 

TOYS “R” US-DELAWARE, INC., As Lead Borrower By:  

 

Name:  

 

Title:  

 

 



--------------------------------------------------------------------------------

Exhibit C-2

Notice of Borrowing (Canadian Borrowers)

Date:                     

 

To: Bank of America, N.A. (acting through its Canada branch)

200 Front Street West

Toronto, Ontario, Canada M5V 3L2

Attention: Medina Sales de Andrade

Bank of America, N.A., as Administrative Agent

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Ms. Christine Hutchinson

Re: Second Amended and Restated Credit Agreement dated as of August     , 2010
(as modified, amended, supplemented or restated and in effect from time to time,
the “Credit Agreement”) by and between, among others, Toys “R” Us (Canada) Ltd.
Toys “R” Us (Canada) Ltee, a corporation organized under the laws of the
Province of Ontario (the “Canadian Borrower”), Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”) for its own benefit and the
benefit of the other Secured Parties, and Bank of America, N.A. (acting through
its Canada branch), as Canadian Administrative Agent (the “Canadian Agent”) for
its own benefit and the benefit of the other Secured Parties. Capitalized terms
used but not defined herein shall have the meanings set forth in the Credit
Agreement.

Ladies and Gentlemen:

The Canadian Borrower refers to the above described Credit Agreement and hereby
irrevocably notifies you of the Borrowing requested below:

 

  1. The Business Day of the proposed Borrowing is             , 20    .



--------------------------------------------------------------------------------

  2. The aggregate amount of the proposed Borrowing is (a) CD$            
(which shall be in an integral multiple of CD$1,000,000.00, but not less than
CD$1,000,000, in the case of BA Equivalent Loans), (b) $             (which
shall be in integral multiples of $1,000,000, but not less than $1,000,000.00 in
the case of dollar denominated Prime Rate Loans), or (c) $             (which
shall be in integral multiples of $1,000,000.00, but not less than
$5,000,000.00, in the case of LIBO Loans), which Borrowing consists of the
following Types:

 

Type of Borrowing

(Prime Rate Loans, LIBO Loans,

or BA Equivalent Loans)

   Amount
(in $ or CD$)   

Interest Period for LIBO

Loans or BA

Equivalent Loans2

   $                

[months] [weeks]

   $                

[months] [weeks]

   $                

[months] [weeks]

   $                

[months] [weeks]

 

  3. Proceeds of the proposed Borrowing are to be disbursed to the following
account(s):

 

 

 

 

The Canadian Borrower hereby certifies that the following statements are true
and correct on the date of the proposed Borrowing, before and after giving
effect thereto and to the application of the proceeds therefrom:

a. The representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents or otherwise made in writing in
connection therewith (including in any Borrowing Base Certificate) are true and
correct in all material respects as though made on and as of the date of the
proposed Borrowing (both immediately prior to and after giving effect to the
proposed Borrowing); provided that, if such representations and warranties
specifically relate to an earlier date, such representations and warranties were
true and correct in all material respects on and as of such earlier date; and
provided further that if such representations and warranties are qualified by
“materiality” or “Material Adverse Effect”, such representations and warranties
shall be true and correct in all respects;

b. No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and

c. After giving effect to the proposed Borrowing set forth in Section 2 above,
there will be no more than eight (8) Borrowings of BA Equivalent Loans and no
more than fifteen (15) Borrowings of LIBO Loans outstanding under the Credit
Agreement.

 

2 If no election of Interest Period is specified, such notice shall be deemed a
request for an Interest Period of one (1) month.



--------------------------------------------------------------------------------

TOYS “R” US (CANADA) LTD. TOYS “R” US (CANADA) LTEE By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit D

Form of Revolving Credit Note to Domestic Lenders

 

 

[AMENDED AND RESTATED] REVOLVING CREDIT NOTE

 

 

 

$                            , 2010

FOR VALUE RECEIVED, the undersigned (singly, a “Domestic Borrower”, and
collectively, the “Domestic Borrowers”) jointly and severally promise to pay to
the order of                                          (hereinafter, with any
subsequent holders, the “Domestic Lender”), c/o Bank of America, N.A., 100
Federal Street, 9th Floor, Boston, Massachusetts 02110, the principal sum of
                             DOLLARS ($            ), or, if less, the aggregate
unpaid principal balance of Revolving Credit Loans made by the Domestic Lender
to or for the account of any Domestic Borrower pursuant to the Second Amended
and Restated Credit Agreement dated as of August     , 2010 (as amended,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”) by and between, among others (i) Toys “R” Us-Delaware, Inc., as a
Domestic Borrower and as agent (in such capacity, the “Lead Borrower”) for the
other Domestic Borrowers, (ii) the Domestic Borrowers, (iii) the Facility
Guarantors party thereto, (iv) Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada)
Ltee (the “Canadian Borrower” and, collectively with the Domestic Borrowers, the
“Borrowers”), (v) Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for its own benefit and the benefit of the
other Secured Parties, (vi) Bank of America, N.A. (acting through its Canada
branch), as Canadian Administrative Agent (in such capacity, the “Canadian
Agent”) for its own benefit and the benefit of the other Secured Parties,
(vii) Bank of America, N.A. and Wells Fargo Retail Finance, LLC, as
Co-Collateral Agents for their own benefit and the benefit of the other Secured
Parties, and (viii) the Lenders party thereto (the “Lenders”), with interest at
the rate and payable in the manner stated therein. [This Amended and Restated
Revolving Credit Note replaces in its entirety that certain [Amended and
Restated] Revolving Credit Note dated June 24, 2009, by the Domestic Borrower
payable to the Domestic Lender.]

[This Amended and Restated Revolving Credit Note is hereinafter referred to as
the “Revolving Credit Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof./This is a “Revolving Credit
Note” to which reference is made in the Credit Agreement and is subject to all
terms and provisions thereof.] The principal of, and interest on, this Revolving
Credit Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

The Administrative Agent’s books and records concerning the Revolving Credit
Loans, the accrual of interest thereon, and the repayment of such Revolving
Credit Loans, shall be prima facie evidence of the indebtedness hereunder,
absent manifest error.

No delay or omission by any Agent or the Domestic Lender in exercising or
enforcing any of such Agent’s or the Domestic Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver.

After the occurrence and during the continuance of an Event of Default, each
Domestic Borrower, and each endorser and guarantor of this Revolving Credit
Note, waives presentment, demand, notice, and protest, and also waives any delay
on the part of the holder hereof. Each Domestic Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by any Agent and/or the Domestic Lender
with respect to this Revolving Credit Note and/or any Collateral or any
extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of any Domestic Borrower or any
other Person obligated on account of this Revolving Credit Note.

This Revolving Credit Note shall be binding upon each Domestic Borrower, and
each endorser and guarantor hereof, and upon their respective successors,
assigns, and representatives, and shall inure to the benefit of the Domestic
Lender and its successors, endorsees, and assigns.

The liabilities of each Domestic Borrower, and of any endorser or guarantor of
this Revolving Credit Note, are joint and several; provided, however, the
release by any Agent or the Domestic Lender of any one or more such Persons
shall not release any other Person obligated on account of this Revolving Credit
Note. Each reference in this Revolving Credit Note to each Domestic Borrower,
any endorser, and any guarantor, is to such Person individually and also to all
such Persons jointly. No Person obligated on account of this Revolving Credit
Note may seek contribution from any other Person also obligated except in
accordance with the terms of Section 9.14(d) of the Credit Agreement.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

Each Domestic Borrower agrees that any suit for the enforcement of this
Revolving Credit Note or any other Loan Document may be brought in the courts of
the State of New York sitting in the Borough of Manhattan or any federal court
sitting therein as the Administrative Agent may elect in its sole discretion and
consents to the non-exclusive jurisdiction of such courts. Each Domestic
Borrower hereby waives any objection which it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient forum and agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other



--------------------------------------------------------------------------------

manner provided by law. Each Domestic Borrower agrees that any action commenced
by any Domestic Borrower asserting any claim or counterclaim arising under or in
connection with this Revolving Credit Note or any other Loan Document shall be
brought solely in a court of the State of New York sitting in the Borough of
Manhattan or any federal court sitting therein as the Administrative Agent may
elect in its sole discretion and consents to the exclusive jurisdiction of such
courts with respect to any such action.

Each Domestic Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Domestic Lender, in the
establishment and maintenance of their respective relationship with the Domestic
Borrowers contemplated by this Revolving Credit Note, is relying thereon. EACH
DOMESTIC BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE DOMESTIC LENDER,
BY ITS ACCEPTANCE HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS REVOLVING CREDIT NOTE,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE CREDIT AGREEMENT AND THIS REVOLVING CREDIT NOTE BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Domestic Borrowers have caused this Revolving Credit
Note to be duly executed as of the date set forth above.

 

DOMESTIC BORROWERS: TOYS “R” US-DELAWARE, INC. By:  

 

Name:  

 

Title:  

 

 



--------------------------------------------------------------------------------

Exhibit E

Form of Revolving Credit Note to Canadian Lenders

 

 

[AMENDED AND RESTATED] REVOLVING CREDIT NOTE

 

 

 

$                            , 2010

FOR VALUE RECEIVED, TOYS “R” US (CANADA) LTD./TOYS “R” US (CANADA) LTEE, a
corporation organized and existing under the laws of the Province of Ontario
(the “Canadian Borrower”), promises to pay to the order of
                                         (hereinafter, with any subsequent
holders, the “Canadian Lender”), c/o Bank of America, N.A. (acting through its
Canada branch), 200 Front Street West, Toronto, Ontario, Canada M5V 3L2, the
principal sum of                              DOLLARS (USD$            ), or, if
less, the aggregate unpaid principal balance of Revolving Credit Loans made by
the Canadian Lender to or for the account of the Canadian Borrower pursuant to
the Second Amended and Restated Credit Agreement dated as of August     , 2010
(as amended, modified, supplemented or restated and in effect from time to time,
the “Credit Agreement”) by and between, among others (i) Toys “R” Us-Delaware,
Inc., as a Domestic Borrower and as agent (in such capacity, the “Lead
Borrower”) for the other Domestic Borrowers party thereto (collectively, with
the Lead Borrower, the “Domestic Borrowers”), (ii) the Domestic Borrowers,
(iii) Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltee (the “Canadian
Borrower” and, collectively with the Domestic Borrowers, the “Borrowers”),
(iv) the Facility Guarantors party thereto, (v) Bank of America, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for its own
benefit and the benefit of the other Secured Parties, (vi) Bank of America, N.A.
(acting through its Canada branch), as Canadian Administrative Agent (in such
capacity, the “Canadian Agent”) for its own benefit and the benefit of the other
Secured Parties, (vii) Bank of America, N.A. and Wells Fargo Retail Finance,
LLC, as Co-Collateral Agents for their own benefit and the benefit of the other
Secured Parties, and (viii) the Lenders party thereto (the “Lenders”), with
interest at the rate and payable in the manner stated therein. [This Amended and
Restated Revolving Credit Note replaces in its entirety that certain [Amended
and Restated] Revolving Credit Note dated June 24, 2009 by the Canadian Borrower
payable to the Canadian Lender.]

[This Amended and Restated Revolving Credit Note is hereinafter referred to as
the “Revolving Credit Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof./This is a “Revolving Credit
Note” to which reference is made in the Credit Agreement and is subject to all
terms and provisions thereof.] The principal of, and interest on, this Revolving
Credit Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

The Canadian Agent’s books and records concerning the Revolving Credit Loans,
the accrual of interest thereon, and the repayment of such Revolving Credit
Loans, shall be prima facie evidence of the indebtedness hereunder, absent
manifest error.

No delay or omission by the Canadian Agent, any other Agent or the Canadian
Lender in exercising or enforcing any of the Canadian Agent’s, such other
Agent’s or the Canadian Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver.

After the occurrence and during the continuance of an Event of Default, the
Canadian Borrower, and each endorser and guarantor of this Revolving Credit
Note, waives presentment, demand, notice, and protest, and also waives any delay
on the part of the holder hereof. The Canadian Borrower assents to any extension
or other indulgence (including, without limitation, the release or substitution
of Collateral) permitted by the Canadian Agent, any other Agent and/or the
Canadian Lender with respect to this Revolving Credit Note and/or any Collateral
or any extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of the Canadian Borrower or any
other Person obligated on account of this Revolving Credit Note.

This Revolving Credit Note shall be binding upon the Canadian Borrower, and each
endorser and guarantor hereof, and upon their respective successors, assigns,
and representatives, and shall inure to the benefit of the Canadian Lender and
its successors, endorsees, and assigns.

The liabilities of the Canadian Borrower, and of any endorser or guarantor of
this Revolving Credit Note, are joint and several; provided, however, the
release by the Canadian Agent, any other Agent or the Canadian Lender of any one
or more such Persons shall not release any other Person obligated on account of
this Revolving Credit Note. Each reference in this Revolving Credit Note to the
Canadian Borrower, any endorser, and any guarantor, is to such Person
individually and also to all such Persons jointly. No Person obligated on
account of this Revolving Credit Note may seek contribution from any other
Person also obligated except in accordance with the terms of Section 9.14(d) of
the Credit Agreement.

If, for the purpose of obtaining judgment in any court or for the purpose of
determining, pursuant to the obligations of the Canadian Borrower, the amounts
owing hereunder, it is necessary to convert an amount due hereunder in the
currency in which it is due (the “Original Currency”) into another currency (the
“Second Currency”), the rate of exchange applied shall be that at which, in
accordance with normal banking procedures, the Canadian Agent could purchase, in
the New York foreign exchange market, the Original Currency with the Second
Currency on the date two (2) Business Days preceding that on which judgment is
given or any other payment is due hereunder. The Canadian Borrower agrees that
its obligation in respect of



--------------------------------------------------------------------------------

any Original Currency due from it to the Canadian Lender hereunder shall,
notwithstanding any judgment or payment in such other currency, be discharged
only to the extent that, on the Business Day following the date the Canadian
Lender receives payment of any sum so adjudged or owing to be due hereunder in
the Second Currency the Canadian Agent may, in accordance with normal banking
procedures, purchase, in the New York City foreign exchange market the Original
Currency with the amount of the Second Currency so paid; and if the amount of
the Original Currency so purchased or could have been so purchased is less than
the amount originally due in the Original Currency, the Canadian Borrower agrees
as a separate obligation and notwithstanding any such payment or judgment to
indemnify the Canadian Lender against such loss. The term “rate of exchange” in
this paragraph means the spot rate at which the Canadian Agent, in accordance
with normal practices are able on the relevant date to purchase the Original
Currency with the Second Currency and includes any premium and costs of exchange
payable in connection with such purchase.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE PROVINCE OF ONTARIO.

The Canadian Borrower agrees that any suit for the enforcement of this Revolving
Credit Note or any other Loan Document may be brought in the courts of the State
of New York sitting in the Borough of Manhattan or any federal court sitting
therein as the Canadian Agent may elect in its sole discretion and consents to
the non-exclusive jurisdiction of such courts. The Canadian Borrower hereby
waives any objection which it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient forum and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The Canadian Borrower agrees that any
action commenced by the Canadian Borrower asserting any claim or counterclaim
arising under or in connection with this Revolving Credit Note or any other Loan
Document shall be brought solely in a court of the State of New York sitting in
the Borough of Manhattan or any federal court sitting therein as the Canadian
Agent may elect in its sole discretion and consents to the exclusive
jurisdiction of such courts with respect to any such action.

The Canadian Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Canadian Agent, the other Agents and the
Canadian Lender, in the establishment and maintenance of their respective
relationship with the Canadian Borrower contemplated by this Revolving Credit
Note, is relying thereon. THE CANADIAN BORROWER, EACH GUARANTOR, ENDORSER AND
SURETY, AND THE CANADIAN LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS REVOLVING CREDIT NOTE, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY); AND
WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS
WELL



--------------------------------------------------------------------------------

AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS REVOLVING CREDIT
NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Canadian Borrower has caused this Revolving Credit Note
to be duly executed as of the date set forth above.

 

CANADIAN BORROWER: TOYS “R” US (CANADA) LTD. TOYS “R” US (CANADA) LTEE By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit F

Form of Swingline Note to Domestic Swingline Lender

 

 

[AMENDED AND RESTATED] SWINGLINE NOTE

 

 

 

$100,000,000.00                , 2010

FOR VALUE RECEIVED, the undersigned (singly, a “Domestic Borrower”, and
collectively, the “Domestic Borrowers”) jointly and severally promise to pay to
the order of BANK OF AMERICA, N.A. (hereinafter, with any subsequent holders,
the “Swingline Lender”), 100 Federal Street, 9th Floor, Boston, Massachusetts
02110, the principal sum of ONE HUNDRED MILLION DOLLARS ($100,000,000.00), or,
if less, the aggregate unpaid principal balance of Swingline Loans made by the
Swingline Lender to or for the account of any Domestic Borrower pursuant to the
Second Amended and Restated Credit Agreement dated as of August     , 2010 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”) by and between, among others (i) Toys “R” Us-Delaware, Inc.,
as a Domestic Borrower and as agent (in such capacity, the “Lead Borrower”) for
the other Domestic Borrowers, (ii) the Domestic Borrowers, (iii) Toys “R” Us
(Canada) Ltd. Toys “R” Us (Canada) Ltee (the “Canadian Borrower” and,
collectively with the Domestic Borrowers, the “Borrowers”), (iv) the Facility
Guarantors party thereto, (v) Bank of America, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of the other Secured Parties, (vi) Bank of America, N.A. (acting through its
Canada branch), as Canadian Administrative Agent (in such capacity, the
“Canadian Agent”) for its own benefit and the benefit of the other Secured
Parties, (vii) Bank of America, N.A. and Wells Fargo Retail Finance, LLC, as
Co-Collateral Agents for their own benefit and the benefit of the other Secured
Parties, and (viii) the Lenders party thereto (the “Lenders”), with interest at
the rate and payable in the manner stated therein. [This Amended and Restated
Swingline Note replaces in its entirety that certain [Amended and Restated]
Swingline Note dated June 24, 2009, by the Domestic Borrower payable to the
Swingline Lender.]

[This Amended and Restated Swingline Note is hereinafter referred to as the
“Swingline Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof./This is a “Swingline Note” to which
reference is made in the Credit Agreement and is subject to all terms and
provisions thereof.] The principal of, and interest on, this Swingline Note
shall be payable at the times, in the manner, and in the amounts as provided in
the Credit Agreement and shall be subject to prepayment and acceleration as
provided therein. Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

The Administrative Agent’s books and records concerning the Swingline Loans, the
accrual of interest thereon, and the repayment of such Swingline Loans, shall be
prima facie evidence of the indebtedness hereunder, absent manifest error.

No delay or omission by any Agent or the Swingline Lender in exercising or
enforcing any of such Agent’s or the Swingline Lender’s powers, rights,
privileges, remedies, or discretions hereunder shall operate as a waiver thereof
on that occasion nor on any other occasion. No waiver of any Event of Default
shall operate as a waiver of any other Event of Default, nor as a continuing
waiver.

After the occurrence and during the continuance of an Event of Default, each
Domestic Borrower, and each endorser and guarantor of this Swingline Note,
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof. Each Domestic Borrower assents to any extension
or other indulgence (including, without limitation, the release or substitution
of Collateral) permitted by any Agent and/or the Swingline Lender with respect
to this Swingline Note and/or any Collateral or any extension or other
indulgence with respect to any other liability or any collateral given to secure
any other liability of any Domestic Borrower or any other Person obligated on
account of this Swingline Note.

This Swingline Note shall be binding upon each Domestic Borrower, and each
endorser and guarantor hereof, and upon their respective successors, assigns,
and representatives, and shall inure to the benefit of the Swingline Lender and
its successors, endorsees, and assigns.

The liabilities of each Domestic Borrower, and of any endorser or guarantor of
this Swingline Note, are joint and several; provided, however, the release by
any Agent or the Swingline Lender of any one or more such Persons shall not
release any other Person obligated on account of this Swingline Note. Each
reference in this Swingline Note to each Domestic Borrower, any endorser, and
any guarantor, is to such Person individually and also to all such Persons
jointly. No Person obligated on account of this Swingline Note may seek
contribution from any other Person also obligated except in accordance with the
terms of Section 9.14(d) of the Credit Agreement.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

Each Domestic Borrower agrees that any suit for the enforcement of Swingline
Note or any other Loan Document may be brought in the courts of the State of New
York sitting in the Borough of Manhattan or any federal court sitting therein as
the Administrative Agent may elect in its sole discretion and consents to the
non-exclusive jurisdiction of such courts. Each Domestic Borrower hereby waives
any objection which it may now or hereafter have to the venue of any such suit
or any such court or that such suit is brought in an inconvenient forum and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each Domestic Borrower agrees that any
action commenced by any Domestic Borrower



--------------------------------------------------------------------------------

asserting any claim or counterclaim arising under or in connection with this
Swingline Note or any other Loan Document shall be brought solely in a court of
the State of New York sitting in the Borough of Manhattan or any federal court
sitting therein as the Administrative Agent may elect in its sole discretion and
consents to the exclusive jurisdiction of such courts with respect to any such
action.

Each Domestic Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Agents and the Domestic Lender, in the
establishment and maintenance of their respective relationship with the Domestic
Borrowers contemplated by this Swingline Note, is relying thereon. EACH DOMESTIC
BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE SWINGLINE LENDER, BY ITS
ACCEPTANCE HEREOF, HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SWINGLINE NOTE, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE CREDIT AGREEMENT AND THIS SWINGLINE NOTE BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Domestic Borrowers have caused this Swingline Note to be
duly executed as of the date set forth above.

 

DOMESTIC BORROWERS: TOYS “R” US-DELAWARE, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit G

Form of Swingline Note to Canadian Swingline Lender

 

 

[AMENDED AND RESTATED] SWINGLINE NOTE

 

 

 

$20,000,000.00                , 2010

FOR VALUE RECEIVED, TOYS “R” US (CANADA) LTD. TOYS “R” US (CANADA) LTEE, a
corporation organized and existing under the laws of the Province of Ontario
(the “Canadian Borrower”), promises to pay to the order of Bank of America, N.A.
(acting through its Canada branch) (hereinafter, with any subsequent holders,
the “Swingline Lender”), 200 Front Street West, Toronto, Ontario, Canada M5V
3L2, the principal sum of TWENTY MILLION DOLLARS (USD$20,000,000.00), or, if
less, the aggregate unpaid principal balance of Swingline Loans made by the
Swingline Lender to or for the account of the Canadian Borrower pursuant to the
Second Amended and Restated Credit Agreement dated as of August     , 2010 (as
amended, modified, supplemented or restated and in effect from time to time, the
“Credit Agreement”) by and among (i) Toys “R” Us-Delaware, Inc., as a Domestic
Borrower and as agent (in such capacity, the “Lead Borrower”) for the other
Domestic Borrowers party thereto (collectively, with the Lead Borrower, the
“Domestic Borrowers”), (ii) the Domestic Borrowers, (iii) Toys “R” Us (Canada)
Ltd. Toys “R” Us (Canada) Ltee (the “Canadian Borrower” and, collectively with
the Domestic Borrowers, the “Borrowers”), (vi) the Facility Guarantors party
thereto, (v) Bank of America, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) for its own benefit and the benefit of the other
Secured Parties, (vi) Bank of America, N.A. (acting through its Canada branch),
as Canadian Administrative Agent (in such capacity, the “Canadian Agent”) for
its own benefit and the benefit of the other Secured Parties, (vii) Bank of
America, N.A. and Wells Fargo Retail Finance, LLC, as Co-Collateral Agents for
their own benefit and the benefit of the other Secured Parties, and (viii) the
Lenders party thereto (the “Lenders”), with interest at the rate and payable in
the manner stated therein. [This Amended and Restated Swingline Note replaces in
its entirety that certain [Amended and Restated] Swingline Note dated June 24,
2009 by the Canadian Borrower payable to the Swingline Lender.]

[This Amended and Restated Swingline Note is hereinafter referred to as the
“Swingline Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof./This is a “Swingline Note” to which
reference is made in the Credit Agreement and is subject to all terms and
provisions thereof.] The principal of, and interest on, this Swingline Note
shall be payable at the times, in the manner, and in the amounts as provided in
the Credit Agreement and shall be subject to prepayment and acceleration as
provided therein. Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

The Canadian Agent’s books and records concerning the Swingline Loans, the
accrual of interest thereon, and the repayment of such Swingline Loans, shall be
prima facie evidence of the indebtedness hereunder, absent manifest error.

No delay or omission by the Canadian Agent, any other Agent or the Swingline
Lender in exercising or enforcing any of the Canadian Agent’s, such other
Agent’s or the Swingline Lender’s powers, rights, privileges, remedies, or
discretions hereunder shall operate as a waiver thereof on that occasion nor on
any other occasion. No waiver of any Event of Default shall operate as a waiver
of any other Event of Default, nor as a continuing waiver.

After the occurrence and during the continuance of an Event of Default, the
Canadian Borrower, and each endorser and guarantor of this Swingline Note,
waives presentment, demand, notice, and protest, and also waives any delay on
the part of the holder hereof. The Canadian Borrower assents to any extension or
other indulgence (including, without limitation, the release or substitution of
Collateral) permitted by the Canadian Agent, any other Agent and/or the
Swingline Lender with respect to this Swingline Note and/or any Collateral or
any extension or other indulgence with respect to any other liability or any
collateral given to secure any other liability of the Canadian Borrower or any
other Person obligated on account of this Swingline Note.

This Swingline Note shall be binding upon the Canadian Borrower, and each
endorser and guarantor hereof, and upon their respective successors, assigns,
and representatives, and shall inure to the benefit of the Swingline Lender and
its successors, endorsees, and assigns.

The liabilities of the Canadian Borrower, and of any endorser or guarantor of
this Swingline Note, are joint and several; provided, however, the release by
the Canadian Agent, any other Agent or the Swingline Lender of any one or more
such Persons shall not release any other Person obligated on account of this
Swingline Note. Each reference in this Swingline Note to the Canadian Borrower,
any endorser, and any guarantor, is to such Person individually and also to all
such Persons jointly. No Person obligated on account of this Swingline Note may
seek contribution from any other Person also obligated except in accordance with
the terms of Section 9.14(d) of the Credit Agreement.

If, for the purpose of obtaining judgment in any court or for the purpose of
determining, pursuant to the obligations of the Canadian Borrower, the amounts
owing hereunder, it is necessary to convert an amount due hereunder in the
currency in which it is due (the “Original Currency”) into another currency (the
“Second Currency”), the rate of exchange applied shall be that at which, in
accordance with normal banking procedures, the Canadian Agent could purchase, in
the New York foreign exchange market, the Original Currency with the Second
Currency on the date two (2) Business Days preceding that on which judgment is
given or any



--------------------------------------------------------------------------------

other payment is due hereunder. The Canadian Borrower agrees that its obligation
in respect of any Original Currency due from it to the Swingline Lender
hereunder shall, notwithstanding any judgment or payment in such other currency,
be discharged only to the extent that, on the Business Day following the date
the Swingline Lender receives payment of any sum so adjudged or owing to be due
hereunder in the Second Currency the Canadian Agent may, in accordance with
normal banking procedures, purchase, in the New York City foreign exchange
market the Original Currency with the amount of the Second Currency so paid; and
if the amount of the Original Currency so purchased or could have been so
purchased is less than the amount originally due in the Original Currency, the
Canadian Borrower agrees as a separate obligation and notwithstanding any such
payment or judgment to indemnify the Swingline Lender against such loss. The
term “rate of exchange” in this paragraph means the spot rate at which the
Canadian Agent, in accordance with normal practices are able on the relevant
date to purchase the Original Currency with the Second Currency and includes any
premium and costs of exchange payable in connection with such purchase.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE PROVINCE OF ONTARIO.

The Canadian Borrower agrees that any suit for the enforcement of this Swingline
Note or any other Loan Document may be brought in the courts of the State of New
York sitting in the Borough of Manhattan or any federal court sitting therein as
the Canadian Agent may elect in its sole discretion and consents to the
non-exclusive jurisdiction of such courts. The Canadian Borrower hereby waives
any objection which it may now or hereafter have to the venue of any such suit
or any such court or that such suit is brought in an inconvenient forum and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The Canadian Borrower agrees that any
action commenced by the Canadian Borrower asserting any claim or counterclaim
arising under or in connection with this Swingline Note or any other Loan
Document shall be brought solely in a court of the State of New York sitting in
the Borough of Manhattan or any federal court sitting therein as the Canadian
Agent may elect in its sole discretion and consents to the exclusive
jurisdiction of such courts with respect to any such action.

The Canadian Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Canadian Agent, the other Agents and the
Swingline Lender, in the establishment and maintenance of their respective
relationship with the Canadian Borrower contemplated by this Swingline Note, is
relying thereon. THE CANADIAN BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND
THE SWINGLINE LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SWINGLINE NOTE, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT,



--------------------------------------------------------------------------------

TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND
PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE CREDIT AGREEMENT AND THIS SWINGLINE NOTE BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Canadian Borrower has caused this Swingline Note to be
duly executed as of the date set forth above.

 

CANADIAN BORROWER: TOYS “R” US (CANADA) LTD. TOYS “R” US (CANADA) LTEE By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit H

Form of Joinder

JOINDER AGREEMENT

This Joinder Agreement (this “Joinder”) is made as of                     , by
and among:

                                          (the “New [Borrower/Facility
Guarantor]”), with its principal executive offices at
                                        ; and

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, as
Administrative Agent for its own benefit and the benefit of the other Secured
Parties (the “Administrative Agent”); and

BANK OF AMERICA, N.A., a national banking association, having a place of
business at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, and
WELLS FARGO RETAIL FINANCE, LLC, a Delaware limited liability company, having a
place of business at One Boston Place, 18th Floor, Boston, MA 02108, as
Co-Collateral Agents for their own benefit and the benefit of the other Secured
Parties (collectively, in such capacity, the “Co-Collateral Agents”);

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H :

A. Reference is made to a certain Second Amended and Restated Credit Agreement
dated as of August     , 2010 (as amended, modified, supplemented or restated
and in effect from time to time, the “Credit Agreement”), by and between among
others (i) Toys “R” Us-Delaware, Inc., as a Domestic Borrower and as agent (in
such capacity, the “Lead Borrower”) for the other Domestic Borrowers party
thereto (collectively, with the Lead Borrower, the “Domestic Borrowers”),
(ii) the Domestic Borrowers, (iii) Toys “R” Us (Canada) Ltd. Toys “R” Us
(Canada) Ltee (the “Canadian Borrower” and, collectively with the Domestic
Borrowers, the “Existing Borrowers”), (iv) the Facility Guarantors party thereto
(the “Existing Facility Guarantors”, and together with the Existing Borrowers,
the “Loan Parties”), (v) Bank of America, N.A., as Administrative Agent for its
own benefit and the benefit of the other Secured Parties, (vi) Bank of America,
N.A. (acting through its Canada branch), as Canadian Administrative Agent for
its own benefit and the benefit of the other Secured Parties, and (vii) Bank of
America, N.A. and Wells Fargo Retail Finance, LLC, as Co-Collateral Agents for
their own benefit and the benefit of the other Secured Parties. All capitalized
terms used herein, and not otherwise defined herein, shall have the meanings as
set forth in the Credit Agreement.



--------------------------------------------------------------------------------

B. The New [Borrower/Facility Guarantor] desires to become a party to, and bound
by the terms of, the Credit Agreement and the other Loan Documents in the same
capacity and to the same extent as the Existing [Borrowers/Facility Guarantors]
thereunder.

C. Pursuant to the terms of the Credit Agreement, in order for the New
[Borrower/Facility Guarantor] to become party to the Credit Agreement and the
other Loan Documents as provided herein, the New [Borrower/Facility Guarantor]
and the Existing [Borrowers/Facility Guarantors] are required to execute this
Joinder.

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Joinder and Assumption of Obligations. Effective as of the date of this
Joinder, the New [Borrower/Facility Guarantor] hereby acknowledges that the New
[Borrower/Facility Guarantor] has received and reviewed a copy of the Credit
Agreement and the other Loan Documents, and acknowledges and agrees to:

 

  a. join in the execution of, and become a party to, the Credit Agreement and
the other Loan Documents as a [Borrower/Facility Guarantor], as indicated with
its signature below;

 

  b. be bound by all representations, warranties, covenants, agreements,
liabilities and acknowledgments of a [Borrower/Facility Guarantor] under the
Credit Agreement and the other Loan Documents, in each case, with the same force
and effect as if such New [Borrower/Facility Guarantor] was a signatory to the
Credit Agreement and the other Loan Documents and was expressly named as a
[Borrower/Facility Guarantor] therein; and

 

  c. assume all rights and interests and perform all applicable duties and
Obligations under the Credit Agreement and the other Loan Documents.

 

2. Representations and Warranties. The New [Borrower/Facility Guarantor] hereby
makes all representations, warranties, and covenants set forth in the Credit
Agreement and the other Loan Documents as of the date hereof (other than
representations, warranties and covenants that relate solely to an earlier
date). To the extent that any changes in any representations, warranties, and
covenants require any amendments to the schedules to the Credit Agreement or any
of the other Loan Documents, such schedules are hereby updated, as evidenced by
any supplemental schedules (if any) annexed to this Joinder.

 

3. Ratification of Loan Documents. Except as specifically amended by this
Joinder and the other documents executed and delivered in connection herewith,
all of the terms and conditions of the Credit Agreement and of the other Loan
Documents shall remain in full force and effect as in effect prior to the date
hereof, without releasing any obligors thereon or collateral security therefor.



--------------------------------------------------------------------------------

4. Conditions Precedent to Effectiveness. This Joinder shall not be effective
until each of the following conditions precedent have been fulfilled to the
reasonable satisfaction of the Administrative Agent:

 

  a. This Joinder shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect and shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

  b. All action on the part of the New [Borrower/Facility Guarantor] and the
other Loan Parties necessary for the valid execution, delivery and performance
by the New [Borrower/Facility Guarantor] and the other Loan Parties of this
Joinder and all other documentation, instruments, and agreements to be executed
in connection herewith shall have been duly and effectively taken and evidence
thereof reasonably satisfactory to the Administrative Agent shall have been
provided to the Administrative Agent.

 

  c. The New [Borrower/Facility Guarantor] (and each other Loan Party, to the
extent requested by the Administrative Agent) shall each have delivered the
following to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent:

 

  i. Certificate of Legal Existence and Good Standing issued by the Secretary of
the State of its incorporation or organization.

 

  ii. Certificate of an authorized officer relating to the organization and
existence of such party, the authorization of the transactions contemplated by
the Loan Documents, and attesting to the true signatures of each Person
authorized as a signatory to any of the Loan Documents, together with true and
accurate copies of all Charter Documents.

 

  iii. Perfection Certificate in the form of Annex I to the Security Agreement.

 

  iv. Execution and delivery by the New [Borrower/Facility Guarantor] of the
following Loan Documents:

 

  a) [Joinders to the Revolving Credit Notes to the Domestic Lenders];

 

  b) [Joinders to the Revolving Credit Notes to the Canadian Lenders];

 

  c) [Joinder to the Swingline Note to the Domestic Swingline Lender];



--------------------------------------------------------------------------------

  d) [Joinder to the Swingline Note to the Canadian Swingline Lender];

 

  e) [Joinder to the Security Documents, as applicable];

 

  f) [Joinder to the Fee Letter];

 

  g) [Blocked Account Agreement with                     ]; and

 

  h) [add other applicable documents and agreements required by the Agents].

 

  d. The Agents shall have received a written legal opinion of the Loan Parties’
counsel addressed to the Agents and the other Lenders, covering such matters
relating to the New [Borrower/Facility Guarantor], the Loan Documents and/or the
transactions contemplated thereby as the Agents shall reasonably request.

 

  e. The Administrative Agent shall have received all documents and instruments,
including UCC financing statements and PPSA registration statements, required by
law or reasonably requested by the Administrative Agent to be filed, registered,
published or recorded in order to create or perfect the first priority Lien
(subject only to Permitted Encumbrances having priority by operation of
Applicable Law) intended to be created under the Loan Documents and all such
documents and instruments shall have been so filed, registered or recorded or
other arrangements reasonably satisfactory to the Administrative Agent for such
filing, registration or recordation shall have been made.

 

  f. All fees and Credit Party Expenses incurred by the Agents in connection
with the preparation and negotiation of this Joinder and related documents
(including the reasonable fees and expenses of counsel to the Agents) shall have
been paid in full.

 

  g. No Default or Event of Default shall have occurred and be continuing.

 

  h. The Loan Parties shall have executed and delivered to the Agents such
additional documents, instruments, and agreements as the Agents may reasonably
request.

 

5. Miscellaneous.

 

  a. This Joinder may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.



--------------------------------------------------------------------------------

  b. This Joinder expresses the entire understanding of the parties with respect
to the transactions contemplated hereby. No prior negotiations or discussions
shall limit, modify, or otherwise affect the provisions hereof.

 

  c. Any determination that any provision of this Joinder or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not effect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.

 

  d. The Loan Parties shall pay all Credit Party Expenses of the Agents and the
Secured Parties, including, without limitation, reasonable attorneys’ fees in
connection with the preparation, negotiation, execution and delivery of this
Joinder in accordance with the terms of the Credit Agreement.

 

  e. The New [Borrower/Facility Guarantor] warrants and represents that the New
[Borrower/Facility Guarantor] has consulted with independent legal counsel of
its selection in connection with this Joinder and are not relying on any
representations or warranties of the Agents or the Lenders or their counsel in
entering into this Joinder.

 

  f. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to be duly
executed and delivered by its proper and duly authorized officer as of the date
set forth below.

 

NEW [BORROWER/FACILITY GUARANTOR]:

 

By:  

 

Name:  

 

Title:  

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:  

 

Name:  

 

Title:  

 

CO-COLLATERAL AGENTS: BANK OF AMERICA, N.A. By:  

 

Name:  

 

Title:  

 

WELLS FARGO RETAIL FINANCE, LLC By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

TOYS “R” US-DELAWARE, INC. By:  

 

  Name:  

 

  Title:  

 

TOYS “R” US (CANADA) LTD. TOYS “R” US (CANADA) LTEE By:  

 

  Name:  

 

  Title:  

 

GEOFFREY HOLDINGS, LLC By:   TOYS “R” US-DELAWARE, INC.,   its sole member By:  

 

  Name:  

 

  Title:  

 

TRU-SVC, LLC By:  

 

  Name:  

 

  Title:  

 

TOYS ACQUISITION, LLC By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

TRU OF PUERTO RICO, INC. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit I

FORM OF CREDIT CARD NOTIFICATION

PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH PROCESSOR

                    , 2010

 

To: [Name and Address of Credit Card Processor]

(the “Processor”)

 

  Re: [Insert Name of Company]

Merchant Account Number:                     

Dear Sir/Madam:

                                         , a [corporation] [limited liability
company] organized and existing under the laws of
                                         (the “Company”), has entered into
various financing agreements with Bank of America, N.A., a national banking
association with offices at 100 Federal Street, 9th Floor, Boston, Massachusetts
02110, as administrative agent (in such capacity, the “Administrative Agent”),
for its own benefit and the benefit of certain other secured parties (the
“Secured Parties”), pursuant to which the Administrative Agent and the other
Secured Parties may from time to time make loans or furnish certain other
financial accommodations to the Company. The Company’s obligations on account of
such loans and financial accommodations are secured by, among other things, all
credit card charges submitted by the Company to the Processor for processing and
the amounts which the Processor owes to the Company on account thereof (the
“Credit Card Proceeds”).

Until the Processor receives written notification from the Administrative Agent
that the interest of the Administrative Agent and the other Secured Parties in
the Credit Card Proceeds has been terminated, all amounts as may become due from
time to time from the Processor to the Company (including, without limitation,
Credit Card Proceeds, payments from any reserve account or the like, or other
payments) shall be transferred only as follows:

 

  a. By ACH, Depository Transfer Check, or Electronic Depository Transfer to:

 

  Citibank, N.A.      

  ABA #   

 

     

  For Credit to   

 

        Account No.   

 

        Re: Toys “R” Us-Delaware, Inc.      

or

 

  b. As the Processor may be otherwise instructed from time to time in writing
by an officer of the Administrative Agent.



--------------------------------------------------------------------------------

Upon the written request of the Administrative Agent, a copy of each periodic
statement issued by the Processor to the Company should be provided to the
Administrative Agent at the following address (which address may be changed upon
seven (7) days written notice given to the Processor by the Administrative
Agent):

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Christine Hutchinson

Re: Toys “R” Us-Delaware, Inc.

The Processor shall be fully protected in acting on any order or direction by
the Administrative Agent respecting the Credit Card Proceeds and other amounts
without making any inquiry whatsoever as to the Administrative Agent’s right or
authority to give such order or direction or as to the application of any
payment made pursuant thereto, provided that the Processor does not act with
gross negligence, bad faith or willful misconduct. Nothing contained herein is
intended to, nor shall it be deemed to, modify the rights and obligations of the
Company and the Administrative Agent under the terms of the loan arrangement and
the loan documents executed in connection therewith between, among others, the
Company and the Administrative Agent.

This letter may be amended only by the written agreement of the Processor, the
Company and the Administrative Agent and may be terminated solely by written
notice signed by an officer of the Administrative Agent. The Company shall not
have any right to terminate this letter or, except as provided in this letter,
amend it.

 

Very truly yours,

 

By:  

 

Name:  

 

Title:  

 

 

cc: Bank of America, N.A., as Administrative Agent



--------------------------------------------------------------------------------

Exhibit J

Form of Compliance Certificate

COMPLIANCE CERTIFICATE

Date of Certificate:                     

 

To: Bank of America, N.A., as Administrative Agent

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Reference is made to the Second Amended and Restated Credit Agreement dated as
of August     , 2010 (as amended, modified, supplemented or restated and in
effect from time to time, the “Credit Agreement”), by and between, among others
(i) Toys “R” Us-Delaware, Inc., as a Domestic Borrower and as agent (in such
capacity, the “Lead Borrower”) for itself and the other Domestic Borrowers party
thereto (collectively, with the Lead Borrower, the “Domestic Borrowers”),
(ii) the Domestic Borrowers, (iv) Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada)
Ltee (the “Canadian Borrower” and, collectively with the Domestic Borrowers, the
“Borrowers”), (iv) the Facility Guarantors party thereto, (v) Bank of America,
N.A., as Administrative Agent, for its own benefit and the benefit of the other
Secured Parties, (vi) Bank of America, N.A. (acting through its Canada branch),
as Canadian Administrative Agent for its own benefit and the benefit of the
other Secured Parties, (vii) Bank of America, N.A. and Wells Fargo Retail
Finance, LLC, as Co-Collateral Agents for their own benefit and the benefit of
the other Secured Parties, and (viii) the Lenders party thereto. Terms defined
in the Credit Agreement are used herein as therein defined.

The undersigned, a duly authorized and acting Financial Officer of the Lead
Borrower, hereby certifies to the Administrative Agent as follows:

 

  1. Defaults/Events of Default.

 

  a. Since                      (the date of the last similar certification),
and except as set forth in Appendix I, no Default or Event of Default has
occurred.

 

  b. If a Default or Event of Default has occurred since                    
(the date of the last similar certification), the Borrowers have taken or
propose to take those actions with respect to such Default or Event of Default
as described on said Appendix I.

(Note, if no Default or Event of Default has occurred, insert “Not Applicable”.)



--------------------------------------------------------------------------------

  2. Monthly Excess Availability. The reasonably detailed calculations with
respect to the Monthly Excess Availability for the [Fiscal Year/Fiscal Quarter]
ending                      are attached hereto as Appendix II.

 

  3. Availability. Without duplicating the calculations described in Section 2
herein, the reasonably detailed calculations setting forth compliance with the
provisions of Section 6.10 of the Credit Agreement with respect to Excess
Availability are attached hereto as Appendix III.

 

  4. Store Openings/Store Closings. A list of Stores that were opened and/or
closed, including, without limitation, the name and address of each such Store
and date of the opening or closing, since                      (the date of the
last similar certification), is attached hereto as Appendix IV.

(Note, if no Store openings or closings have occurred, insert “Not Applicable”.)

 

  5. GAAP.

 

  a. The financial statements furnished to the Administrative Agent for the
[Fiscal Year/Fiscal Quarter] ending                      were prepared in
accordance with GAAP and present fairly in all material respects the
Consolidated financial condition and results of operations of (i) the Lead
Borrower and its Subsidiaries, (ii) the Lead Borrower and its Subsidiaries
(other than the Canadian Borrower and its Subsidiaries), and (iii) the Canadian
Borrower and its Subsidiaries, as of the end of, and the results of the
applicable Loan Parties and their Subsidiaries’ operations and cash flows for,
the period(s) covered, subject to (a) with respect to the quarterly financial
statements, normal year end audit adjustments and the absence of footnotes and
(b) any changes as disclosed on Appendix V hereto.

 

  b. Except as set forth in Appendix V, there has been no change in GAAP or in
the application thereof since                      (the date of the Lead
Borrower’s most recent audited financial statements), and if such a change has
occurred, the effect of such change on the financial statements is detailed in
Appendix V.

(Note, if no change has occurred, insert “Not Applicable”.)

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lead Borrower, on behalf of itself and each of the other
Loan Parties, has duly executed this Compliance Certificate as of
                    , 20    .

 

LEAD BORROWER: TOYS “R” US-DELAWARE, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Appendix I to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Loan Parties to be taken on account thereof.]



--------------------------------------------------------------------------------

Appendix II to Compliance Certificate

The following is a calculation of Monthly Excess Availability for the [Fiscal
Year/Fiscal Quarter] ending on                     :

 



--------------------------------------------------------------------------------

Appendix III to Compliance Certificate

The following is a calculation of Excess Availability for the [Fiscal
Year/Fiscal Quarter] ending on                     :



--------------------------------------------------------------------------------

Appendix IV to Compliance Certificate

The following Stores were opened since                      (the date of the
last similar certification):

 

Name

 

Address

 

Date

           

The following Stores were closed since                      (the date of the
last similar certification):

 

Name

 

Address

 

Date

           



--------------------------------------------------------------------------------

Appendix V to Compliance Certificate

Except as set forth below, no change in GAAP or in the application thereof has
occurred since the date of the Lead Borrower’s most recent audited financial
statements referred to in Section 5.01 of the Credit Agreement. [If such changes
have occurred, the following describes the nature of the changes in reasonable
detail and the effect, if any, of each such change in GAAP or in the application
thereof on the financial statements delivered in accordance with the Credit
Agreement.]



--------------------------------------------------------------------------------

Exhibit K

Form of Borrowing Base Certificate

Material Non-Public Information

 

Toys “R” Us-Delaware, Inc.   Date:                     

From:

       Monthly Borrowing Base Certificate   Certificate #                     

To:

      

Domestic Borrowing Base

               

U.S. Credit Card Receivables

               

Eligible Credit Card Receivables

                —     

Credit Card Advance Rate

                0.00 %                     

Credit Card Receivables Availability

                —     

U.S. TRU Inventory

               

TRU Inventory

                —     

L/C Inventory

                —                         

Less Ineligibles:

               

Damaged Inventory (only if included in TRU Inventory)

              —     

Nonsaleable return to vendor Inventory (only if included in TRU Inventory)

          —     

Reduction to .com inventory for unreported sales (1 day)

              —     

Pre Receipts

                —     

LCM Reserve

                —     

Shrink

                —     

Puerto Rico Inventory

                —     

Unbooked Adjust for Duplication of Imports- Bulk Keyrecs

              —                         

Total Ineligible TRU Inventory

                —                      NRV                     Low Season (1st
Day after 1st Sunday after 12/15 - 10/14)            

High Season (10/15 - 1st Sunday after 12/15)

         

Total Eligible TRU Inventory

                —     

Inventory Advance Rate (87.5% LTV May-Sept, and 85% LTV at all other times)

          0.00 %                     

TRU Inventory Availability

                —     

TRU Intransit:

               

Imports Intransit (hard line)

                —     

Location 5001

                —     

Total Intransit

                —     

Inventory Advance Rate (87.5% LTV May-Sept, and 85% LTV at all other times)

            0.00 %                     

TRU Intransit Availability

                —     

U.S. BRU Inventory

               

BRU Inventory

                —     

Less Ineligibles:

               

Damaged Inventory (only if included in BRU Inventory)

            —     

Nonsaleable return to vendor Inventory ( (only if included in BRU Inventory)

            —     

Pre Receipts

                —     

LCM Reserve

                —     

Shrink

                —                         

Total Ineligible BRU Inventory

                —                      NRV                    

Low Season (11/1 - 1/31)

  

      

High Season (2/1 - 10/31)

  

    

Total Eligible BRU Inventory

                —     

Inventory Advance Rate (87.5% LTV May-Sept, and 85% LTV at all other times)

            0.00 %                     

BRU Inventory Availability

                —     

BRU Intransit:

               

Total Intransit

                —     

Inventory Advance Rate (87.5% LTV May-Sept, and 85% LTV at all other times)

            0.00 %                     

BRU Intransit Availability

                —     

Total Intransit Availability (Capped at 12.5% of Total Combined Borrowing Base)

        —     

Total Domestic Borrowing Base Availability Before Reserves

            —     

Less: Availability Reserves

               

Landlord Lien Reserve (2 mos. Rent) (PA, WA, VA)

            —     

Customer Liabilities (45% of Gift Cards Outstanding less dormancy reserve)

            —     

GFS Liability (Guest Fulfillment Services - Pre sales/Special Orders)

            —     

Landed costs not yet paid

                —                         

Total Availability Reserves

                —     

Total Domestic Borrowing Base

                —     

Canadian Borrowing Base

                                     $CAN          $USD  

Canadian Credit Card Receivables

               

Eligible Credit Card Receivables

           —           —     

Credit Card Advance Rate

           0.00 %       0.00 % 

Credit Card Receivables Availability

           —           —     

Canadian TRU Inventory

               

Canadian Inventory - Stock Ledger

           —           —     

Add: Toysrus.ca inventory

           —           —     

Canadian Inventory

           —           —     

Less Ineligibles:

               

Shrink (.8% of sales)

           —           —     

Prepaid Sales

           —           —     

RTV & RGD

           —           —                             

Total Ineligible TRU Inventory

           —           —                      NRV                     Low Season
(1st Day after 1st Sunday after 12/15 - 10/14)            

High Season (10/15 - 1st Sunday after 12/15)

         

Eligible TRU Inventory

           —           —     

Inventory Advance Rate (87.5% LTV May-Sept, and 85% LTV at all other times)

       0.00 %       0.00 % 

Canadian TRU Inventory Availability

           —           —     

Canadian BRU Inventory

               

Canadian Inventory - Stock Ledger

           —          

Less: toysrus.ca inventory

           —           —     

Canadian Inventory

           —           —     

Less Ineligibles:

               

Shrink (.8% of sales)

           —           —     

RTV & RGD

           —           —                             

Total Ineligible BRU Inventory

           —           —     

Eligible BRU Inventory

           —           —     

Inventory Advance Rate (87.5% LTV May-Sept, and 85% LTV at all other times)

       0.00 %       0.00 % 

Canadian BRU Inventory Availability

           —           —     

Canadian Real Estate Availability

               

FMV of Eligible Real Estate

           —           —     

Less: Canadian Realty Reserves

           —           —     

Total Eligible RE

           —           —     

Real Estate Advance Rate

           0.00 %       0.00 %                         

Real Estate Availability (capped at $75MM USD)

       —           —     

Less: Availability Reserves

               

Realty Tax Reserve

           —           —     

Landlord Lien Reserve

           —           —     

Sales Proceed Reserve: 10% of FMV of Eligible RE Sold (capped at $10MM)

       —           —                      —                             

Total Availability Reserves

           —           —     

Canadian Borrowing Base

           —           —     

Canadian Borrowing Base in $USD

          Exchange Rate:             Date:           —     

Total Combined Borrowing Base

                —     

 



--------------------------------------------------------------------------------

Material Non-Public Information

 

Toys “R” Us-Delaware, Inc.       Date:                 From:      Monthly
Borrowing Base Certificate       Certificate #                 To:     

Canadian Availability: lesser of (a) or (b) where:

                                      $CAN         $USD

(a) Canadian Credit Ceiling

                 —  

less: Canadian loans outstanding ($USD)

                 —  

less: Canadian loans outstanding ($CAN)

           —         —  

less: Canadian L/Cs outstanding ($USD)

                 —  

less: Canadian L/Cs outstanding ($CAN)

           —         —                     

Total (a):

                 —  

(b) Canadian Borrowing Base

                 —  

less: Canadian loans outstanding ($USD)

                 —  

less: Canadian loans outstanding ($CAN)

           —         —  

less: Canadian L/Cs outstanding ($USD)

                 —  

less: Canadian L/Cs outstanding ($CAN)

           —         —  

Total (b):

                 —  

Applicable Canadian Availability {lesser of (a) or (b)}

                 —  

Domestic Availability: lesser of (a) or (b) where:

                

(a) Revolving Credit Ceiling

                 —  

less: Domestic loans outstanding

                 —  

less: Domestic L/Cs outstanding

                 —  

less: Import L/Cs outstanding - Citibank HK

                 —  

less: Canadian Credit Extensions

                 —  

Total (a):

                 —  

(b) Domestic Borrowing Base

                 —  

less: Domestic loans outstanding

                 —  

less: Domestic L/Cs outstanding

                 —  

less: Import L/Cs outstanding - Citibank HK

                 —  

Total (b):

                 —  

Applicable Domestic Availability {lesser of (a) or (b)}

                 —  

Total Excess Availability

                 —  

 

 

The undersigned, an Authorized Officer (as defined in Credit Agreement
referenced below) of Toys “R” Us-Delaware, Inc. represents and warrants that
(A) the information set forth above and all supporting documentation delivered
in connection herewith (i) is true and correct in all material respects,
(ii) has been prepared in accordance with the requirements of that certain
Second Amended and Restated Credit Agreement dated August     , 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by, among others, (1) Toys “R” Us –
Delaware, Inc., (2) the other loan parties party thereto, (3) the Lenders party
thereto, (4) Bank of America, N.A., as Administrative Agent (in such capacity,
the “Agent”), (5) Bank of America, N.A., as Canadian Agent and (6) Bank of
America, N.A. and Wells Fargo Retail Finance, LLC as Co-Collateral Agents, and
(iii) is based on supporting documentation that was used by the undersigned in
connection with the preparation hereof and supports the calcuations and
conclusions evidenced hereby, which supporting documentation the undersigned
acknowledges must be satisfactory to Agent and (B) no Default or Event of
Default (as such terms are defined in the Credit Agreement) has occurred and is
outstanding.

 

Authorized Signer                                                 

   

 



--------------------------------------------------------------------------------

Exhibit L

Terms of Subordination

All capitalized terms used but not defined herein shall have the meanings set
forth in the Credit Agreement.

1. Terms of Subordinated Indebtedness. Indebtedness shall be deemed
“Subordinated Indebtedness” only if it has each of the following
characteristics:

a. The agreements evidencing such Indebtedness (including the subordination
provisions therein) shall have the provisions specified in paragraph 2 below;

b. Such Indebtedness shall not be secured by any Lien on any assets of any Loan
Party;

c. Such Indebtedness shall not have a stated maturity date earlier than one
hundred and eighty (180) days after the Maturity Date;

d. Interest and fees shall not be payable in cash in excess of fourteen percent
(14%) per annum (nothing herein being deemed to limit any payment-in-kind
interest);

e. No principal amortization shall be required prior to the Maturity Date (other
than on account of payments upon the occurrence of a Change in Control or as a
result of acceleration upon the occurrence of an event of default); and

f. The maximum aggregate principal amount of Subordinated Indebtedness
outstanding at any time shall not exceed $500,000,000 (excluding any capitalized
or accrued interest, reasonable closing costs, expenses, fees and premiums).

2. Subordination Agreement Provisions. Each Subordination Agreement shall have
the following provisions:

a. Acknowledgement of Senior Obligations. Each Subordinated Indebtedness
Creditor (or the indenture trustee, as applicable) shall acknowledge the
Obligations [the Canadian Liabilities] (the “Senior Obligations”) and
acknowledge and agree that the Subordinated Indebtedness is expressly junior in
right of payment to the Senior Obligations.

b. Proceedings. In the event of any voluntary or involuntary insolvency,
bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee or other officer with similar powers or any other
proceeding for the liquidation, dissolution or other winding up, under the
Bankruptcy Code or other Applicable Law (each a “Proceeding”), with respect to
any Loan Party that is an obligor of the Subordinated Indebtedness (a “Loan
Party Obligor”), (i) all Senior Obligations (other than contingent indemnity
obligations with respect to then unasserted claims) first shall be paid in full
in



--------------------------------------------------------------------------------

cash before any payment of or with respect to the Subordinated Indebtedness
shall be made; and (ii) any payment or distribution by any Loan Party, whether
in cash, property or securities (excluding the exchange for, or payments
consisting of, securities or other Indebtedness of a Loan Party or any of its
Affiliates which is subordinated on the same terms as set forth herein), which,
but for the terms hereof, otherwise would be payable or deliverable in respect
of the Subordinated Indebtedness shall be paid or delivered directly to the
Administrative Agent or the Canadian Agent, as applicable, for the benefit of
the Secured Parties until all Senior Obligations (other than contingent
indemnity obligations with respect to then unasserted claims) are paid in full
in cash.

c. Payments. No Loan Party may make, and the Subordinated Indebtedness Creditors
may not receive, any payment of principal, interest, fees or any other amount
due with respect to any Subordinated Indebtedness prior to the payment in full
of the Senior Obligations (other than contingent indemnity obligations with
respect to then unasserted claims) in cash and the termination of the
Commitments, except that (i) as long as no payment default then exists and no
Proceeding is then pending, the Loan Party Obligors may pay, when due, and the
Subordinated Indebtedness Creditors may receive, regularly scheduled required
payments of interest and “AHYDO” catch-up payments relating to the Subordinated
Indebtedness (“Permitted Payments”) and (ii) as long as the Payment Conditions
have been satisfied, the Loan Party Obligors may otherwise pay or prepay the
Subordinated Indebtedness.

d. Notices. The Loan Parties shall covenant and agree to provide prompt written
notice to the Administrative Agent or the Canadian Agent, as applicable, upon
the occurrence of any default or event of default under the agreements
evidencing the Subordinated Indebtedness.

e. Amendments. The documents evidencing the Subordinated Indebtedness will not
permit the modification of any of the terms of any of the Subordinated
Indebtedness which would cause this Exhibit L to be violated or would otherwise
violate the terms of the Loan Documents.

f. Incorrect Payments. If any payment or distribution on account of the
Subordinated Indebtedness not permitted to be made by any Loan Party or received
by the Subordinated Indebtedness Creditor hereunder is received by a
Subordinated Indebtedness Creditor (whether from a Loan Party Obligor, on
account of the exercise of remedies by the Subordinated Indebtedness Creditor or
otherwise) before all Senior Obligations (other than contingent indemnity
obligations with respect to then unasserted claims) have been paid in full in
cash and the Commitments have been terminated, such payment or distribution
shall be held in trust by the Subordinated Indebtedness Creditor for the benefit
of the holders of the Senior Obligations (other than contingent indemnity
obligations with respect to then unasserted claims) and shall be promptly paid
over to the Administrative Agent or the Canadian Agent, as applicable.

 



--------------------------------------------------------------------------------

 

EXHIBIT M: CLOSING AGENDA

 

 

SECOND AMENDED AND RESTATED REVOLVING CREDIT FACILITY

AMONG

TOYS “R” US-DELAWARE, INC.,

as the Lead Borrower

FOR

THE BORROWERS PARTY THERETO

THE FACILITY GUARANTORS PARTY THERETO

BANK OF AMERICA, N.A.,

as Administrative Agent

BANK OF AMERICA, N.A., (ACTING THROUGH ITS CANADA BRANCH),

as Canadian Agent

BANK OF AMERICA, N.A.,

WELLS FARGO RETAIL FINANCE, LLC

as Co-Collateral Agents

THE LENDERS PARTY THERETO

WELLS FARGO RETAIL FINANCE, LLC

JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents

CITIBANK GLOBAL MARKETS INC.

DEUTSCHE BANK AG NEW YORK BRANCH

as Co-Documentation Agents

BANC OF AMERICA SECURITIES LLC

WELLS FARGO CAPITAL FINANCE, LLC

JPMORGAN SECURITIES, INC.

as Joint Lead Arrangers

and

BANC OF AMERICA SECURITIES LLC

WELLS FARGO CAPITAL FINANCE, LLC

JPMORGAN SECURITIES, INC.

CITIBANK GLOBAL MARKETS INC.

DEUTSCHE BANK SECURITIES INC.

as Joint Bookrunners

 

 

AUGUST     , 2010

 

 



--------------------------------------------------------------------------------

Item

PART ONE: LOAN AND OPERATIVE DOCUMENTS

 

1. Second Amended and Restated Credit Agreement

 

  a. Exhibits:

 

  i. Exhibit A-1: Assignment and Acceptance (Domestic Lenders)

 

  ii. Exhibit A-2: Assignment and Acceptance (Canadian Lenders)

 

  iii. Exhibit B: Customs Broker Agreement

 

  iv. Exhibit C-1: Notice of Borrowing (Domestic Borrowers)

 

  v. Exhibit C-2: Notice of Borrowing (Canadian Borrower)

 

  vi. Exhibit D: Revolving Credit Note to Domestic Lenders

 

  vii. Exhibit E: Revolving Credit Note to Canadian Lenders

 

  viii. Exhibit F: Swingline Note to Domestic Swingline Lender

 

  ix. Exhibit G: Swingline Note to Canadian Swingline Lender

 

  x. Exhibit H: Form of Joinder

 

  xi. Exhibit I: Form of Credit Card Notification

 

  xii. Exhibit J: Form of Compliance Certificate

 

  xiii. Exhibit K: Form of Borrowing Base Certificate

 

  xiv. Exhibit L: Terms of Subordination

 

  xv. Exhibit M: Closing Agenda

 

  xvi. Exhibit N: Form of Tri-Party Agreement



--------------------------------------------------------------------------------

  b. Schedules:

 

  i. Schedule 1.1: Lenders and Commitments

 

  ii. Schedule 1.2: Non-Material Canadian Subsidiaries

 

  iii. Schedule 1.3: Non-Material Domestic Subsidiaries

 

  iv. Schedule 1.4: Propco

 

  v. Schedule 2.18(b): Credit Card Arrangements

 

  vi. Schedule 2.18(c)(ii): Blocked Accounts

 

  vii. Schedule 3.01: Organization Information

 

  viii. Schedule 3.05(c)(i): Owned Real Estate

 

  ix. Schedule 3.05(c)(ii): Leased Real Estate

 

  x. Schedule 3.06(a): Disclosed Matters

 

  xi. Schedule 3.06(b): Environmental Matters

 

  xii. Schedule 3.12: Subsidiaries; Joint Ventures

 

  xiii. Schedule 3.12: Insurance

 

  xiv. Schedule 3.14: Collective Bargaining Agreements

 

  xv. Schedule 5.01(a): Business Segment Reporting Requirements

 

  xvi. Schedule 5.01(i): Reporting Requirements

 

  xvii. Schedule 6.01: Existing Indebtedness

 

  xviii. Schedule 6.01(z): Existing Joint Venture Guarantees

 

  xix. Schedule 6.02: Existing Encumbrances

 



--------------------------------------------------------------------------------

  xx. Schedule 6.04: Existing Investments

 

  xxi. Schedule 6.04(g): Investment Policy

 

  xxii. Schedule 6.07: Affiliate Transactions

 

2. Revolving Credit Notes

 

3. Joinder, Confirmation, and Amendment of Ancillary Loan Documents

 

  a. Exhibits A and B to Security Agreement and Updated Schedules to Security
Agreement

 

4. UCC-1 Financing Statements for new Loan Parties:

 

  a. Toys Acquisition, LLC (Delaware Secretary of State)

 

  b. TRU of Puerto, Inc. (Puerto Rico Secretary of State)

 

5. Confirmation of Intellectual Property Rights Agreement – Geoffrey, LLC

 

6. Perfection Certificates for each of the Loan Parties listed on Schedule I
attached hereto

 

7. Officer’s Closing Certificate

 

8. Landlord’s Waiver from MAP 2005 Real Estate, LLC

PART TWO: ORGANIZATIONAL AND AUTHORITY DOCUMENTS

 

9. Current Corporate Organizational Chart

 

10. Secretary’s/Officer’s Certificate for each of the Loan Parties listed on
Schedule I, attaching the following:

 

  a. Certificate/Articles of Incorporation

 

  b. By-Laws

 

  c. Resolutions

 

  d. Updated Incumbency



--------------------------------------------------------------------------------

11. Updated Certificate of Status/Good Standing from jurisdiction of
organization for each of the Loan Parties listed on Schedule I attached hereto
[(other than TRU of Puerto Rico, Inc.)]

PART THREE: MISCELLANEOUS

 

12. UCC and Tax Lien Searches

 

13. Updated PPSA Registration and RDPRM Registration Lien Searches

 

14. Enforceability and Due Authorization Opinions of Counsel to Borrowers and
Facility Guarantors:

 

  a. Toys “R” Us-Delaware, Inc., Geoffrey Holdings, LLC, and Toys Acquisition,
LLC: Simpson Thacher & Bartlett LLP

 

  b. TRU-SVC, LLC: Hunton & Williams LLP (Virginia)

 

  c. Toys “R” Us (Canada) Ltd.: Borden Ladner Gervais LLP (Canada)

 

  d. TRU of Puerto Rico, Inc: O’Neill & Borges (Puerto Rico)

 

15. Post-Closing Letter



--------------------------------------------------------------------------------

Schedule I

Loan Parties

 

LOAN PARTY

 

PLACE OF INCORPORATION

DOMESTIC BORROWERS   TOYS “R” US-DELAWARE, INC. (ALSO LEAD BORROWER)   DELAWARE
DOMESTIC GUARANTORS   GEOFFREY HOLDINGS, LLC   DELAWARE TRU-SVC, LLC   VIRGINIA
TRU OF PUERTO RICO, INC.   PUERTO RICO TOYS ACQUISITION, LLC   DELAWARE CANADIAN
BORROWERS  

TOYS “R” US (CANADA) LTD.

TOYS “R” US (CANADA) LTEE

  ONTARIO, CANADA



--------------------------------------------------------------------------------

Exhibit N

Form of Tri-Party Agreement

Name and Address of Freight Forwarder:

[                    ]

Dear Sir/Madam:

Toys “R” Us-Delaware, Inc., a corporation organized and existing under the laws
of Delaware (the “Company”), among others, has entered into various financing
agreements with, among others, Bank of America, N.A., a national banking
association with offices at 100 Federal Street, 9th Floor, Boston, Massachusetts
02110, as administrative agent (in such capacity, the “Administrative Agent”),
for its own benefit and the benefit of certain other secured parties (the
“Secured Parties”) which are making loans or furnishing other financial
accommodations to the Company, pursuant to which agreements the Company, among
others, has granted to the Administrative Agent, for its own benefit and the
benefit of the other Secured Parties, a security interest in and to, among other
things, substantially all of the assets of the Company (the “Collateral”),
including, without limitation, all of the Company’s inventory, goods, documents,
waybills, bills of lading and other documents of title.

Pursuant to that certain [name of agreement], dated as of                     ,
by and between [the Company] and                     , attached hereto as
Exhibit A (as amended and in effect from time to time, the “Service Agreement”),
[name(s) of freight forwarder(s)], provide certain freight warehouse,
consolidation and other services to the Company. [Name(s) of freight
forwarder(s)] (together with any of their affiliates providing services to the
Company under the Service Agreement, collectively, the “Freight Forwarder”)
agrees to act as agent and bailee for the Administrative Agent and the Company
for the limited purpose of more fully perfecting and protecting the interest of
the Administrative Agent in goods and inventory of the Company which may be in
the possession or control of the Freight Forwarder from time to time, as well as
any waybills, forwarder’s cargo receipts, bills of lading, documents, and any
other documents of title or carriage constituting, evidencing, or relating to
such good and inventory (collectively, the “Documents of Carriage”) that may be
issued in connection therewith and which may be in the possession or control of
the Freight Forwarder from time to time. This letter shall set forth the terms
of the Freight Forwarder’s engagement.

1. Acknowledgment of Security Interest; Power of Attorney: The Freight Forwarder
acknowledges, consents, and agrees that the Company has granted to the
Administrative Agent, for its own benefit and the benefit of the other Secured
Parties, a security interest and first priority lien on all of the Company’s
right, title, and interest in, to and under all goods, inventory, documents,
Documents of Carriage and any contracts or agreements with carriers, customs
brokers, and/or freight forwarders for shipment or delivery of such goods and
inventory. The Freight Forwarder further agrees that: (i) it shall act as the
Company’s agent and bailee for the purpose of receiving any goods, inventory,
Documents of Carriage or other property of the Company (collectively, the
“Property”); (ii) the Company holds title to all Property while in the custody
or control of the Freight Forwarder; (iii) upon receipt of any Property, the
Freight Forwarder shall promptly notify the Company that is holding such
Property on behalf of the Company; and (iv) the Freight Forwarder shall not
deliver any Property to a third party for shipment and delivery unless any
related Documents of Carriage reflect the Company as both “consignor/shipper”
and “consignee” and such third party is advised of the Administrative Agent’s
first priority lien on the Property and rights with respect thereto.



--------------------------------------------------------------------------------

2. Appointment of Freight Forwarder as Agent of Administrative Agent: The
Freight Forwarder is hereby appointed as agent for the Administrative Agent to
receive and retain possession of any Property, such receipt and retention of
possession being for the purpose of more fully perfecting and preserving the
Administrative Agent’s security interests in the Property. The Freight Forwarder
will maintain possession of the Property, subject to the security interest of
the Administrative Agent, and will note the security interest of the
Administrative Agent on the Freight Forwarder’s books and records. If the
Freight Forwarder receives notice from any seller of any Property of its intent
to stop delivery of such Property to the Company, the Freight Forwarder shall
promptly notify the Administrative Agent of same and, in all such cases, shall
follow solely the instructions of the Administrative Agent concerning the
release, transfer, or other disposition of the Property and will not follow any
instructions of the Company or any other person concerning the same.

3. Delivery of Title Documents; Release of Goods: Until the Freight Forwarder
receives written notification from the Administrative Agent to the contrary, the
Freight Forwarder is authorized by the Administrative Agent to, and the Freight
Forwarder may, deliver the Property, in each instance as directed by the
Company.

4. Notice From Administrative Agent To Follow Administrative Agent’s
Instructions: Upon the Freight Forwarder’s receipt of written notification from
the Administrative Agent, the Freight Forwarder shall promptly cease complying
with the instructions of the Company and shall thereafter follow solely the
instructions of the Administrative Agent concerning the release, transfer, or
other disposition of the Property and will not follow any instructions of the
Company or any other person concerning the same.

5. Limited Authority: The Freight Forwarder’s sole authority as the agent of the
Administrative Agent is to receive and maintain possession of the Property on
behalf of the Administrative Agent and to follow the instructions of the
Administrative Agent as provided herein. Except as may be specifically
authorized and instructed by the Administrative Agent, the Freight Forwarder
shall have no authority as the agent of the Administrative Agent to undertake
any other action or to enter into any other commitments on behalf of the
Administrative Agent.

6. Expenses: Neither the Administrative Agent nor any other Secured Party shall
be obligated to compensate the Freight Forwarder for serving as agent hereunder.
The Freight Forwarder acknowledges that the Company is solely responsible for
payment of any compensation and charges. The Administrative Agent and Secured
Parties are not responsible for paying any fees, expenses, or other charges
which are, or may become, due from the Company to the Freight Forwarder or any
other person or governmental authority on account of, or which are assessed
against, the Property.



--------------------------------------------------------------------------------

7. Notices: All notices and other communications called for hereunder shall be
effective if hand delivered or sent by facsimile or e-mail, and addressed to the
applicable party hereto at such party’s address as follows (or to such other
address, written notice of which is given by such party to the other parties
hereto in writing with at least seven (7) days’ prior notice):

If to the Administrative Agent:

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Ms. Christine Hutchinson

Re: Toys “R” Us-Delaware, Inc.

Fax: (617) 434-4339

E-mail: Christine.hutchinson@bankofamerica.com

If to the Company:

Toys “R” Us-Delaware, Inc.

One Geoffrey Way

Wayne, New Jersey 07470

Attention: Chief Financial Officer

Fax: (973) 617-4006

E-mail:

with a copy to:

Toys “R” Us-Delaware, Inc.

One Geoffrey Way

Wayne, New Jersey 07470

Attention: General Counsel

Fax: (973) 617-4043

If to the Freight Forwarder:

[                    ]

Attention:

Fax:

E-mail:

8. Term; Amendment:

a. In the event that the Freight Forwarder desires to terminate this Agreement,
the Freight Forwarder shall furnish the Administrative Agent with sixty
(60) days’ prior written notice of the Freight Forwarder’s intention to do so.
During such sixty (60) day period (which may be shortened by notice to the
Freight Forwarder from the Administrative Agent), the Freight Forwarder shall
continue to serve as agent hereunder. The Freight Forwarder shall also cooperate
with the Administrative Agent and undertake all such actions as may be
reasonably required by the Administrative Agent in connection with such
termination. Any notice shall be in accordance with Section 64.

b. Except as provided in Section 21.a, above, this Agreement shall remain in
full force and effect until the Freight Forwarder receives written notification
from the Administrative Agent of the termination of the Freight Forwarder’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by the Company and an officer of the Administrative Agent and may
be terminated solely by written notice signed by an officer of the
Administrative Agent.



--------------------------------------------------------------------------------

9. Freight Forwarder’s Lien: The Freight Forwarder hereby waives any lien,
security interest, or right of retention (whether arising by contract, statute
or otherwise) Freight Forwarder now has or hereafter may acquire on or in any
Documents of Carriage and Property.

10. Counterparts; Integration: This agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This agreement constitutes the entire agreement between the
Freight Forwarder and the Administrative Agent relating to the subject matter
hereof. In the event of any conflict between this agreement and the terms of the
Service Agreement, the terms of this agreement shall govern. This agreement
shall become effective when it shall have been executed by the parties and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this agreement by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this agreement.

11. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ITS CONFLICT OF LAWS PRINCIPLES. Each party agrees that any suit for the
enforcement of this Agreement may be brought in the courts of the State of New
York sitting in the Borough of Manhattan or any federal court sitting therein
and consents to the non-exclusive jurisdiction of such courts. Each party to
this Agreement hereby waives any objection which it may now or hereafter have to
the venue of any such suit or any such court or that such suit is brought in an
inconvenient forum and agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

12. Jury Trial Waiver. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate the
Freight Forwarder’s assent below.

 

Very truly yours, COMPANY: TOYS “R” US-DELAWARE, INC. By:  

 

Name:  

 

Title:  

 

Agreed:

 

FREIGHT FORWARDER: [NAME OF FREIGHT FORWARDER] By:  

 

Name:  

 

Title:  

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[FORM]

SCHEDULES TO

SECOND AMENDED AND RESTATED

SENIOR SECURED REVOLVING CREDIT FACILITY

among

TOYS “R” US-DELAWARE, INC.,

as the Lead Borrower

For

THE BORROWERS PARTY THERETO

THE FACILITY GUARANTORS PARTY THERETO

BANK OF AMERICA, N.A.,

as Administrative Agent

BANK OF AMERICA, N.A., (ACTING THROUGH ITS CANADA BRANCH),

as Canadian Agent

BANK OF AMERICA, N.A.,

WELLS FARGO RETAIL FINANCE, LLC

as Co-Collateral Agents

THE LENDERS PARTY THERETO

WELLS FARGO RETAIL FINANCE, LLC

as Syndication Agent,

DEUTSCHE BANK AG NEW YORK BRANCH,

GMAC COMMERCIAL FINANCE, LLC

as Co-Documentation Agents,

BANC OF AMERICA SECURITIES LLC

WELLS FARGO RETAIL FINANCE, LLC

as Joint Lead Arrangers,

and

BANC OF AMERICA SECURITIES LLC

WELLS FARGO RETAIL FINANCE, LLC

DEUTSCHE BANK AG NEW YORK BRANCH

as Joint Bookrunners

August         , 2010



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1:   Lenders and Commitments Schedule 1.2:   Non-Material Canadian
Subsidiaries Schedule 1.3:   Non-Material Domestic Subsidiaries Schedule 1.4:  
Propco Schedule 2.18(b):   Credit Card Arrangements Schedule 2.18(c)(ii):  
Blocked Accounts Schedule 3.01:   Organization Information Schedule 3.05(c)(i):
  Owned Real Estate Schedule 3.05(c)(ii):   Leased Real Estate Schedule 3.06(a):
  Disclosed Matters Schedule 3.06(b):   Environmental Matters Schedule 3.12:  
Subsidiaries; Joint Ventures Schedule 3.13:   Insurance Schedule 3.14:  
Collective Bargaining Agreements Schedule 5.01(a):   Business Segment Reporting
Requirements Schedule 5.01(i):   Reporting Requirements Schedule 6.01:  
Existing Indebtedness Schedule 6.01(z):   Existing Joint Venture Guarantees
Schedule 6.02:   Existing Encumbrances Schedule 6.04:   Existing Investments
Schedule 6.04(g):   Investment Policy Schedule 6.07:   Affiliate Transactions



--------------------------------------------------------------------------------

Schedule 1.1

Lenders and Commitments

 

Lender

   Domestic
Commitment    Domestic
Commitment
Percentage    Canadian
Commitment    Canadian
Commitment
Percentage    Total
Commitment    Total
Commitment
Percentage                  



--------------------------------------------------------------------------------

Schedule 1.2

Non-Material Canadian Subsidiaries

None.



--------------------------------------------------------------------------------

Schedule 1.3

Non-Material Domestic Subsidiaries

 

1. Giraffe Holdings, LLC

 

2. SALTRU Associates Joint Venture (50% ownership interest)

 

3. Toys “R” Us Service, LLC

 

4. TRU Hong Kong Holdings, LLC

 

5. TRU BVI, LTD.

 

6. TRU (HK) Limited

 

7. ZT Winston Salem Associates



--------------------------------------------------------------------------------

Schedule 1.4

Propco

 

1. Giraffe Holdings, LLC

 

2. Giraffe Junior Holdings, LLC

 

3. Toys “R” Us Property Company II, LLC



--------------------------------------------------------------------------------

Schedule 2.18(b)

Credit Card Arrangements



--------------------------------------------------------------------------------

Schedule 2.18(c)(ii)

Blocked Accounts

Toys “R” Us-Delaware, Inc.

 

I. Citibank, N.A.

388 Greenwich Street

New York, NY 10013

Telephone: (212) 816-8103

Attn: Kay Casanova

 

  1. Account ***

  2. Account ***

  3. Account ***

  4. Account ***

  5. Account ***

  6. Account ***

  7. Account ***

  8. Account ***

 

II. Wells Fargo / Wachovia Bank

40 West 57th Street, 16th Floor

New York, NY 10019-4001

Telephone: (212) 707-6983

Attn: John Quimby

WELLS FARGO ***

WACHOVIA ***

 

III. US Bank

1350 Euclid Ave.

Suite 1100

Cleveland, OH 44115

Telephone: (216) 623-9235

Beth Ladd

Account ***

 

IV. Bank of America

One Landmark Square

12th floor

Stamford, CT 06901

Telephone: (203) 905-4119

Attn: Stuart Putnam

Account ***

Account ***

Account ***



--------------------------------------------------------------------------------

Toys “R” Us (Canada) Ltd.

 

I. CIBC

Commerce Court West, 13th Floor

Toronto, Ontario

M5L 1A2

Telephone: (416) 980-6434

Attn: Anwur Khadaroo

 

  1. Account ***

  2. Account ***

  3. Account ***

  4. Account ***

  5. Account ***

  6. Account ***

  7. Account ***

  8. Account ***

  9. Account ***

  10. Account ***

  11. Account ***

 

II. HSBC Canada

3601 Highway #7 East

Markham Ontario

Attention: Dave Irving, Assistant Vice President

 

  1. Account ***

  2. Account ***

  3. Account ***

  4. Account ***

  5. Account ***

  6. Account ***

TRU Puerto Rico, Inc.

 

I. Banco Popular

209 Ponce de Leon Ave, Hato Rey,

PR 00919

 

  1. Account ***

  2. Account ***

 

II. Citibank

270 Munoz Rivera Ave, Hato Rey, PR 00918

Account ***

 

2



--------------------------------------------------------------------------------

Schedule 3.01

Organization Information

 

Name

  

State of Incorporation/
Organization

  

Organization Type

  

Organizational ID
Number

   FEIN Geoffrey Holdings, LLC    Delaware    Limited Liability Company   
3996823    03-0565219 Toys “R” Us-Delaware, Inc.    Delaware    Corporation   
0231103    13-5159250 TRU-SVC, LLC    Virginia    Limited Liability Company   
S1 58900-3    03-0565215 Toys “R” Us (Canada) Ltd. Toys “R” Us (Canada) Ltee   
Ontario, Canada    Corporation    536980    105336788RC001 TRU of Puerto Rico,
Inc.    Puerto Rico    Corporation    69,608    52-1573925 Toys Acquisition, LLC
   Delaware    Limited Liability Company    4689123    27-0209866



--------------------------------------------------------------------------------

Schedule 3.05(c)(i)

Owned Real Estate

(1) Domestic Owned Real Estate

 

Store No.

  

Address

  

City

  

State

  

Landlord

5601       Rialto    CA    Toys “R” Us-Delaware, Inc. 5618       Moreno Valley
   CA    Toys “R” Us-Delaware, Inc. 5620       Palm Desert    CA    Toys “R”
Us-Delaware, Inc. 6005       Melrose    IL    Toys “R” Us-Delaware, Inc. 6012   
   Downers Grove    IL    Toys “R” Us-Delaware, Inc. 6022       West Dundee   
IL    Toys “R” Us-Delaware, Inc. 6026       Highland Park    IL    Toys “R”
Us-Delaware, Inc. 6034       Chicago    IL    Toys “R” Us-Delaware, Inc. 6301   
   Flanders    NJ    Toys “R” Us-Delaware, Inc. 6310       Valley Stream    NY
   Toys “R” Us-Delaware, Inc. 6554       Emeryville    CA    Toys “R”
Us-Delaware, Inc. 7043       Lake Charles    LA    Toys “R” Us-Delaware, Inc.
7701       Midlothian    TX    Toys “R” Us-Delaware, Inc. 7812       Plano    TX
   Toys “R” Us-Delaware, Inc. 7813       Irving    TX    Toys “R” Us-Delaware,
Inc. 7820       Glen Lakes Dallas    TX    Toys “R” Us-Delaware, Inc. 8314      
Newark    DE    Toys “R” Us-Delaware, Inc. 8316       Marlow Heights    MD   
Toys “R” Us-Delaware, Inc. 8376       Winston-Salem    NC    Toys “R”
Us-Delaware, Inc. 8706       Plantation    FL    Toys “R” Us-Delaware, Inc. 8741
      Jacksonville    FL    Toys “R” Us-Delaware, Inc.

 



--------------------------------------------------------------------------------

Store No.

  

Address

  

City

  

State

  

Landlord

8803       Morrow    GA    Toys “R” Us-Delaware, Inc. 8827       Mobile    AL   
Toys “R” Us-Delaware, Inc. 9501       Lee Summit    MO    Toys “R” Us-Delaware,
Inc. 9511       Kansas City    MO    Toys “R” Us-Delaware, Inc. 9533       Fort
Collins    CO    Toys “R” Us-Delaware, Inc.

 

2



--------------------------------------------------------------------------------

(2) Canadian Owned Real Estate

 

Store No.

  

Location

  

Address

  

City

   Province 3503    Hamilton       Hamilton    Ontario 3504    London      
London    Ontario 3505    Thornhill       Thornhill    Ontario 3506    Sherway
      Etobicoke    Ontario 3507    Kitchener       Kitchener    Ontario 3508   
Whitby       Whitby    Ontario 3511    Brossard       Brossard    Quebec 3516   
Gatineau       Gatineau    Quebec 3520    St. Catharines       St. Catharines   
Ontario 3521    South Edmonton       Edmonton    Alberta 3522    West Edmonton
      Edmonton    Alberta 3523    Sunridge       Calgary    Alberta 3524   
Macleod Trail       Calgary    Alberta 3525    Polo Park       Winnipeg   
Manitoba 3526    Kildonan       Winnipeg    Manitoba 3527    Nepean       Nepean
   Ontario 3529    Barrie       Barrie    Ontario 3533    Coquitlam      
Coquitlam    BC 3535    Edmonton       Edmonton    Alberta 3536    Kingston   
   Kingston    Ontario 3538    Saint-Bruno       Saint-Bruno    Quebec 3543   
Lethbridge       Lethbridge    Alberta 3545    Regina       Regina   
Saskatchewan 3501 DC/SSC    Concord       Concord    Ontario



--------------------------------------------------------------------------------

Schedule 3.05(c)(ii)

Leased Real Estate

(1) Domestic Leased Real Estate

 

Store No.

  

Address 1

  

City

  

State

  

Landlord

8017       Anchorage    AK    TRU 2005 RE I, LLC 6427       Huntsville    AL   
Third Party 8804       Montgomery    AL    TRU 2005 RE I, LLC 8809      
Huntsville    AL    Third Party 8828       Mobile    AL    Third Party 8831   
   Hoover    AL    TOYS PROPCO II 8838       Dothan    AL    TRU 2005 RE I, LLC
8848       Tuscaloosa    AL    Third Party 8862       Homewood    AL    TOYS
PROPCO II 7712       Little Rock    AR    Third Party 7818       North Little
Rock    AR    TRU 2005 RE I, LLC 7821       Fort Smith    AR    Third Party 7830
      Little Rock    AR    TRU 2005 RE I, LLC 7833       Fayetteville    AR   
TRU 2005 RE I, LLC 5640       Tucson    AZ    TRU 2005 RE I, LLC 5641      
Goodyear    AZ    Third Party 5643       Mesa    AZ    Third Party 5644      
Phoenix    AZ    Third Party 5644       Phoenix    AZ    Third Party 5645      
Phoenix    AZ    Third Party 5646       Tucson    AZ    Third Party 5651      
Mesa    AZ    TOYS PROPCO II 5652       Scottsdale    AZ    Third Party 5663   
   Yuma    AZ    TRU 2005 RE I, LLC 5664       Glendale    AZ    TRU 2005 RE I,
LLC 5670       Phoenix    AZ    Third Party 5679       Arrowhead    AZ    TOYS
PROPCO II 5682       Chandler    AZ    Third Party 5694       Tuscon    AZ   
TOYS PROPCO II 6465       Phoenix    AZ    Third Party 6561       Mesa    AZ   
Third Party 1231       Sacremento    CA    Third Party 1259       Fresno    CA
   Third Party 1259       Fresno    CA    Third Party 1312       Carlsbad    CA
   Third Party 1345       Cerritos    CA    Third Party 5602       Van Nuys   
CA    Third Party 5603       Burbank    CA    Third Party 5604       Covina   
CA    TRU 2005 RE I, LLC 5605       Bakersfield    CA    Third Party 5605      
Bakersfield    CA    TRU 2005 RE I, LLC



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

5610       Woodland Hills    CA    Third Party 5611       Riverside    CA   
TOYS PROPCO II 5613       Ventura    CA    TRU 2005 RE I, LLC 5614       City Of
Industry    CA    TRU 2005 RE I, LLC 5615       Lancaster    CA    TRU 2005 RE
I, LLC 5616       West Los Angeles    CA    Third Party 5617       Thousand Oaks
   CA    TRU 2005 RE I, LLC 5618       Riverside    CA    Third Party 5619      
Victorville    CA    TRU 2005 RE I, LLC 5621       La Mirada    CA    Third
Party 5622       Torrance    CA    TRU 2005 RE I, LLC 5625       Chula Vista   
CA    Third Party 5626       La Mesa    CA    Third Party 5627       Oceanside
   CA    TRU 2005 RE I, LLC 5628       San Diego    CA    TRU 2005 RE I, LLC
5629       Bell Gardens    CA    TOYS PROPCO II 5630       Cerritos    CA    TRU
2005 RE I, LLC 5632       Culver City    CA    TRU 2005 RE I, LLC 5633      
Escondido    CA    Third Party 5634       Huntington Beach    CA    Third Party
5636       Santa Maria    CA    TRU 2005 RE I, LLC 5637       Fontana    CA   
Third Party 5638       Tustin    CA    Third Party 5647       Fullerton    CA   
Third Party 5649       Murietta    CA    TOYS PROPCO II 5650       Hawthorne   
CA    TRU 2005 RE I, LLC 5653       National City    CA    Third Party 5654   
   Montebello    CA    Third Party 5655       Monrovia    CA    Third Party 5656
      Anaheim Hills    CA    Third Party 5657       Chino Hills    CA    Third
Party 5657       Pomona    CA    Third Party 5658       Yuma    CA    TRU 2005
RE I, LLC 5659       Mission Viejo    CA    TOYS PROPCO II 5662       Alhambra
   CA    TRU 2005 RE I, LLC 5666       N. Santa Clarita    CA    TRU 2005 RE I,
LLC 5667       Glendale    CA    Third Party 5668       West Covina    CA   
Third Party 5669       Irvine    CA    Third Party 5671       La Mesa    CA   
TRU 2005 RE I, LLC 5672       Brea    CA    Third Party 5675       Oxnard    CA
   TOYS PROPCO II 5676       Calabasas    CA    Third Party 5677       Van Nuys
   CA    TOYS PROPCO II 5678       Cerritos    CA    TRU 2005 RE I, LLC 5680   
   Torrance    CA    Third Party

 

2



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

5681       Northridge    CA    TRU 2005 RE I, LLC 5683       Ontario    CA   
Third Party 5684       Visalia    CA    TRU 2005 RE I, LLC 5692       Fresno   
CA    TRU 2005 RE I, LLC 5692       Fresno    CA    TRU 2005 RE I, LLC 5693   
   Ontario    CA    Third Party 5801       Stockton    CA    TRU 2005 RE I, LLC
5802       Fresno    CA    Third Party 5802       Fresno    CA    Third Party
5803       Pleasant Hill    CA    Third Party 5804       Pinole    CA    TRU
2005 RE I, LLC 5806       Elk Grove    CA    Third Party 5807       Sacramento
   CA    Third Party 5808       Citrus Heights    CA    Third Party 5809      
Modesto    CA    TOYS PROPCO II 5810       Stockton    CA    Third Party 5811   
   Dublin    CA    Third Party 5812       Fairfield    CA    Third Party 5813   
   San Jose    CA    TRU 2005 RE I, LLC 5814       Sunnyvale    CA    TRU 2005
RE I, LLC 5815       Santa Rosa    CA    TRU 2005 RE I, LLC 5817       Hayward
   CA    TRU 2005 RE I, LLC 5818       San Jose    CA    TRU 2005 RE I, LLC 5819
      San Jose    CA    Third Party 5819       East San Jose    CA    Third
Party 5820       Salinas    CA    TRU 2005 RE I, LLC 5821       Redwood City   
CA    Third Party 5822       Newark    CA    Third Party 5824       Chico    CA
   TRU 2005 RE I, LLC 5825       Pittsburg    CA    TRU 2005 RE I, LLC 5829   
   San Rafael    CA    TRU 2005 RE I, LLC 5832       Yuba City    CA    Third
Party 5841       Clovis    CA    TRU 2005 RE I, LLC 5842       Roseville    CA
   TRU 2005 RE I, LLC 5843       Santa Cruz    CA    Third Party 5845       San
Mateo    CA    TRU 2005 RE I, LLC 5857       Brentwood    CA    Third Party 5858
      Salinas    CA    Third Party 6431       Union City    CA    Third Party
6432       Bakersfield    CA    TRU 2005 RE I, LLC 6447       Folsom    CA   
Third Party 6463       Westminster    CA    TRU 2005 RE I, LLC 6490      
Stockton    CA    TRU 2005 RE I, LLC 6511       Marin City    CA    Third Party
6512       Murrieta    CA    Third Party 6517       Redwood City    CA    Third
Party

 

3



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

6534       Chula Vista    CA    Third Party 6540       Simi Valley    CA   
Third Party 6546       Lake Forest    CA    Third Party 6549       Fairfield   
CA    TRU 2005 RE I, LLC 6557       Mira Mesa    CA    Third Party 6558      
Colma    CA    TRU 2005 RE I, LLC 6581       Santa Clarita    CA    Third Party
6583       Redlands    CA    Third Party 6622       Corona    CA    Third Party
9566       Dublin    CA    TOYS PROPCO II 9569       San Jose    CA    Third
Party 9573       Modesto    CA    TOYS PROPCO II 9580       Roseville    CA   
Third Party 9581       Vista    CA    TOYS PROPCO II 6521       Aurora    CO   
Third Party 9528       Aurora    CO    TRU 2005 RE I, LLC 9529       Colorado
Springs    CO    TRU 2005 RE I, LLC 9531       Westminster    CO    TOYS PROPCO
II 9533       Fort Collins    CO    Third Party 9540       Englewood    CO   
TRU 2005 RE I, LLC 9545       Littleton    CO    Third Party 9553      
Westminster    CO    Third Party 9575       Colorado Springs    CO    TRU 2005
RE I, LLC 9579       Highlands Ranch    CO    TOYS PROPCO II 6300       Rocky
Hill    CT    Third Party 6326       Milford    CT    TOYS PROPCO II 6332      
Danbury    CT    Third Party 6353       Norwalk    CT    TOYS PROPCO II 6366   
   North Haven    CT    Third Party 6366       Hamden    CT    Third Party 6392
      West Hartford    CT    TRU 2005 RE I, LLC 6429       Manchester    CT   
Third Party 6441       Milford    CT    TOYS PROPCO II 6491       Waterford   
CT    Third Party 6518       Danbury    CT    Third Party 7509       Waterbury
   CT    TRU 2005 RE I, LLC 7510       West Hartford    CT    Third Party 7515
      Waterford    CT    TRU 2005 RE I, LLC 7532       Manchester    CT    Third
Party 7536       Newington    CT    TRU 2005 RE I, LLC 6376       Newark    DE
   Third Party 8320       Dover    DE    TRU 2005 RE I, LLC 1248       Miami   
FL    TRU 2005 RE I, LLC 6409       Boca Raton    FL    TRU 2005 RE I, LLC 6428
      Jacksonville    FL    TRU 2005 RE I, LLC 6446       Brandon    FL    TRU
2005 RE I, LLC

 

4



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

6456       Clearwater    FL    Third Party 6510       North Miami    FL    Third
Party 6536       Ft. Myers    FL    Third Party 6556       Sarasota    FL    TRU
2005 RE I, LLC 6577       Port St. Lucie    FL    Third Party 6584       Tampa
   FL    Third Party 6605       Kissimmee    FL    Third Party 6755       Coral
Springs    FL    Third Party 8702       Royal Palm Beach    FL    TRU 2005 RE I,
LLC 8703       Miami    FL    TOYS PROPCO II 8705       Hialeah    FL    Third
Party 8707       Miami    FL    TRU 2005 RE I, LLC 8708       Cutler Ridge    FL
   TRU 2005 RE I, LLC 8709       North Miami Beach    FL    Third Party 8710   
   Fort Myers    FL    Third Party 8712       Palm Beach Gardens,    FL    TRU
2005 RE I, LLC 8713       Boca Raton    FL    Third Party 8714       Ft.
Lauderdale    FL    TRU 2005 RE I, LLC 8715       Kendall    FL    Third Party
8716       Boynton Beach    FL    TRU 2005 RE I, LLC 8718       Daytona Beach   
FL    TRU 2005 RE I, LLC 8724       Altamonte Springs    FL    TRU 2005 RE I,
LLC 8725       Orlando    FL    Third Party 8725       So. Orlando    FL    TRU
2005 RE I, LLC 8726       Orlando    FL    TOYS PROPCO II 8727       Wesley
Chapel    FL    Third Party 8728       Clearwater    FL    TRU 2005 RE I, LLC
8729       Jacksonville    FL    Third Party 8730       Tallahasse    FL    TRU
2005 RE I, LLC 8731       Bradenton    FL    TRU 2005 RE I, LLC 8732      
Orange Park    FL    Third Party 8733       Gainesville    FL    Third Party
8734       Lakeland    FL    TRU 2005 RE I, LLC 8735       St. Petersburg    FL
   Third Party 8736       Jensen Beach    FL    TRU 2005 RE I, LLC 8737      
New Port Richey    FL    TRU 2005 RE I, LLC 8738       Ocala    FL    TRU 2005
RE I, LLC 8739       Port Charlotte    FL    TRU 2005 RE I, LLC 8740       W.
Melbourne    FL    TRU 2005 RE I, LLC 8743       Pembroke Pines    FL    TOYS
PROPCO II 8744       Brandon    FL    TRU 2005 RE I, LLC 8745       Sanford   
FL    TRU 2005 RE I, LLC 8747       Panama City    FL    TRU 2005 RE I, LLC 8748
      Winter Haven    FL    Third Party

 

5



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

8749       Naples    FL    TRU 2005 RE I, LLC 8750       Merritt Island    FL   
TRU 2005 RE I, LLC 8751       W. Orlando    FL    TRU 2005 RE I, LLC 8819      
Pensacola    FL    TRU 2005 RE I, LLC 8826       Miami    FL    Third Party 8856
      Orlando    FL    Third Party 8857       Miami    FL    Third Party 8859   
   Tampa    FL    Third Party 8861       Pembroke Pines    FL    Third Party
8865       Lauderhill    FL    Third Party 8879       West Palm Beach    FL   
TRU 2005 RE I, LLC 8893       Altamonte    FL    Third Party 6403      
Douglasville    GA    TRU 2005 RE I, LLC 6437       Lithonia    GA    TRU 2005
RE I, LLC 6519       Newnan    GA    TRU 2005 RE I, LLC 8746       Valdosta   
GA    Third Party 8754       Savannah    GA    TRU 2005 RE I, LLC 8801      
Mcdonough    GA    TRU 2005 RE I, LLC 8805       Atlanta    GA    TRU 2005 RE I,
LLC 8807       Tucker    GA    Third Party 8811       Duluth    GA    Third
Party 8812       Atlanta    GA    TRU 2005 RE I, LLC 8814       Augusta    GA   
TRU 2005 RE I, LLC 8815       Kennesaw    GA    TRU 2005 RE I, LLC 8818      
Columbus    GA    Third Party 8818       Columbus    GA    Third Party 8820   
   Fayetteville    GA    TRU 2005 RE I, LLC 8842       Albany    GA    TRU 2005
RE I, LLC 8845       Morrow    GA    Third Party 8846       Athens    GA    TRU
2005 RE I, LLC 8847       Alpharetta    GA    TRU 2005 RE I, LLC 8851      
Warner Robins    GA    TRU 2005 RE I, LLC 8852       Rome    GA    TRU 2005 RE
I, LLC 8853       Douglasville    GA    TRU 2005 RE I, LLC 8854       Kennesaw
   GA    Third Party 8855       Evans    GA    Third Party 8864       Alpharetta
   GA    Third Party 8866       Atlanta    GA    Third Party 8870       Buford
   GA    Third Party 8870       Buford    GA    Third Party 8891       Gwinnett
   GA    TRU 2005 RE I, LLC 8892       Dunwoody    GA    Third Party 5639      
Aiea    HI    Third Party 6642       Pearl City    HI    Third Party 6040      
Cedar Rapids    IA    TRU 2005 RE I, LLC 6041       Davenport    IA    TOYS
PROPCO II

 

6



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

6062       Waterloo    IA    TRU 2005 RE I, LLC 9507       Clive    IA    TOYS
PROPCO II 9517       Des Moines    IA    Third Party 9524       Sioux City    IA
   Third Party 9539       Council Bluffs    IA    TRU 2005 RE I, LLC 9587      
Clive    IA    Third Party 6475       Meridian    ID    TRU 2005 RE I, LLC 8014
      Boise    ID    TRU 2005 RE I, LLC 8021       Idaho Falls    ID    TRU 2005
RE I, LLC 1139       Chicago    IL    Third Party 1163       Downer’s Grove   
IL    Third Party 1184       N. Riverside    IL    Third Party 6001       Joliet
   IL    Third Party 6002       Peoria    IL    TRU 2005 RE I, LLC 6003      
Springfield    IL    Third Party 6004       Burbank    IL    TRU 2005 RE I, LLC
6006       Niles    IL    TOYS PROPCO II 6008       Bloomington    IL    TRU
2005 RE I, LLC 6009       Schaumburg    IL    TRU 2005 RE I, LLC 6010      
Downers Grove    IL    TRU 2005 RE I, LLC 6016       North Riverside    IL   
TRU 2005 RE I, LLC 6017       Aurora    IL    TRU 2005 RE I, LLC 6018      
Joliet    IL    TRU 2005 RE I, LLC 6018       Joliet    IL    TRU 2005 RE I, LLC
6019       Chicago    IL    Third Party 6020       Bloomingdale    IL    TOYS
PROPCO II 6021       Matteson    IL    TRU 2005 RE I, LLC 6022       Algonquin
   IL    Third Party 6023       Orland Park    IL    TOYS PROPCO II 6028      
Vernon Hills    IL    TRU 2005 RE I, LLC 6034       Rockford    IL    Third
Party 6049       Moline    IL    TRU 2005 RE I, LLC 6054       Gurnee    IL   
TOYS PROPCO II 6057       Champaign    IL    TRU 2005 RE I, LLC 6063       St.
Charles    IL    TRU 2005 RE I, LLC 6080       Crystal Lake    IL    Third Party
6502       Springfield    IL    Third Party 6505       Fairview Hts    IL   
TOYS PROPCO II 6544       Chicago    IL    Third Party 6576       Shorewood   
IL    Third Party 8927       Marion    IL    TRU 2005 RE I, LLC 9236      
Schaumburg    IL    Third Party 9238       Naperville    IL    Third Party 9246
      Burbank    IL    Third Party 9248       Orland Park    IL    TOYS PROPCO
II 9258       Lombard    IL    TRU 2005 RE I, LLC

 

7



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

9285       Niles    IL    Third Party 9293       Vernon Hills    IL    Third
Party 9510       Fairview Heights    IL    TOYS PROPCO II 6013       Mishawaka
   IN    TRU 2005 RE I, LLC 6015       Hobart    IN    Third Party 6025      
Lafayette    IN    TRU 2005 RE I, LLC 6464       Granger    IN    TRU 2005 RE I,
LLC 6471       Evansville    IN    TRU 2005 RE I, LLC 8902       Indianapolis   
IN    TOYS PROPCO II 8909       Indianapolis    IN    Third Party 8913      
Indianapolis    IN    TRU 2005 RE I, LLC 8918       Evansville    IN    Third
Party 8920       Fort Wayne    IN    Third Party 8924       Clarksville    IN   
TRU 2005 RE I, LLC 8925       Terre Haute    IN    TRU 2005 RE I, LLC 8936      
Muncie    IN    TRU 2005 RE I, LLC 9237       Indianapolis    IN    Third Party
9243       Indianapolis    IN    Third Party 9290       Fort Wayne    IN    TOYS
PROPCO II 9294       Merrillville    IN    TOYS PROPCO II 6550       Wichita   
KS    TRU 2005 RE I, LLC 9503       Overland Park    KS    TRU 2005 RE I, LLC
9504       Topeka    KS    Third Party 9514       Wichita    KS    TRU 2005 RE
I, LLC 9556       Overland Park    KS    TRU 2005 RE I, LLC 9564       Olathe   
KS    TRU 2005 RE I, LLC 6575       Florence    KY    Third Party 8903      
Florence    KY    TOYS PROPCO II 8906       Louisville    KY    TRU 2005 RE I,
LLC 8907       Louisville    KY    TRU 2005 RE I, LLC 8914       St. Matthews   
KY    Third Party 8917       Lexington    KY    TRU 2005 RE I, LLC 8923      
Bowling Green    KY    TRU 2005 RE I, LLC 8923       Bowling Green    KY    TRU
2005 RE I, LLC 8928       Paducah    KY    Third Party 9245       Louisville   
KY    TRU 2005 RE I, LLC 9257       Lexington    KY    TRU 2005 RE I, LLC 7016
      Metairie    LA    Third Party 7017       Baton Rouge    LA    TRU 2005 RE
I, LLC 7018       Marrero    LA    Third Party 7022       Monroe    LA    Third
Party 7026       Lafayette    LA    TOYS PROPCO II 7044       Slidell    LA   
Third Party 7703       Metairie    LA    Third Party 7831       Bossier City   
LA    TRU 2005 RE I, LLC 9559       Baton Rouge    LA    Third Party

 

8



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

1127       Springfield    MA    MAP 2005 REAL ESTATE LLC 6383       Braintree   
MA    TOYS PROPCO II 6384       Peabody    MA    MAP 2005 REAL ESTATE LLC 6388
      North Attleboro    MA    TOYS PROPCO II 6443       Everett    MA    TOYS
PROPCO II 6450       Framingham    MA    MAP REAL ESTATE, LLC 6468      
Millbury    MA    MAP 2005 REAL ESTATE LLC 6555       Holyoke    MA    MAP 2005
REAL ESTATE LLC 7503       Peabody    MA    MAP 2005 REAL ESTATE LLC 7504      
Auburn    MA    MAP 2005 REAL ESTATE LLC 7505       Framingham    MA    MAP REAL
ESTATE, LLC 7506       Woburn    MA    MAP 2005 REAL ESTATE LLC 7507      
Dedham    MA    Third Party 7508       Springfield    MA    MAP REAL ESTATE, LLC
7512       Swansea    MA    MAP REAL ESTATE, LLC 7520       Kingston    MA   
TOYS PROPCO II 7522       Brockton    MA    TOYS PROPCO II 7524       North
Attleboro    MA    TOYS PROPCO II 7527       Leominster    MA    MAP 2005 REAL
ESTATE LLC 7530       Hyannis    MA    MAP 2005 REAL ESTATE LLC 7534      
Dartmouth    MA    TOYS PROPCO II 7535       Bellingham    MA    MAP 2005 REAL
ESTATE LLC 6414       White Oak    MD    TOYS PROPCO II 6477       Waldorf    MD
   Third Party 6559       Towson    MD    TRU 2005 RE II Trust 8301      
Frederick    MD    TRU 2005 RE II Trust 8316       Clinton    MD    TRU 2005 RE
II Trust 8319       Gaithersburg    MD    Third Party 8324       Rockville    MD
   Third Party 8332       Owings Mill    MD    TRU 2005 RE II Trust 8333      
Waldorf    MD    TRU 2005 RE II Trust 8336       Annapolis    MD    TOYS PROPCO
II 8343       Laurel    MD    Third Party

 

9



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

8344       Catonsville    MD    TRU 2005 RE II Trust 8345       Hagerstown    MD
   Third Party 8348       Bel Air    MD    Third Party 8350       Glen Burnie   
MD    Third Party 8354       Baltimore    MD    TOYS PROPCO II 8361      
Frederick    MD    TRU 2005 RE II Trust 8363       Columbia    MD    Third Party
8363       Columbia    MD    TRU 2005 RE II Trust 8385       Salisbury    MD   
TRU 2005 RE II Trust 8874       Baltimore    MD    Third Party 8875      
Pasadena    MD    Third Party 6430       Portland    ME    TRU 2005 RE I, LLC
7513       South Portland    ME    TRU 2005 RE I, LLC 7519       Bangor    ME   
TRU 2005 RE I, LLC 1167       Detroit    MI    Third Party 6068       Flint   
MI    TRU 2005 RE I, LLC 6069       Saginaw    MI    TRU 2005 RE I, LLC 6070   
   Grand Rapids    MI    TRU 2005 RE I, LLC 6072       Portage    MI    TRU 2005
RE I, LLC 6074       Walker    MI    TRU 2005 RE I, LLC 6077       Jackson    MI
   Third Party 6078       Muskegon Heights    MI    TRU 2005 RE I, LLC 6079   
   Traverse City    MI    TRU 2005 RE I, LLC 6440       Taylor    MI    Third
Party 6442       Pittsfield    MI    TRU 2005 RE I, LLC 6469       Portage    MI
   TRU 2005 RE I, LLC 6486       Saginaw    MI    TRU 2005 RE I, LLC 6543      
Lansing    MI    Third Party 9247       Sterling Heights    MI    Third Party
9249       Northville    MI    TOYS PROPCO II 9250       Roseville    MI    TRU
2005 RE I, LLC 9255       Flint    MI    TOYS PROPCO II 9260       Grand Rapids
   MI    TRU 2005 RE I, LLC 9262       Southgate    MI    TOYS PROPCO II 9263   
   Madison Heights    MI    TOYS PROPCO II 9264       Southfield    MI    TRU
2005 RE I, LLC 9265       Livonia    MI    TRU 2005 RE I, LLC 9266      
Roseville    MI    TRU 2005 RE I, LLC 9268       Dearborn    MI    TRU 2005 RE
I, LLC 9269       Sterling Heights    MI    TOYS PROPCO II 9270       Ann Arbor
   MI    Third Party 9271       Westland    MI    TOYS PROPCO II 9273      
Pontiac    MI    TRU 2005 RE I, LLC 9274       Novi    MI    TRU 2005 RE I, LLC
9278       Fort Gratiot    MI    TRU 2005 RE I, LLC 9280       Auburn Hills   
MI    TOYS PROPCO II

 

10



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

9287       Okemos    MI    TRU 2005 RE I, LLC 6029       Burnsville    MN    TRU
2005 RE I, LLC 6043       Bloomington    MN    Third Party 6044       Minnetonka
   MN    TRU 2005 RE I, LLC 6046       Maplewood    MN    TRU 2005 RE I, LLC
6047       Blaine    MN    TRU 2005 RE I, LLC 6050       Rochester    MN    TRU
2005 RE I, LLC 6056       Saint Cloud    MN    TRU 2005 RE I, LLC 6545      
Roseville    MN    Third Party 6551       Woodbury    MN    TRU 2005 RE I, LLC
9560       Richfield    MN    Third Party 9576       Maple Grove    MN    TRU
2005 RE I, LLC 1218       Independence    MO    Third Party 1271      
Chesterfield    MO    Third Party 1294       St. Peters    MO    TOYS PROPCO II
9502       Independence    MO    Third Party 9508       St. Peters,    MO   
TOYS PROPCO II 9512       Springfield    MO    Third Party 9513       Ferguson
   MO    TRU 2005 RE I, LLC 9515       Chesterfield    MO    Third Party 9516   
   South St. Louis Cit    MO    TRU 2005 RE I, LLC 9518       Joplin    MO   
TRU 2005 RE I, LLC 9519       Missouri    MO    Third Party 9520       Kansas
City    MO    Third Party 9523       Columbia    MO    TRU 2005 RE I, LLC 9541
      St. Louis    MO    Third Party 9543       Independence    MO    Third
Party 9551       Hazelwood    MO    TRU 2005 RE I, LLC 9565       Crestwood   
MO    TRU 2005 RE I, LLC 9583       Kansas City    MO    Third Party 9586      
Chesterfield    MO    TRU 2005 RE I, LLC 7023       North Jackson    MS    TRU
2005 RE I, LLC 7040       Hattiesburg    MS    Third Party 7707       Flowood   
MS    Third Party 8850       Tupelo    MS    TRU 2005 RE I, LLC 9590      
Meridian    MS    TRU 2005 RE I, LLC 8020       Billings    MT    TRU 2005 RE I,
LLC 6426       Winston-Salem    NC    Third Party 6448       Hickory    NC   
Third Party 6562       Durham    NC    Third Party 8372       Hickory    NC   
Third Party 8373       Greensboro    NC    Third Party 8374       Fayetteville
   NC    Third Party 8375       Wilmington    NC    TRU 2005 RE I, LLC 8378   
   Greenville    NC    TRU 2005 RE I, LLC

 

11



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

8379       Cary    NC    TOYS PROPCO II 8381       Durham    NC    Third Party
8816       Ashville    NC    Third Party 8825       Concord    NC    Third Party
8834       Gastonia    NC    Third Party 8837       Asheville    NC    TRU 2005
RE I, LLC 8841       Pineville    NC    TOYS PROPCO II 8878       Pineville   
NC    Third Party 8881       Concord (Charlotte)    NC    Third Party 8889      
Raleigh    NC    Third Party 8894       Greensboro    NC    Third Party 9591   
   Jacksonville    NC    TRU 2005 RE I, LLC 9538       Fargo    ND    TRU 2005
RE I, LLC 6507       Omaha    NE    Third Party 9505       Omaha    NE    Third
Party 9521       Omaha    NE    TRU 2005 RE I, LLC 9522       Lincoln    NE   
TRU 2005 RE I, LLC 1267       Nashua    NH    TRU 2005 RE I, LLC 6459      
Salem    NH    TRU 2005 RE I, LLC 6492       Nashua    NH    Third Party 7511   
   Manchester    NH    TOYS PROPCO II 7514       Newington    NH    TRU 2005 RE
I, LLC 7521       Nashua    NH    TRU 2005 RE I, LLC 7523       Salem    NH   
TOYS PROPCO II 7528       Concord    NH    TRU 2005 RE I, LLC 5250       Fort
Lee    NJ    Third Party 6304       Totowa    NJ    Third Party 6305       East
Brunswick    NJ    Third Party 6306       Paramus    NJ    Third Party 6307   
   Watchung    NJ    Third Party 6313       Eatontown    NJ    Third Party 6315
      Jersey City    NJ    Third Party 6318       Iselin    NJ    Third Party
6319       Livingston    NJ    TRU 2005 RE I, LLC 6321       Toms River,    NJ
   TOYS PROPCO II 6328       North Bergen    NJ    TRU 2005 RE I, LLC 6329      
Union    NJ    Third Party 6330       Paramus    NJ    TRU 2005 RE I, LLC 6334
      Raritan    NJ    Third Party 6335       Rockaway    NJ    Third Party 6342
      Freehold    NJ    TRU 2005 RE I, LLC 6343       Hazlet    NJ    TRU 2005
RE I, LLC 6344       Wayne,    NJ    Third Party 6358       Eatontown    NJ   
Third Party

 

12



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

6360       Lawrence Township    NJ    TRU 2005 RE I, LLC 6365       Elizabeth   
NJ    Third Party 6369       New Brunswick    NJ    Third Party 6370      
Deptford    NJ    Third Party 6373       Wrangleboro    NJ    Third Party 6375
      Bridgewater    NJ    TRU 2005 RE I, LLC 6377       Union    NJ    TRU 2005
RE I, LLC 6379       Cherry Hill    NJ    Third Party 6382       Phillipsburg   
NJ    TRU 2005 RE I, LLC 6386       Paramus    NJ    Third Party 6479       S.
Flanders    NJ    TRU 2005 RE I, LLC 6481       Manalapan    NJ    Third Party
6503       East Hanover    NJ    TRU 2005 RE I, LLC 6508       Toms River    NJ
   Third Party 6533       West Windsor    NJ    Third Party 6539       Totowa   
NJ    Third Party 6623       Secaucus    NJ    Third Party 6732       Rockaway
   NJ    Third Party 8306       Deptford    NJ    TRU 2005 RE I, LLC 8307      
Cherry Hill    NJ    TRU 2005 RE I, LLC 8327       Mays Landing    NJ    TRU
2005 RE I, LLC 8330       Vineland    NJ    Third Party 8365       Burlington   
NJ    TRU 2005 RE I, LLC 9788       Pinebrook    NJ    Third Party 6438      
Albuquerque    NM    Third Party 7807       Albuquerque    NM    Third Party
7835       Albuquerque    NM    TRU 2005 RE I, LLC 5607       Las Vegas    NV   
TRU 2005 RE I, LLC 5609       East Las Vegas    NV    Third Party 5661       Las
Vegas    NV    TRU 2005 RE I, LLC 5673       Henderson    NV    Third Party 5674
      Henderson    NV    TRU 2005 RE I, LLC 5805       Reno    NV    TOYS PROPCO
II 6445       Reno    NV    TOYS PROPCO II 6580       Las Vegas    NV    Third
Party 6624       North Las Vegas    NV    Third Party 1298       New Hartford   
NY    Third Party 6308       Brooklyn    NY    Third Party 6309       Massapequa
   NY    Third Party 6310       Valley Stream    NY    Third Party 6311      
Carle Place    NY    Third Party 6312       Staten Island    NY    Third Party
6314       Colonie    NY    TRU 2005 RE I, LLC 6316       Huntington    NY   
Third Party 6317       Lake Grove    NY    Third Party

 

13



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

6320       Yonkers    NY    TOYS PROPCO II 6322       Douglaston    NY    Third
Party 6323       Brooklyn    NY    Third Party 6324       Bay Shore    NY   
Third Party 6325       Nanuet    NY    TOYS PROPCO II 6331       Poughkeepsie   
NY    TOYS PROPCO II 6333       Queens    NY    Third Party 6336       Bronx   
NY    Third Party 6337       Middletown    NY    TRU 2005 RE I, LLC 6338      
Long Island City    NY    Third Party 6339       Yorktown Heights    NY    TRU
2005 RE I, LLC 6341       Clifton Park    NY    TRU 2005 RE I, LLC 6347      
White Plains    NY    Third Party 6348       Staten Island    NY    Third Party
6350       Holbrook    NY    Third Party 6352       Bronx    NY    TRU 2005 RE
I, LLC 6355       Riverhead    NY    TRU 2005 RE I, LLC 6356       Kingston   
NY    TRU 2005 RE I, LLC 6357       Westbury    NY    TRU 2005 RE I, LLC 6363   
   Horseheads    NY    TRU 2005 RE I, LLC 6364       Johnson City    NY    TRU
2005 RE I, LLC 6367       Queensbury    NY    TRU 2005 RE I, LLC 6374      
Sayville    NY    Third Party 6378       Commack    NY    TRU 2005 RE I, LLC
6389       Whitestone    NY    TRU 2005 RE I, LLC 6390       College Point    NY
   Third Party 6410       Nanuet    NY    Third Party 6411       Yonkers    NY
   TRU 2005 RE I, LLC 6423       New York    NY    Third Party 6424      
Massapequa    NY    Third Party 6444       Staten Island    NY    Third Party
6455       Brooklyn    NY    TRU 2005 RE I, LLC 6480       Wapperingers Falls   
NY    TRU 2005 RE I, LLC 6494       Latham    NY    TRU 2005 RE I, LLC 6509   
   Middletown    NY    TRU 2005 RE I, LLC 6520       Brooklyn    NY    Third
Party 6538       New York    NY    Third Party 6629       Bronx    NY    Third
Party 6646       New York    NY    Third Party 6753       Rego Park    NY   
Third Party 7517       Clay    NY    Third Party 7518       New Hartford    NY
   Third Party 9223       Amherst    NY    Third Party 9224       Williamsville
   NY    TRU 2005 RE I, LLC 9225       Greece    NY    Third Party

 

14



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

9226       Hamburg    NY    TRU 2005 RE I, LLC 9227       Henrietta    NY   
Third Party 9228       Niagra Falls,    NY    Third Party 9281       Henrietta
   NY    Third Party 9282       Amherst    NY    Third Party 9291       Syracuse
   NY    TOYS PROPCO II 1186       Niles    OH    MAP 2005 REAL ESTATE LLC 1198
      Parma    OH    MAP 2005 REAL ESTATE LLC 1221       North Randall    OH   
MAP 2005 REAL ESTATE LLC 1236       Columbus    OH    MAP 2005 REAL ESTATE LLC
6457       Bainbridge    OH    TOYS PROPCO II 8905       Cincinnati    OH   
TOYS PROPCO II 8908       Cincinnati    OH    TOYS PROPCO II 8910       Columbus
   OH    TOYS PROPCO II 8911       Columbus    OH    MAP 2005 REAL ESTATE LLC
8911       Columbus    OH    Third Party 8916       Miamisburg    OH    TOYS
PROPCO II 8919       Lima    OH    MAP REAL ESTATE, LLC 8922       Dublin    OH
   TOYS PROPCO II 8929       Cincinnati    OH    MAP 2005 REAL ESTATE LLC 8930
      Kenwood    OH    MAP REAL ESTATE, LLC 8931       Beaver Creek    OH   
TOYS PROPCO II 8934       Heath    OH    MAP REAL ESTATE, LLC 9201      
Youngstown    OH    MAP 2005 REAL ESTATE LLC 9203       Cuyahoga Falls    OH   
TOYS PROPCO II 9204       Mayfield Heights    OH    MAP 2005 REAL ESTATE LLC
9204       North Randall    OH    MAP 2005 REAL ESTATE LLC 9205       Parma   
OH    MAP 2005 REAL ESTATE LLC 9206       Niles    OH    MAP 2005 REAL ESTATE
LLC 9207       Mentor    OH    TOYS PROPCO II 9208       Elyria    OH    TOYS
PROPCO II 9210       Boardman    OH    TOYS PROPCO II 9211       Canton    OH   
TOYS PROPCO II

 

15



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

9212       St. Clairsville    OH    TOYS PROPCO II 9221       North Olmsted   
OH    TOYS PROPCO II 9232       Montrose    OH    TOYS PROPCO II 9233      
Mansfield    OH    MAP REAL ESTATE, LLC 9239       Reynoldsburg    OH    TOYS
PROPCO II 9240       Dayton    OH    MAP 2005 REAL ESTATE LLC 9241       North
Canton    OH    MAP 2005 REAL ESTATE LLC 9242       Columbus    OH    MAP 2005
REAL ESTATE LLC 9244       Cincinnati    OH    MAP 2005 REAL ESTATE LLC 9254   
   Boardman    OH    TOYS PROPCO II 9267       Toledo    OH    TOYS PROPCO II
9275       Toledo    OH    MAP REAL ESTATE, LLC 9276       Toledo    OH    TOYS
PROPCO II 9277       Sandusky    OH    TOYS PROPCO II 9279       Toledo    OH   
TOYS PROPCO II 9283       Mentor    OH    MAP 2005 REAL ESTATE LLC 9284      
North Olmsted    OH    MAP REAL ESTATE, LLC 7804       Oklahoma City    OK   
Third Party 7811       Oklahoma City    OK    TRU 2005 RE I, LLC 7834      
Norman    OK    Third Party 9525       Tulsa    OK    Third Party 9526      
Tulsa    OK    Third Party 9548       Tulsa    OK    Third Party 9577      
Oklahoma City    OK    Third Party 5839       Medford    OR    TRU 2005 RE I,
LLC 8004       Portland    OR    Third Party 8005       Clackamas    OR    TRU
2005 RE I, LLC 8006       Tigard    OR    TOYS PROPCO II 8009       Eugene    OR
   TRU 2005 RE I, LLC 8010       Salem    OR    TRU 2005 RE I, LLC 9571      
Clackamas    OR    TRU 2005 RE I, LLC 9574       Tigard    OR    TOYS PROPCO II
1189       Pittsburgh    PA    MAP 2005 REAL ESTATE LLC 6359       Whitehall
Township    PA    TOYS PROPCO II 6361       Wilkes-Barre    PA    TOYS PROPCO II
6362       Scranton    PA    TOYS PROPCO II

 

16



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

6371       Bensalem    PA    MAP 2005 REAL ESTATE LLC 6372       Fairless Hills
   PA    MAP 2005 REAL ESTATE LLC 6387       Whitehall    PA    MAP REAL ESTATE,
LLC 6394       Reading    PA    MAP 2005 REAL ESTATE LLC 6425       Harrisburg
   PA    MAP 2005 REAL ESTATE LLC 6449       Springfield    PA    TOYS PROPCO II
6452       Monroeville    PA    MAP 2005 REAL ESTATE LLC 6454       Exton    PA
   MAP 2005 REAL ESTATE LLC 6462       Montgomeryville    PA    TOYS PROPCO II
6467       Wilkes-Barre    PA    MAP REAL ESTATE, LLC 6470       Erie    PA   
MAP REAL ESTATE, LLC 6478       Cranberry    PA    MAP 2005 REAL ESTATE LLC 6504
      Lancaster    PA    MAP 2005 REAL ESTATE LLC 6560       Bethel Park    PA
   MAP 2005 REAL ESTATE LLC 8302       North Wales    PA    MAP 2005 REAL ESTATE
LLC 8303       King Of Prussia    PA    TOYS PROPCO II 8305       Philadelphia
   PA    MAP REAL ESTATE, LLC 8308       Philadelphia    PA    MAP 2005 REAL
ESTATE LLC 8309       Philadelphia    PA    MAP REAL ESTATE, LLC 8310       York
   PA    TOYS PROPCO II 8311       Langhorne    PA    TOYS PROPCO II 8312      
Media    PA    TOYS PROPCO II 8315       Camp Hill    PA    MAP REAL ESTATE, LLC
8317       Wyncote    PA    MAP REAL ESTATE, LLC 8318       Harrisburg    PA   
MAP 2005 REAL ESTATE LLC 8322       Philadelphia    PA    MAP 2005 REAL ESTATE
LLC 8322       Horsham    PA    Third Party

 

17



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

8323       Williamsport    PA    TOYS PROPCO II 8326       Lancaster    PA   
MAP REAL ESTATE, LLC 8328       Exton    PA    MAP REAL ESTATE, LLC 8329      
Philadelphia    PA    TOYS PROPCO II 8366       Reading    PA    TOYS PROPCO II
8368       Altoona    PA    MAP REAL ESTATE, LLC 8370       Johnstown    PA   
TOYS PROPCO II 9209       Erie    PA    TOYS PROPCO II 9213       Monroeville   
PA    TOYS PROPCO II 9214       West Mifflin    PA    MAP REAL ESTATE, LLC 9215
      Pittsburgh    PA    TOYS PROPCO II 9216       Washington    PA    MAP REAL
ESTATE, LLC 9218       Monaca    PA    TOYS PROPCO II 9229       Greensburg   
PA    MAP 2005 REAL ESTATE LLC 9234       Cranberry    PA    TOYS PROPCO II 9251
      Pittsburgh    PA    MAP 2005 REAL ESTATE LLC 6385       Warwick    RI   
Third Party 7502       Warwick    RI    Third Party 8755       Charleston    SC
   TRU 2005 RE I, LLC 8822       Greenville    SC    TOYS PROPCO II 8823      
Spartanburg    SC    Third Party 8830       Florence    SC    TRU 2005 RE I, LLC
8835       Irmo    SC    TRU 2005 RE I, LLC 8836       Anderson    SC    TRU
2005 RE I, LLC 8873       Myrtle Beach    SC    TRU 2005 RE I, LLC 8877      
Greenville    SC    Third Party 8888       North Charleston    SC    TRU 2005 RE
I, LLC 8890       Columbia    SC    TOYS PROPCO II 9536       Rapid City    SD
   Third Party 9537       Sioux Falls    SD    Third Party 1322       Memphis   
TN    Third Party 5210       Memphis    TN    Third Party 6563       Madison   
TN    Third Party 6756       Memphis    TN    Third Party 8371       Johnson
City    TN    TOYS PROPCO II 8802       Nashville    TN    TOYS PROPCO II 8810
      Knoxville    TN    Third Party 8817       Chattanooga    TN    TRU 2005 RE
I, LLC 8832       Clarksville    TN    TRU 2005 RE I, LLC 8833       Knoxville
   TN    Third Party

 

18



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

8839       Memphis    TN    Third Party 8840       Nashville    TN    TRU 2005
RE I, LLC 8843       Franklin    TN    TOYS PROPCO II 8849       Northgate    TN
   TRU 2005 RE I, LLC 8860       Nashville    TN    Third Party 8863      
Knoxville    TN    Third Party 8867       Germantown    TN    TOYS PROPCO II
8868       Jackson    TN    TRU 2005 RE I, LLC 8872       Murfreesboro    TN   
TRU 2005 RE I, LLC 8880       Chattanooga    TN    Third Party 9563      
Memphis    TN    Third Party 6461       El Paso    TX    Third Party 7002      
Pasadena    TX    Third Party 7004       Houston    TX    Third Party 7006      
Beaumont    TX    TRU 2005 RE I, LLC 7007       Selma    TX    TRU 2005 RE I,
LLC 7009       Houston    TX    Third Party 7009       Houston    TX    TRU 2005
RE I, LLC 7010       Austin    TX    TOYS PROPCO II 7011       Austin    TX   
TRU 2005 RE I, LLC 7012       Humble    TX    TRU 2005 RE I, LLC 7013      
Baytown    TX    TRU 2005 RE I, LLC 7014       Corpus Christi    TX    TOYS
PROPCO II 7019       Webster    TX    TRU 2005 RE I, LLC 7021       Houston   
TX    Third Party 7027       El Paso    TX    TRU 2005 RE I, LLC 7028       El
Paso    TX    Third Party 7030       Mcallen    TX    TOYS PROPCO II 7031      
Houston    TX    TRU 2005 RE I, LLC 7032       San Antonio    TX    Third Party
7032       San Antonio    TX    TRU 2005 RE I, LLC 7035       Laredo    TX   
TRU 2005 RE I, LLC 7036       Houston    TX    TRU 2005 RE I, LLC 7038      
Waco    TX    TRU 2005 RE I, LLC 7039       Montgomery    TX    TRU 2005 RE I,
LLC 7046       Sugar Land    TX    Third Party 7047       Austin    TX    TRU
2005 RE I, LLC 7050       Katy    TX    TRU 2005 RE I, LLC 7705       Sunset
Valley    TX    Third Party 7708       Hurst    TX    Third Party 7711       San
Antonio    TX    Third Party 7713       Mcallen    TX    Third Party 7800      
Dallas    TX    Third Party 7802       White Settlement    TX    Third Party
7803       Frisco    TX    Third Party 7805       Mesquite    TX    Third Party

 

19



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

7808       Dallas    TX    TRU 2005 RE I, LLC 7809       Hurst    TX    TRU 2005
RE I, LLC 7812       Allen    TX    Third Party 7813       Irving    TX    Third
Party 7814       Waco    TX    TRU 2005 RE I, LLC 7815       Amarillo    TX   
TRU 2005 RE I, LLC 7816       Lubbock    TX    TRU 2005 RE I, LLC 7817      
Arlington    TX    TOYS PROPCO II 7819       Midland    TX    TRU 2005 RE I, LLC
7820       Dallas    TX    Third Party 7822       Lewisville    TX    TOYS
PROPCO II 7825       Tyler    TX    TRU 2005 RE I, LLC 7826       Killeen    TX
   TRU 2005 RE I, LLC 7827       Longview    TX    TRU 2005 RE I, LLC 7828      
Wichita Falls    TX    TRU 2005 RE I, LLC 9542       Lewisville    TX    Third
Party 9544       Sugar Land    TX    Third Party 9546       Katy    TX    TRU
2005 RE I, LLC 9547       Houston    TX    Third Party 9549       San Antonio   
TX    TOYS PROPCO II 9550       Houston    TX    Third Party 9552      
Arlington    TX    Third Party 9554       Plano    TX    Third Party 9555      
Houston    TX    Third Party 9557       Austin    TX    Third Party 9558      
San Antonio    TX    Third Party 9561       Addison    TX    Third Party 9562   
   Mesquite    TX    Third Party 9582       Ft. Worth    TX    TRU 2005 RE I,
LLC 9588       Friendswood    TX    TRU 2005 RE I, LLC 5685       Murray    UT
   Third Party 5686       West Valley City    UT    TRU 2005 RE I, LLC 5688   
   Salt Lake City    UT    TRU 2005 RE I, LLC 5689       Orem    UT    TRU 2005
RE I, LLC 5691       Layton    UT    TRU 2005 RE I, LLC 6515       Riverdale   
UT    TOYS PROPCO II 6516       Orem    UT    TRU 2005 RE I, LLC 9568      
Midvale    UT    Third Party 1156       Vienna    VA    Third Party 6368      
Fairfax    VA    TRU 2005 RE I, LLC 6380       Falls Church    VA    TRU 2005 RE
I, LLC 6393       Sterling    VA    TOYS PROPCO II 6439       Newport News    VA
   TRU 2005 RE I, LLC 6570       Midlothian    VA    Third Party 8304      
Baileys Crossroads    VA    TRU 2005 RE I, LLC

 

20



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

8331       Colonial Heights    VA    Third Party 8334       Lynchburg    VA   
TRU 2005 RE I, LLC 8335       Manassas    VA    TRU 2005 RE I, LLC 8338      
Charlottsville    VA    TRU 2005 RE I, LLC 8340       Winchester    VA    TOYS
PROPCO II 8341       Dale City    VA    TRU 2005 RE I, LLC 8342      
Fredericksburg    VA    TOYS PROPCO II 8346       Chesapeake    VA    TRU 2005
RE I, LLC 8347       Danville    VA    TRU 2005 RE I, LLC 8352       Norfolk   
VA    TOYS PROPCO II 8353       Richmond    VA    TRU 2005 RE I, LLC 8353      
Richmond    VA    TRU 2005 RE I, LLC 8356       Springfield    VA    TRU 2005 RE
I, LLC 8357       Virginia Beach    VA    Third Party 8358       Roanoke    VA
   Third Party 8360       Richmond    VA    TRU 2005 RE I, LLC 8364      
Sterling    VA    TRU 2005 RE I, LLC 8369       Newport News    VA    TRU 2005
RE I, LLC 8882       Chesapeake    VA    Third Party 8884       Chantilly    VA
   Third Party 8885       Woodbridge    VA    Third Party 8886       Richmond   
VA    Third Party 7537       Williston    VT    TRU 2005 RE I, LLC 6493      
Tacoma    WA    TRU 2005 RE I, LLC 6553       Spokane    WA    TRU 2005 RE I,
LLC 8002       Tukwila    WA    Third Party 8002       Tukwila    WA    Third
Party 8003       Lynnwood    WA    TRU 2005 RE I, LLC 8007       Tacoma    WA   
TRU 2005 RE I, LLC 8011       Bellevue    WA    Third Party 8013      
Silverdale    WA    TRU 2005 RE I, LLC 8015       Olympia    WA    TRU 2005 RE
I, LLC 8016       Everett    WA    TRU 2005 RE I, LLC 8019       Kennewick    WA
   TRU 2005 RE I, LLC 8023       Puyallup    WA    TRU 2005 RE I, LLC 8025      
Seattle    WA    Third Party 8026       Union Gap    WA    TRU 2005 RE I, LLC
8027       Verdale    WA    TRU 2005 RE I, LLC 9570       Tukwila    WA    Third
Party 9572       Lynwood    WA    Third Party 1161       Milwaukee    WI   
Third Party 6032       Janesville    WI    TRU 2005 RE I, LLC 6033       Madison
   WI    Third Party 6035       Milwaukee    WI    TOYS PROPCO II 6036      
Milwaukee    WI    TRU 2005 RE I, LLC 6037       Brookfield,    WI    TOYS
PROPCO II

 

21



--------------------------------------------------------------------------------

Store No.

  

Address 1

  

City

  

State

  

Landlord

6038       Greenbay    WI    TRU 2005 RE I, LLC 6039       Appleton    WI   
TOYS PROPCO II 6051       Racine    WI    TOYS PROPCO II 6489       Onalaska   
WI    TRU 2005 RE I, LLC 6547       Brookfield    WI    Third Party 6552      
Madison    WI    TOYS PROPCO II 8362       Bridgeport    WV    TRU 2005 RE I,
LLC 8367       Vienna    WV    Third Party 8921       Barboursville    WV    TRU
2005 RE I, LLC 8933       Charleston    WV    TRU 2005 RE I, LLC

 

22



--------------------------------------------------------------------------------

(2) Canadian Leased Real Estate

 

Store No.

 

Location

 

Address

 

City

 

Province

3502   Mississauga     Mississauga   ON 3509   Windsor     Windsor   ON 3512  
Pointe Claire     Pointe Claire   Quebec 3513   LaSalle     Lasalle   Quebec
3514   Laval     Laval   Quebec 3515   Anjou     Anjou   Quebec 3517   Vanier  
  Vanier   Quebec 3518   Oakville     Oakville   ON 3519   Don Mills     North
York   ON 3528   Mississauga     Mississauga   ON 3530   Markville     Markham  
ON 3531   St. Laurent-Ontario     Ottawa   ON 3534   Langley     Langley   BC
3537   Belleville     Belleville   ON 3539   Sainte-Foy     Sainte-Foy   Quebec
3540   Newmarket     Newmarket   ON 3541   Sherbrook     Sherbrooke   Quebec
3542   Calgary Market Mall     Calgary   Alberta 3544   Saskatoon     Saskatoon
  Saskatchewan 3546   Kelowna     Kelowna   BC 3547   Lansdowne Mall    
Richmond   BC 3549   Surrey     Surrey   BC 3550   Dartmouth     Dartmouth   NS
3551   Trois-Rivieres     Trois-Rivieres   Quebec 3552   Burnaby     Burnaby  
BC 3553   Victoria     Victoria   BC 3554   Nanaimo     Nanaimo   BC 3555   St.
John’s     St. John’s   NFLD 3556   Moncton     Moncton   NB 3557   Red Deer    
Red Deer   Alta 3558   Kamloops     Kamloops   BD

 

23



--------------------------------------------------------------------------------

Store No.

 

Location

 

Address

 

City

 

Province

3559   Fredericton     Fredericton   NB 3560   Dufferin Mall     Toronto   ON
3561   Sarnia     Sarnia   ON 3562   Saint John     Saint John   NB 3563  
Vancouver     Vancouver   BC 3564   Cedarbrae Mall     Scarborough   ON 3565  
Yong & Eglinton     Toronto   ON 3569   Woodbridge     Woodridge   ON 3570  
Pickering     Pickering   ON 3571   Richmond Hill     Richmond Hill   ON 3572  
Repentigny     Repentigny   Quebec 3573   Boisbriand     Boisbriand   Quebec
3574   Vaughan Mills     Vaughan   ON

 

24



--------------------------------------------------------------------------------

(3) Puerto Rican Leased Real Estate

 

Store Number

  

Mailing Address

  

City

  

State

TRU #8719       Mayaquez    Puerto Rico TRU #8720       Arecibo (Hatillo)   
Puerto Rico TRU #8722       San Juan,    Puerto Rico TRU #8723       Carolina
(San Juan)    Puerto Rico



--------------------------------------------------------------------------------

Schedule 3.06(a)

Disclosed Matters



--------------------------------------------------------------------------------

Schedule 3.06(b)

Environmental Matters



--------------------------------------------------------------------------------

Schedule 3.12

Subsidiaries; Joint Ventures

 

Subsidiary/ Joint Venture

  

Holder of Capital Stock/ Interest

   % of Ownership Interest  

Toys “R” Us (Canada) Ltd. / Toys “R” Us (Canada) Ltee

  

Toys “R” Us-Delaware, Inc.

   100 % 

Toys “R” Us Service, LLC

  

Toys “R” Us-Delaware, Inc.

   100 % 

Geoffrey Holdings, LLC

  

Toys “R” Us-Delaware, Inc.

   100 % 

TRU-SVC, LLC

  

Toys “R” Us-Delaware, Inc.

   100 % 

TRU Hong Kong Holdings, LLC

  

TRU BVI, LTD.

   100 % 

TRU (HK) Limited

  

TRU Hong Kong Holdings, LLC

   100 % 

TRU of Puerto Rico, Inc.

  

Toys “R” Us-Delaware, Inc.

   100 % 

Geoffrey, LLC

  

Geoffrey Holdings, LLC

   100 % 

Geoffrey International, LLC

  

Geoffrey, LLC

   100 % 

Y.K. Babiesrus Internet Japan

  

Geoffrey, LLC

   100 % 

Y.K. Toysrus Internet Japan

  

Geoffrey, LLC

   100 % 

SALTRU Associates Joint Venture

  

Toys “R” Us-Delaware, Inc.

Ceasars Bay Bazaar LP

   50


50

% 


% 

TRU BVI, LTD.

  

Toys “R” Us-Delaware, Inc.

   100 % 

Toys Acquisition, LLC

  

Toys “R” Us-Delaware, Inc.

   100 % 

ZT Winston Salem Associates

  

Toys “R” Us-Delaware, Inc.

ZT Winston - Salem Associates

   50


50

% 


% 



--------------------------------------------------------------------------------

Schedule 3.13

Insurance



--------------------------------------------------------------------------------

Schedule 3.14

Collective Bargaining Agreements



--------------------------------------------------------------------------------

Schedule 5.01(a)

Business Segment Reporting Requirements

Operating Results of the U.S. based and Canadian based operations of Toys “R” Us
and Babies “R” Us, including (i) income statement results of Loan Parties and
their subsidiaries through Operating Profit showing business segment results for
Toys “R” Us-Domestic and Canada (including allocation of corporate expenses if
deemed appropriate), (ii) additional cash flow detail of Loan Parties and their
subsidiaries, including depreciation and capital expenditures by business
segment and (iii) balance sheet information for the Loan Parties depicting
accounts receivable, inventory, fixed assets, accounts payable by business
segment, all in such form and detail to be agreed by Borrower and Agent.



--------------------------------------------------------------------------------

Schedule 5.01(i)

Reporting Requirements

REQUIRED REPORTING CHECKLIST

 

DUE

  

NAME OF REPORT

   DATE    (X) Monthly (Due on tenth business days after month end):      

•     Borrowing Base Certificate (BBC) with the following backup:

      Borrowing Base backup for Toys “R” Us: Domestic      

•     Inventory Stock Ledger

     

•     RTV/Damages summary

     

•     Location 5001

     

•     Prior days’ sales report for .COM

     

•     Shrink Calculation Based on G/L but allocated between divisions

     

•     Breakout of Inventory for Puerto Rico

     

•     Credit Card A/R

     

•     Documentary L/C Report

     

•     Gift Certificates/cards

     

•     Landlord Lien Reserve

     

•     GFS Liability report

     

•     Freight accrual

     

•     S/L to G/L by division

     

•     MIT report

     

•     MIT inventory allocation

     

•     S/L DC inventory allocation detail

     

•     S/L DC inventory allocation

     

•     GFS Liability report

     

•     Freight accrual

      Borrowing Base backup for Toys “R” Us: Canada      

•     Credit Card A/R (AMEX Only)

     

•     Stock Ledger

     

•     G/L Shrink

     

•     Current Realty Tax

     

•     Landlord Lien Reserve

     

•     Special Orders

     

•     Pre-sell deposits

      Monthly (within 30 days after month end):      

•     Inventory Reconciliation Stock ledger to GL

     

Mailed to:

  

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110

Attention: Christine Hutchinson

Phone: 617-434-2385

Fax: 617-790-1234

     



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

 

1. Schedule 6.07 is hereby incorporated by reference.

 

2. $21,673,000 Debenture due 2021 of Toys “R” Us-Delaware, Inc. and Toys “R” Us,
Inc.

 

3. Liabilities of Toys “R” Us-Delaware, Inc. to Toys “R” Us Value, Inc. for
approximately $75,000,000 as of June 2010 in connection with stored value card
obligations.

 

4. Loan due from Toys “R” Us-Delaware, Inc. to Toys “R” Us, Inc. for
approximately $100,000,000 as of June 2010 in connection with insurance
liabilities.

 

5. $800,000,000 Secured Term Loan Credit Facility of Toys “R” Us-Delaware, Inc.
dated July 19, 2006.

 

6. $181,000,000 Unsecured Term Loan Credit Facility of Toys “R” Us-Delaware,
Inc. dated December 1, 2006.

 

7. Approximately $140,000,000 in the aggregate of various capital leases and
capital project financing entered into by Toys “R” Us-Delaware, Inc. with
various third parties as of June 2010.

 

8. CAD$645,000,000 Participating Bond dated April 2, 1998, as amended as of
February 1, 2009, issued by Toys “R” Us (Canada) Ltd. in favor of Toys “R”
Us-Delaware, Inc., with a balance of approximately CAD$190,698,562 as of June
2010.

 

9. Short Term Loan due from Toys “R” Us-Delaware, Inc. to Toys “R” Us, Inc. for
approximately $154,000,000 as of June 2010.

 



--------------------------------------------------------------------------------

Domestic Letters of Credit

 

Issuing Bank

   LC Number    Expiration Date   

Beneficiary

   Amount

 

2



--------------------------------------------------------------------------------

Canadian Letters of Credit

 

Issuing Bank

   LC Number    Expiration Date   

Beneficiary

   Amount

 

3



--------------------------------------------------------------------------------

Surety Bonds

 

Bond No.

  

Principal

  

Obligee

  

Bond Type

   Bond
Amount    Premium    Effective
Date    Expiration Date

 

4



--------------------------------------------------------------------------------

Schedule 6.01(z)

Existing Joint Venture Guarantees

None.

 

9



--------------------------------------------------------------------------------

Schedule 6.02

Existing Encumbrances



--------------------------------------------------------------------------------

Schedule 6.04

Existing Investments

 

1. Schedule 3.12 is hereby incorporated by reference.

 

2. CAD$645,000,000 Participating Bond dated April 2, 1998, as amended as of
February 1, 2009, issued by Toys “R” Us (Canada) Ltd. in favor of Toys “R”
Us-Delaware, Inc., with a balance of approximately CAD$190,698,562 as of June
2010.

 

3. Loan due from Toys “R” Us, Inc. to Toys “R” Us-Delaware, Inc. for
approximately $310,000,000 as of June 2010 in connection with certain bond
principal payments loaned by Toys “R” Us-Delaware, Inc. to Toys “R” Us, Inc. on
or about July 2006 and in connection with certain other business liabilities.

 

4. Loan due from Toys “R” Us, Inc. to Toys “R” Us-Delaware, Inc. for
approximately $161,000,000 as of June 2010 made in connection with certain Toys
“R” Us, Inc. expected refinancing activities.

 

5. Loan due from TRU of Puerto Rico, Inc. to Toys “R” Us – Delaware, Inc. for
approximately $33,000,000.00



--------------------------------------------------------------------------------

Schedule 6.04(g)

Investment Policy



--------------------------------------------------------------------------------

Schedule 6.07

Affiliate Transactions

 

1. Schedule 6.01 is hereby incorporated by reference.

 

2. Toys “R” Us-Delaware, Inc. has engaged TRU (Vermont), Inc. to provide certain
insurance services and policies in the ordinary course of business.

 

3. Intellectual Property License Agreements:

 

•  

License Agreement, dated as of February 1, 2009, by and among Geoffrey, LLC,
Toys “R” Us Handelsgesellchaft mbH, Toys “R” Us (Australia) Pty Ltd., Toys “R”
Us SARL, Toys “R” Us GmbH, Toys “R” Us Portugal, Limitada, Toys “R” Us Iberia,
SA, Toys “R” Us AG and Toys “R” Us Limited.

 

•  

License Agreement, dated as of February 1, 2009, by and between Geoffrey
International, LLC and Toys “R” Us – Japan, Ltd.

 

•  

License Agreement, dated as of January 23, 2004, by and between Geoffrey, LLC
f/k/a Geoffrey, Inc. and Toys “R” Us-Delaware, Inc., as amended from time to
time.

 

•  

License Agreement, dated as of February 4, 1996, by and between Geoffrey, LLC
f/k/a Geoffrey, Inc. and TRU of Puerto Rico, Inc., as amended on January 30,
2002, as amended from time to time.

 

•  

Cross-License Agreement, dated as of August 24, 1999, by and among Toys “R” Us,
Inc., Geoffrey, LLC f/k/a Geoffrey, Inc., Toys “R” Us-Service, LLC f/k/a Toys
“R” Us-Service, Inc. and Geoffrey International, LLC f/k/a Geoffrey
International, Inc., as amended from time to time.

 

•  

License Agreement, dated as of May 3, 1992, by and between Geoffrey, LLC f/k/a
Geoffrey, Inc. and TRU of Puerto Rico, Inc., as amended.

 

4. Domestic Service Agreement, dated as of January 29, 2006, by and among Toys
“R” Us-Delaware, Inc., Toys “R” Us, Inc., Toys “R” Us International, LLC,
Geoffrey, Inc., TRU (Vermont), Inc., TRU-SVC, LLC, Toysrus.com, LLC,
Babiesrus.com, LLC, Giraffe Properties, LLC, TRU 2005 RE Holding Co. I, LLC, MAP
Real Estate, LLC, MPO Properties, LLC, Wayne Real Estate Holding Company, LLC,
TRU 2005 RE I, LLC, TRU 2005 RE II Trust, TRU of Puerto Rico, Inc., MAP 2005 RE,
LLC005 Real Estate, LLC and TRU (HK) Limited.

 

5. Information Technology and Administrative Support Services Agreement, dated
as of February 1, 2009, by and among Toys “R” Us – Delaware, Inc., Toys “R” Us
International, LLC, Toys “R” Us Handelsgesellchaft mbH, Toys “R” Us (Australia)
Pty Ltd., Toys “R” Us SARL, Toys “R” Us GmbH, Toys “R” Us Portugal, Limitada,
Toys “R” Us Iberia, SA, Toys “R” Us AG, Toys “R” Us Limited and Toys “R” Us –
Japan, Ltd.



--------------------------------------------------------------------------------

6. Amended and Restated Tax Allocation Agreement, dated as of June 28, 2006, by
and among Toys “R” Us Holdings, Inc., Toys “R” Us, Inc., Toys “R” Us-Delaware,
Inc., Definitive Solutions Company, Inc. Geoffrey Europe, Inc., Geoffrey
Holdings, LLC, Geoffrey, Inc., Toys “R” Us-Belgium, Inc., Toys “R” Us-Service,
Inc. Toys “R” Us-Value, Inc., TRU (Vermont), Inc., TRU Belgium Holdings, Inc.,
TRU Data Services, Inc., TRU Gulf Services, Inc, TRU Japan Holdings, Inc. and
TRU-LSM Redevelopment Corporation.

 

7. Stored Value Card Distribution and Redemption Agreement dated as of March 21,
2007 made by and between TRU-SVC, LLC and Toys “R” Us-Delaware, Inc.

 

8. Intercompany Agreement made by and between Toys Acquisition, LLC and Toys “R”
Us-Delaware, Inc. with regard to Toys “R” Us-Delaware, Inc.’s operation of the
F.A.O. Schwarz business.

 

9. Master Lease dated as of July 21, 2005, by and between MAP 2005 Real Estate,
LLC, as successor in interest of MAP Real Estate, LLC, as Landlord, and Toys “R”
Us-Delaware, Inc., as Tenant, as amended.

 

10. Amended and Restated Master Lease Agreement dated as of November 20, 2009,
by and between Toys “R” Us Property Company II, LLC, as Landlord, and Toys “R”
Us-Delaware, Inc., as Tenant.

 

11. Amended and Restated Master Lease Agreement dated as of July 9, 2009, by and
among MAP Real Estate, LLC, TRU 2005 RE I, LLC, TRU 2005 RE II Trust and Wayne
Real Estate Company, LLC, as Landlord, and Toys “R” Us-Delaware, Inc., as
Tenant.

 

12. Intercompany Employment Agreement, between Toys “R” Us (Canada), Ltd. & Toys
“R” Us- Japan, Ltd., for the services of M. Merz, dated January 1, 2008 to
November 15, 2010, as amended.

 

13. Intercompany Service Agreement entered into as of April, 2009 and effective
as of February 16, 2009 by and between Toys “R” Us-Japan, Ltd. and Toys “R” Us -
Delaware, Inc. (w/r/t Paul Winslow).

 

14. Intercompany Service Agreement entered into as of April, 2009 and effective
as of January 26, 2009 (by and between Toys “R” Us-Japan, Ltd. and Toys “R” Us
(Canada), Ltd. (w/r/t Mary Zanette).

 

15. Intercompany Service Agreement entered into as of July 20, 2009 and
effective as of August 10, 2009 (by and between Toys “R” Us-Japan, Ltd. and Toys
“R” Us (Canada), Ltd. (w/r/t Susan Wardle).

 

16. Intercompany Service Agreement entered into as of July, 2010 and effective
as of July 5, 2010 (by and between Toys “R” Us-Japan, Ltd. and Toys “R”
Us-Delaware, Inc. (w/r/t Joseph Rosolanko).

 

17. Certain other Intercompany Expatriate Agreements between Toys “R”
Us-Delaware, Inc., Toys “R” Us (Canada) Ltd. and their Affiliates entered into
from time to time.

 

2